


EXHIBIT 10.1




JOINDER AND AMENDMENT AGREEMENT
This JOINDER AND AMENDMENT AGREEMENT, dated as of May 30, 2014 (this
“Amendment”), among TIMBERLANDS II, LLC, a Delaware limited liability company
(“Timberlands II”), CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“CatchMark Partnership”; Timberlands and CatchMark
Partnership are each a “Borrower” and collectively, the “Borrowers”), CATCHMARK
TEXAS TIMBERLANDS GP, LLC, Texas limited liability company (“CatchMark Texas
GP”), CATCHMARK TEXAS TIMBERLANDS, L.P., a Texas limited partnership (“CatchMark
Texas LP”; CatchMark Texas GP and CatchMark Texas LP, collectively, the “Texas
Subsidiaries”), the various other existing Loan Parties parties hereto, the
various financial institutions parties hereto (collectively, the “Lenders”), and
COBANK, ACB, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined in the Credit Agreement).
W I T N E S S E T H:
WHEREAS, the Borrowers, CatchMark TRS Harvesting Operations, LLC (“CatchMark TRS
Subsidiary”), CatchMark Timber Trust, Inc. (“CatchMark Timber”), CatchMark
Timber TRS, Inc. (“CatchMark TRS”), CatchMark HBU, LLC (“CatchMark HBU”) and any
other Loan Party parties thereto from time to time, the financial institutions
party thereto from time to time as Lenders (as defined in the Credit Agreement)
and the Administrative Agent are parties to that certain Third Amended and
Restated Credit Agreement, dated as of December 19, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the existing Loan Parties other than CatchMark Timber are parties to
that certain Second Amended and Restated Security Agreement, dated as of
December 19, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), made by such Loan Parties in favor of
the Administrative Agent, for the benefit of itself and the other Lender
Parties;
WHEREAS, the existing Loan Parties other than CatchMark Timber are parties to
that certain Second Amended and Restated Pledge Agreement, dated as of December
19, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement” and, together with the Security Agreement, the
“Security Documents”), made by such Loan Parties in favor of the Administrative
Agent, for the benefit of itself and the other Lender Parties;
WHEREAS, on May 12, 2014, certain Lenders constituting Required Lenders gave
their prior written consent to, among other things and subject to certain terms
and conditions described in such written consent, the formation of CatchMark
Texas GP, as a direct, wholly-owned Subsidiary of Timberlands II, and the
formation of CatchMark Texas LP, all of the Equity Interests of which were to be
owned by Timberlands II and CatchMark Texas GP;
WHEREAS, CatchMark Texas GP and CatchMark Texas LP were formed on or about May
14, 2014; and the Texas Subsidiaries have not been capitalized, do not own, hold
or have any direct or indirect rights in any asset or property other than the
Equity Interests of CatchMark Texas LP held by CatchMark Texas GP, and have not
engaged in or conducted any business;
WHEREAS, the existing Loan Parties have requested certain modifications to the
Credit Agreement and the Security Documents as set forth in Article II of this
Amendment;




--------------------------------------------------------------------------------




WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Administrative
Agent and the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to grant such modifications;
WHEREAS, the Borrowers have requested that the Texas Subsidiaries be joined to
the Credit Agreement as Loan Parties and Grantors (as defined in each of the
Security Documents) to the Security Documents as set forth in Article III
hereto; the Borrowers have advised the Lenders that they will cause each of the
Texas Subsidiaries to deliver concurrent with the effectiveness of this
Amendment a duly authorized and executed Guaranty, dated as of the date hereof,
in favor of the Administrative Agent for each of the Lender Parties; and, the
Borrowers have advised the Lenders that Timberlands II desires to transfer all
of its Real Property located in Texas to CatchMark Texas LP on or after the
Amendment Effective Date (as hereinafter defined);
WHEREAS, the outstanding principal balance of the Term Loans, Multi-Draw Term
Loans, and the Revolving Loans under the Credit Agreement as of the Amendment
Effective Date (before giving effect to this Amendment and to any Borrowing on
the date of the Amendment Effective Date), is $34,000,000, $74,418,684.40 and
$0.00, respectively; the aggregate Multi-Draw Term Loan Commitments and
aggregate Revolving Loan Commitments under the Credit Agreement as of the
Amendment Effective Date (before giving effect to this Amendment), is
$150,000,000 and $15,000,000, respectively; and, the available aggregate
Multi-Draw Term Loan Commitments and the Available Revolving Facility Commitment
under the Credit Agreement as of the Amendment Effective Date (before giving
effect to this Amendment and to any Borrowing on the date of the Amendment
Effective Date) is $75,581,315.60 and $15,000,000, respectively;
WHEREAS, the Borrowers, the Administrative Agent and the Increasing Revolving
Lenders (as defined herein) desire to increase the aggregate Revolving Loan
Commitment Amounts by $10,000,000 pursuant to the allocations set forth on
Schedule E hereof to be used for the purposes set forth in Section 4.10 of the
Credit Agreement (after giving effect to this Amendment);
WHEREAS, the Borrowers, the Administrative Agent, the Increasing Multi-Draw Term
Loan Lenders and AgSouth Farm Credit, ACA desire to increase the aggregate
Multi-Draw Term Loan Commitment Amounts by $65,000,000 pursuant to the
allocations set forth on Schedule E hereof to be used for the purposes set forth
in Section 4.10 of the Credit Agreement (after giving effect to the amendments
provided for herein);
WHEREAS, AgSouth Farm Credit, ACA, who is not a party to the Credit Agreement as
a Lender or otherwise immediately prior to the increase in the Multi-Draw Term
Loan Commitment Amounts described herein and, consequently, is not a party to
this Amendment, has separately consented to join the Credit Agreement as a
Multi-Draw Term Loan Lender with respect to the portion of the increase in the
Multi-Draw Term Loan Commitment Amounts described on Schedule E;
WHEREAS, on the Amendment Effective Date, AgSouth Farm Credit, ACA, will
separately assign all of its Loans and Commitments in accordance with Schedule E
hereto, which describes the Loans and Commitment Amounts before giving effect to
the increase in the Multi-Draw Term Loan Commitment Amount and before and after
giving effect to such assignments;
WHEREAS, immediately after giving effect to such increases, the outstanding
principal balance of the Term Loans, Multi-Draw Term Loans, and the Revolving
Loans under the Credit Agreement as of the Amendment Effective Date (after
giving effect to such increase but before giving effect to any Borrowing on the
date of the Amendment Effective Date), shall be $34,000,000, $74,418,684.40 and
$0.00, respectively; the aggregate Multi-Draw Term Loan Commitments and
aggregate Revolving Loan




--------------------------------------------------------------------------------




Commitments as of the Amendment Effective Date (after giving effect to such
increase), shall be $215,000,000 and $25,000,000, respectively; the available
aggregate Multi-Draw Term Loan Commitments and the Available Revolving Facility
Commitment under the Credit Agreement as of the Amendment Effective Date (after
giving effect to such increase but before giving effect to any Borrowing on the
date of the Amendment Effective Date) shall be $140,581,315.60 and $25,000,000,
respectively; as of the Amendment Effective Date (after giving effect to such
increase but before giving effect to any Borrowing on the date of the Amendment
Effective Date), the available Maximum Incremental Amount shall be $75,000,000
and the available Revolver Increase shall be the lesser of $10,000,000 and the
Maximum Incremental Amount;
NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows.
ARTICLE I
DEFINITIONS; RECITALS


Unless otherwise defined herein or the context otherwise requires, terms used
herein shall have the meaning provided in the Credit Agreement.
The recitals set forth above are hereby incorporated into this Amendment as if
set forth at length herein.
ARTICLE II
Effective as of the Amendment Effective Date, the Lenders, together with the
Administrative Agent and the Loan Parties, hereby agree to amend the Loan
Documents, as follows:
SECTION 2.1    Amended Credit Agreement. The Credit Agreement (exclusive of the
Schedules and Exhibits thereto) is hereby amended by this Amendment and for ease
of reference is restated (after giving effect to this Amendment) in the form
attached hereto as Schedule A.


SECTION 2.2    Amendments to Exhibits to Credit Agreement. The Exhibits to the
Credit Agreement are hereby amended in the following particulars:


(a)Exhibit B-1 to the Credit Agreement is hereby amended by replacing it in its
entirety with the Exhibit B-1 attached hereto as Schedule B-1.


(b)Exhibit E to the Credit Agreement is hereby amended by replacing it in its
entirety with the Exhibit E attached hereto as Schedule B-2.


(c)Schedule B-3 attached hereto is added to the Credit Agreement as a new
Exhibit H thereto.


SECTION 2.3    Amendments to Schedules to Credit Agreement. The Schedules to the
Credit Agreement are hereby amended in the following particulars:


(a)    Item 1.1(a)(i) of Schedule I to the Credit Agreement is hereby amended by
replacing it in its entirety with the Item 1.1(a)(i) of Schedule I attached
hereto as Schedule C-1.






--------------------------------------------------------------------------------




(b)    Item 1.1(b) of Schedule I to the Credit Agreement is hereby amended by
replacing it in its entirety with the Item 1.1(b) of Schedule I attached hereto
as Schedule C-2.


(c)    Exhibit C to Item 6.8 of Schedule I to the Credit Agreement is hereby
amended by replacing it in its entirety with the Exhibit C to Item 6.8 of
Schedule I attached hereto as Schedule C-3.


(d)    Exhibit D to Item 6.8 of Schedule I to the Credit Agreement is hereby
amended by replacing it in its entirety with the Exhibit D to Item 6.8 of
Schedule I attached hereto as Schedule C-4.


(e)    Item 6.21 of Schedule I to the Credit Agreement is hereby amended by
replacing it in its entirety with the Item 6.21 of Schedule I attached hereto as
Schedule C-5.


(f)    Item 6.24 of Schedule I to the Credit Agreement is hereby amended by
replacing it in its entirety with the Item 6.24 of Schedule I attached hereto as
Schedule C-6.


SECTION 2.4    Amendments to Security Documents. The Security Documents are
hereby amended in the following particulars:


(a)    Security Agreement. Section 7.2(b) of the Security Agreement is hereby
amended and restated in its entirety as follows:


(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto or a Joinder Agreement
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor, and each reference
in this Agreement to “Grantor” shall also mean and refer to such Additional
Grantor and (ii) the disclosure schedule attached to each Security Agreement
Supplement shall be acceptable to the Administrative Agent in its sole
discretion and shall be incorporated into and become a part of and supplement
Schedules I through VI attached hereto, as appropriate, and the Administrative
Agent may attach such supplemental disclosure schedules to such Schedules, and
each reference to such Schedules shall refer to such Schedules as amended or
supplemented by such supplemental disclosure schedules.
(b)    Pledge Agreement. Section 7.2(b) of the Security Agreement is hereby
amended and restated in its entirety as follows:


Upon the execution and delivery by any Person of a pledge agreement supplement
in substantially the form of Exhibit A hereto or a Joinder Agreement (each a
“Pledge Agreement Supplement”), (i) such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor, and each reference in
this Agreement to “Grantor” shall also mean and refer to such Additional Grantor
and (ii) the disclosure schedule attached to each Security Agreement Supplement
shall be acceptable to the Administrative Agent in its sole discretion and shall
be incorporated into and become a part of and supplement Schedule I attached
hereto, as appropriate, and the Administrative Agent may attach such
supplemental disclosure schedules to such Schedules, and each reference to such
Schedules shall refer to such Schedules as amended or supplemented by such
supplemental disclosure schedules.
ARTICLE III
JOINDER




--------------------------------------------------------------------------------




SECTION 3.1    Joinder. Each Texas Subsidiary hereby agrees that effective on
the Amendment Effective Date it hereby is and shall be deemed to be, and assumes
the obligations of, a “Loan Party” jointly and severally under and as defined in
the Credit Agreement, an “Additional Grantor” and a “Grantor” jointly and
severally under and as defined in each Security Document, and a “Loan Party”
jointly and severally under and as defined in each other Loan Document; and, as
such, each Texas Subsidiary hereby agrees that from the date hereof and until
payment in full in cash of all Obligations and the performance of all other
obligations of each of the Loan Parties under the Loan Documents, such Texas
Subsidiary shall perform, comply with, and be subject to and bound by each of
the terms and provisions of the Credit Agreement, each of the Security Documents
and each of the other Loan Documents jointly and severally with the other Loan
Parties, Additional Grantors, and Grantors party thereto, as if such Texas
Subsidiary were an original party thereto. Without limiting the generality of
the foregoing, each Texas Subsidiary hereby represents and warrants that (i)
each of the representations and warranties set forth in Article VI of the Credit
Agreement, as modified by Schedule C-1 through C-6 hereto, applicable to such
Texas Subsidiary as a Loan Party or a Subsidiary of a Loan Party is true and
correct on and as of the date hereof and on and as of the Amendment Effective
Date, (ii) each of the representations and warranties set forth in Article III
of the Security Agreement, as modified by Schedule D-1 hereto, applicable to
such Texas Subsidiary as an Additional Grantor, Grantor or Loan Party is true
and correct on and as of the date hereof and on and as of the Amendment
Effective Date, (iii) each of the representations and warranties set forth in
Article III of the Pledge Agreement, as modified by Schedule D-2 hereto,
applicable to such Texas Subsidiary as an Additional Grantor, Grantor or Loan
Party is true and correct on and as of the date hereof and on and as of the
Amendment Effective Date and (iv) such Texas Subsidiary has heretofore received
a true and correct copy of the Credit Agreement, each of the Security Documents
and each of the other Loan Documents (including any modifications thereof or
supplements or waivers thereto) in effect on the date hereof or on the Amendment
Effective Date.


SECTION 3.2    Covenants. Each Texas Subsidiary covenants and agrees that, from
the date hereof and until payment in full in cash of all Obligations and the
performance of all other obligations of the Loan Parties under the Loan
Documents, such Texas Subsidiary will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Security Documents and the other Loan Documents that are
required to be, or that any Loan Party has agreed to cause to be, performed or
observed by the Loan Parties or the Subsidiaries of the Loan Parties, including,
without limitation, the covenants set forth in Article VII, the Events of
Default set forth in Article VIII and the rights of set off contained in Section
4.9 of the Credit Agreement.


SECTION 3.3    Security Interest. Each Texas Subsidiary hereby collaterally
assigns, mortgages and pledges to the Administrative Agent for its benefit and
for the ratable benefit of the Lender Parties, and hereby grants to the
Administrative Agent for its benefit and the ratable benefit of the Lender
Parties, as collateral for the Secured Obligations (as defined in the applicable
Security Document), a pledge and assignment of, and a security interest in, all
of the right, title and interest of such Texas Subsidiary in and to such Texas
Subsidiary’s Collateral (as defined in the applicable Security Document),
whether now owned or hereafter acquired, subject to all of the terms and
provisions of the applicable Security Document.


SECTION 3.4    Amendments to Schedules. Each of the parties hereto acknowledges
and agrees that the information on the schedules to the Security Agreement are
hereby amended to provide the information shown on the attached Schedule D-1 and
the information on the schedules to the Pledge Agreement are hereby amended to
provide the information shown on the attached Schedule D-2.


SECTION 3.5    Pledged Equity Interests. Each of the parties hereto acknowledges
and confirms that the Pledged Equity Interests described in the attached
Schedule D-2 are part of the Pledged




--------------------------------------------------------------------------------




Equity Interests within the meaning of the Pledge Agreement and are part of the
Collateral and secure all of the Secured Obligations as provided in the Pledge
Agreement.


SECTION 3.6    Further Assurances. In furtherance of the foregoing, each Texas
Subsidiary and each other Loan Party shall execute and deliver or cause to be
executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably necessary in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Amendment.


SECTION 3.7    Transfer. The Loan Parties hereby give prior written notice to
the Administrative Agent that Timberlands II intends to transfer to CatchMark
Texas LP all of its Real Property in Texas concurrent with or after the
Amendment Effective Date. The Administrative Agent hereby agrees in its sole
discretion to accept such notice on such shorter period of time than that set
forth in Section 7.1.9(c) of the Credit Agreement. Satisfaction of the
conditions of effectiveness set forth in Article VII of this Amendment shall be
deemed by the Administrative Agent as satisfying the requirements of Section
7.2.9(i)(ii) of the Credit Agreement (as amended hereby).


ARTICLE IV


REVOLVER INCREASE AND MULTI-DRAW TERM LOAN INCREASE
SECTION 4.1    Revolver Increases. Effective on the Amendment Effective Date,
each of the Lenders identified on Schedule E hereto as an increasing Revolving
Lender (collectively, the “Increasing Revolving Lenders”) hereby consents to the
increase in its respective Revolver Loan Commitment Amount as described on
Schedule E.


SECTION 4.2    Multi-Draw Term Loan Increase. Effective on the Amendment
Effective Date, each of the Lenders identified on Schedule E hereto as an
increasing Multi-Draw Term Loan Lender (collectively, the “Increasing Multi-Draw
Term Loan Lenders” and, together with the Increasing Revolving Lenders, the
“Increasing Lenders”) hereby consents to the increase in its respective
Multi-Draw Term Loan Commitment Amount as described on Schedule E.


SECTION 4.3    Updated Schedule II to Credit Agreement. Pursuant to Section
2.2(d) of the Credit Agreement (after giving effect to the amendments provided
for herein), Schedule E hereto updates Schedule II to the Credit Agreement,
effective as of the Amendment Effective Date, and by execution and delivery of
this Amendment, the Administrative Agent provides notice to each of the
Borrowers and the Lenders of such updated Schedule II in accordance with the
provisions of Section 2.2(d) of the Credit Agreement (after giving effect to the
amendments provided for herein).


ARTICLE V


REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to agree to the
amendments provided for in Article II and the corresponding Joinder in Article
III, and the Administrative Agent and the Increasing Lenders to agree to the
Revolver Increase and the Multi-Draw Term Loan Increase (defined in Schedule A)
described in Article IV, each Loan Party (including each Texas Subsidiary)
hereby jointly and severally (a) represents and warrants that as of the date
hereof and as of Amendment Effective Date (i) the recitals set forth above are
true and correct in all material respects, (ii) each of the representations and
warranties of any Loan Party or any Subsidiary of any Loan Party contained in
the Credit Agreement (as modified




--------------------------------------------------------------------------------




by this Amendment) and in the other Loan Documents (as modified by this
Amendment) is true and correct in all material respects as if made on such date
(except, if any such representation and warranty relates to an earlier date,
such representation and warranty shall be true and correct in all material
respects as of such earlier date), and (ii) no Default or Event of Default has
occurred and is continuing, and (b) agrees that the incorrectness in any
material respect of any representation and warranty contained in the preceding
clause (a) shall constitute an immediate Event of Default.
ARTICLE VI
ACKNOWLEDGMENT OF LOAN PARTIES


Each of the existing Loan Parties, Grantors (as defined in the Security
Documents and the CatchMark Timber Security Agreement) and Guarantors (as
defined in each Guaranty described in the Credit Agreement) confirms that all of
its respective obligations under the Credit Agreement, the Security Documents
and the other Loan Documents (in each case, as modified by this Amendment) are,
and upon each Texas Subsidiary becoming a Loan Party, a Grantor, and Additional
Grantor and a Guarantor, shall continue to be, in full force and effect. The
parties hereto confirm and agree that immediately upon each Texas Subsidiary
becoming a Grantor and Additional Grantor, the terms “Obligations” and “Secured
Obligations” as used in the Credit Agreement, the Security Documents and the
other Loan Documents (in each case, as modified by this Amendment), shall
include all obligations of each Texas Subsidiary under the Guaranty to which it
is a party, the Security Documents and under each other Loan Document to which
it is a party (in each case, as modified by this Amendment).
ARTICLE VII
CONDITIONS TO EFFECTIVENESS


SECTION 7.1    Effective Date. This Amendment shall become effective on such
date (herein called the “Amendment Effective Date”) when each of the following
conditions shall have been met:


SECTION 7.2    Amendment Agreement. The Administrative Agent shall have received
counterparts of this Amendment duly executed and delivered on behalf of each
existing Loan Party, each Texas Subsidiary, the Administrative Agent and the
Lenders.


SECTION 7.3    Delivery of Notes. To the extent requested, each Increasing
Lender shall have received its Note in an amount equal to such Lender’s
Revolving Loan Commitment Amount, or such Lender’s Multi-Draw Term Loan
Commitment Amount, in each case after giving effect to the amendments set forth
herein, dated the Amendment Effective Date, duly completed as herein provided
and duly executed and delivered by an Authorized Officer of each Borrower.


SECTION 7.4    Amendment Effective Date Compliance Certificate. The
Administrative Agent shall have (a) received a Compliance Certificate duly
executed by a Financial Officer of the Borrowers, and dated as of the Amendment
Effective Date, showing a calculation of the Loan to Value Ratio and the Minimum
Liquidity Balance, and (b) confirmed to the Borrowers that, in its reasonable
and good faith determinations, that the calculations contained in such
Compliance Certificate are satisfactory.


SECTION 7.5    Pledged Equity Interests. The Administrative Agent shall have
received original certificates evidencing all of the issued and outstanding
shares of capital stock and other Equity Interests of any Texas Subsidiary
required to be pledged pursuant to the terms of the Pledge Agreement,




--------------------------------------------------------------------------------




which certificates shall be accompanied by undated stock and other powers duly
executed in blank by each relevant pledgor.


SECTION 7.6    Solvency Certificates. The Administrative Agent shall have
received a Solvency Certificate with respect to each Texas Subsidiary and each
existing Loan Party, in each case dated as of the Amendment Effective Date.


SECTION 7.7    Resolutions; Good Standing; etc. The Administrative Agent shall
have received from each existing Loan Party and each Texas Subsidiary a
certificate, dated the Amendment Effective Date, of its Secretary, Assistant
Secretary or Manager as to:


(a)resolutions of its Board of Directors (or equivalent body) then in full force
and effect authorizing the execution, delivery and performance of this Amendment
and each other document in connection therewith to be executed by it;


(b)each Organizational Document of each such existing Loan Party and Texas
Subsidiary; and


(c)the incumbency and signatures of each officer (including each Authorized
Officer and Financial Officer) of each such existing Loan Party and Texas
Subsidiary that is authorized to act with respect to this Amendment and each
other Loan Document executed by it;


upon which certificate each Lender Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary or
Manager of the relevant existing Loan Party and Texas Subsidiary canceling or
amending such prior certificate. The Administrative Agent shall have received
satisfactory good standing certificates for each jurisdiction where the
Collateral is located and each other jurisdiction where each existing Loan Party
and each Texas Subsidiary are organized and are authorized (or should be
authorized under the Laws) to conduct business.


SECTION 7.8    Opinions. The Administrative Agent shall have received legal
opinions, dated the Amendment Effective Date and addressed to the Administrative
Agent and all the Lenders, from legal counsel to the Borrowers in New York,
Delaware, Maryland and each state where the Timberlands are located.


SECTION 7.9    Patriot Act. The Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the USA Patriot Act and any other Anti-Terrorism Law.


SECTION 7.10    Joinder Documents; other Documents. The Administrative Agent
shall have received such Joinder Documents (as defined in Schedule A hereto) and
other documents as the Administrative Agent shall have identified on that
certain closing checklist prepared by counsel for the Administrative Agent for
the transactions contemplated hereby.


SECTION 7.11    Amendment Fees. The Administrative Agent shall have received for
its own account, and for the account of each Lender and Voting Participant all
fees, costs and expenses due and payable pursuant to that certain Fee Letter,
dated as of May 2, 2014, including, without limitation, an amendment fee for the
account of each Lender and Voting Participant (excluding any Lender or Voting
Participant who (i) was not previously a Lender or Voting Participant under the
Credit Agreement or (ii)




--------------------------------------------------------------------------------




(x) is not the assignee of a Lender or Voting Participant who was previously a
Lender under the Credit Agreement and (y) has not been joined to the Credit
Agreement as of the Amendment Effective Date for the purpose of increasing the
aggregate Multi-Draw Term Loan Commitments or the aggregate Revolving Loan
Commitments), who has executed and electronically delivered its counterpart to
this Amendment to the Administrative Agent on or before the time and day
specified by the Administrative Agent.


ARTICLE VIII


POST-CLOSING COVENANTS
In order to induce the Administrative Agent and the Lenders to agree to the
amendments provided for in Article II and the corresponding Joinder in Article
III, and the Administrative Agent and the Increasing Lenders to agree to the
Revolver Increase and the Multi-Draw Term Loan Increase (defined in Schedule A)
described in Article IV, each Loan Party (including each Texas Subsidiary)
hereby jointly and severally covenants that: the Borrowers and the Loan Parties
will perform, and will cause their respective Subsidiaries to perform, the
obligations set forth in Schedule F. The Loan Parties hereto hereby acknowledge
and agree that the failure to take the actions described in the preceding
sentence within the specified time period or to otherwise comply with the
covenants described in the preceding sentence at all times shall constitute an
Event of Default under the Credit Agreement and, among other things, shall
constitute a basis for the Lenders to withhold Loans under the Credit Agreement.
ARTICLE IX
MISCELLANEOUS


SECTION 9.1    Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.


SECTION 9.2    Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement. Except as otherwise
specified herein, all of the representations, warranties, terms, covenants and
conditions contained in the Credit Agreement, the Security Documents and each
other Loan Document shall remain unamended or otherwise unmodified and in full
force and effect.


SECTION 9.3    Limitation of Amendment. The modifications set forth in Article
II shall be limited precisely as provided for herein and, except as expressly
set forth herein, shall not be deemed to be a waiver of, amendment of, consent
to or modification of any other term or provision of the Credit Agreement or of
any term or provision of any other Loan Document or of any transaction or
further or future action on the part of either of the Borrowers or any other
Loan Party which would require the consent of the Administrative Agent or any of
the Lenders under the Credit Agreement or any other Loan Document.


SECTION 9.4    Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.


SECTION 9.5    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.




--------------------------------------------------------------------------------






SECTION 9.6    Further Assurances. The Borrowers shall execute and deliver, and
shall cause each other Loan Party and each Subsidiary of any Loan Party to
execute and deliver, from time to time in favor of the Administrative Agent and
the Lenders, such documents, agreements, certificates and other instruments as
shall be necessary or advisable to effect the purposes of this Amendment.


SECTION 9.7    GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. EACH PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING UNDER OR IN CONNECTION WITH THIS AMENDMENT OR ANY AGREEMENT OR DOCUMENT
ENTERED INTO IN CONNECTION HEREWITH. THIS AMENDMENT CONSTITUTES THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY PRIOR AGREEMENT, WRITTEN OR ORAL, WITH RESPECT HERETO.




[Signatures on following page.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.


BORROWERS:


TIMBERLANDS II, LLC


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, LP, as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner


By: _/s/ Brian M. Davis___________
Name: Brian M. Davis
Title: Senior Vice President and                         Chief Financial Officer




CATCHMARK TIMBER OPERATING PARTNERSHIP, LP


By: CATCHMARK TIMBER TRUST, INC., as General Partner


By: _/s/ Brian M. Davis___________
Name: Brian M. Davis
Title:     Senior Vice President and
Chief Financial Officer






[Signatures continue on following page]




--------------------------------------------------------------------------------






[Signatures continued from previous page]




OTHER LOAN PARTIES:


CATCHMARK TRS HARVESTING OPERATIONS, LLC


By:
Forest Resource Consultants, Inc., as Manager



By: _/s/ David T. Foil ________
Name: David T. Foil
Title: President




CATCHMARK TIMBER TRUST, INC.


By:
_/s/ Brian M. Davis___________

Name:
Brian M. Davis

Title:
Senior Vice President and

Chief Financial Officer




CATCHMARK TIMBER TRS, INC.


By:
_/s/ Brian M. Davis___________

Name:
Brian M. Davis

Title:
Senior Vice President and

Chief Financial Officer


     
CATCHMARK HBU, LLC


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, LP, as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner


By:
_/s/ Brian M. Davis___________

Name:
Brian M. Davis

Title:
Senior Vice President and

Chief Financial Officer


[Signatures continue on following page]






--------------------------------------------------------------------------------






[Signatures continued from previous page]


CATCHMARK TEXAS TIMBERLANDS GP, LLC


By: TIMBERLANDS II, LLC, as Member


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner


By:
_/s/ Brian M. Davis___________

Name:
Brian M. Davis

Title:
Senior Vice President and

Chief Financial Officer


CATCHMARK TEXAS TIMBERLANDS, L.P.


By: CATCHMARK TEXAS TIMBERLANDS GP, LLC, as General Partner


By: TIMBERLANDS II, LLC, as Member


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner


By:
_/s/ Brian M. Davis___________

Name:
Brian M. Davis

Title:
Senior Vice President and

Chief Financial Officer






[Signatures continue on following page]




--------------------------------------------------------------------------------






[Signatures continued from previous page]




Lenders:


COBANK, FCB


By: _/s/ Zachary Carpenter_______
Name: Zachary Carpenter
Title: Vice President


AGFIRST FARM CREDIT BANK


By: _/s/ Michael Mancini ________
Name: Michael Mancini
Title: Vice President


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH


By:
_/s/ Theodore W. Cox ______

Name: Theodore W. Cox
Title: Executive Director




By:
_/s/ Stewart Kalish _______

Name: Stewart Kalish
Title: Executive Director


METROPOLITAN LIFE INSURANCE COMPANY


By:
_/s/ W. Kirk Purvis________

Name: W. Kirk Purvis
Title: Director












[Signatures continue on following page]




--------------------------------------------------------------------------------






[Signatures continued from previous page]




VOTING PARTICIPANTS (pursuant to
Section 11.10(d)):




UNITED FCS, FLCA, D/B/A FCS COMMERCIAL FINANCE GROUP


By:
_/s/ Daniel J. Best_______

Name: Daniel J. Best
Title: Vice President


AGCHOICE FARM CREDIT. FLCA


By:
_/s/ Mark F. Kerstetter______

Name: Mark F. Kerkstetter
Title: Vice President




FARM CREDIT BANK OF TEXAS


By:
_/s/ Chris M. Levine_______

Name: Chris M. Levine
Title: Vice President


MIDATLANTIC FARM CREDIT, ACA


By:
_/s/ William J. Rutter_______

Name: William J. Rutter
Title: Vice President


FARM CREDIT SERVICES OF AMERICA, FLCA


By:
_/s/ Gary Mazour_______

Name: Gary Mazour
Title: Vice President


FARM CREDIT WEST, FLCA


By:
_/s/ Robert Stormetta_______

Name: Robert Stormetta
Title: Vice President










--------------------------------------------------------------------------------




SCHEDULE A


Credit Agreement








--------------------------------------------------------------------------------






(RESTATED PER ARTICLE II OF SECOND AMENDMENT)





--------------------------------------------------------------------------------











THIRD AMENDED AND RESTATED CREDIT AGREEMENT,


dated as of December 19, 2013, among
TIMBERLANDS II, LLC


and


CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.,


as the Borrowers, COBANK, ACB,
as the Administrative Agent, Joint Lead Arranger, Sole Bookrunner, Swingline
Lender,
and Issuing Lender, AGFIRST FARM CREDIT BANK,
as Joint Lead Arranger and Syndication Agent,


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH,


as Documentation Agent, and
CERTAIN FINANCIAL INSTITUTIONS,


as the Lenders.


 
TABLE OF CONTENTS
 
 
 
Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
2


 
SECTION 1.1 Defined Terms
2


 
SECTION 1.2 Use of Defined Terms
42


 
SECTION 1.3 Certain Rules of Construction
42


 
SECTION 1.4 Accounting Determinations
43


ARTICLE II
FUNDING OF LOANS
44


 
SECTION 2.1 Amount and Terms of Loans
44


 
SECTION 2.2 Notes; Updated Schedule II
55


 
SECTION 2.3 Reserved
56







--------------------------------------------------------------------------------




 
SECTION 2.4 Continuation and Conversion Elections
56


ARTICLE III
PAYMENTS, INTEREST AND FEES
56


 
SECTION 3.1 Repayments and Prepayments
56


 
SECTION 3.2 Interest Provisions
62


 
SECTION 3.3 Revolver Commitment Fee
63


 
SECTION 3.4 Multi-Draw Term Loan Commitment Fee
64


 
SECTION 3.5 Letter of Credit Fees
64


ARTICLE IV
YIELD PROTECTION, TAXES AND RELATED PROVISIONS
64


 
SECTION 4.1 Eurodollar Rate Lending Unlawful
64


 
SECTION 4.2 Inability to Determine Rates
65


 
SECTION 4.3 Capital Adequacy and Other Adjustments
65


 
SECTION 4.4 Funding Losses
66


 
SECTION 4.5 Mitigation Obligations; Replacement of Lender
67


 
SECTION 4.6 Taxes
68


 
SECTION 4.7 Payments, Interest Calculations, etc
72


 
SECTION 4.8 Sharing of Payments
72


 
SECTION 4.9 Right of Setoff
73


 
SECTION 4.10 Use of Proceeds
74


 
SECTION 4.11 Payment Reliance
74


 
SECTION 4.12 Defaulting Lenders
75


 
SECTION 4.13 Cash Collateral
78


 
SECTION 4.14 Letter of Credit Liability
79


ARTICLE V
CONDITIONS PRECEDENT TO LOANS
80


 
SECTION 5.1 Conditions to Effectiveness
80


 
SECTION 5.2 Conditions to Multi-Draw Term Loans
86


 
SECTION 5.3 Conditions to all Loans and Letters of Credit
87


 
SECTION 5.4 Determinations Under Article V
88


ARTICLE V
CONDITIONS PRECEDENT TO LOANS
80


 
SECTION 5.1 Conditions to Effectiveness
80


 
SECTION 5.2 Conditions to Multi-Draw Term Loans
86


 
SECTION 5.3 Conditions to all Loans and Letters of Credit
87


 
SECTION 5.4 Determinations Under Article V
88


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
89


 
SECTION 6.1 Organization, etc
89


 
SECTION 6.2 Due Authorization, Non-Contravention, etc
89


 
SECTION 6.3 Required Approvals
90


 
SECTION 6.4 Validity, etc
90


 
SECTION 6.5 No Material Liabilities
90


 
SECTION 6.6 No Material Adverse Change, etc
91


 
SECTION 6.7 Litigation, Labor Matters, etc
91


 
SECTION 6.8 Capitalization
91


 
SECTION 6.9 Compliance with Laws, etc
92


 
SECTION 6.10 Properties, Permits, etc
92


 
SECTION 6.11 Taxes, etc
93


 
SECTION 6.12 ERISA
93


 
SECTION 6.13 Environmental Warranties
94







--------------------------------------------------------------------------------




 
SECTION 6.14 Accuracy of Information
95


 
SECTION 6.15 Transaction Agreement, etc
96


 
SECTION 6.16 Absence of Default and Restrictions
97


 
SECTION 6.17 Margin Regulations; Bank Secrecy Act, etc
97


 
SECTION 6.18 Investment Company Status
97


 
SECTION 6.19 Material Agreements; Governmental Approvals
97


 
SECTION 6.20 Solvency
98


 
SECTION 6.21 Insurance
98


 
SECTION 6.22 Affiliate Transactions
98


 
SECTION 6.23 USA Patriot Act, etc
98


 
SECTION 6.24 Separateness; Special Representations and Covenants Relating to
Loan Parties
99


 
SECTION 6.25 Qualified ECP Guarantor
102


ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
143


 
SECTION 8.1 Listing of Events of Default
143


 
SECTION 8.2 Action if Bankruptcy
146


 
SECTION 8.3 Action if Other Event of Default
146


 
SECTION 8.4 Remedies
146


 
SECTION 8.5 Foreclosure on Collateral
147


 
SECTION 8.6 Appointment of Administrative Agent as Attorney-in-Fact
147


 
SECTION 8.7 Payments Upon Acceleration
148


ARTICLE IX
RESERVED
149


ARTICLE X
THE ADMINISTRATIVE AGENT
149


 
SECTION 10.1 Appointment and Authority
149


 
SECTION 10.2 Rights as a Lender
150


 
SECTION 10.3 Exculpatory Provisions
150


 
SECTION 10.4 Reliance by Administrative Agent
151


 
SECTION 10.5 Delegation of Duties
151


 
SECTION 10.6 Resignation of Administrative Agent
151


 
SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders
152


 
SECTION 10.8 No Other Duties, Etc
153


 
SECTION 10.9 Administrative Agent May File Proof of Claims
153


 
SECTION 10.10 Agency for Perfection; Enforcement of Security by Administrative
Agent
153


 
SECTION 10.11 Collateral and Guaranty Matters
154


 
SECTION 10.12 Indemnification
155


 
SECTION 10.13 Resignation of Issuing Lender
155


 
SECTION 10.14 Resignation of Swingline Lender
156


 
SECTION 10.15 Compliance with Flood Laws
156


 
SECTION 10.16 No Reliance on the Administrative Agent’s Customer Identification
Program
156


ARTICLE XI
MISCELLANEOUS PROVISIONS
156


 
SECTION 11.1 Waivers, Amendments, etc
156


 
SECTION 11.2 Notices
159


 
SECTION 11.3 Payment of Costs and Expenses
160


 
SECTION 11.4 Indemnification by the Borrowers
161


 
SECTION 11.5 Survival
164


 
SECTION 11.6 Severability
164


 
SECTION 11.7 Headings.
164







--------------------------------------------------------------------------------




 
SECTION 11.8 Counterparts; Integration; Effectiveness
164


 
SECTION 11.9 Governing Law
165


 
SECTION 11.10 Entire Agreement
165


 
SECTION 11.11 Assignments and Participations
165


 
SECTION 11.12 Press Releases and Related Matters
170


 
SECTION 11.13 Consent to Jurisdiction and Service of Process
170


 
SECTION 11.14 Waiver of Jury Trial, etc
171


 
SECTION 11.15 Waiver of Consequential Damages, etc
171


 
SECTION 11.16 No Strict Construction
172


 
SECTION 11.17 Protection of Interests
172


 
SECTION 11.18 Confidentiality
172


 
SECTION 11.19 Patriot Act Information
173


 
SECTION 11.20 Joint and Several Liability
173


 
SECTION 11.21 Waiver of Farm Credit Rights
173


 
SECTION 11.22 Effectiveness of Amendment and Restatement; No Novation
174


 
SECTION 11.23 Purchase of AgSouth Equity Interest
175


 
SECTION 11.24 Effective Date Assignment
175


 
SECTION 11.25 Borrowers’ Agent
175


 
SECTION 11.26 Reaffirmation of Existing Account Control Agreement
175


 
 
 
 
SCHEDULES
 
SCHEDULE I
Disclosure Schedule
 
SCHEDULE II
Loans, Committment Amounts and Percentages
 
SCHEDULE III
Voting Participants
 
 
 
 
 
EXHIBITS
 
EXHIBIT A-1
Form of Term Note
 
EXHIBIT A-2
Form of Revolving Note
 
EXHIBIT A-3
Form of Swingline Note
 
EXHIBIT A-4
Form of Multi-Draw Note
 
EXHIBIT B-1
Form of Borrowing Request
 
EXHIBIT B-2
Form of Continuation/Conversion Notice
 
EXHIBIT C
Form of Assignment and Assumption
 
EXHIBIT D
Form of Closing Date Certificate
 
EXHIBIT E
Form of Compliance Certificate
 
EXHIBIT F
Form of Landlord Estoppel Certificate
 
EXHIBIT F
Form of Collateral Assignment of Material Agreement
 
EXHIBIT G
Form of Joinder Agreement
 
EXHIBIT 4.6(A)
Form of U.S. Tax Compliance Certificate (Foreign Lenders Not a Partnership)
 
EXHIBIT 4.6(B)
Form of U.S. Tax Compliance Certificate (Foreign Participants Not a Partnership)
 
EXHIBIT 4.6(C)
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
 
EXHIBIT 4.6(D)
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
 







--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 19, 2013 (this “Agreement”), among TIMBERLANDS II, LLC, a Delaware
limited liability company (“Timberlands II”), CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P. (f/k/a Wells Timberland Operating Partnership, L.P.), a
Delaware limited partnership (“CatchMark Partnership”; Timberlands II and
CatchMark Partnership each a “Borrower” and collectively, the “Borrowers”), the
various financial institutions as are, or may from time to time become, parties
hereto as Lenders, and COBANK, ACB (“CoBank”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
to Article I.


W I T N E S S E T H:


WHEREAS, the Borrowers, the Administrative Agent and certain of the Lenders
previously entered into a Credit Agreement (the “2007 Credit Agreement”), dated
as of October 9, 2007, as amended and restated by that certain Amended and
Restated Credit Agreement, dated as of March 24, 2010 (the “2010 Credit
Agreement”), as amended and restated by that certain Second Amended and Restated
Credit Agreement, dated as of September 28, 2012 (as previously amended,
supplemented, extended, restated or otherwise modified, the “Existing Credit
Agreement”), pursuant to which the Lenders party thereto extended certain
financial accommodations to the Borrowers;


WHEREAS, the Borrowers’ only business is the direct or indirect ownership and
operation of the Real Property;


WHEREAS, the Lenders desire to continue the Term Loan and Revolving Loan
Commitments under the Existing Credit Agreement, and, as of December 19, 2013,
extend a multi-draw term loan credit facility of $150,000,000 to the Borrowers
for the purposes set forth in Section 4.10 of this Agreement;


WHEREAS, in order to continue or make such Loans or Commitments, the Borrowers,
the Administrative Agent and the Lenders under the Existing Credit Agreement
have agreed to amend and restate the Existing Credit Agreement as described
herein; and


WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article V), to continue or make such Loans or
Commitments to the Borrowers.


NOW, THEREFORE, the parties hereto hereby agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.1 Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meaning:


“2007 Credit Agreement” is defined in the recitals.


“2010 Credit Agreement” is defined in the recitals.






--------------------------------------------------------------------------------




“Account Bank” means each bank or other financial institution, securities
intermediary or commodity intermediary that is reasonably acceptable to the
Administrative Agent.


“Account Control Agreement” means each deposit, securities or commodity account
control agreement, executed by an Account Bank, the Loan Party named on the
deposit, securities or commodity account and the Administrative Agent, in form
and content reasonably acceptable to the Administrative Agent.


“Adjustment Date” means each date which is the fifth Business Day after the
receipt by the Administrative Agent of each Compliance Certificate and related
financial statements delivered by the Borrowers pursuant to Section 7.1.1(e)
and, in the case a decrease in an Applicable Margin is warranted, a written
request from the Borrowers to decrease such margin (which notice shall be deemed
given if noted on the applicable Compliance Certificate).


“Administrative Agent” is defined in the preamble and includes each successor
Administrative Agent pursuant to Section 10.6.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means with respect to a specific Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.




“Agent Parties” means, collectively, the Administrative Agent and each of its
Related Parties.


“Aggregate Letter of Credit Usage” means, as of the date of determination, the
result of
(a) the Letter of Credit Usage for all outstanding Letters of Credit less (b)
the Letter of Credit Usage for any outstanding Letter of Credit for which the
Borrowers have provided collateral in the manner provided in Section 4.14 in an
amount not less than the Letter of Credit Liability for such Letter of Credit.
For the avoidance of doubt, the Letter of Credit Usage for any Letter of Credit
shall not be reduced by any Cash Collateral provided pursuant to Sections 4.12
or 4.13.


“Agreement” is defined in the preamble.
“AgSouth” means AgSouth Farm Credit, ACA.


“AgSouth Equity Interests” is defined in Section 11.23.


“Amendment Effective Date” has the meaning given to such term in that certain
Joinder and Amendment Agreement, dated as of May 30, 2014, by and among the Loan
Parties party thereto, the Administrative Agent and the Lenders party thereto.


“Anti-Terrorism Laws” means any Laws relating to terrorism, “know your customer”
or money laundering, including Executive Order No. 13224, the USA Patriot Act,
the Laws comprising or implementing the Bank Secrecy Act, and the Laws
administered by the United States Treasury Department's Office of Foreign Asset
Control.


“Applicable Margin” means the applicable per annum percentage set forth in the
pricing table




--------------------------------------------------------------------------------




below opposite the applicable Loan to Value Ratio.


Loan to Value Ratio
Base Rate Margin for Revolving Loans and Term Loan
Base Rate Margin for Multi-Draw Term Loans
LIBOR
Margin for Revolving Loans and Term Loans


LIBOR
Margin for Multi-Draw Term Loans
Commitment Fee
> 40%
1.75%
2.00%
2.75%
3.00%
0.35%
< 40%
and
>35%
1.50%
1.75%
2.50%
2.75%
0.35%


< 35%
and
>30%
1.00%
1.25%
2.00%
2.25%
0.30%
<30%
and
>20%
0.75%
1.00%
1.75%
2.00%
0.25%
< 20%
0.50%
0.75%
1.50%
1.75%
0.20%



The Loan to Value Ratio used to compute the Applicable Margin shall be the Loan
to Value Ratio most recently calculated and reported pursuant to Section 5.1.24,
clause (e) of Section 7.1.1 or, in the event of a Multi-Draw Term Loan Borrowing
in excess of $20,000,000, Section 5.3.3. Changes in the Applicable Margin
resulting from a change in the Loan to Value Ratio shall become effective upon
the Adjustment Date or, in the event of a Multi-Draw Term Loan Borrowing in
excess of $20,000,000, upon the date of such Borrowing; provided that, in each
case, no such change shall be made in the Applicable Margin with respect to
outstanding LIBOR Loans during the existing Interest Period. If the Borrowers
shall fail to deliver a Compliance Certificate with respect to a Fiscal Quarter
as and when required pursuant to clause (e) of Section 7.1.1, the Applicable
Margin, from and including the date it was required to deliver such Compliance
Certificate to but not including the fifth Business Day following the date the
Borrowers deliver to the Administrative Agent a Compliance Certificate with
respect to such Fiscal Quarter, shall conclusively be presumed to equal the
highest relevant Applicable Margin set forth above. Upon a Commitment
Termination Event or, at the election of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, the
Applicable Margin shall be immediately increased to the highest Applicable
Margin set forth above during all periods of time in which any Event of Default
has occurred and is continuing.


If, as a result of any restatement of or other adjustment to any financial
statements referred to above (a) the Loan to Value Ratio as delivered by the
Borrowers as of any applicable date was inaccurate and (b) a proper calculation
of the Loan to Value Ratio would have resulted in different pricing for any
period, then (i) if the proper calculation of the Loan to Value Ratio would have
resulted in higher pricing for such period, the Borrowers shall automatically
and retroactively be obligated to pay to Administrative Agent, promptly on
demand by Administrative Agent, an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
actually paid for such period; and (ii) if the proper calculation of the Loan to
Value Ratio would have resulted in lower pricing for such period, Administrative
Agent and the Lenders shall have no obligation to repay any overpaid interest to
the Borrowers, provided that if, as a result of any restatement or other event a
proper calculation of the Loan to Value Ratio would have resulted in higher
pricing for one or more periods and lower




--------------------------------------------------------------------------------




pricing for one or more other periods (due to the shifting of income or expenses
from one period to another period or any similar reason), then the amount
payable by the Borrowers pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest that should have been paid for all
applicable periods over the amount of interest paid for all such periods.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required pursuant to Section 11.11), and accepted by the Administrative Agent,
in substantially the form of Exhibit C or any other form approved by the
Administrative Agent.


“Authorized Officer” means, relative to any Loan Party, each Financial Officer
and other officers of such Loan Party whose signatures and incumbency shall have
been certified to the Administrative Agent and the Lenders pursuant to Section
5.1.2 or otherwise.


“Available Revolving Facility Commitment” means, as of the date of
determination, the result of (a) the aggregate of all Revolving Loan Commitment
Amounts, minus (b) the
aggregate outstanding principal of all Revolving Loans, minus (c) the aggregate
outstanding principal of all Swingline Loans, minus (d) the Aggregate Letter of
Credit Usage.


“Available Revolving Lender Commitment” means, as of the date of determination,
for any Revolving Lender the result of (a) such Lender’s Revolving Loan
Commitment Amount, minus (b) the aggregate outstanding principal of all of such
Lender’s Revolving Loans, minus (c) its Percentage of the aggregate outstanding
principal of all Swingline Loans, minus (d) its Percentage of the Aggregate
Letter of Credit Usage.


“Base Rate” means the rate per annum announced by the Administrative Agent on
the first business day of each week, which shall be the highest of (a) the Prime
Rate, (b) the Federal Funds Effective Rate plus one half of one percent (0.5%)
and (c) 1.50% greater than the One- Month LIBOR (rounded upward, if necessary,
to the next whole multiple of 1/100th of 1.00%). For purposes of this definition
of “Base Rate”, (x) the “Prime Rate” means a variable rate of interest per annum
equal to the “U.S. prime rate” as reported on such day in the Money Rates
Section of the Eastern Edition of The Wall Street Journal, or, if the Eastern
Edition of The Wall Street Journal is not published on such day, such rate as
last published in the Eastern Edition of The Wall Street Journal, and (y) the
“One-Month LIBOR” means LIBOR determined on a daily basis for an Interest Period
of one (1) month; provided that, if LIBOR is no longer available for such
Interest Period, “One-Month LIBOR” shall be calculated for such Interest Period
as the Administrative Agent shall select in its sole discretion.


“Best Management Practices” means forest management, silvicultural, planting,
thinning and timber harvesting practices that are in accordance with (a)
SFI-certification requirements of Sustainable Forestry Initiative, Inc. and (b)
“Best Management Practices” (or similarly titled regulations or non-binding
guidance) issued with respect to the management and harvesting of timberlands by
Governmental Authorities in the States where the Real Property is located.


“Borrower” and “Borrowers” is defined in the preamble.


“Borrowing” means (a) a borrowing from the applicable Lenders of (i) the
Incremental Term




--------------------------------------------------------------------------------




Loans on the closing date therefor in accordance with the Lenders’ Incremental
Term Loan Commitments for such Incremental Term Loan Facility, (ii) Multi-Draw
Term Loans during the Multi-Draw Term Loan Availability Period in accordance
with the Lenders’ Multi-Draw Term Loan Commitments, (iii) the Revolving Loans
during the Revolving Availability Period in accordance with the Lenders’
Revolving Loan Commitments, or (iv) Swingline Loans during the Revolving
Availability Period in accordance with the Swingline Commitment, or (b) an
issuance, by any Issuing Lender of any Letter of Credit during the Revolving
Availability Period in accordance with the Letter of Credit Sublimit.


“Borrowing Request” means a Borrowing Request, duly executed by a Financial
Officer of each Borrower, in substantially the form of Exhibit B-1 attached
hereto.


“Business Day” means (a) any day on which the Administrative Agent is open for
business and is neither a Saturday or Sunday nor a legal holiday on which banks
are authorized or required to be closed in New York, New York or Denver,
Colorado; and (b) relative to the making, continuing, prepaying or repaying of
the Loans, any day which is a Business Day described in clause (a) above and
which is also a day on which dealings in Dollars are carried on in the interbank
Eurodollar market.


“Cash Collateralize” means, to deposit in an Account Bank or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Lenders or Lenders, as collateral for Letter of Credit
Liabilities or obligations of the Lenders to fund participations in respect of
Letter of Credit Liabilities, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and each applicable
Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalent Investment” means, at any time:


(a)any evidence of Indebtedness, with overnight maturities issued or guaranteed
by the United States;


(b)commercial paper, maturing not more than one day from the date of issuance
and rated at least A-1 by S&P or P-1 by Moody’s, which is issued by a
corporation (other than an Affiliate of any Loan Party) organized under the Laws
of any state of the United States or of the District of Columbia;


(c)any certificate of deposit or bankers acceptance or time deposit, maturing
daily, which is issued by a commercial banking institution that (i) is a member
of the Federal Reserve System, (ii) has a combined capital and surplus and
undivided profits of not less than
$1,000,000,000 and (iii) has a credit rating of A2 or higher from Moody’s or A
or higher from S&P; or


(d)any investment in money market mutual funds having portfolio assets in excess
of $5,000,000,000 that comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and are
rated AAA by S&P and Aaa by Moody’s.


“CatchMark HBU” means CatchMark Timberland HBU, LLC (f/k/a Wells Timberland HBU,
LLC), a Delaware limited liability company.






--------------------------------------------------------------------------------




“CatchMark Partnership” is defined in the preamble.


“CatchMark Timber” means CatchMark Timber Trust, Inc. (f/k/a Wells Timberland
REIT, Inc.), a Maryland corporation.


“CatchMark Timber Security Agreement” means the Second Amended and Restated
Security Agreement, dated as of December 19, 2013, made by CatchMark Timber in
favor of the Administrative Agent for the benefit of itself and each other Loan
Party.
“CatchMark Texas GP” means CatchMark Texas Timberlands GP, LLC, a Texas limited
liability company.


“CatchMark Texas LP” mean CatchMark Texas Timberlands, L.P., a Texas limited
partnership.


“CatchMark TRS” means CatchMark TRS, Inc. (f/k/a Wells Timberland TRS, Inc.), a
Delaware corporation.


“CatchMark TRS Subsidiary” means CatchMark TRS Harvesting Operations, LLC (f/k/a
Wells Timberland TRS Harvesting Operations, LLC), a Delaware limited liability
company.


“CatchMark TRS Subsidiary Account” is defined in Section 7.1.13.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.


“Change in Law” means the occurrence, after December 19, 2013, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.


“Change of Control” means: (a) CatchMark Timber ceases to own and control,
beneficially and of record, directly or indirectly, 100% of the Equity Interests
of CatchMark Partnership; (b) any consolidation or merger of any Borrower in
which any Borrower is not the continuing or surviving entity; (c) CatchMark
Partnership ceases to own and control, beneficially and of record, directly or
indirectly, 100% of the Equity Interests of each Loan Party other than CatchMark
Timber and CatchMark Partnership; and (d) (i) any Person or group (within the
meaning of Rule 13d-5 of the SEC as in effect on the date hereof) shall own
directly or indirectly, beneficially or of record, Equity Interests representing
20% or more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of CatchMark Timber; or (ii) a majority of the
seats (other than vacant seats) on the board of directors (or equivalent) of
CatchMark Timber shall at any time be occupied by Persons who were neither (A)
nominated by the management of CatchMark Timber, nor (B) appointed by directors
so nominated; or (iii) any Person or group (other than its board of directors on
the Effective Date) shall otherwise directly or indirectly control CatchMark
Timber (for purposes of this definition, “control”




--------------------------------------------------------------------------------




means the possession directly or indirectly of the power to direct or cause the
direction
of the management and policies of CatchMark Timber, whether through the
ownership of voting securities or by contract or otherwise).


“CoBank” is defined in the preamble.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means (a) the Equity Interests of Timberlands II, CatchMark TRS,
CatchMark TRS Subsidiary, CatchMark HBU, CatchMark Texas GP, CatchMark Texas LP,
and any other Subsidiary of any Borrower (other than any Shell Subsidiary
wholly-owned by another Shell Subsidiary) and (b) all the other assets of the
Borrowers and each other Loan Party that are subject to a Lien pursuant to any
Loan Document.


“Collateral Assignment of Material Agreement” means each Collateral Assignment
of Material Agreement, in substantially the form of Exhibit G attached hereto,
and executed by each relevant Loan Party and other Persons that are parties to
the Material Agreement the subject thereof. In the discretion of the
Administrative Agent, the form of the relevant Collateral Assignment of Material
Agreement with respect to any particular Material Agreement (including material
Transaction Documents) may vary.


“Collateral Insurance Proceeds” means all insurance proceeds that have been paid
on account of any of the Collateral.


“Commitment” means, the Incremental Term Loan Commitment for each Incremental
Term Loan Facility, the Multi-Draw Term Loan Commitment and the Revolving Loan
Commitment, as applicable.


“Commitment Fee” means the Revolver Commitment Fee and the Multi-Draw Term Loan
Commitment Fee.


“Commitment Termination Event” means (a) the occurrence of any Default or Event
of Default described in Section 8.1.7 or (b) the occurrence and continuance of
any other Event of Default and either (i) the declaration of the Loans to be due
and payable pursuant to Section 8.3 or (ii) the giving of notice by the
Administrative Agent, acting at the direction of the Required Lenders, to the
Borrowers that the Commitments have been terminated.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended.


“Communications” means collectively, all information, documents and other
materials that any Loan Party or any Subsidiary of any Loan Party is obligated
to furnish to the Administrative Agent pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (a) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (b) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, or (c) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder.






--------------------------------------------------------------------------------




“Compliance Certificate” means a Compliance Certificate duly executed by a
Financial Officer of the Borrowers, substantially in the form of Exhibit E
attached hereto, together with such changes thereto as the Administrative Agent
may from time to time reasonably request, in form and content acceptable to the
Administrative Agent.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss (including by providing a Lien on
its property or assets, maintaining any financial statement condition or
liquidity level, or purchasing or leasing any property or services)) the
indebtedness, obligation or any other liability of any other Person (other than
by endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The principal amount of any Person’s obligation under any Contingent Liability
shall (subject to any limitation set forth therein) be deemed to be the
outstanding principal amount (or maximum principal amount, if larger) of the
debt, obligation or other liability guaranteed thereby.


“Continuation/Conversion Notice” means a Continuation/Conversion Notice duly
executed by a Financial Officer of each Borrower, substantially in the form of
Exhibit B-2 attached hereto.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Cost Basis” means the cost basis of any of the Collateral as set forth in Item
1.1(a) (“Cost Basis of Collateral”) of the Disclosure Schedule to the 2010
Credit Agreement, as modified by the Land Sales Adjustment attached as Item
1.1(a)(i) to the Existing Credit Agreement, as further modified by the Land
Sales Adjustment attached as Item 1.1(a)(i) hereto (“Land Sales Adjustment to
Cost Basis of Collateral”), and as otherwise supplemented, replaced or otherwise
modified from time to time pursuant to Section 5.2.4, Section 7.2.8, Section
7.1.9 or otherwise under this Agreement.


“Cost Basis Collateral Disposition Proceeds” means, with respect to any of the
Collateral (other than the sale of Timber in accordance with clause (m) of
Section 7.1.11 and the termination of Timber Leases in accordance with clause
(x) of Section 7.1.11) sold, leased, transferred or otherwise disposed of
(whether voluntarily or involuntarily, or under power of
eminent domain, condemnation or otherwise), the allocated Cost Basis (it being
understood that, if less than the relevant tract of the Collateral as set forth
in the Disclosure Schedule is so disposed of, the cost basis of such tract so
disposed of shall be determined by the Administrative Agent).


“Credit Support” has the meaning assigned to such term in Section 7.2.3(g).


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means any condition, occurrence or event which, after notice or lapse
of time or both,




--------------------------------------------------------------------------------




would constitute an Event of Default.


“Defaulting Lender” means, subject to Section 4.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Borrowers in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified Borrowers, the Administrative Agent, or any Issuing Lender or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or Borrowers, to confirm in
writing to the Administrative Agent and Borrowers that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Borrowers), (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) has (or its parent company or a
financial institution affiliate thereof has) notified the Administrative Agent,
or has stated publically, that it will not comply with its funding obligations
under any other loan agreement or credit agreement or other similar/other
financing agreement. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (e) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 4.12(b)) upon delivery of
notice of such determination to Borrowers and each Lender.


“Disclosure Schedule” means the Disclosure Schedule attached as Schedule I
hereto, as amended, supplemented or otherwise modified from time to time by the
Borrowers pursuant to the terms hereof or with the consent of the Administrative
Agent and the Required Lenders.


“Division” means:


(a)for purposes of the Harvest Plan, shall mean those portions of the
Timberlands consisting of Real Property owned in fee simple, the PLM Leases, the
LTC Lease and all other Timber Leases; provided however, during an Event of
Default and upon the request of the Administrative Agent in its reasonable
discretion, “Division” for purposes of the Harvest Plan shall mean those
portions of the




--------------------------------------------------------------------------------




Timberlands designated by tract by the Timber Manager or such other units or
portions of the Timberlands as the Administrative Agent may request in its
reasonable discretion;


(b)for purposes of the quarterly reports described in Section 7.1.11(d)(iv),
shall mean the entire Timberlands of the Landholders; provided however, during
an Event of Default and upon the request of the Administrative Agent in its
reasonable discretion, “Division” for purposes of such quarterly reports shall
mean those portions of the Timberlands consisting of Real Property owned in fee
simple, the PLM Leases, the LTC Lease and all other Timber Leases or such other
units or portions of the Timberlands as the Administrative Agent may request in
its reasonable discretion;


(c)for purposes of appraisals, shall mean those portions of the Timberlands
consisting of Real Property owned in fee simple, the PLM Leases, the LTC Lease
and all other Timber Leases; provided however, during an Event of Default and
upon the request of the Administrative Agent in its reasonable discretion,
“Division” for purposes of appraisals shall mean such other units or portions of
the Timberlands as the Administrative Agent may request in its reasonable
discretion; and


(d)for all other purposes (if any), those portions of the Timberlands, whether
owned or leased, which are grouped together for management purposes in units or
portions as identified by the applicable Landholders and reasonably acceptable
to the Administrative Agent.


“Dollar” and the symbol “$” mean lawful money of the United States.


“Domestic” means, with respect to any asset, located in any state, commonwealth
or territory of the United States (including the District of Columbia) and, with
respect to any corporation, limited liability company, trust, joint venture,
association, company, partnership or other entity, formed and existing under the
laws of the United States or any state, commonwealth or territory thereof
(including the District of Columbia).


“EBITDA” means the result of (a) net income or deficit, as the case may be,
calculated in accordance with GAAP; less (b) any gain on Rate Protection
Agreements; plus, (c) the sum, without duplication, of (i) income taxes, (ii)
total interest expense (including non-cash interest), (iii) depletion and other
amortization expense, (iv) with respect to the sale in fee simple of up to two
percent (2%) of the fee acreage of the Real Property in any Fiscal Year, cash
proceeds from such sales equal to the Cost Basis of the Real Property sold, (v)
the amount of any cash received representing unearned revenue with respect to a
non-refundable option or other similar payments in connection with the sale of
Real Property, (vi) any loss on Rate Protection Agreements, (vii) any non-cash
expenses representing amounts due to Affiliates, (viii) any non-cash expenses
associated with the termination of Timber Leases, (ix) any non-cash expenses
incurred in connection with the prepayment of Indebtedness, and (x) any one-time
expenses incurred in connection with the permitted acquisition of Real Property
to the extent the add back of such expenses under this definition has been
approved by the Administrative Agent; less (d) in the year earned as revenue,
the amount of any cash previously included in EBITDA pursuant to clause (c)(v)
hereof; plus (e) the actual amount of reasonable fees and out-of-pocket
transaction costs and expenses of CatchMark Timber in connection with the
offering and issuance of common stock of CatchMark Timber on or about December
17, 2013, in an aggregate amount not to exceed $3,000,000; plus (f) the actual
amount of reasonable fees and out-of-pocket transaction costs and expenses paid
by any Loan Party in connection with the transition to self- management (and
including transaction costs associated with the closing of this Agreement), in
an aggregate amount not to exceed $2,000,000; plus (g) non-cash compensation
expenses.






--------------------------------------------------------------------------------




“Effective Date” means the date of this Agreement, which shall be the date on
which all conditions precedent in Section 5.1 have been satisfied.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.11(b)(iii), (v) and (vi) (subject to any such
consents, if any, as may be required under Section 11.11(b)(iii)).


“Environmental Laws” means all Laws relating to public health and safety and
protection of the environment, threatened or endangered species, preservation or
reclamation of natural resources, Release of any Hazardous Material or to health
and safety matters, including CERCLA, the Surface Mining Control and Reclamation
Act of 1977, the Resource Conservation and Recovery Act, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq., the Clean Air Act of 1970, 42 U.S.C. §§ 7401 et seq., the Toxic
Substances Control Act of 1976, 15 U.S.C. §§ 2601 et seq., the Occupational
Safety and Health Act of 1970, as amended, 29 U.S.C., §§ 651 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001
et seq., the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §§ 300(f) et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. §§ 5101 et seq., the
Solid Waste Disposal Act, 42 U.S.C. §§ 6901 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Endangered Species
Act of 1973, 16 U.S.C. §§ 1531 et seq., and any similar or implementing state or
local Law.


“Environmental Tests” is defined in clause (c) of Section 7.1.6.


“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other ownership in participation or equivalent interests (however
designated, whether voting or non-voting) of such Person’s equity capital
(including any warrants, options or other purchase rights with respect to the
foregoing), whether now outstanding or issued after the Effective Date.


“Equity Raise Account” means any deposit, securities or commodity account at or
with any bank, other financial institution, securities intermediary or commodity
intermediary into which CatchMark Timber has, or has directed any other Loan
Party or any other Person, to deposit or hold any proceeds of any issuance of
equity by CatchMark Timber, together with any account or accounts replacing any
of the same.


“Equity Raises Net Proceeds” is defined in clause (b) of Section 7.1.15.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.


“ERISA Event” means (a) a prohibited transaction with respect to a Plan within
the meaning of Section 406 of ERISA or Section 4975 of the Code for which an
exemption is not available; (b) with respect to any Plan that is intended to be
a qualified plan under Section 401(a) of the Code, any occurrence or event that
results or could reasonably be expected to result in the loss of the Plan’s
qualified status; or (c) the occurrence of any event or condition that results
or could reasonably be expected to result in




--------------------------------------------------------------------------------




any liability under Title IV of ERISA to any Borrower, any other Loan Party, any
of their Subsidiaries, or any ERISA Affiliate thereof.


“Event of Default” is defined in Section 8.1.


“Excluded Account” means any deposit or securities account of any Borrower or
any Subsidiary of a Borrower (a) which contains only deposits of employee
withholding taxes, or (b) functions solely as a payroll account and contains
only deposits of fully earned employee wages.


“Excluded Swap Obligations” means, with respect to any Loan Party providing a
guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, any Swap Obligation if, and to the extent that, all or a
portion of the guaranty of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Swap Obligation (or any guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 7.1.17(b)
and any other “keepwell, support or other agreements” for the benefit of such
Loan Party) at the time the guaranty of or grant of such security interest by
such Loan Party becomes effective with respect to such related Swap Obligation.
For the avoidance of doubt, if a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guaranty or
grant of security interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrowers under Section 4.5) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.6, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.6(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.


“Existing Account Control Agreements” means, collectively, (a) that certain
Deposit Account Control Agreement, dated as of September 9, 2012, by Timberlands
II, the Administrative Agent and Wells Fargo Bank, National Association, (b)
that certain Deposit Account Control Agreement, dated as of November 13, 2012,
by CatchMark TRS Subsidiary, the Administrative Agent and Wells Fargo Bank,
National Association, (c) that certain Account Control Agreement, dated as of
September 28, 2012, by Timberlands II, the Administrative Agent and CoBank, and
(d) that certain Account Control Agreement, dated as of September 28, 2012, by
CatchMark TRS Subsidiary, the Administrative Agent and CoBank.


“Existing Credit Agreement” is defined in the recitals.


“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor




--------------------------------------------------------------------------------




thereto.


“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as amended.


“FATCA” means Subsections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCCR Test Date” shall be the earlier of (i) the date that the Administrative
Agent receives a Compliance Certificate, delivered pursuant to Section 7.1.1(e)
for the four Fiscal Quarters ending on June 30, 2015 and (ii) the date that the
Administrative Agent receives a Compliance Certificate, delivered pursuant to
Section 7.1.1(e), calculating and reporting a Fixed Charge Coverage Ratio of not
less than 1.05:1.00 for the four Fiscal Quarters ending on the applicable
measurement date; provided that such applicable measurement date is later than
September 30, 2014.


“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such date, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.


“Fee Letter” means the Fee Letter, dated October 10, 2013 by and between CoBank
and the Borrowers.


“Fee Simple Cost Basis” means the cost basis of any of the Collateral owned by
any Landholder in fee simple as set forth in Item 1.1(a) (“Cost Basis of
Collateral”) of the Disclosure Schedule to the 2010 Credit Agreement, as
modified by the Land Sales Adjustment attached as Item 1.1(a)(i) to the Existing
Credit Agreement, as further modified by the Land Sales Adjustment attached as
Item 1.1(a)(i) hereto (“Land Sales Adjustment to Cost Basis of Collateral”), and
as otherwise supplemented, replaced or otherwise modified from time to time
pursuant to Section 5.2.4, Section 7.2.8, Section 7.1.9 or otherwise under this
Agreement.


“Fiber Supply Agreement” means the Fiber Supply Agreement, dated as of the
October 9, 2007, among MW, MeadWestvaco Corporation and CatchMark TRS
Subsidiary, as amended, restated or otherwise modified from time to time in
accordance with clause (l) of Section 7.1.11.


“Financial Officer” means with respect to any Loan Party or Subsidiary of any
Loan Party, with respect to the Timber Manager on behalf of any Loan Party, and
with respect to CatchMark Timber on behalf of any Loan Party, as applicable, the
president, chief financial officer, principal accounting officer or controller
whose signatures and incumbency have been certified to the Administrative Agent
and the Lenders pursuant to Section 5.1.2, Section 5.2.5 or otherwise.


“Fiscal Quarter” means any quarter of a Fiscal Year.


“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.






--------------------------------------------------------------------------------




“Fixed Charge Coverage Ratio” means the ratio derived on any measurement date by
dividing for the most recent four Fiscal Quarters ending on such measurement
date, (a) EBITDA for CatchMark Timber, calculated on a consolidated basis less
all capital expenditures related to Land maintenance paid by CatchMark Timber or
any of its Subsidiaries on a consolidated basis less any dividends or
distributions paid by CatchMark Timber on a consolidated basis by (b) cash
interest expense paid by CatchMark Timber or any of its Subsidiaries on a
consolidated basis; provided however, if any Unrestricted Timber Subsidiaries
have been acquired or organized by CatchMark Timber or if any Unrestricted
Timber Transactions have been consummated, each reference to “CatchMark Timber”
in this definition shall be deemed replaced with “CatchMark Partnership.”


“Flood Laws” means, collectively, (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 and
(d) the Flood Insurance Reform Act of 2004, and all such other applicable Laws
related thereto.


“Foreign Lender” means (a) if either Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if either Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which Borrower is a resident for tax purposes.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Percentage of the
outstanding Letter of Credit Liabilities with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Liabilities as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Percentage of
outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.


“Fuel Wood Residue” is defined in clause (f) of Section 7.2.9.


“Fund” means any person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” is defined in Section 1.4.


“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any corporation or other entity exercising such functions owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.


“Guaranty” means, collectively, the Second Amended and Restated Limited
Guaranty, dated as of December 19, 2013, by CatchMark Timber in favor of the
Administrative Agent for each of the Lender Parties, the Second Amended and
Restated Guaranty, dated as of December 19, 2013, by CatchMark TRS in favor of
the Administrative Agent for each of the Lender Parties, the Second Amended and
Restated Guaranty, dated as of December 19, 2013, by
CatchMark TRS Subsidiary in favor of the Administrative Agent for each of the
Lender Parties, the




--------------------------------------------------------------------------------




Amended and Restated Guaranty, dated as of December 19, 2013, by CatchMark HBU
in favor of the Administrative Agent for each of the Lender Parties, the
Guaranty, dated May 30, 2014, by CatchMark Texas GP in favor of the
Administrative Agent for each of the Lender Parties, the Guaranty, dated May 30,
2014, by CatchMark Texas LP in favor of the Administrative Agent for each of the
Lender Parties, and each other guaranty by any Loan Party in favor of the
Administrative Agent for each of the Lender Parties, in form and substance
acceptable to the Administrative Agent in its sole discretion.


“Harvest Plan” is defined in clause (c) of Section 7.1.11.


“Hazardous Material” means (a) any “hazardous substance” as defined by CERCLA,
(a)any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, (c) any petroleum product or byproduct or (d) any pollutant or contaminant
or hazardous, dangerous or toxic chemical, material or substance within the
meaning of any Law relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material.


“Incremental Term Loan” is defined in clause (b) of Section 2.1.1.


“Incremental Term Loan Commitment” is defined in clause (b) of Section 2.1.1.


“Incremental Term Loan Facility” is defined in clause (b) of Section 2.1.1.


“Indebtedness” of any Person means, without duplication:


(a)all obligations of such Person for borrowed money, including all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments (including, without limitation, the Loans);


(b)all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;


(c)all obligations of such Person as lessee under leases which have been or
should be, in accordance with GAAP, recorded as capitalized lease liabilities;


(d)whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable arising in the ordinary course of
business), and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(e)all obligations of such Person to purchase, redeem, retire or otherwise
acquire for value (including by means of converting into, or exchanging for,
Indebtedness) any Equity Interest of such Person;


(f)the liquidation value of any preferred capital stock or similar Equity
Interest of such Person or its Subsidiaries held by any Person;


(g)all obligations and liabilities secured by any Lien on such Person’s property
or assets, even though such Person shall not have assumed or become liable for
the payment thereof;






--------------------------------------------------------------------------------




(h)
all Off-Balance Sheet Obligations; and



(i)
all Contingent Liabilities of such Person in respect of any of the foregoing.



“Indemnified Liabilities” is defined in clause (a) of Section 11.4.


“Indemnified Parties” is defined in clause (a) of Section 11.4.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
(a), Other Taxes.


“Intellectual Property Collateral” is defined in the Security Agreement.


“Interest Period” means, relative to the Loans, the period beginning on (and
including) the Borrowing or the date of the conversion or continuation and
ending on (but excluding) the day which numerically corresponds to such date
one, two or three months thereafter (or such other date as the Administrative
Agent and the Lenders shall agree to in their sole discretion), provided,
however, that:


(a)the Borrowers shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than five
different dates;


(b)if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a month, in which
case such Interest Period shall end on the Business Day next preceding such
numerically corresponding day); and


(c)if there is no numerically corresponding day in such month, such Interest
Period shall end on the last Business Day of such month.


The Loans shall bear interest from and including the first day of the applicable
Interest Period to (but not including) the last day of such Interest Period at
the interest rate determined as applicable to the Loans.


“Investment” means, with respect to any Person, (a) any loan, advance, other
extension of credit or capital made by such Person to any other Person
(excluding account receivables generated in the ordinary course of business of
such Person and payable or dischargeable in accordance with customary trade
terms), (b) any Contingent Liability of such Person incurred in connection with
any item described in clause (a) and (c) any Equity Interest held by such Person
in any other Person.


“IRS” means the United States Internal Revenue Service.


“Issuing Lender” means CoBank and its successors and assigns and any other
Lender designated from time to time by the Administrative Agent with the
approval of the Borrowers, in such Lender’s capacity as an issuer of Letters of
Credit hereunder; provided that, such Lender has agreed to be an Issuing Lender.


“Joinder Agreement” means a Joinder Agreement, in substantially the form of
Exhibit H attached hereto, executed by the Person to be joined as a Loan Party
to this Agreement, the other Loan




--------------------------------------------------------------------------------




Parties and the Administrative Agent pursuant to which, among other things, such
Person is joined as a Loan Party to this Agreement and as a grantor, pledger,
obligor or other party to such other Loan Documents as the Administrative Agent
shall require in its sole discretion.


“Joinder Documents” means, all of the following (except to the extent made a
post- joinder delivery by the Administrative Agent in its sole discretion or
waived by the Administrative Agent in its sole discretion), each of which shall
be in form and substance acceptable to the Administrative Agent in its sole
discretion:


(i)a duly executed Joinder Agreement;


(ii)original certificates evidencing all of the issued and outstanding shares of
capital stock and other Equity Interests of such Subsidiary pursuant to the
terms of the Pledge Agreement, which certificates shall be accompanied by
undated stock and other powers duly executed in blank by each relevant pledger;


(iii)
a Guaranty duly executed by an Authorized Officer of such Person;



(iv)any Real Property Documents or modifications to Real Property Documents
requested by the Administrative Agent in its sole discretion;


(v)an Account Control Agreement for all deposit, securities or commodity
accounts of such Person unless such account is an Excluded Account;


(vi)a duly executed Collateral Assignment of Material Agreement or a duly
executed Reaffirmation of Collateral Assignment of Material Agreement, as
applicable, with respect to any Material Agreements to which it is a party, to
the extent requested by the Administrative Agent;


Person;
(vii)
a Solvency Certificate duly executed by an Authorized Officer of such



(viii)a certificate of the Secretary, Assistant Secretary or Manager of such
Person (upon which certificate each Lender Party may conclusively rely until it
shall have received a further certificate of the Secretary, Assistant Secretary
or Manager of such Person canceling or amending such prior certificate), as to:


(1)resolutions of its Board of Directors (or equivalent body) then in full force
and effect authorizing the execution, delivery and performance of each Loan
Document to be executed by it;


(2)
each Organizational Document of such Person; and



(3)the incumbency and signatures of each officer (including each Authorized
Officer and Financial Officer) of such Person that is authorized to act with
respect to each Loan Document executed by it;


(ix)good standing certificates for each jurisdiction where the Collateral of
such Person is located and each other jurisdiction where such Person is
organized and authorized (or should be authorized under the Laws) to conduct
business;


(x)evidence that all required consents and approvals shall have been obtained
and be




--------------------------------------------------------------------------------




in full force and effect with respect to the transactions contemplated by the
Joinder Documents from (1) all relevant Governmental Authorities and (2) any
other Person whose consent or approval is necessary or the Administrative Agent
reasonably deems appropriate to effect such transactions;


(xi)legal opinions, dated on or about the date of such Joinder Agreement, and
addressed to the Administrative Agent and all the Lenders, from New York, the
jurisdiction of formation for such Person and such other jurisdictions as the
Administrative Agent may reasonably request;


(xii)evidence of the insurance coverage required to be maintained pursuant to
Section 7.1.4, which insurance shall be satisfactory to the Administrative Agent
and shall be subject to satisfactory endorsements in favor of the Administrative
Agent;


(xiii)search reports certified by a party acceptable to the Administrative
Agent, dated a date reasonably near (but prior to unless otherwise consented to
by the Administrative Agent in its sole discretion) the date of the applicable
Joinder Agreement, listing all effective U.C.C. financing statements, federal
and state tax Liens, and judgment Liens which name such Person or its prior
direct parent, if applicable, as the debtor, and which are filed in each
jurisdiction in which U.C.C. filings are to be made pursuant to this Agreement
or the other Loan Documents and in such other jurisdictions as the
Administrative Agent may reasonably request, together with copies of such
financing statements;


(xiv)evidence satisfactory to the Administrative Agent of the filing (or
delivery for filing) of all necessary U.C.C. financing statements naming such
Person as the debtor and the Administrative Agent as the secured party have been
properly filed under the U.C.C. of all jurisdictions as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the first priority
security interest of the Administrative Agent in the Collateral subject thereto;


(xv)evidence satisfactory to the Administrative Agent of the filing (or delivery
for filing) of appropriate trademark, copyright and patent security supplements
with the United States Patent and Trademark Office and United States Copyright
Office to the extent relevant in order to perfect the first priority security
interest of the Administrative Agent therein;


(xvi)evidence of completion of all other actions, reasonably requested by the
Administrative Agent, in order to perfect its first priority security interest
in the Collateral the subject thereof;


(xvii)all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the USA Patriot Act and any
other Anti-Terrorism Law; and


(xix) all other reasonable requests of the Administrative Agent made with
respect to such Person, Joinder Agreement or the transactions related thereto.


“Land” means all the land from time to time owned and held by any Landholder in
fee simple, together with (a) all buildings, structures or other improvements
thereon, (b) all Timber located thereon, (c) roads, bridges and other
improvements and fixtures thereon and (d) all other privileges and
hereditaments, tenements, appurtenances, easements, rights-of-way and other
rights relating, including all development, air and water rights and water stock
relating to such land and any strips and gores.


“Landholders” means, collectively, Timberlands II, CatchMark HBU, CatchMark TRS
Subsidiary, CatchMark Texas LP and any other Loan Party, in each case, for so
long as such Loan Party




--------------------------------------------------------------------------------




is a party to any mortgage, deed of trust, similar instrument or amendment or
other modification to any mortgage, deed of trust or similar instrument,
granting a security interest in favor of the Administrative Agent, for the
benefit of the Lender Parties, securing any of the Obligations, in form and
content acceptable to the Administrative Agent in its sole discretion.


“Landlord Estoppel Certificate” means a Landlord Estoppel Certificate, in
substantially the form of Exhibit F attached hereto, and executed by landlords
of Leasehold Interests other than the LTC Lease. For the avoidance of doubt,
Landlord Estoppel Certificates executed and delivered in connection with the
2007 Credit Agreement, 2010 Credit Agreement or Existing Credit Agreement are
included in this definition.


“Laws” means, collectively, all applicable constitutions, statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities of any Governmental Authority (including any of the
foregoing that relates to zoning and planning, building, subdivision,
Environmental Laws, wildlife protection, forest practices, mining, drilling,
extraction and reclamation), including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, decisions, judgments, consent decrees, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
or arbitrators in proceedings or actions to which the Person in question is a
party or by which it is bound. For the avoidance of doubt, the definition of
“Laws” shall include FATCA.


“Leasehold Interests” means the rights of any Landholder as lessee or grantee
with respect to the Timber Leases (including the Timber Deeds) including all
purchase options, prepaid rents and security deposits relating thereto, together
with leasehold improvements and Timber with respect thereto.


“Lender” means each of (a) the Persons listed on Schedule II hereto (or as
updated from time to time by the Administrative Agent pursuant to the terms
hereof), (b) any other Person that shall become party hereto as a Lender
pursuant to a joinder agreement executed by the Borrower, the Administrative
Agent and such Person, in form and substance reasonably acceptable to each of
them, with respect to an Incremental Term Loan Facility, a Revolver Increase or
a Multi-Draw Term Loan Increase, and (c) any other Person that shall have become
party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless otherwise expressly indicated or unless the context otherwise
requires, the term “Lender” shall include the Issuing Lender and the Swingline
Lender.


“Lender Party” means, as the context may require, (a) any Affiliate of a Lender
where such Affiliate is party to a Rate Protection Agreement with either
Borrower so long as (i) such Lender remains a Lender party to this Agreement,
(ii) such Affiliate is in compliance with Section 7.2.21(b) and (iii) such Rate
Protection Agreement is permitted under this Agreement, any Lender or (c) the
Administrative Agent, together with each of the respective successors,
transferees and assigns.


“Letter of Credit” is defined in clause (d) of Section 2.1.1.


“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of the Borrowers to the issuers of Letters of Credit
consisting of (a) the Letter of Credit Usage; and (b) all accrued and unpaid
interest, fees, and expenses with respect thereto.


“Letter of Credit Sublimit” means $5,000,000; as such amount may be adjusted in
accordance with the terms of this Agreement.




--------------------------------------------------------------------------------






“Letter of Credit Usage” means, as to each Letter of Credit, all reimbursement
obligations of the Borrowers to the issuer of the Letter of Credit consisting of
(a) the amount available to be drawn or which may become available to be drawn;
and (b) all amounts which have been paid and made available by an Issuing Lender
to the extent not reimbursed by the Borrowers, whether by the making of a
Revolving Loan or otherwise.


“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(a) the rate of interest determined by the Administrative Agent at which
deposits in U.S. dollars for the relevant Interest Period are offered as
reported by Bloomberg Information Services (or any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) as of 11:00 a.m. (London time) on the day which
is two (2) Business Days prior to the first day of such Interest Period, divided
by (b) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day which is two (2) Business Days prior to the beginning of such Interest
Period for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) which are required to be maintained
by a member bank of the Federal Reserve System (including, basic, supplemental,
marginal and emergency reserves under any regulations of the Board of Governors
of the Federal Reserve System or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect); such
rate to be rounded upward to the next whole multiple of 0.01 percent.


“Lien” means any security interest, mortgage, pledge, hypothecation, collateral,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation, or other priority or preferential arrangement of
any kind or nature whatsoever.


“Loan” means, collectively, the Term Loans, the Multi-Draw Term Loans, the
Incremental Term Loans, the Revolving Loans and the Swingline Loans.


“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Agreement, the CatchMark Timber Security Agreement, the Pledge Agreement, the
Guaranty, each Assignment and Assumption, each Account Control Agreement, each
Landlord Estoppel Certificate, each Recognition Agreement, each Collateral
Assignment of a Material Agreement, each Reaffirmation of Collateral Assignment
of a Material Agreement, each Mortgage, each Mortgage Amendment, each Timber
Manager Subordination Agreement, the LTC Lease Support Agreement, each Joinder
Agreement, and each other agreement, instrument or document executed and
delivered pursuant to or in connection with this Agreement and the other Loan
Documents, including, without limitation, assignments and reaffirmations of any
Loan Document and amendments, supplements and joinders reflecting the
Incremental Term Loan Facilities, the Revolver Increase and the Multi-Draw Term
Loan Increase.


“Loan Party” means the Borrowers, CatchMark TRS Subsidiary, CatchMark HBU,
CatchMark Timber, CatchMark TRS, CatchMark Texas GP, CatchMark Texas LP, any
wholly- owned, Domestic Subsidiary of any Loan Party (other than CatchMark
Timber) which after the Amendment Effective Date becomes a party hereto and a
grantor, pledgor or other obligor under any other Loan Document pursuant to a
Joinder Agreement, or, with the consent of the Administrative Agent in its sole
discretion, any other Person (other than any Lender Party) which after the
Amendment Effective Date becomes a party hereto and a grantor, pledger or other
obligor under any other Loan Document pursuant to a Joinder Agreement.




--------------------------------------------------------------------------------






“Loan to Value Ratio” means, as of the date of determination, the ratio,
expressed as a percentage, of (a) the sum of (i) the outstanding principal
amount of the Loans and (ii) the Aggregate Letter of Credit Usage to (b) the
Value of the Timberlands.


“LTC Lease” means the Timber Contract, dated as of June 1, 1956, entered into by
and among Gerald B. Saunders, Charlotte A. Saunders, C.V. Saunders, Ruth M.
Saunders, J. Frank Alexander, Helen C. Alexander and Alexander Brothers Lumber
Company, Inc., as lessors and the predecessors in interest of Timberlands II, as
lessee, as amended, restated or otherwise modified from time to time.


“LTC Lease Disposition Proceeds” means amounts payable to the Administrative
Agent pursuant to Section 2.4 of the LTC Lease Support Agreement.


“LTC Lease Recognition Agreement” means the LTC Lease Recognition Agreement,
dated as of September 28, 2012, by and among the Administrative Agent,
Timberlands II and Alexander Brothers Lumber Company both for itself and as the
“Managing Representative” for all Sellers (as defined in the LTC Lease) under
the LTC Lease.


“LTC Lease Support Agreement” means the LTC Lease Support Agreement, dated as of
the October 9, 2007, among Timberlands II, Wells Acquisition, MW, MeadWestvaco
Corporation and the Administrative Agent, as amended, restated or otherwise
modified from time to time.


“Master Stumpage Agreement” means the Master Stumpage Agreement, dated as of the
October 9, 2007, among MW, MeadWestvaco Corporation, Timberlands II and
CatchMark TRS Subsidiary, as amended, restated or otherwise modified from time
to time in accordance with clause (l) of Section 7.1.11.


“Material Account” means (a) with respect to CatchMark Timber, each Equity Raise
Account and (b) with respect to each of the other Loan Parties, each deposit,
securities or commodities account (and all replacement accounts) of such Loan
Party, including the Revenue Account and the CatchMark TRS Subsidiary Account,
other than any Excluded Account.


“Material Account Collateral” means all of each Loan Party’s right, title and
interest in, to and under the following property, whether now owned or existing
or hereafter acquired or arising and regardless of where located:


(a)each Material Account and all cash, checks, drafts, certificates, securities,
instruments, investment property, security entitlements, commodity contracts,
and other financial assets credited, carried, deposited or held in any Material
Account, including, without limitation, all deposits or wire transfers made to
any Material Account, and any and all Material Account Collateral;
(b)any and all amounts or value on deposit in, held in, carried in, or credited
to any Material Account that are invested in Cash Equivalent Investments;


(c)all interest, dividends, cash, instruments and other property from time to
time received, receivable, or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and


(d)to the extent not covered by clauses (i), (ii) or (iii), all “proceeds” (as
defined under the U.C.C.) of any or all of the foregoing.






--------------------------------------------------------------------------------




“Material Adverse Effect” means any event or series of events (whether or not
related) that could reasonably be expected to have a material adverse effect on:


(a)the business, assets, operations, properties, condition (financial or
otherwise) or prospects of the Borrowers and the other Loan Parties, taken as a
whole;


(b)the ability of either Borrower or any other Loan Party to perform or pay its
Obligations in accordance with the terms hereof or of any other Loan Document;


(c)
the Administrative Agent’s first priority security interest in the Collateral;



(d)the value of the Collateral or the amount the Administrative Agent and the
Lenders would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of the Collateral; or


(e)the validity or enforceability of any Loan Document or the rights and
remedies available to the Administrative Agent or the Lenders under any Loan
Document.


“Material Agreements” means those agreements that are material to the business
or operations of any Borrower or any Subsidiary of a Borrower, including the
Supply Agreements and those other agreements identified on Item 1.1(b)
(“Material Agreements) of the Disclosure Schedule, including as each such
agreement may be amended, restated or otherwise modified from time to time in
accordance with Section 7.2.10.


“Material Environmental Amount” means an amount payable by either Borrower or
any other Loan Party in excess of $1,000,000 for remedial costs, compliance
costs, compensatory damages, punitive damages, fines, penalties or any
combination thereof, in each case with respect to Environmental Laws.


“Material Governmental Approvals” is defined in clause (b) of Section 6.19.


“Maximum Incremental Amount” means, $150,000,000 and shall be permanently
reduced by the principal amount of any Revolver Increase, Multi-Draw Term Loan
Increase or Incremental Term Loan Commitment after the Effective Date,
determined on the date such Revolver Increase, Multi-Draw Term Loan Increase or
Incremental Term Loan Commitment is effective, and, without duplication, by the
principal amount of any Incremental Term Loan, determined on the initial funding
date of such Incremental Term Loan.
“Minimum Collateral Amount” means, at any time (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time, (b) an amount equal to 103% of the
Fronting Exposure of the Swingline Lender with respect to Swingline Loans issued
and outstanding at such time and (c) in other cases, an amount determined by the
Administrative Agent, the Swingline Lender and the Issuing Lenders in their sole
discretion.


“Minimum Liquidity Balance” means, as of the date of determination, the result
of (a) the Available Revolving Facility Commitment plus (b) the amount of funds
contained in the Pledged Accounts on the date of determination.


“Mineral Activity” is defined in clause (c) of Section 7.2.18.






--------------------------------------------------------------------------------




“Mineral Leases” is defined in clause (c)(ii) of Section 7.2.18.


“Minerals” means all mineral substances in, on or under the Land.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means collectively, any mortgage, deed of trust, or similar
instrument granting a security interest by any Landholder in favor of the
Administrative Agent, for the benefit of the Lender Parties, securing any of the
Obligations, in form and content acceptable to the Administrative Agent in its
sole discretion; as amended by any applicable Mortgage Amendment.


“Mortgage Amendments” means collectively, any amendment, restatement,
supplement, extension, or other modification to any mortgage, deed of trust or
similar instrument granting a security interest by the applicable Landholders in
favor of the Administrative Agent, for the benefit of the Lender Parties
securing any of the Obligations, in form and content acceptable to the
Administrative Agent in its sole discretion, executed and delivered by the
applicable Landholders, in form and content acceptable to the Administrative
Agent in its sole discretion.


“Multi-Draw Term Loan” is defined in clause (f)(i) of Section 2.1.1.




2.1.1.
“Multi-Draw Term Loan Availability Period” is defined in clause (f)(i) of
Section


“Multi-Draw Term Loan Commitment” is defined in clause (f)(i) of Section 2.1.1.


“Multi-Draw Term Loan Commitment Amount” means, for each Lender, the amount set
forth opposite such Lender’s name on Part III of Schedule II attached hereto (or
as updated from time to time by the Administrative Agent pursuant to the terms
hereof), in a joinder reflecting any Multi-Draw Term Loan Increase or in an
Assignment and Assumption, as such amount is reduced from time to time pursuant
to Section 3.1.1(b), Section 3.1.3 or otherwise.


“Multi-Draw Term Loan Commitment Fee” is defined in Section 3.4.


“Multi-Draw Term Loan Commitment Termination Date” means the earliest of (a) the
third anniversary of the Effective Date, (b) the date on which the Multi-Draw
Term Loan Commitment Amount is terminated in full or reduced to zero pursuant to
Sections 3.1.1(b), Section 3.1.3, 8.2 or 8.3 or otherwise and (c) the date on
which any Commitment Termination Event occurs. Upon the occurrence of any event
described above, the Multi-Draw Term Loan Commitments shall terminate
automatically and without any further action.


“Multi-Draw Term Loan Increase” means an increase in the Multi-Draw Term Loan
Commitment Amount during the Multi-Draw Term Loan Availability Period and in the
aggregate of up to the Maximum Incremental Amount; provided that, (a) the
Borrowers give the Administrative Agent at least thirty (30) days’ prior written
notice (or such shorter period of time as the Administrative Agent may agree to
in its sole discretion); (b) no Default or Event of Default shall have occurred
and be continuing or result after giving effect to such increase in the
Multi-Draw Term Loan Commitment Amount; (c) the Loan Parties shall be in
compliance after giving effect to any Multi-Draw Term Loan




--------------------------------------------------------------------------------




Increase with all covenants set forth in the Loan Documents, including the
financial covenants set forth in Section 7.2.4; (d) compliance with clause (c)
(calculated after giving effect to such Multi-Draw Term Loan Increase) shall be
evidenced by a Compliance Certificate delivered to the Administrative Agent; (e)
the aggregate of any original issue discount or upfront fees applicable to any
such Multi-Draw Term Loan Increase shall not be more than 1% of the principal
amount of such Multi-Draw Term Loan Increase; (f) the Borrowers have executed
and delivered any Notes requested under Section 2.2 regarding such Multi-Draw
Term Loan Increase; and (g) the Borrowers shall have delivered any modifications
or additional Real Property Documents as the Administrative Agent shall have
requested in its sole discretion pursuant to such Multi-Draw Term Loan Increase.


“Multi-Draw Term Loan Lender” means each Lender with a Multi-Draw Term Loan
Commitment or holding Multi-Draw Term Loans as designated on Schedule II hereto
(or as updated from time to time by the Administrative Agent pursuant to the
terms hereof), in a joinder reflecting any Multi-Draw Term Loan Increase or in
an Assignment and Assumption.


“Multi-Draw Term Note” means a promissory note of the Borrowers that is payable
to any Multi-Draw Term Loan Lender, substantially in the form of Exhibit A-4
attached hereto, evidencing the aggregate Indebtedness of the Borrowers to such
Lender resulting from outstanding Multi-Draw Term Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.


“Multiemployer Plan” means a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.


“MW” means MeadWestvaco Coated Board, Inc., a Delaware corporation, and its
successor by merger MeadWestvaco Coated Board, LLC, a Delaware limited liability
company, as applicable.


“MW Supply Agreements” means, collectively, the Master Stumpage Agreement and
the Fiber Supply Agreement.


“Net Collateral Disposition Proceeds” means the result of (a) the gross cash
proceeds received by either of the Borrowers or any other Loan Party with
respect to the sale, lease, transfer, or disposition (whether voluntarily or
involuntarily, or under power of eminent domain, condemnation or otherwise) of
any of the Collateral (other than the sale of Timber in accordance with clause
(m) of Section 7.1.11 and the termination of Timber Leases in accordance with
clause (x) of Section 7.1.11), including any cash payments received by way of a
deferred payment of principal pursuant to a permitted note or installment
receivable or otherwise, but only when and as received, minus (b) (i) all
reasonable and customary fees and expenses actually paid in cash by either of
the Borrowers or any other Loan Party in connection with such disposition which
fees and expenses have not been paid to a Loan Party or an Affiliate of a Loan
Party and (ii) all taxes actually paid or reasonably estimated by either of the
Borrowers (determined in good faith by a Financial Officer) to be payable in
cash for the same year with respect to such disposition.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of the affected Lender in
accordance with the terms of Section 11.1 and (b) has been approved by the
Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is a not a
Defaulting Lender at such time.




--------------------------------------------------------------------------------






“Non-Recourse” means, with respect to any Unrestricted Timber Transaction, that
none of the Loan Parties other than CatchMark Timber and none of the
Subsidiaries of any of the Loan Parties other than CatchMark Timber (a) has made
or will make any Investment with respect to such Unrestricted Timber Transaction
or any Unrestricted Timber Subsidiary; (b) has any liability (including any
Contingent Liability) with respect to the Indebtedness or other obligations with
respect to such Unrestricted Timber Transaction or any Unrestricted Timber
Subsidiary; or (c) is a party or otherwise subject to any agreement or
arrangement with respect to such Unrestricted Timber Transaction or any
Unrestricted Timber Subsidiary.


“Note” means, as the context may require, a Revolving Note, a Swingline Note, a
Term Note, a Multi-Draw Term Note, or any notes evidencing any Incremental Term
Loan Commitment or Incremental Term Loans as provided in the amendment or
supplement to this Agreement establishing such Incremental Term Loan Facility.


“Obligations” means (a) all obligations (monetary or otherwise) of either
Borrower and each other Loan Party arising under or in connection with this
Agreement and each other Loan Document, including principal, interest (including
post-default interest and interest accruing after the commencement of any
proceeding under any Debtor Relief Laws referred to in Section 8.1.7, whether or
not a claim for post-filing or post-petition interest is allowed in any such
proceeding), reimbursement obligations, fees, indemnities, costs and expenses
(including the reasonable fees and disbursements of counsel to the
Administrative Agent and each Lender required to be paid by the Borrowers) that
are owing under this Agreement and the other Loan Documents and (b)
all obligations of either Borrower under any Rate Protection Agreements between
either Borrower and any Lender or an Affiliate of any Lender for so long as such
Lender remains a Lender, in each case whether now existing or hereafter
incurred, direct or indirect, absolute or contingent, and due or to become due;
provided however, in each case, Excluded Swap Obligations of any Loan Party
shall in any event be excluded from “Obligations” owing by such Loan Party.


“Off-Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property or sale of assets that create obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, could be characterized as Indebtedness of such
Person (without regard to accounting treatment).


“Organizational Document” means, with respect to any Loan Party, its articles or
certificate of incorporation, organization or formation, partnership agreement,
operating agreement, by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized Equity Interests.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sole or assigned any interest in any Loan or Loan Documents).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under,




--------------------------------------------------------------------------------




or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.5).


“Participant” is defined in clause (d) of Section 11.11.


“Participant Register” is defined in clause (d) of Section 11.11.


“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Loan Party
or any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.


“Percentage” means, relative to any Lender, the percentage set forth opposite
the name of such Lender (i) on Schedule II hereto, (ii) in a duly executed
Assignment and Assumption, as such percentage may be adjusted from time to time
pursuant to each Assignment and Assumption executed and delivered pursuant to
Section 11.11 or pursuant to Section 4.12, (iii) in any duly executed joinder
pursuant to which such Person is joined to this Agreement as a Lender as
provided in Section 2.1.1(b) with respect to any Incremental Term Loan Facility,
in Section 2.1.1(c)(ii)(A) with respect to any Revolver Increase, and in Section
2.1.1(f)(v)(A) with respect to any Multi-Draw Term Loan Increase, or (iv) on an
updated Schedule II to this Agreement delivered from time to time by the
Administrative Agent pursuant to Section 2.2(d) reflecting any Incremental Term
Loan Facilities permitted by Section 2.1.1(b), any Revolver Increase permitted
by Section 2.1.1(c)(ii), or any Multi-Draw Term Loan Increase permitted by
Section 2.1.1(f)(v). For the avoidance of doubt, each Revolving Lender’s
Percentage of any Letter of Credit Usage and of any Swingline Loans shall be
determined by such Revolving Lender’s Percentage of the aggregate Revolving Loan
Commitments.


“Permitted Escrow Amount” means an amount not to exceed (a) in the aggregate 5%
of the aggregate purchase price, lease payments or other cash consideration with
respect to any transaction or series of transactions or (b), if the Permitted
Escrow Increase Conditions have been satisfied, in the aggregate 7% of the
aggregate purchase price, lease payments or other cash consideration with
respect to any transaction or series of transactions.


“Permitted Escrow Increase Conditions” means, collectively, the Borrowers have
notified the Administrative Agent in writing that (a), despite the use of
commercially reasonable efforts on the part of the Loan Parties and their
respective Subsidiaries, the Loan Parties reasonably anticipate that the
requirements of Section 7.1.9 or Section 5.2 regarding the delivery of Real
Property Documents required by the Administrative Agent in its sole discretion
with respect to such transaction or series of transactions will not be satisfied
by the date the applicable Loan Parties are contractually required to consummate
such transaction or series of transaction, and (b) the applicable seller or
sellers has agreed in writing to extend the date for the consummation of such
transaction or series of transactions to a later date which the Borrowers
reasonably believe will be sufficient time for the satisfaction of such
requirements on the condition that the applicable Loan Parties increase the cash
earnest money deposit or other Credit Support with respect to such transaction
or series of transactions.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means each “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is




--------------------------------------------------------------------------------




maintained, sponsored or contributed to by any of the Borrowers, any other Loan
Party, any of their Subsidiaries, or any ERISA Affiliate thereof or to which any
of the Borrowers, any other Loan Party, any of their Subsidiaries, or any ERISA
Affiliate thereof has or may incur any liability or obligation.


“Platform” has the meaning assigned to such term in Section 11.2(c).


“Pledge Agreement” means that certain Second Amended and Restated Pledge
Agreement, dated as December 19, 2013, made by the Borrowers, CatchMark TRS,
CatchMark TRS Subsidiary, CatchMark HBU, and each additional grantor party
thereto from time to time in favor of the Administrative Agent for the benefit
of itself and each other Lender Party pursuant to a Joinder Agreement or
otherwise.
“Pledged Account” means any bank, securities or commodity account of any of the
Loan Parties (other than CatchMark Timber) provided that such bank, securities,
or commodity account is at an Account Bank and is subject to an Account Control
Agreement.


“PLM Leases” means those Timber Leases labeled as such on Item 1.1(c) of the
Disclosure Schedule (“PLM Leases”).


“Pro Forma Fixed Charge Coverage Ratio” means the ratio derived on any date of
determination by dividing for the most recent four Fiscal Quarters for which a
Compliance Certificate has been delivered pursuant to Section 7.1.1(e) (the
“Measurement Period”), (a) (i) EBITDA for CatchMark Timber, calculated on a
consolidated basis less (ii) all capital expenditures related to Land
maintenance paid by CatchMark Timber or any of its Subsidiaries on a
consolidated basis less (iii) any dividends or distributions paid by CatchMark
Timber on a consolidated basis by (b) cash interest expense paid by CatchMark
Timber or any of its Subsidiaries on a consolidated basis; provided that, each
subclause of clause (a) and clause (b) shall be adjusted to give effect to any
action proposed or actually taken by any Loan Party since the end of the
Measurement Period if the ability of such Loan Party to take such action under
any Loan Document is conditioned on a satisfactory Pro Forma Fixed Charge
Coverage Ratio; provided further, if any Unrestricted Timber Subsidiaries have
been acquired or organized by CatchMark Timber or if any Unrestricted Timber
Transactions have been consummated, each reference to “CatchMark Timber” in this
definition shall be deemed replaced with “CatchMark Partnership.”


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party
(a)that has total assets exceeding $10,000,000 at the time any guaranty of or
any granting of a security interest to secure obligations under such Swap
Obligation becomes effective or (b) that otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Quarterly Payment Date” means the last Business Day of each March, June,
September and December, or, if any such day is not a Business Day, the next
succeeding Business Day.


“Rate Protection Agreement” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or




--------------------------------------------------------------------------------




any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreements.


“Reaffirmation of Collateral Assignment of Material Agreement” means each
Reaffirmation of Collateral Assignment of Material Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed by each
relevant Loan Party and other Persons that are parties to the Collateral
Assignment of Material Contract which is the subject of such Reaffirmation of
Collateral Assignment of Material Agreement. For the avoidance of doubt,
Reaffirmations of Collateral Assignment of Material Agreements executed and
delivered in connection with the 2007 Credit Agreement, 2010 Credit Agreement or
the Existing Credit Agreement are included in this definition.


“Real Property” means, collectively, (a) the Land, (b) the Leasehold Interests,
and (c) the Minerals.


“Real Property Documents” means, with respect to the acquisition of any Real
Property on or after the Effective Date, all of the following (except to the
extent made a post-closing delivery by the Administrative Agent in its sole
discretion or waived by the Administrative Agent in its sole discretion), each
of which shall be in form and substance acceptable to the Administrative Agent
in its sole discretion:


(a)all Transaction Documents relating to such additional Real Property,
including all Timber Leases relating thereto;


(b)a Collateral Assignment of Material Agreements regarding all material
Transaction Documents relating to such additional Real Property and duly
executed by the applicable Loan Parties and the relevant third-parties to the
material Transaction Documents;


(c)a Landlord Estoppel Certificate relating to such additional Real Property, if
applicable;


(d)a duly executed, first-priority Mortgage or Mortgage Amendment of the
applicable Landholder regarding the additional Real Property (subject, in the
case of non- possessory security interests only, to Liens permitted by Section
7.2.3) and, to the extent requested by the Administrative Agent in its sole
discretion, the existing Real Property;


(e)evidence that all necessary U.C.C. financing statements relating to the
additional Real Property naming the applicable Landholder as the debtor and the
Administrative Agent as the secured party have been properly filed in the same
offices where the applicable Mortgage or Mortgage Amendment is filed;


(f)either (i) an endorsement to the applicable existing mortgagee’s title
insurance policies covering the Additional Real Property, which shall (A) be
issued at ordinary rates; (B) extend the effective date of each such policy to
the date of the applicable Mortgage Amendments, (C) confirm no change in the
first priority Lien and security interest in favor of the Administrative Agent
for the benefit of the Lender Parties, except for changes acceptable to the
Administrative Agent; and (D) be issued directly by the title insurance company
who issued the original title insurance policy; or (ii) a mortgagee’s title
insurance policy or marked up unconditional commitment for such insurance, in
each




--------------------------------------------------------------------------------




case, for the additional Real Property, which shall (A) be in an amount
satisfactory to the Administrative Agent; (B) be issued at ordinary rates; (C)
insure that each Mortgage and Mortgage Amendment insured thereby creates a valid
first priority security interest in the additional Real Property free and clear
of all Liens, except for such Liens as are acceptable to the Administrative
Agent; (D) name the Administrative Agent for the benefit of itself and the
Lender Parties, as the insured thereunder; (E) be in the form of ALTA Loan
Policy - 2006 Form B (or equivalent policies), if available; (F) contain such
endorsements and affirmative coverage as the Administrative Agent may require,
including without limitation (to the extent applicable with respect to the
additional Real Property and available in the jurisdiction in which such
Additional Real Property is located), the following: variable rate endorsement;
survey same as map endorsement; comprehensive endorsement; first loss, last
dollar and tie-in endorsement; access coverage; separate tax parcel coverage;
usury; doing business; subdivision; environmental protection lien; CLTA 119.2;
and such other endorsements as the Administrative Agent shall require, including
endorsements in order to provide insurance against specific risks identified by
the Administrative Agent in connection with such additional Real Property and
(G) be issued directly by a title insurance company acceptable to the
Administrative Agent and with such co-insurance and reinsurance as may be
required by the Administrative Agent;


(g)to the extent requested by the Administrative Agent in its reasonable
discretion, an endorsement to each of the existing mortgagee’s title insurance
policies regarding the existing Real Property;


(h)evidence satisfactory to the Administrative Agent that all premiums in
respect of each such endorsement, policy or commitment, all charges for mortgage
recording and similar taxes, and all related expenses, if any, have been paid by
the Loan Parties;


(i)a copy of (i) all documents referred to, or listed as exceptions to title in,
the title endorsements, policies or commitments referred to above and (ii) all
other material documents affecting the Real Property, including all building,
construction, environmental and other permits, licenses, franchises, approvals,
consents, authorizations and other approvals required in connection with the
construction, ownership, use, occupation or operation of the Real Property;


(j)evidence of the insurance coverage (together with endorsements thereto)
required to be maintained pursuant to Section 7.1.4 with respect to such
additional Real Property by this Agreement, the applicable Mortgage, Mortgage
Amendments or any other Loan Document;


(k)if requested by the Administrative Agent in its reasonable discretion, a
survey regarding the additional Real Property certified to Administrative Agent
meeting such standards as Administrative Agent may reasonably establish;


(l)evidence that the Loan Parties have taken all actions required under the
Flood Laws and/or requested by the Administrative Agent to assist in ensuring
that each Lender
is in compliance with the Flood Laws applicable to the Collateral, including
obtaining a flood insurance policy concerning such additional Real Property if
required by Law;


(m)(i) an environmental questionnaire of the Administrative Agent with respect
to such additional Real Property, (ii), to the extent required by Section
7.1.6(b), a report of an Environmental Consultant with respect to such
additional Real Property and (iii) satisfactory evidence that all environmental
matters, if any, have been remediated;


(n)an appraisal with respect to the additional Real Property from a nationally




--------------------------------------------------------------------------------




recognized forestry appraisal firm;


(o)a supplement to Item 1.1(a) of the Disclosure Schedules setting forth the
allocated Cost Basis for such Real Property, supplements to the other Items of
the Disclosure Schedules, and supplements to the schedules to the Security
Agreement, as applicable;


(p)a supplement to the most recently delivered Harvest Plan with respect to the
additional Real Property;


(q)legal opinions, dated on or about the date of the Mortgage or Mortgage
Amendment and addressed to the Administrative Agent and all the Lenders, from
legal counsel for the Borrowers, regarding the instruments, documents,
agreements and filings described in clauses (b), (d) and (e) of this definition;


(r)(i) search reports certified by a party acceptable to the Administrative
Agent, dated a date reasonably near (but prior to) the date of the Mortgage or
Mortgage Amendment, listing all effective U.C.C. financing statements, fixture
filings, federal and state tax Liens, judgment Liens and other Liens relevant to
the additional Real Property (including the Timber) which name the seller,
landlord or prior owners as the debtor, and which are filed in such
jurisdictions as the Administrative Agent may reasonably request, together with
copies of such financing statements and (ii) evidence that all Liens in respect
of any Indebtedness secured by such additional Real Property have been released;


(s)evidence that all required consents and approvals shall have been obtained
and be in full force and effect with respect to the transactions contemplated by
the Real Property Documents from (i) all relevant Governmental Authorities and
(ii) any other Person whose consent or approval is necessary or the
Administrative Agent deems appropriate to effect such transactions; and


(t)all other reasonably requests of the Administrative Agent made with respect
to such additional Real Property (including the Timber) or the transactions
related thereto.


Notwithstanding the above,


(1)if such Real Property is acquired without the use of any proceeds of any
Loan, clauses (b), (c), and (q) through (t) of the definition of “Real Property
Documents” shall be delivered to the extent requested by the Administrative
Agent in its reasonable discretion;


(2)if such Real Property is acquired with the proceeds of a Revolver Real
Property Acquisition Loan (whether or not such Revolver Real Property
Acquisition Loan has been repaid with the proceeds of a Multi-Draw Term Loan),
the Administrative Agent shall accept delivery of one or more of the Real
Property Documents described in clauses (b), (d), (e), (f), (g), (h), (i)(i),
(k), and (q) on a date after the closing of the acquisition of such Real
Property; provided that, unless delivery of such Real Property Document is
waived by the Administrative Agent in its sole discretion, each such Real
Property Document shall be delivered within 90 days of the closing of such
acquisition; and


(3)if such Real Property is acquired for an amount less than $3,000,000 in
connection with a single transaction or $4,000,000, in the aggregate for all
such transactions, clauses (n), (o), and (p) shall be at the option of the Loan
Parties and the Administrative Agent shall accept delivery of one or more of the
Real Property Documents described in clauses (b), (d), (e), (f), (g), (h),
(i)(i), (k), and (q) on a date after the closing of the acquisition of such Real
Property; provided that, unless delivery of such Real Property Document is
waived by the Administrative Agent in its sole discretion, each such




--------------------------------------------------------------------------------




Real Property Document shall be delivered within 90 days of the closing of such
acquisition.


“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.


“Recognition Agreement” means, collectively, the Recognition Agreement (Fiber
Supply Agreement) and the Recognition Agreement (Master Stumpage Agreement),
each dated on or about the date of the 2010 Credit Agreement, the LTC Lease
Recognition Agreement dated on or about the date of the Existing Credit
Agreement, and each other recognition agreement, entered into after the
Effective Date, among the relevant Loan Parties, the Administrative Agent and
any other relevant Person, in form and substance acceptable to the
Administrative Agent in its sole discretion.


“Register” is defined in clause (c) of Section 11.11.


“REIT Status” is defined in clause (x) of Section 7.2.6.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Release” means a “release” or “threatened release” as such terms are defined in
CERCLA, including any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material into the indoor or outdoor environment,
including the abandonment or discarding of barrels, containers and other closed
receptacles containing any Hazardous Materials or pollutants or contaminants.


“Release Parcel” is defined in clause (n) of Section 7.1.11.


“Removal Effective Date” is defined in clause (b) of Section 10.6.
“Required Lenders” means, at the time any determination thereof is to be made,
at least two (to the extent more than one Lender or Voting Participant holds
Commitments or Loans under the applicable facility) Lenders (including Voting
Participants) who are not Defaulting Lenders and who hold in the aggregate more
than 51% of the sum of (a) the then aggregate unused Commitments plus (b) the
then aggregate outstanding principal amounts of all Loans; provided however,
CoBank, ACB and CoBank, FCB, acting alone, shall not constitute “Required
Lenders” to the extent more than one other Lender or Voting Participant holds
Commitments or Loans under the applicable facility. For purposes of this
definition, the aggregate principal amount of all Swingline Loans owing to the
Swingline Lender and of the Letter of Credit Usage owing to any Issuing Bank
shall be considered to be owed to the Revolving Lenders ratably in accordance
with their respective Revolving Loan Commitments. The Commitments and Loans of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.


“Resignation Effective Date” is defined in clause (a) of Section 10.6.


“Resource Conservation and Recovery Act” means collectively the Resource
Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, as amended, 42 U.S.C. §§6901, et seq., as in effect from
time to time.


“Revenue Account” is defined in Section 7.1.14.


“Revolver Commitment Fee” is defined in Section 3.3




--------------------------------------------------------------------------------






“Revolver Increase” means an increase in the Revolving Loan Commitment Amount
after the Effective Date in the aggregate of up to the lesser of $20,000,000 and
the Maximum Incremental Amount; provided that, (a) the Borrowers give the
Administrative Agent at least ten (10) days prior written notice; (b) no Default
or Event of Default shall have occurred and be continuing or result after giving
effect to such increase in the Revolving Loan Commitment Amount; (c) the Loan
Parties shall be in compliance after giving effect to any Revolver Increase with
all covenants set forth in the Loan Documents, including the financial covenants
set forth in Section 7.2.4; (d) compliance with clause (c) (calculated after
giving effect to such Revolver Increase) shall be evidenced by a Compliance
Certificate delivered to the Administrative Agent; (e) the aggregate of any
original issue discount or upfront fees applicable to any such Revolver Increase
shall not be more than 1% of the principal amount of such Revolver Increase; (f)
the Borrowers have executed and delivered any Notes requested under Section 2.2
regarding such Revolver Increase, and (g) the Borrowers shall have delivered any
modifications or additional Real Property Documents as the Administrative Agent
shall have requested in its sole discretion pursuant to such Revolver Increase.


“Revolving Availability Period” is defined in clause (c)(i) of Section 2.1.1.


“Revolving Lender” means each Lender with a Revolving Loan Commitment or holding
Revolving Loans as designated on Schedule II hereto (or as updated from time to
time by the Administrative Agent pursuant to the terms hereof), in a joinder
reflecting any Revolver Increase or in an Assignment and Assumption.


“Revolving Loan” is defined in clause (c)(i) of Section 2.1.1.


“Revolving Loan Commitment” is defined in clause (c)(i) of Section 2.1.1.


“Revolving Loan Commitment Amount” means, for each Lender, the amount set forth
opposite such Lender’s name on Part II of Schedule II attached hereto (or as
updated from time to time by the Administrative Agent pursuant to the terms
hereof), in a joinder reflecting any Revolver Increase or in an Assignment and
Assumption, as such amount is reduced from time to time pursuant to Section
3.1.1(b) or Section 3.1.3 or otherwise and as such amount may be increased
pursuant to Section 2.1.1(c)(ii).


“Revolving Loan Commitment Termination Date” means the earliest of (a) the
Stated Maturity Date, (b) the date on which the Revolving Loan Commitment Amount
is terminated in full or reduced to zero pursuant to Section 3.1.1(b) or Section
3.1.3, 8.2 or 8.3 or otherwise and the date on which any Commitment Termination
Event occurs. Upon the occurrence of any event described above, the Revolving
Loan Commitments shall terminate automatically and without any further action.


“Revolving Note” means a promissory note of the Borrowers that is payable to any
Revolving Lender, substantially in the form of Exhibit A-2 attached hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Lender resulting
from outstanding Revolving Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.


“Revolver Real Property Acquisition Loans” is defined in Section 4.10.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.




--------------------------------------------------------------------------------






“SEC” means the Securities Exchange Commission.


“Security Agreement” means that certain Second Amended and Restated Security
Agreement, dated as of December 19, 2013, made by the Borrowers, CatchMark TRS,
CatchMark TRS Subsidiary, CatchMark HBU, and each additional grantor party
thereto from time to time in favor of the Administrative Agent for the benefit
of itself and each other Lender Party pursuant to a Joinder Agreement or
otherwise.


“Shell Subsidiary” means any wholly-owned Domestic Subsidiary of any Loan Party
(other than CatchMark Timber) so designated by prior written notice to the
Administrative Agent by the Borrowers; provided that, (a) no such Subsidiary
shall own, hold, acquire or otherwise have any rights in any Equity Interests of
any Person unless such Person is also a Shell Subsidiary, (b) no such Subsidiary
shall own, hold, acquire or otherwise have any rights in any securities, deposit
or commodities accounts other than deposit accounts with an aggregate daily
balance and inter-daily balance for all such accounts of all such Subsidiaries
of less than $50,000 at all times, (c) no Loan Party or Subsidiary of any Loan
Party shall create, incur, assume or suffer to exist or otherwise become liable
in respect of any Indebtedness or Contingent Liability owed to or on behalf of
any such Subsidiary, (d) the aggregate capital contributions to or capital
accounts or balances of all such Subsidiaries shall be less than $50,000 in the
aggregate at all times, (e) the aggregate fair market or book value of all
assets owned or held by or otherwise subject to any rights of any such
Subsidiaries shall be less than $50,000 in the aggregate at all times, and (f)
all such Subsidiaries shall be (i) dissolved or otherwise disposed of by means
and subject to terms and conditions approved by the Administrative Agent in its
sole discretion or (ii) joined to the Loan Documents as a Loan Party, in each
case, within 90 days of the date such Subsidiary was established or otherwise
acquired directly or indirectly by any Loan Party.


“Solvency Certificate(s)” means those certain Solvency Certificates, in form and
substance reasonably acceptable to the Administrative Agent, and executed by a
Financial Officer of CatchMark Partnership, as the Manager of Timberlands II,
CatchMark Timber as the General Partner of CatchMark Partnership, Timber Manager
as Manager of CatchMark TRS Subsidiary, CatchMark Partnership as the Manager of
CatchMark HBU, CatchMark Timber and CatchMark TRS, respectively, and an
Authorized Officer of the other Loan Parties.


“Solvent” means, when used with respect to any Person, that, as of any date of
determination:


(a)the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such value is established and such
liabilities are evaluated in accordance with Section 101(32) of the Federal
Bankruptcy Code and the state Laws governing determinations of the insolvency of
debtors of New York and each state where such Person is doing business or has
its principal place of business;


(b)such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business; and


(c)
such Person will be able to pay its debts as they mature.



For purposes of this definition, (i) “debt” means liability on a “claim” and
(ii) “claim” means any
(i)right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or




--------------------------------------------------------------------------------




(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.


“Stated Maturity Date” means, with respect to (a) the Revolving Loans, December
19, 2018, (b) the Term Loans, December 19, 2018, (c) the Multi-Draw Term Loans,
December 19, 2020 and (d) the Incremental Term Loans under any Incremental Term
Loan Facility, the maturity date provided in the amendment or supplement to this
Agreement establishing such Incremental Term Loan Facility.


“Subsidiary” means, with respect to any Person:


(a)any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors or
other governing
body of such corporation (irrespective of whether at the time capital stock of
any other class or classes of such corporation shall or might have voting power
upon the occurrence of any contingency) is at the time directly or indirectly
owned by such Person, or by one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than 50% of such Equity Interests (whether by proxy, agreement, operation
of law or otherwise); or


(b)any partnership, joint venture, limited liability company or other entity as
to which such Person, or one or more Subsidiaries of such Person, owns (whether
in the form of voting or participation in profits or capital contribution) more
than a 50% Equity Interest, acts as the general partner or has power to direct
or cause the direction of management and policies, or the power to elect the
managing partner (or the equivalent), of such partnership, joint venture or
other entity, as the case may be.


“Supply Agreement” means, collectively, the MW Supply Agreements and each other
supply agreement, among the relevant Loan Parties and other relevant Persons,
regarding the selling of Timber acquired after the Effective Date, in form and
substance acceptable to the Administrative Agent in its sole discretion.


“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment” means the commitment of the Swingline Lender to make the
Swingline Loans, which commitment shall be $5,000,000 on the Effective Date, as
such amount may be adjusted, if at all, from time to time in accordance with
this Agreement.


“Swingline Lender” means CoBank and its successors and assigns.


“Swingline Loan” means an advance or advances under the Swingline Commitment.


“Swingline Note” means a note of the Borrowers substantially in the form of
Exhibit A- 3, and any replacements, reinstatements, renewals, or extensions of
any such note, in whole or in part.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.






--------------------------------------------------------------------------------




“Term Loan” means those certain Term Loans made by the Lenders pursuant to the
terms of the Existing Credit Agreement, which Term Loans are continued as Loans
under this Agreement, as described on Part I of Schedule II attached hereto (or
as updated from time to time by the Administrative Agent pursuant to the terms
hereof) or in an Assignment and Assumption and as further set forth in clause
(a) of Section 2.1.1.
“Term Note” means a promissory note of the Borrowers that is payable to any Term
Lender, substantially in the form of Exhibit A-1 attached hereto, evidencing the
aggregate Indebtedness of the Borrowers to such Lender resulting from
outstanding Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.


“Timber” means any trees of any age, species or condition, whether standing,
lying, growing or to be grown, alive or dead and now or hereafter at any time
located on the Real Property.


“Timber Deed” means, collectively (i) that certain Timber Deed, dated as of
April 11, 2014, by and between ForesTree VI, LP and CatchMark TRS Harvesting
Operations, LLC regarding certain Timber located in Appling County, Georgia, and
(ii) any other timber deed or similar instrument conveying rights in Timber to
any Landholder from time to time, in form and content acceptable to the
Administrative Agent in its sole discretion, together with any replacement
thereof.


“Timber Leases” means, collectively, the Timber Deeds, the LTC Lease, the PLM
Leases, and any other lease, sublease or license of real estate by any
Landholder from time to time, together with any replacement thereof.


“Timber Lease Termination Proceeds” means the gross cash proceeds received by
any Landholder or any other Loan Party with respect to the termination or other
disposition of any PLM Lease or any portion of the LTC Lease or any other Timber
Lease.


“Timber Manager” means Forest Resource Consultants, Inc., a Georgia corporation,
and any other manager of the Timberland that is acceptable to the Administrative
Agent; provided that, unless consented to by the Administrative Agent in its
sole discretion, there shall be no more than one Timber Manager at any one time.


“Timber Manager Subordination Agreement” means, collectively, that certain
Amended and Restated Timber Manager Subordination Agreement, dated as of March
24, 2010, among the Administrative Agent, for the benefit of itself and the
other Lender Parties, the Borrowers, CatchMark TRS Subsidiary, CatchMark HBU,
and the Timber Manager and each other subordination agreement regarding any
Timberland Operating Agreement, among each relevant Loan Party, the
Administrative Agent, and the Timber Manager, in form and substance acceptable
to the Administrative Agent in its sole discretion.


“Timberland Operating Agreement” means collectively, (i) that certain Timberland
Operating Agreement, dated January 1, 2013, among CatchMark TRS Subsidiary,
CatchMark HBU, Timberlands II, and the Timber Manager, as amended, restated,
supplemented or modified from time to time in accordance with Section 7.2.10,
pursuant to which CatchMark TRS Subsidiary, Timberlands II and CatchMark HBU
have appointed the Timber Manager as manager for certain timberlands owned by
Timberlands II and CatchMark HBU and (ii) each other operating agreement among
the relevant Loan Parties and the Timber Manager, as amended, restated,
supplemented or modified from time to time in accordance with Section
7.2.10, pursuant to which the relevant Loan Parties appoint the Timber Manager
as manager for certain




--------------------------------------------------------------------------------




Timberlands acquired after the Effective Date, in form and substance acceptable
to the Administrative Agent in its sole discretion.


“Timberlands” means, collectively, the Land and the Leasehold Interests.


“Timberlands II” is defined in the preamble.


“Transaction Agreements” means each instrument, document or agreement pursuant
to which any Landholder acquires any Real Property or conveys in fee simple or
lease, sublease or license any Real Property on or after the Effective Date.


“Transaction Documents” means (a) the Supply Agreements, and (b) the Transaction
Agreements, in each case, together with all schedules and exhibits thereto, and
each other instrument or document executed and delivered pursuant to or in
connection with any Supply Agreements or any Transaction Agreements, and the
various assignment and assumption agreements and deed contemplated under any of
the Supply Agreements or any of the Transaction Agreements.


“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107- 56.


“U.S. Person” means any Person that is a “United States Person” as identified in
Subsection 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.6(f)(ii)(B)(3).


“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.


“Unrestricted Timber Subsidiary” means any wholly-owned Subsidiary, other than
CatchMark Partnership and any of its Subsidiaries, acquired or organized by
CatchMark Timber for the purpose of consummating an Unrestricted Timber
Transaction, provided that (a) each such direct Subsidiary of CatchMark Timber
shall act as an intermediate holding company performing substantially the same
functions as CatchMark Partnership in connection with such Unrestricted Timber
Transaction and (b) each such Subsidiary satisfies the requirements set forth in
the definition of “Unrestricted Timber Transaction.”


“Unrestricted Timber Transaction” means purchase or acquisition in fee simple or
by lease, sublease or license of real property (either through the purchase of
assets or the purchase of Equity Interests of any Person that owns such assets)
for the purpose of harvesting Timber thereon, provided that (a) each such
transaction is consummated and conducted exclusively by Unrestricted Timber
Subsidiaries; (b) each such Unrestricted Timber Subsidiary performs the
functions specified in clause (a) of the proviso that is contained in the
definition of “Unrestricted Timber Subsidiary”; (c) each such Unrestricted
Timber Subsidiary has been capitalized solely through amounts contributed by
CatchMark Timber or funded by Persons other than any Loan Party (other than
CatchMark Timber) or any of their Subsidiaries; (d) CatchMark Timber shall not
in any respect be subject to any material restriction or obligation imposed by,
or provide any additional material benefits to, the lenders providing any
financing




--------------------------------------------------------------------------------




with respect to such transaction, in each case without complying with Section
7.2.19; (e) all the representations and warranties contained in this Agreement
and in the other Loan Documents shall be true and correct, provided that if any
such representation or warranty relates to an earlier date it shall be true and
correct as of such date; (f) all obligations in connection with each such
transaction are Non-Recourse; (g) no Default or Event of Default has occurred or
is continuing or would result from the consummation of each such transaction;
(h) each such transaction shall be consummated in accordance with the Laws and
(i) no Material Adverse Effect could reasonably be expected to result from the
consummation of each such transaction.


“Value of the Timberlands” means, with respect to the Real Property, the
appraised value thereof as determined by the appraisal dated December 31, 2012,
or the most recent appraisal delivered thereafter, including any appraisal
delivered pursuant to Section 5.2.2; provided, however, that such value shall be
reduced upon the sale of any Real Property or termination of any Timber Lease
over certain thresholds provided in clauses (w) and (x) of Section 7.1.11 and
may be increased upon the acquisition of any Real Property over certain
thresholds as provided in clause (w) of Section 7.1.11, in each case, as such
value is calculated and reported by the Landholders in accordance with clauses
(x) and (w) of Section 7.1.11.


“Voting Participant” is defined in clause (d) of Section 11.11.


“Voting Participant Notice” is defined in clause (d) of Section 11.11.


“Wells Acquisition” means Wells Timberland Acquisition, LLC.


“Withholding Agent” means any Loan Party and Administrative Agent.


SECTION 1.2    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and each other
Loan Document.


SECTION 1.3    Certain Rules of Construction. References to “Sections,”
“Exhibits” and “Schedules” shall be to Sections, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” is not exclusive. Unless
the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and any successor statutes and
regulations, and the words “asset” and “property” shall be construed to have




--------------------------------------------------------------------------------




the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
A Default or Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Default or Event of Default occurs to
the date on which such Default or Event of Default is waived by the Required
Lenders pursuant to this Agreement or, in the case of a Default, is cured within
any period of cure expressly provided for in this Agreement; and an Event of
Default shall “continue” or be “continuing” until such Event of Default has been
waived by the Required Lenders. Whenever any provision in any Loan Document
refers to the knowledge (or an analogous phrase) of any Loan Party or any
Subsidiary of any Loan Party, such words are intended to signify that a member
of management or officer or member of the board of directors of such Loan Party
or such Subsidiary has actual knowledge or awareness of a particular fact or
circumstance or a member of management or officer or director of such Loan Party
or such Subsidiary, if it had exercised reasonable diligence, would have known
or been aware of such fact or circumstance. For purposes of computing a period
of time from a specified date, the word “from” means “from and including” and
the word “to” and “until” each mean “to, but excluding.” Any reference to a Loan
Party or any other Person that is an individual as “it” shall refer to such Loan
Party or other Person in his or her individual capacity. Unless the context
otherwise requires, “issuance,” “issue,” “issued” or similar terms shall in
reference to any Letter of Credit be deemed to include any issuance of or any
increase, extension or renewal any Letter of Credit under this Agreement. Unless
the context otherwise requires, “acquire,” “acquisition” or similar terms shall
in reference to any existing or additional Real Property be deemed to include
any acquisition in fee simple or by lease, sublease or license of any such Real
Property. Unless the context otherwise requires, “sale,” “disposition” or
similar terms shall in reference to any existing or additional Real Property be
deemed to include any sublease of any such Real Property. On the FCCR Test Date
and thereafter, references in this Agreement or any other Loan Document to
compliance with Section 7.2.4(a) (whether specifically or generally such as a
reference to compliance with all covenants set forth in the Loan Documents)
after giving effect to a specified event, transaction or otherwise, shall be
calculated using the definition of Pro Forma Fixed Charge Coverage Ratio.


SECTION 1.4    Accounting Determinations. Unless otherwise specified, all
accounting terms “used herein or in any other Loan Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared in
accordance with, those generally accepted accounting principles (“GAAP”) as in
effect from time to time.


ARTICLE II FUNDING OF LOANS


SECTION 2.1    Amount and Terms of Loans.


SECTION 2.1.1    The Loans.


(a)Term Loans. The Administrative Agent and the Lenders previously lent to the
Borrowers the Term Loans, and the outstanding principal balance thereof shall be
continued as Loans made under and governed by this Agreement. Amounts
outstanding under the Term Loan that are repaid or prepaid may not be
reborrowed.


(b)Incremental Term Loans. The Borrowers and any one or more Lenders (including
any Person not previously a Lender hereunder who executes and delivers a joinder
agreement executed by the Borrowers, the Administrative Agent and such Lender,
in form and substance reasonably




--------------------------------------------------------------------------------




acceptable to each of them), which Lenders are reasonably acceptable to the
Administrative Agent, may agree, upon at least thirty (30) days’ prior notice to
the Administrative Agent (or such shorter period of time as the Administrative
Agent may agree to in its sole discretion), that such Lenders shall make one or
more additional term loan facilities available to the Borrowers under this
clause (b) of Section 2.1.1 (each an “Incremental Term Loan Facility” and
collectively, the “Incremental Term Loan Facilities”; each commitment thereunder
an “Incremental Term Loan Commitment” and collectively, the “Incremental Term
Loan Commitments”; and the loans thereunder, each an “Incremental Term Loan” and
collectively, the “Incremental Term Loans”) on substantially the same terms and
subject to substantially the same conditions as the Term Loans. Any Incremental
Term Loan or Incremental Term Loan Commitment shall be documented by an
amendment or supplement to, or a restatement of, this Agreement, setting forth
the specific terms and conditions of the Incremental Term Loan Facility, which
amendment, supplement or restatement shall be signed by the Borrowers and the
Lenders providing such Incremental Term Loan Commitments. Notwithstanding the
foregoing: (i) the aggregate principal amount of all Incremental Term Loan
Commitments shall not exceed the Maximum Incremental Amount; (ii) the Stated
Maturity Date of any Incremental Term Loan shall be on or after the later of the
Stated Maturity Date for the Term Loans and the Multi-Draw Term Loans; (iii) no
Default or Event of Default shall have occurred and be continuing or result
after giving effect to any Incremental Term Loan; (iv) the Loan Parties and
their Subsidiaries shall be in compliance after giving effect to any Incremental
Term Loan with all covenants set forth in the Loan Documents, including the
financial covenants set forth in Section 7.2.4; (v) compliance with clause (iv)
(calculated after giving effect to any such Incremental Term Loans) shall be
evidenced by a Compliance Certificate delivered to the Administrative Agent;
(vi) the proceeds of any Incremental Term Loan shall be used to acquire
additional Domestic Real Property which will become Collateral hereunder subject
to a first priority Lien and security interest in favor of the Administrative
Agent, for the benefit of the Lender Parties; (vii) with respect to such
Domestic Real Property to be acquired, the Administrative Agent and each Lender
extending an Incremental Term Loan Commitment shall have received and approved
an appraisal from American Forest Management or another nationally recognized
forestry appraisal firm that is satisfactory to the Administrative Agent; (viii)
the weighted average life of any Incremental Term Loan shall be equal to or
greater than the greater of the remaining weighted average life of the Term
Loans and the Multi-Draw Term Loans, determined as of the initial funding date
for such Incremental Term Loan; (ix) to the extent that the applicable interest
rate margin on such Incremental Term Loan exceed by more than 0.25% the
applicable interest rate margin for the Multi-Draw Term Loans, determined as of
the initial funding date for such Incremental Term Loan, the applicable interest
rate margin for the Term Loans and the Multi-Draw Term Loans shall be increased
so that the applicable interest rate margin for the Multi-Draw Term Loans and
for such Incremental Term Loan are equal, and the applicable interest rate
margin on the Term Loans is not lower than the applicable interest rate margin
on such Incremental Term Loan by more than the applicable interest rate margin
for the Multi-Draw Term Loans exceeded the applicable interest rate margin for
the Term Loan immediately prior to such Incremental Term Loan; (x) any covenant
or Event of Default applicable to any Incremental Term Loan that is more
restrictive than the equivalent covenant or Event of Default set forth in this
Agreement shall be deemed to be applicable to all Loans hereunder; (xi) the
aggregate of any original issue discount or upfront fees applicable to any such
Incremental Term Loans shall not be more than 1% of the principal amount of such
Incremental Term Loans; and (xii) the Borrowers shall have delivered any
modifications or additional Real Property Documents as the Administrative Agent
shall have requested in its sole discretion pursuant to such Revolver Increase.


(c)
Revolving Loan Facility.



(i)Revolving Loan Commitment. On the terms and subject to the conditions




--------------------------------------------------------------------------------




of this Agreement (including Article V), from time to time on any Business Day
occurring on or after the Effective Date and prior to the Revolving Loan
Commitment Termination Date (the “Revolving Availability Period”), each
Revolving Lender severally agrees to make loans (relative to such Revolving
Lender, its “Revolving Loans”) to the Borrowers equal to such Revolving Lender’s
Percentage of the aggregate amount of the Borrowing of the Revolving Loans
requested by the Borrowers to be made on such day. The commitment of each
Revolving Lender described in this clause (c)(i) is herein referred to as its
“Revolving Loan Commitment.” On the terms and subject to the conditions hereof,
the Borrowers may from time to time borrow, prepay and reborrow Revolving Loans.


(ii)
Revolver Increase.



(A)Upon satisfaction of the conditions precedent set forth in the definition of
Revolver Increase and effective as of the date specified in writing by the
Administrative Agent, the Revolving Loan Commitment Amount may be increased in
the aggregate by the lesser of (1) $10,000,000 and (2) the Maximum Incremental
Amount. The Administrative Agent shall select and reasonably approve one or more
Lenders (including any Person not previously a Lender hereunder who executes and
delivers a joinder agreement executed by the Borrowers, the Administrative Agent
and such Lender, in form and substance reasonably acceptable to each of them) to
participate in any Revolver Increase. Lenders shall have no obligation and no
right to participate in any Revolver Increase.


(B)The Borrowers shall in coordination with the Administrative Agent repay
outstanding Revolving Loans of certain Revolving Lenders and obtain additional
Revolving Loans from other Revolving Lenders, in each case, to the extent
necessary so that all Revolving Lenders participate in outstanding Revolving
Loans ratably, on the basis of their respective Revolving Loan Commitment
Amounts, after giving effect to the increase in the aggregate Revolving Loan
Commitment Amounts effected by implementation of the Revolver Increase. The
Lender Parties hereby agree that the borrowing notice, minimum borrowing, pro
rata borrowing, and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this clause
(B). Any repayments made pursuant to this clause (B) shall be accompanied by
payment of all accrued interest on the amount prepaid and all amounts owed
pursuant to Sections 4.4 and 11.3.


(C)Each Revolving Lender participating in the Revolver Increase (1) will be
deemed to have purchased a participation in each then outstanding Letter of
Credit equal to its Percentage of such Letter of Credit and the participation of
each other Revolving Lender in such Letter of Credit shall be adjusted
accordingly, (2) will acquire (and will pay to the Administrative Agent, for the
account of each other Revolving Lender, in immediately available funds, an
amount equal to) its Percentage of all outstanding unreimbursed payments by any
Issuing Lender under any Letter of Credit and accrued interest thereon as
described in Section 2.1.1(d)(ii), and (3) will be deemed to have purchased a
participation in each then outstanding Swingline Loan equal to its Percentage of
such Swingline Loan and the participation of each other Revolving Lender in such
Swingline Loan shall be adjusted accordingly.






--------------------------------------------------------------------------------




(iii)Revolving Loan Availability. No Borrowing of Revolving Loans shall be made
if, after giving effect thereto, (A) the Available Revolving Facility Commitment
would be less than zero, or (B) the Available Revolving Lender Commitment of any
Revolving Lender would be less than zero.


(iv)Borrowing Procedures. By delivering a duly completed and executed Borrowing
Request to the Administrative Agent by facsimile, email or other method of
delivery permitted by Section 11.2 on or before 11:00 A.M. (New York City time),
on a Business Day occurring prior to the Revolving Loan Commitment Termination
Date, the Borrowers may from time to time irrevocably request that (A) a Base
Rate Loan be made not less than one (1) nor more than five (5) Business Days
thereafter or that (B) a LIBOR Loan be made not less than three (3) nor more
than five (5) Business Days thereafter; provided, however, that no Revolving


Loan shall be made as a LIBOR Loan for an Interest Period extending beyond the
Stated Maturity Date. All (x) Base Rate Loans shall be made in a minimum amount
of $500,000 and an integral multiple of $100,000 or, if less, in the amount of
the Available Revolving Facility Commitment, and (y) LIBOR Loans shall be made
in a minimum amount of $1,000,000 and an integral multiple of $500,000. The
proceeds of all Loans shall be used solely for the purposes described in Section
4.10.


(d)Letter of Credit Facility. The Revolving Loan Commitments may, in addition to
advances as Revolving Loans and Swingline Loans, be utilized, upon the request
of the Borrowers, for the issuance of irrevocable standby or trade letters of
credit in United States dollars (individually, a “Letter of Credit” and,
collectively, the “Letters of Credit”) by an Issuing Lender for the account of
any Loan Party other than CatchMark Timber. Immediately upon the issuance by an
Issuing Lender of a Letter of Credit, and without further action on the part of
the Administrative Agent or any Lenders, each Lender shall be deemed to have
purchased from such Issuing Lender a participation in such Letter of Credit
equal to such Lender’s Percentage of the Revolving Loan Commitment of the
aggregate amount available to be drawn under such Letter of Credit. Unless
collateralized as provided in Section 4.14, each Letter of Credit shall reduce
the amount available under the Revolving Loan Commitments by the Letter of
Credit Usage with respect to such Letter of Credit.


(i)Availability. No Letter of Credit shall be issued, renewed, extended or
increased if, after giving effect thereto, (A) the Available Revolving Facility
Commitment would be less than zero, (B) Aggregate Letter of Credit Usage would
exceed the Letter of Credit Sublimit, or (C) the Available Revolving Lender
Commitment of any Revolving Lender would be less than zero. If at any time the
Aggregate Letter of Credit Usage exceeds the Letter of Credit Sublimit, the
Borrowers shall reduce the Aggregate Letter of Credit Usage by providing
collateral for the Letter of Credit Liability corresponding to such excess
Letter of Credit Usage in the manner set forth in Section
4.14 to the extent required to eliminate such excess.


(ii)Reimbursement. The Borrowers are irrevocably and unconditionally obligated
without presentment, demand, protest or other formalities of any kind to
reimburse an Issuing Lender in immediately available funds for any amounts paid
by an Issuing Lender with respect to any Letter of Credit issued hereunder. Upon
receipt from the beneficiary of any Letter of Credit of any notice of drawing
under such Letter of Credit, the Issuing Lender shall notify the Borrowers and
Administrative Agent thereof. Not later than 11:00 a.m. (New York City time) on
the date of any payment by any Issuing Lender under a Letter of Credit (or if
notice is not provided to the Borrowers of such drawing prior to such time, not
later than 11:00 a.m.




--------------------------------------------------------------------------------




(New York City time) on the immediately succeeding Business Day), the Borrowers
shall reimburse such Issuing Lender through the Administrative Agent in the
amount equal to the amount of such drawing (and, if reimbursed on the
immediately succeeding Business Day pursuant to this sentence, interest at the
sum of the Base Rate plus the Applicable Margin for Revolving Loans on such day
(or days if the next immediately succeeding day is not a Business Day)). If the
Borrowers fail to so reimburse the applicable Issuing Lender by such time, the
Borrowers shall be deemed to have requested a Revolving Loan (not a Swingline
Loan) in the amount of the payment made by such Issuing Lender with respect to
such Letter of Credit. All amounts paid by an Issuing Lender with respect to any
Letter of Credit that are not repaid by the Borrowers as required by this
Section 2.1.1(d)(ii), or that are not repaid with a Revolving Loan shall bear
interest at the sum of the Base Rate plus the highest Applicable Margin for
Revolving Loans plus 2% . Each Revolving Lender agrees to fund its Percentage of
any Revolving Loan made pursuant to this Section 2.1.1(d)(ii). In the event the
Borrowers fail to reimburse an Issuing Lender in full for any payment in respect
of a Letter of Credit issued hereunder, the Administrative Agent shall promptly
notify each Revolving Lender of the amount of such unreimbursed payment and the
accrued interest thereon and each such Revolving Lender, on the next Business
Day, shall deliver to Administrative Agent an amount equal to its Percentage of
the aggregate Revolving Loan Commitments in same day funds. Each Revolving
Lender hereby absolutely and unconditionally agrees to pay to each Issuing
Lender upon demand by such Issuing Lender such Lender’s Percentage of each
payment made by such Issuing Lender in respect of a Letter of Credit and not
immediately reimbursed by the Borrowers. Each Revolving Lender acknowledges and
agrees that its obligations to acquire participations pursuant to this Section
2.1.1(d)(ii) in respect of Letters of Credit and to make the payments to each
Issuing Lender required by the preceding sentence are absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or any failure by
the Borrowers to satisfy any of the conditions set forth in Section 5.3. If any
Revolving Lender fails to make available to an Issuing Lender the amount of such
Lender’s Percentage of any payments made by such Issuing Lender in respect of a
Letter of Credit as provided in this Section 2.1.1(d)(ii), the Administrative
Agent may elect to apply Cash Collateral as described in Section 4.13 and pay
such amount to such Issuing Lender. If the Administrative Agent does not so
elect or if the funds in such account are insufficient, such Issuing Lender
shall be entitled to recover such amount on demand from such Revolving Lender
together with interest at the Base Rate.


(iii)Conditions of Issuance of Letters of Credit. In addition to all other terms
and conditions set forth in this Agreement, the issuance by an Issuing Lender of
any Letter of Credit shall be subject to the conditions precedent that the
Letter of Credit shall be in such form, be for such amount, and contain such
terms and conditions as are reasonably satisfactory to the Administrative Agent
and such Issuing Lender. The expiration date of each Letter of Credit must be on
a date which is the earlier of (A) (1) for a standby Letter of Credit, one (1)
year from its date of issuance, but may, by its terms, be automatically
renewable annually unless such Issuing Lender has notified the Borrowers on or
prior to the date for notice of terminations set forth in such Letter of Credit
but in any event at least thirty (30) days prior to the date of automatic
renewal of its election not to renew such Letter of Credit and (2) for a trade
Letter of Credit, 180 days for its date of issuance, or (B) the 30th day before
the Stated Maturity Date for the Revolving Loan Commitments or such later date
as agreed to by both the Administrative Agent and the applicable Issuing Lender,
in their sole discretion.


(iv)Request for Letters of Credit. The Borrowers must give the Administrative




--------------------------------------------------------------------------------




Agent at least three (3) Business Days’ prior notice (or such shorter
period of time as the Administrative Agent and the applicable Issuing Lender
shall agree to in their sole discretion), which notice will be irrevocable,
specifying the date a Letter of Credit is requested to be issued and the
requested amount, identifying the beneficiary, stating whether the Letter of
Credit will be a standby or trade Letter of Credit and describing the nature of
the transactions proposed to be supported thereby. Any notice requesting the
issuance of a Letter of Credit shall be accompanied by the form of the Letter of
Credit to be provided by the applicable Issuing Lender. The Borrowers must also
complete any application procedures and documents required by an Issuing Lender
in connection with the issuance of any Letter of Credit, including a certificate
regarding Borrowers’ compliance with the provisions of Section 5.3 of this
Agreement.


(v)Borrowers Obligations Absolute. The obligations of the Borrowers under this
Section 2.1.1(d) are irrevocable, will remain in full force and effect until the
Issuing Lender and Lenders have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit,
shall be absolute and unconditional, shall not be subject to counterclaim,
setoff or other defense or any other qualification or exception whatsoever and
shall be paid in accordance with the terms and conditions of this Agreement
under all circumstances, including, any of the following circumstances, except
where caused by the gross negligence or willful misconduct of such Issuing
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction:


(A)Any lack of validity or enforceability of this Agreement, any of the other
Loan Documents or any documents or instruments relating to any Letter of Credit;


(B)Any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to or departure from
any Letter of Credit, any documents or instruments relating thereto, or any Loan
Document in each case whether or not any Loan Party or any Subsidiary of any
Loan Party has notice or knowledge thereof;


(C)The existence of any claim, setoff, defense or other right that any Loan
Party or any Subsidiary of any Loan Party may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Issuing Lender, any Lender, or any other Person, whether in
connection with this Agreement, any other Loan Document, any Letter of Credit,
the transactions contemplated hereby or any other related or unrelated
transaction or transactions (including any underlying transaction between any
Loan Party or any Subsidiary of any Loan Party and the beneficiary named in any
such Letter of Credit);


(D)Any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect, any errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, facsimile or otherwise, or any errors in translation or in
interpretation of technical terms;
(E)Payment under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;


(F)Any defense based upon the failure of any drawing under any Letter of




--------------------------------------------------------------------------------




Credit to conform to the terms of such Letter of Credit (provided, that any
draft, certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any non-application or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;


(G)The exchange, release, surrender or impairment of any collateral or other
security for the obligations;


(H)
The occurrence of any Default or Event of Default; or



(I)Any other circumstance or event whatsoever, including, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Loan Party, any Subsidiary of any Loan Party or any guarantor or other surety.


Any action taken or omitted to be taken by an Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, is binding upon the Loan Parties and
their Subsidiaries and shall not create or result in any liability of such
Issuing Lender to any Loan Party or any Subsidiary of any Loan Party.


(vi)Obligations of Issuing Lenders. Each Issuing Lender (other than the
Administrative Agent) hereby agrees that it will not issue a Letter of Credit
hereunder until it has provided the Administrative Agent with notice specifying
the amount and intended issuance date of such Letter of Credit and the
Administrative Agent has returned a written acknowledgment of such notice to
such Issuing Lender. Each of the Issuing Lenders and the Administrative Agent
agrees to provide such notices and acknowledgement promptly upon the Borrowers’
request for a Letter of Credit provided such request satisfies all of the
requirements provided herein. Each Issuing Lender (other than the Administrative
Agent) further agrees to provide to the Administrative Agent:
(A) a copy of each Letter of Credit issued by such Issuing Lender promptly after
its issuance; (B) a monthly report summarizing available amounts under Letters
of Credit issued by such Issuing Lender, the dates and amounts of any draws
under such Letters of Credit, the effective date of any increase or decrease in
the face amount of any Letters of Credit during such month and the amount of any
unreimbursed draws under such Letters of Credit; and (C) such additional
information reasonably requested by the Administrative Agent from time to time
with respect to the Letters of Credit issued by such Issuing Lender.


(vii)UCP and ISP. The Uniform Customs and Practice for Documentary Credits as
most recently published from time to time by the International Chamber of
Commerce (the “UCP”) is hereby incorporated in this Agreement with respect to
trade Letters of Credit and shall be deemed incorporated by this reference into
each trade Letter of Credit issued pursuant to this Agreement. The terms and
conditions of the UCP shall be binding with respect to trade Letters of Credit
on the parties to this Agreement and each beneficiary of any trade Letter of
Credit issued pursuant to this Agreement. The International Standby Practices as
most recently published from time to time by the International Chamber of
Commerce (the “ISP”) is hereby incorporated in this Agreement with respect to
standby Letters of Credit and shall be deemed incorporated by this reference
into each standby Letter of Credit issued pursuant to this Agreement. The terms
and conditions of the ISP shall be binding with respect to standby Letters of
Credit on the parties to this Agreement and each beneficiary of any standby
Letter of Credit issued pursuant to this Agreement. Notwithstanding the above,
upon the request of the Borrowers,




--------------------------------------------------------------------------------




in the sole discretion of the Administrative Agent and the applicable Issuing
Lender, a standby Letter of Credit may expressly incorporate the UCP and the UCP
is hereby incorporated in this Agreement with respect to such standby Letters of
Credit. Furthermore, the terms and conditions of the UCP shall be binding with
respect to such standby Letters of Credit on the parties to this Agreement and
each beneficiary of such standby Letter of Credit issued pursuant to this
Agreement.


(e)
Swingline Facility.



(i)On the terms and subject to the conditions of this Agreement (including
Article V), during the Revolving Availability Period, the Swingline Lender
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
herein, to make Swingline Loans to the Borrowers in an aggregate principal
amount not to exceed the Swingline Loan Commitment; provided, however, unless
the Borrowers have complied with Section 4.13, if at any time any Revolving
Lender is a Defaulting Lender, the making of Swingline Loans shall be at the
sole discretion of the Swingline Lender. On the terms and subject to the
conditions hereof, the Borrowers may from time to time borrow, prepay and
reborrow Swingline Loans. Each Swingline Loan shall reduce the Available
Revolving Facility Commitment and the Available Revolving Lender Commitment by
the outstanding principal amount of such Swingline Loan.


(ii)Availability. No Borrowing of Swingline Loans shall be made if, after giving
effect thereto, (A) the Available Revolving Facility Commitment would be less
than zero, (B) aggregate principal balance of the Swingline Loans exceeds the
Swingline Loan Commitment, or (C) the Available Revolving Lender Commitment of
any Revolving Lender would be less than zero. If at any time the aggregate
principal balance of the Swingline Loans then outstanding exceeds the Swingline
Loan Commitment, the Borrowers shall be deemed to have requested a Revolving
Loan Borrowing in the amount of the difference in the manner and pursuant to the
terms of Section 2.1.1(e)(iii).


(iii)Any outstanding Swingline Loan shall be payable by the Borrowers on demand
by Swingline Lender, a copy of which demand also shall be delivered by Swingline
Lender to the Administrative Agent. If the Borrowers fail to so reimburse the
Swingline Lender on demand, without limiting Swingline Lender’s remedies with
respect to the Borrowers in the case of any Revolving Lender’s failure to
advance under this Section 2.1.1(e)(iii), the Borrowers shall be deemed to have
requested the Administrative Agent to make a Revolving Loan in the aggregate
amount of the then outstanding Swingline Loans. Each Revolving Lender agrees to
fund its Percentage of any Revolving Loan made pursuant to this Section
2.2.1(e)(iii). The Administrative Agent shall promptly notify each Revolving
Lender of the amount of such payment due and each such Revolving Lender, on the
next Business Day, shall deliver to the Administrative Agent an amount equal to
its Percentage thereof in same day funds. Each Revolving Lender hereby
absolutely and unconditionally agrees to pay to Swingline Lender such Revolving
Lender’s Percentage of each such payment due. In addition to the foregoing, if
for any reason any Revolving Lender fails to make payment to Swingline Lender of
any amount due under this Section 2.1.1(e)(iii), such Revolving Lender shall be
deemed, at the option of Swingline Lender, to have unconditionally and
irrevocably purchased from Swingline Lender, without recourse or warranty, an
undivided interest and participation in the applicable Swingline Loan in the
amount of such Revolving Loan, and such interest and participation may be
recovered from such Revolver Lender together with interest thereon at the Base
Rate for each day during the period commencing on the date of demand and ending
on the date such amount is received. Each Revolving Lender acknowledges and
agrees that its obligations to fund Revolving Loans and/or to acquire
participations pursuant to this Section 2.1.1(e)(iii) in respect of Swingline
Loans are absolute and




--------------------------------------------------------------------------------




unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
any failure by the Borrowers to satisfy any of the conditions set forth in
Section 5.3. If any Revolving Lender fails to make available to Swingline Lender
the amount of such Lender’s Percentage of any payments due as provided in this
Section 2.1.1(e)(iii), the Administrative Agent may elect to apply Cash
Collateral as described in Section 4.13 by such amount and pay such amount to
Swingline Lender. If the Administrative Agent does not so elect or if the funds
in such accounts are insufficient, Swingline Lender shall be entitled to recover
such amount on demand from such Lender together with interest at the Base Rate.
On the Revolving Loan Commitment Termination Date, if not sooner demanded, the
Borrowers shall repay in full the outstanding principal amount of the Swingline
Loans.


(iv)All Swingline Loans shall accrue interest from the date made as a Base Rate
Loan, at the sum of the Base Rate plus the Applicable Margin, applicable from
time to time as provided in Section 3.2. Until each Revolving Lender funds its
Percentage of its Revolving Loan or purchase of a participation pursuant to
Section 2.1.1(e)(iii), interest in respect of the Swingline Loans, of the
applicable portions thereof, shall be solely for the account of Swingline
Lender. Notwithstanding any other provision of this Agreement, prior to the
Revolving Loan Commitment Termination Date, the Borrowers shall make all
payments of principal and interest in respect of Swingline Loans directly to the
Swingline Lender by such method and to such account or place as the Swingline
Lender may from time to time designate in writing and the Swingline Lender shall
make the funds of the Swingline Loans directly available to the Borrowers by
such method and to such account or place as the Borrowers may from time to time
designate in writing. To the extent that the Swingline Lender is not the
Administrative Agent, the Swingline Lender shall promptly provide to the
Administrative Agent such information as it shall reasonably request with
respect to the Swingline Loans.


(v)Borrowing Procedures. By delivering a duly completed and executed Borrowing
Request to the Swingline Lender and the Administrative Agent by facsimile, email
or other method of delivery permitted by Section 11.2 on or before 1:00 P.M.
(New York City time), on a Business Day occurring prior to the Revolving Loan
Commitment Expiration Date, the Borrowers may from time to time irrevocably
request that a Base Rate Loan be made on such Business Day. All Swingline Loans
shall be made in a minimum amount of $250,000 and an integral multiple of
$100,000 or, if less, in the unused amount of the Swingline Commitment. The
proceeds of all Swingline Loans shall be used solely for the purposes described
in Section 4.10 for Revolving Loans; provided that, no Swingline Loan shall be
used to refinance any outstanding Swingline Loan.


(f)
Multi-Draw Term Loan Facility.



(i)On the terms and subject to the conditions of this Agreement (including
Article V), from time to time on any Business Day occurring on or after the
Effective Date and prior to the Multi-Draw Term Loan Commitment Termination Date
(the “Multi-Draw Term Loan Availability Period”), each Multi-Draw Term Loan
Lender severally agrees to make loans (relative to such Multi-Draw Term Loan
Lender, its “Multi-Draw Term Loans”) to the Borrowers equal to such Multi-Draw
Term Loan Lender’s Percentage of the aggregate amount of the Borrowing of the
Multi-Draw Term Loans requested by the Borrowers to be made on such day. The
commitment of each Multi-Draw Term Loan Lender described in this clause (f)(i)
is herein referred to as its “Multi-Draw Term Loan Commitment.” During the
Multi-Draw Term Loan Availability Period and on the terms and subject to the
conditions hereof, the Borrowers may from time to time borrow, prepay and
reborrow Multi-Draw Term Loans; provided however, there shall be no more than
six (6) Borrowings of the Multi-Draw Term Loans on or after the Effective Date
(other than any Borrowings the proceeds of which are used solely




--------------------------------------------------------------------------------




to repay Revolver Real Property Acquisition Loans).


(ii)Multi-Draw Term Loan Availability. No Borrowing of Multi- Draw Term Loans
shall be made if, after giving effect thereto the aggregate outstanding
principal amount of all the Multi-Draw Term Loans (A) of all the Multi-Draw Term
Loan Lenders would exceed the Multi-Draw Term Loan Commitment Amount or (B) of
any Multi-Draw Term Loan Lender would exceed such Multi-Draw Term Loan Lender’s
Percentage of the Multi-Draw Term Loan Commitment Amount.


(iii)Borrowing Procedures. By delivering a duly completed and executed Borrowing
Request to the Administrative Agent by facsimile, email or other method of
delivery permitted by Section 11.2 on or before 11:00 A.M. (New York City time),
on a Business Day occurring prior to the Multi-Draw Term Loan Commitment
Termination Date, the Borrowers may from time to time irrevocably request that
(A) a Base Rate Loan be made not less than one (1) nor more than five (5)
Business Days thereafter or that (B) a LIBOR Loan be made not less than three
nor more than five Business Days thereafter; provided, however, that no
Multi-Draw Term Loan shall be made as a LIBOR Loan for an Interest Period
extending beyond the Stated Maturity Date. All (x) Base Rate Loans shall be made
in a minimum amount of $500,000 and an integral multiple of $100,000 or, if
less, in the unused amount of the Multi- Draw Term Loan Commitment Amount, and
(y) LIBOR Loans shall be made in a minimum amount of $1,000,000 and an integral
multiple of $500,000. The proceeds of all Loans shall be used solely for the
purposes described in Section 4.10.
(iv)Refinancing of Revolver Real Property Acquisition Loans. Notwithstanding
clause (iii) of this Section 2.1.1(f), during the Multi-Draw Term Loan
Availability Period, Borrowings to repay the outstanding principal amount of the
Revolver Real Property Acquisition Loans must be in a minimum amount of
$3,000,000.


(v)
Multi-Draw Term Loan Increase.



(A)Upon satisfaction of the conditions precedent set forth in the definition of
Multi-Draw Term Loan Increase and effective as of the date specified in writing
by the Administrative Agent, the Multi-Draw Term Loan Commitment Amount may be
increased in the aggregate by the Maximum Incremental Amount. The Administrative
Agent shall select and reasonably approve one or more Lenders (including any
Person not previously a Lender hereunder who executes and delivers a joinder
agreement executed by the Borrowers, the Administrative Agent and such Lender,
in form and substance reasonably acceptable to each of them) to participate in
any Multi-Draw Term Loan Increase. Lenders shall have no obligation and no right
to participate in any Multi-Draw Term Loan Increase.


(B)The Borrowers shall in coordination with the Administrative Agent repay
outstanding Multi-Draw Term Loans of certain Multi-Draw Term Lenders and obtain
additional Multi-Draw Term Loans from other Multi-Draw Term Lenders, in each
case, to the extent necessary so that all Multi-Draw Term Lenders participate in
outstanding Multi-Draw Term Loans ratably, on the basis of their respective
Multi- Draw Term Loan Commitment Amounts, after giving effect to the increase in
the aggregate Multi-Draw Term Loan Commitment Amounts effected by implementation
of the Multi-Draw Term Loan Increase. The Lender Parties hereby agree that the
borrowing notice, minimum borrowing, pro rata borrowing, and pro rata payment
requirements contained elsewhere in this




--------------------------------------------------------------------------------




Agreement shall not apply to the transactions effected pursuant to this clause
(B). Any repayments made pursuant to this clause (B) shall be accompanied by
payment of all accrued interest on the amount prepaid and all amounts owed
pursuant to Sections 4.4 and 11.3.


SECTION 2.1.2    Reserved


SECTION 2.1.3    Disbursement of Fundes under the Loans.        The
Administrative Agent shall promptly notify each applicable Lender of its receipt
of a Borrowing Request, the amount required to be funded by each such Lender and
when such amount must be funded. On the terms and subject to the conditions of
this Agreement, each Borrowing shall be made on the Business Day specified in
such Borrowing Request. On or before 1:00 P.M. (New York City time) on such
Business Day each Lender shall deposit with the Administrative Agent same day
funds in an amount equal to such Lender’s Percentage of the requested Borrowing.
Such deposit will be made to an account which the Administrative Agent shall
specify from time to time by notice to the Lenders. To the extent funds are
received from the Lenders, the Administrative Agent shall make such funds
available to the Borrowers by wire transfer to the accounts the Borrowers shall
have specified in their Borrowing Request. No Lender’s obligation to make any
Loan shall be affected by any other Lender’s failure to make any Loan. Nothing
in this Section 2.1.3 or elsewhere in this Agreement or the other Loan Documents
shall be deemed to require the Administrative Agent (or any other Lender) to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.


SECTION 2.2    Notes; Updated Schedule II.


(a)Upon the request of any applicable Lender, the Borrowers shall execute and
deliver to such Lender a separate Note for each applicable Term Loan, Multi-Draw
Term Loan or Revolving Loan, each dated as of the Effective Date, or, if later,
the date of such request, in the principal amount of such Lender’s Percentage of
such Commitment or Loan, as applicable. Upon the request of any applicable
Lender, the Borrowers shall execute and deliver to such Lender a separate Note
for each applicable Incremental Term Loan Facility, each dated as of the closing
date of such Incremental Term Loan Facility, or, if later, the date of such
request, in the principal amount of such Lender’s Percentage of such Incremental
Term Loan Commitment or Incremental Term Loan, as applicable. Upon Swingline
Lender’s request, the Borrowers shall execute and deliver to Swingline Lender a
Swingline Note, dated as of the Effective Date, or, if later, the date of such
request, in the amount of the Swingline Commitment.


(b)The Notes issued to each Lender pursuant to clause (a) shall (i) be executed
by the Borrowers, (ii) be payable to the order of such Lender or such Lender’s
assigns,
(iii) be in the stated principal amount equal to the Loan made by such Lender on
date of such Note or the principal amount of such Lender’s pro rata share of the
applicable Commitment, (iv) be payable as provided in Section 3.1, (v) accrue
interest as provided in Section 3.2 and (vi) be entitled to the benefits of this
Agreement and the other Loan Documents.


(c)Each Lender shall record in its records the amount and date of each Loan made
by such Lender to the Borrowers (including the outstanding principal amount of
the Term Loans as of the Effective Date which Loans were advanced under the
Existing Credit Agreement and continued as Loans under this Agreement), and each
repayment of such Lender’s Loans. The aggregate unpaid principal amount so
recorded shall, absent manifest error, be conclusive evidence of the principal
amount of the Loan owing and unpaid. The failure to so record any such amount or
any error in so recording




--------------------------------------------------------------------------------




any such amount shall not, however, limit or otherwise affect the Obligations of
the Borrowers hereunder or under any Note to repay the principal amount of all
Loans hereunder, together with interest accruing thereon.


(d)The Administrative Agent may from time to time deliver to the Borrowers and
the Lenders an updated Schedule II hereto reflecting any Incremental Term Loan
Facilities permitted by Section 2.1.1(b), any Revolver Increase permitted by
Section 2.1.1(c)(ii), or any Multi-Draw Term Loan Increase permitted by Section
2.1.1(f)(v).




SECTION 2.3    Reserved.


SECTION 3.1    Continuation and Conversion Elections        By delivery a
Continuation/Conversion Notice to the Administrative Agent by facsimile, email
or other method of delivery of notice permitted pursuant to Section 11.2, on or
before 11:00 A.M. (New York City time) on a Business Day, the Borrowers may from
time to time irrevocably elect on not less than one Business Day nor more than
five Business Days’ notice, in the case of Loans accruing interest at the Base
Rate, and not less than three nor more than five Business Days’ notice, in the
case of Loans (other than Swingline Loans) accruing interest at LIBOR, that all,
or any portion in an aggregate minimum amount of $1,000,000 and an integral
multiple of $1,000,000 be, in the case of Loans (other than Swingline Loans)
accruing at the Base Rate, converted into Loans accruing interest at LIBOR or
be, in the cause of Loans accruing interest at LIBOR, converted into Loans
accruing interest at the Base Rate or continued as Loans accruing interest at
LIBOR (in the absence of delivery of a Continuation/Conversion Notice, by
facsimile, email or other method of delivery of notice permitted pursuant to
Section 11.2, with respect to any Loan accruing interest at LIBOR at least three
Business Days (but not more than five Business Days) before the last day of the
then current Interest Period with respect thereto, such Loan shall, on such last
day, automatically convert to a Loan accruing interest at the Base Rate);
provided, however, that (a) each such conversion or continuation shall be
prorated among the applicable outstanding Loans of all Lenders, (b) no portion
of the outstanding principal amount of any Loans may be continued as, or be
converted to, Loans accruing interest at LIBOR when any Event of Default has
occurred and is continuing, unless the Required Lenders otherwise agree in
writing, (c) no Loans may be continued as, or be converted into, Loans accruing
interest at LIBOR for an Interest Period extending beyond the Stated Maturity
Date and (d) with respect to the Loans accruing interest at LIBOR that have an
Interest Period ending on one particular date such Loans shall not be subject to
the integral multiple requirement set forth above (it being understood that, if
there are Loans with Interest Periods ending on more than one date, this clause
shall only apply to those Loans with an Interest Period ending on one particular
date and no other date).


ARTICLE III
PAYMENTS, INTEREST AND FEES




SECTION 3.1    Repayments and Prepayments. The Loans shall be repaid as set
forth in this Section.


SECTION 3.1.1    Voluntary Prepayments; Commitment Reductions.


(a)Prior to the Stated Maturity Date, the Borrowers may, from time to time on
any Business Day, make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of the Loans; provided, however, that:






--------------------------------------------------------------------------------




(i)all such voluntary prepayments shall require notice on or before 11:00 A.M.
(New York City time) not less than one nor more than five Business Days’ in
advance of any prepayment of any Loan (or such shorter or longer period as the
Administrative Agent may agree to in its reasonable discretion);
(ii)all such voluntary partial prepayments shall be in an aggregate minimum
amount of $1,000,000 and an integral multiple of $500,000 (or in the case of
Swingline Loans, an aggregate minimum amount of $250,000 and an integral
multiple of $100,000) or, if less, the aggregate principal amount of the
relevant Loans outstanding hereunder; and


(iii)all such prepayments shall be made pro rata among Loans having the same
Interest Period.


(b)The Borrowers may, from time to time on any Business Day after the Effective
Date, voluntarily reduce the unused amount of any Commitment, the Swingline
Commitment and the Letter of Credit Sublimit; provided, however, that (i) all
such reductions shall be made on not less than one nor more than five Business
Days’ prior notice to the Administrative Agent and be permanent, (ii) any
partial reduction of the unused amount of such Commitment, Swingline Commitment
or Letter of Credit Sublimit shall be in a minimum amount of $1,000,000 and in
an integral multiple of $500,000 and (iii) the applicable Loans shall have been
prepaid to the extent required by Section 3.1.2 or pursuant to Section 4.12(c)
or the Letter of Credit Liability corresponding to all such Letter of Credit
Usage shall have been collateralized in accordance with Section 4.14.


SECTION 3.1.2    Mandatory Repayments and Prepayments.


(a)Stated Maturity Date. On the Stated Maturity Date, the Borrowers shall repay
in full the then aggregate outstanding principal amount of each Loan.


(b)
Mandatory Prepayments from Certain Sources.



(i)Equity Raises Net Proceeds. Subject to clause (viii) of this Section
3.1.2(b), immediately upon receipt of such Equity Raises Net Proceeds by
Timberlands II pursuant to clause (b) of Section 7.1.15, the Borrowers shall be
obligated to repay the Loans in an amount equal to the Equity Raises Net
Proceeds; provided however, after the Multi-Draw Term Loan Commitment
Termination Date, if no Default or Event of Default has occurred and is
continuing, and if the Loan to Value Ratio does not exceed 35%, the Borrowers
shall not be obligated to repay the Loans in an amount equal to the Equity
Raises Net Proceeds.


(ii)Proceeds of Other Indebtedness. Subject to clause (viii) of this Section
3.1.2(b), immediately upon receipt of any proceeds of any Indebtedness other
than Indebtedness permitted by Section 7.2.2 by any Loan Party or any Subsidiary
of any Loan Party (other than an Unrestricted Timber Subsidiary), the Borrowers
shall be obligated to repay the Loans in an amount equal to such proceeds.


(iii)Collateral Insurance Proceeds. Subject to clause (viii) of this Section
3.1.2(b), immediately upon receipt of any Collateral Insurance Proceeds by any
Loan Party or any Subsidiary of any Loan Party or any other insurance proceeds
by any of the Borrowers or any Subsidiary of any Borrower, the Borrowers shall
be obligated to repay the Loans in an amount equal to such Collateral Insurance
Proceeds or such other insurance proceeds; provided however, if no Default or
Event of Default has occurred and is continuing, the Borrowers shall not be
obligated to repay the Loans in an amount equal to such Collateral Insurance
Proceeds or such other insurance proceeds to the extent that




--------------------------------------------------------------------------------




(A) all such Collateral Insurance Proceeds or such other insurance proceeds do
not exceed $2,000,000 in the aggregate over the term of this Agreement, (B) all
such Collateral Insurance Proceeds are applied to repair or replace the lost,
damaged or destroyed Collateral within 180 days of receipt of such Collateral
Insurance Proceeds by any Loan Party or Subsidiary of any Loan Party and any
such replacement shall be subject to the Lien of the Administrative Agent and
otherwise permitted pursuant to the terms and provisions of this Agreement, and
(C) all other insurance proceeds are applied to assets used or useful to the
business of any of the Loan Parties other than CatchMark Timber within 180 days
of receipt of such other insurance proceeds by any Borrower or any Subsidiary of
any Borrower and such assets shall be subject to the Lien of the Administrative
Agent and otherwise permitted pursuant to the terms and provisions of this
Agreement.


(iv)LTC Lease Disposition Proceeds. Subject to clause (viii) of this Section
3.1.2(b), immediately upon receipt of any LTC Lease Disposition Proceeds by any
Loan Party or any Subsidiary of any Loan Party, the Borrowers shall be obligated
to repay the Loans in an amount equal to such LTC Lease Disposition Proceeds.


(v)Timber Lease Termination Proceeds. Subject to clause (viii) of this Section
3.1.2(b), immediately upon receipt of any Timber Lease Termination Proceeds by
any Loan Party or any Subsidiary of any Loan Party, the Borrowers shall be
obligated to repay the Loans in an amount equal to such Timber Lease Termination
Proceeds; provided however, if no Default or Event of Default has occurred and
is continuing, the Borrowers shall not be obligated to repay the Loans (A) to
the extent the Timber Lease Termination Proceeds do not exceed $2,000,000 in
connection with the termination of a single PLM Lease or a single portion of the
LTC Lease or any other Timber Lease and (B) the aggregate amount of Timber Lease
Termination Proceeds received during the term hereof do not exceed $5,000,000
over the term of this Agreement (regardless of whether such $5,000,000 in
aggregate proceeds have been applied to prepay the Loans).


(vi)Cost Basis Collateral Disposition Proceeds. Subject to clause (viii) of this
Section 3.1.2(b), immediately upon receipt of any Cost Basis Collateral
Disposition Proceeds by any Loan Party or any Subsidiary of any Loan Party, the
Borrowers shall be obligated to repay the Loans in an amount equal to such Cost
Basis Collateral Disposition Proceeds; provided, however, that (x) if no Event
of Default has occurred and is continuing and if the Loan to Value Ratio,
calculated after giving effect to such disposition, does not exceed 40% but is
greater than 30%, the Borrowers shall not be required to repay the Loans until
the aggregate of all Cost Basis Collateral Disposition Proceeds received in any
fiscal year exceeds 1.5% of the aggregate Fee Simple Cost Basis (calculated as
of the date such Cost Basis Collateral Disposition Proceeds are received) and
(y) if no Event of Default has occurred and is continuing and if the Loan to
Value Ratio, calculated after giving effect to such disposition, does not exceed
30%, the Borrowers shall not be required to repay the Loans until the aggregate
of all Cost Basis Collateral Disposition Proceeds received in any fiscal year
exceeds 2.0% of the aggregate Fee Simple Cost Basis (calculated as of the date
such Cost Basis Collateral Disposition Proceeds are received) and, in each case,
such Cost Basis Collateral Disposition Proceeds not used to repay the Loans are
used for (A) general working capital, (B) acquisitions of additional Real
Property by a Landholder which shall be subject to the Lien of the
Administrative Agent and otherwise permitted pursuant to the terms and
provisions of this Agreement, or (C) dividends, distributions or other payments
permitted pursuant to Section 7.2.6 of this Agreement.


(vii)Net Collateral Disposition Proceeds. Subject to clause (viii) of this
Section 3.1.2(b), immediately upon receipt of any Net Collateral Disposition
Proceeds in excess of Cost Basis Collateral Disposition Proceeds by any Loan
Party or any Subsidiary of any Loan Party, the Borrowers




--------------------------------------------------------------------------------




shall be obligated to repay the Loans in an amount equal to such excess;
however, if no Default or Event of Default has occurred and is continuing, the
Borrowers shall not be obligated to repay the Loans in an amount equal to such
excess (A) to the extent that all such excess is applied to acquisitions of
additional Real Property by a Landholder which shall be subject to the Lien of
the Administrative Agent and otherwise permitted pursuant to the terms and
provisions of this Agreement within 180 days of receipt of such excess, or (B)
(x) the Loan Parties and their Subsidiaries shall be in compliance after giving
effect to such disposition with all covenants set forth in the Loan Documents,
including the financial covenants set forth in Section 7.2.4; and (y) if the
Loan to Value Ratio does not exceed 40% after giving effect to such disposition.


(viii)Authorized Delay. If no Default or Event of Default has occurred and is
continuing, upon the written request of the Borrowers, the Administrative Agent
may in its sole discretion (or upon the direction of the Required Lenders (such
direction given in their sole discretion) shall) authorize the Borrowers to
delay making the repayments required by clauses (i) through (vii) and (ix) of
this Section 3.1.2(b) until such time as the Administrative Agent determines in
its sole discretion that no liabilities for the Borrowers under Section 4.4
would result or such liabilities would be materially reduced (it being agreed
that during such period of authorized delay such amount shall be cash
collateralized in such amounts and on such terms and conditions as are
acceptable to the Administrative Agent in its sole discretion).


(ix)Proceeds in Excess of Actual Costs and Expenses. Subject to clause (viii) of
this Section 3.1.2(b), promptly and in any event within thirty (30) days of such
Borrowing, the Borrowers shall be obligated to repay the Loans by the amount by
which the proceeds of any Borrowing of Revolving Loans or Multi-Draw Term Loans
advanced for the purpose of funding estimated costs and expenses related to an
acquisition of additional Domestic Real Property exceeded the actual costs and
expenses; provided that, such calculation by the Borrowers shall be reasonably
acceptable to the Administrative Agent. Notwithstanding Section 3.1.3, such
repayment shall be applied first to the type of Loans pursuant to which such
Borrowing was made and second in accordance with the provisions of Section 3.1.3
hereof.


(c)
Multi-Draw Term Loan. In addition to payments made pursuant to clause

(a)of this Section 3.1.2, beginning with the first Fiscal Quarter end following
the Multi-Draw Term Loan Commitment Termination, if the Loan to Value Ratio is
equal to or greater than 35% as of such Fiscal Quarter end, the Borrowers shall
repay the aggregate outstanding balance of the Multi-Draw Term Loans by an
amount equal to the result of: the aggregate outstanding balance of all
Multi-Draw Term Loans as of the last day of such Fiscal Quarter; multiplied by
7.5%; divided by 4; provided, however, that the Borrowers shall repay the
aggregate amount outstanding under any Multi-Draw Term Loans in full on the
Stated Maturity Date.


(a)Acceleration. The Borrowers shall, immediately upon any acceleration of the
Stated Maturity Date of any Loans pursuant to Section 8.2 or Section 8.3, repay
all (or if only a portion is accelerated thereunder, such portion of) the Loans
then outstanding.


(b)Incremental Term Loans. The Borrowers shall repay the aggregate outstanding
balance of any Incremental Term Loans as provided in the amendment or supplement
to this Agreement documenting such Incremental Term Loans; provided, however,
that the Borrowers shall repay the aggregate amount outstanding under any
Incremental Term Loans in full on the Stated Maturity Date.


(c)Revolving Loans. The Borrowers shall, on each date (i) when the sum of the
aggregate outstanding principal amount of all Revolving Loans exceeds the
aggregate Revolving Loan




--------------------------------------------------------------------------------




Commitment Amount, repay the Revolving Loans until they have been paid in an
amount equal to such excess, and (ii) when the Available Revolving Facility
Commitment is less than zero, repay the Revolving Loans, Swingline Loans or
reduce the Aggregate Letter of Credit Usage until they have paid in or
collateralized an amount equal to such deficit. During the Multi-Draw Term Loan
Availability Period, within five (5) Business Days (or such later date as the
Administrative Agent shall agree in its sole discretion but, in any event,
within 90 days) of the aggregate outstanding principal amount of the Revolver
Real Property Acquisition Loans equaling $3,000,000 (or such larger amount as
the Administrative Agent shall agree to in its sole discretion but, in any
event, not to exceed $4,000,000), the Borrowers shall repay all such outstanding
Revolver Real Property Acquisition Loans.


SECTION 3.1.3    Application of Payments.


(a)Prior to Multi-Draw Term Loan Commitment Termination Date. Prior to the
Multi-Draw Term Loan Commitment Termination Date, (i) each prepayment of any
Loans made pursuant to Section 3.1.2(b)(i) shall be applied as follows: first,
to the outstanding balance of any Multi-Draw Term Loans; and second, after any
Multi-Draw Term Loans have been paid in full, pro rata to the outstanding
balance of the Term Loans and any Incremental Term Loans (if and when
applicable); and third, after the Term Loans and any Incremental Term Loans (if
and when applicable) have been paid in full, to the outstanding balance of any
Swingline Loans; and fourth, after any Swingline Loans have been paid in full,
to the outstanding balance of any Revolving Loans; and fifth, after any
Revolving Loans have been paid in full, to reduce the Aggregate Letter of Credit
Usage by providing collateral pursuant to Section 4.14; and (ii) each prepayment
of any Loans made pursuant to clauses (ii) through (vii) or (ix) of Section
3.1.2(b) shall be applied as follows: first, pro rata to the outstanding balance
of the Term Loans, any Multi-Draw Term Loans and any Incremental Term Loans (if
and when applicable); and second, after the Term Loans, any Multi-Draw Term
Loans and any Incremental Term Loans (if and when applicable) have been paid in
full, to the outstanding balance of any Swingline Loans; and third, after any
Swingline Loans have been paid in full, to the outstanding balance of any
Revolving Loans; and fourth, after any Revolving Loans have been paid in full,
to reduce the Aggregate Letter of Credit Usage by providing collateral pursuant
to Section 4.14.


(b)After Multi-Draw Term Loan Commitment Termination Date. On and after the
Multi-Draw Term Loan Commitment Termination Date, each prepayment of any Loans
made pursuant to Section 3.1.2(b) shall be applied as follows: first, pro rata
to the outstanding balance of the Term Loans, any Multi-Draw Term Loans and any
Incremental Term Loans (if and when applicable); and second, after the Term
Loans, any Multi-Draw Term Loans and any Incremental Term Loans (if and when
applicable) have been paid in full, to the outstanding balance of any Swingline
Loans; and third, after any Swingline Loans have been paid in full, to the
outstanding balance of any Revolving Loans; and fourth, after any Revolving
Loans have been paid in full, to reduce the Aggregate Letter of Credit Usage by
providing collateral pursuant to Section 4.14.


(c)
Mandatory Commitment Reduction.



(i)If any Event of Default has occurred and is continuing, at the election of
the Required Lenders, each repayment of any Loans made pursuant to clauses (ii)
through (vii) or clause (ix) of Section 3.1.2(b) applied to any Multi-Draw Term
Loan prior to the Multi-Draw Term Loan Commitment Termination Date, any
Swingline Loan, any Revolving Loan, or to reduce the Aggregate Letter of Credit
Usage by providing collateral pursuant to Section 4.14 shall permanently reduce
both the outstanding balance of such Loan and the Commitment corresponding to
such Loan. If the amount required to be prepaid by clauses (ii) through (vii) or
(ix) of Section 3.1.2(b) exceeds the outstanding




--------------------------------------------------------------------------------




balance of all Loans and the Letter of Credit Usage, the Commitments shall be
permanently reduced by an amount equal to such excess and such reduction shall
be applied as follows: (A) first pro rata to the Multi-Draw Term Loan Commitment
and any Incremental Term Loan Commitment (if and when applicable); and (B)
second, after the Multi-Draw Term Loan Commitment and any Incremental Term Loan
Commitment (if and when applicable) have been permanently reduced to zero, to
the Revolving Loan Commitment.


(ii)If any reduction in the Revolving Loan Commitments would cause the Revolving
Loan Commitments to be less than the sum of the Swingline Commitment and the
Letter of Credit Sublimit, then the Letter of Credit Sublimit will
simultaneously with such reduction of the Revolving Loan Commitment be
permanently reduced such that the sum of the Swingline Commitment and the Letter
of Credit Sublimit does not exceed the Revolving Loan Commitments. If the Letter
of Credit Sublimit has been reduced to $0 and a reduction of the Revolving Loan
Commitments would cause the Revolving Loan Commitments to be less than the
Swingline Commitment, then the Swingline Commitment will simultaneously with
such reduction of the Revolving Loan Commitments be permanently reduced such
that the Swingline Commitment does not exceed the reduced Revolving Loan
Commitments.


(d)Application of Voluntary Prepayment. Each prepayment of any Loans made
pursuant to Section 3.1.1 shall be applied first, to the prepayment of any
Swingline Loans; second, after any Swingline Loans have been paid in full, to
the prepayment of any Revolving Loans; third, after any Revolving Loans have
been paid in full, pro rata to the outstanding balance of the Term Loans, any
Multi-Draw Term Loans and any Incremental Term Loans (if and when applicable),
and fourth, after the Term Loans, any Multi-Draw Term Loans and any Incremental
Term Loans (if and when applicable) have been paid in full, to reduce the
Aggregate Letter of Credit Usage by providing collateral pursuant to Section
4.14; provided that, the Borrowers may, at their option, request that the
prepayments be applied as provided in clause (a) or (b) of this Section 3.1.3.


(e)Installments; Interest Rate; Penalties. Any repayment of any Loans made
pursuant to Sections 3.1.1 and 3.1.2 and applied to the Term Loans, any
Multi-Draw Term Loans, or any Incremental Term Loans shall be applied to the
principal installments in the inverse order of maturity. All payments made
pursuant to Sections 3.1.1 and 3.1.2 shall first be applied to Loans accruing
interest at the Base Rate or Loans accruing interest at LIBOR, as the Borrowers
shall direct in writing and, in the absence of such direction, shall first be
applied to Loans accruing interest at the Base Rate and then to Loans accruing
interest at LIBOR as the Administrative Agent shall elect. Each prepayment of
any Loans made pursuant to this Section 3.1 (and assignments pursuant to Section
4.5 or Section 11.11) shall, except as provided in Section 4.4, be without
premium or penalty and be accompanied by the payment of accrued and unpaid
interest on the amount prepaid.


(f)Application of Prepayment to Revolver Loans. For the purposes of calculating
the aggregate outstanding principal amount of the Revolver Real Property
Acquisition Loans, each prepayment for any Revolver Loans shall be deemed
applied as follows: first, to any Borrowing of Revolver Loans not identified as
Revolver Real Property Acquisition Loans in the applicable Borrowing Request;
and, second, after all Revolver Loans not identified as Revolver Real Property
Acquisition Loans have been paid in full, to any Borrowing of Revolver Loans
identified as Revolver Real Property Acquisition Loans in the applicable
Borrowing Request; provided that, any prepayment of Revolver Real Property
Acquisition Loans financed with the proceeds of a Borrowing of Multi-Draw Term
Loans shall be deemed applied to the outstanding Revolver Real Property
Acquisition Loans.






--------------------------------------------------------------------------------




SECTION 3.2    Interest Provisions. Interest on the outstanding principal amount
of Loans shall, pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, accrue and be payable in accordance with this
Section.


SECTION 3.2.1    Interest Rates.


Subject to Section 3.2.2, the Borrowers may elect, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice:


(a)a Borrowing of Loans that accrue interest at a rate per annum equal to the
sum of the Base Rate from time to time in effect plus the Applicable Margin; and


(b)a Borrowing of Loans that accrue interest at a rate per annum equal to LIBOR
for such Interest Period plus the Applicable Margin.


provided, that any Incremental Term Loans shall accrue interest as provided in
the amendment, supplement or restatement of this Agreement evidencing such
Incremental Term Loans; provided further, any Borrowing of a Swingline Loan must
be at the rate described in clause (a).


SECTION 3.2.2 Post-Default Rates. Upon a Commitment Termination Event or, at the
election of the Required Lenders, upon the occurrence and during the continuance
of any other Event of Default, the Borrowers shall pay, but only to the extent
permitted by the Law, interest (after as well as before judgment) on the Loans
and on all other Obligations at a rate per annum equal to the highest interest
rate with respect to the Loans as in effect from time to time plus 2.00% per
annum; provided, however, that if no Loans are outstanding such interest rate
shall be based upon the Base Rate plus the highest Applicable Margin for
Revolving Loans plus 2.00%.


SECTION 3.2.3    Interest Payment Dates.


Interest accrued on each Loan shall be paid as follows:


(a)on the Stated Maturity Date therefor;


(b)on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;


(c)on the last day of each applicable Interest Period and, if interest on the
Loans is accruing at the Base Rate, on each Quarterly Payment Date; and


(d)on that portion of any Loans the Stated Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.


Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Stated Maturity Date, upon acceleration or otherwise)
shall be payable upon demand.


SECTION 3.3    Revolver Commitment Fee. The Borrowers agree to pay to the
Administrative Agent, for the pro rata account of each Revolving Lender (other
than each Revolving Lender that is a Defaulting Lender), for the period
(including any portion thereof when the Revolving Loan Commitment is suspended
by reason of the Borrower’s inability to satisfy any condition of Article




--------------------------------------------------------------------------------




V) commencing on the Effective Date and continuing through the Revolving Loan
Commitment Termination Date, a commitment fee (the “Revolver Commitment Fee”) at
the Applicable Margin on such Lender’s Percentage of the average daily unused
portion of the Revolving Loan Commitment Amount (calculated for the Swingline
Lender as all Revolving Loan Commitment Amounts, minus the aggregate outstanding
principal of all Revolving Loans, minus the aggregate outstanding principal of
all Swingline Loans, minus the face amount of each outstanding Letter of Credit;
and calculated for all Lenders other than the Swingline Lender as all Revolving
Loan Commitment Amounts minus the aggregate outstanding principal of all
Revolving Loans minus the face amount of each outstanding Letter of Credit)
during the quarter ending on the applicable Quarterly Payment Date (without
taking into account that portion of Revolving Loan Commitment Amount
attributable to such Defaulting Lender). Such commitment fees are non-refundable
and shall be payable by the Borrowers in arrears on each Quarterly Payment Date,
commencing with the first Quarterly Payment Date following the Effective Date,
and on the Revolving Loan Commitment Termination Date.


SECTION 3.4    Multi-Draw Term Loan Commitment Fee. The Borrowers agree to pay
to the Administrative Agent, for the pro rata account of each Multi-Draw Term
Loan Lender (other than each Multi-Draw Term Loan Lender that is a Defaulting
Lender), for the period (including any portion thereof when the Multi-Draw Term
Loan Commitment is suspended by reason of the Borrower’s inability to satisfy
any condition of Article V) commencing on the Effective Date and continuing
through the Multi-Draw Term Loan Commitment Termination Date, a commitment fee
(the “Multi-Draw Term Loan Commitment Fee”) at the Applicable Margin on such
Lender’s Percentage of the average daily unused portion of the Multi-Draw Term
Loan Commitment Amount during the quarter ending on the applicable Quarterly
Payment Date (without taking into account that portion of the Multi-Draw Term
Loan Commitment Amount attributable to such Defaulting Lender). Such commitment
fees are non- refundable and shall be payable by the Borrowers in arrears on
each Quarterly Payment Date, commencing with the first Quarterly Payment Date
following the Effective Date, and on the Multi-Draw Term Loan Commitment
Termination Date.


SECTION 3.5    Letter of Credit Fees. From the Effective Date, the Borrowers
shall pay the Administrative Agent for the account of all Revolving Lenders that
are not Defaulting Lenders with respect to which any Issuing Lender has
exercised the right to require Cash Collateralization pursuant to Section 4.13
from the Borrowers or such Defaulting Lender (based upon their respective
Percentages) a fee for each Letter of Credit from the date of issuance to the
date of termination in an amount equal to the Applicable Margin for Revolving
Loans at LIBOR per annum multiplied by the face amount of such Letter of Credit,
calculated for the actual number of days elapsed. Such fee shall be payable to
Administrative Agent for the benefit of all Lenders committed to make Revolving
Loans (based upon their respective Percentages). Such fee is to be paid
quarterly in arrears on the last day of each calendar quarter and the
termination of the Letter of Credit. With respect to each Letter of Credit,
Borrower shall also pay Administrative Agent, for the benefit of the Issuing
Lender issuing such Letter of Credit, an issuance fee equal to the greater of
(a) $1,000, or (b) 0.125% of the face amount of such Letter of Credit, which
amount shall be paid upon the date of issuance and, if the expiration date of
such Letter of Credit is later than one (1) year from its date of issuance, upon
each anniversary of the date of issuance during the term of such Letter of
Credit, as well as such Issuing Lender’s then in effect customary administrative
fees and administrative expenses payable with respect to such Letter of Credit
as such Issuing Lender may generally charge or incur from time to time in
connection with the issuance, maintenance, amendment (if any), renewal,
extension, assignment or transfer (if any), negotiation or administration of
such Letter of Credit.


ARTICLE IV




--------------------------------------------------------------------------------




YIELD PROTECTION, TAXES AND RELATED PROVISIONS


SECTION 4.1    Eurodollar Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrowers and the
Administrative Agent, be conclusive and binding on the Borrowers) that any
Change in Law makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender to accrue interest on the
Loans at LIBOR, the obligations of the Lenders to continue to accrue interest on
the Loans at LIBOR shall, upon such determination, forthwith be suspended until
such Lender shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist, and all Loans shall automatically, at the end
of the then current Interest Period, continue to accrue interest at the Base
Rate.


SECTION 4.2    Inability to Determine Rates. If the Administrative Agent shall
have determined or been instructed by the Required Lenders that adequate means
do not exist for adequately and fairly determining the cost to the Lenders of
making or maintaining Loans that accrue interest at LIBOR or calculating the
same then, upon notice from the Administrative Agent to the Borrowers and the
Lenders, the obligations of all the Lenders to make or continue any Loans that
accrue interest at LIBOR shall forthwith be suspended until the Administrative
Agent shall notify the Borrowers and the Lenders that the circumstances causing
such suspension no longer exist. Until such time as the Administrative Agent
rescinds such notice the Loans shall accrue interest at the Base Rate.


SECTION 4.3    Capital Adequacy and Other Adjustments.


(a)Increased Costs, Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or any Issuing Lender;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and
(C)Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or any Loan made by any Lender or any
Letter of Credit participation therein; and the result of any of the foregoing
shall be to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, such
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining any Letter of Credit), or to
reduce the amount of any sum received or receivable by such Lender, such Issuing
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, Issuing Lender or other Recipient,
Borrowers will pay to such Lender, Issuing Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
Issuing Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.


(b)Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender of Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity




--------------------------------------------------------------------------------






requirements, has or would have the effect of reducing the rate of return on
such Lender’s or Issuing Lender’s capital or on the capital of such Lender’s or
Issuing Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or Letters of Credit
issued by any Issuing Lender, to a level below that which such Lender or Issuing
Lender such Lender’s or Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Lender’s policies and the policies of such Lender’s or Issuing Lender’s holding
company with respect to capital adequacy), then from time to time Borrowers will
pay to such Lender or Issuing Lender such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.


(c)Certificates of Reimbursement. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to Borrowers (with a copy to the
Administrative Agent), shall be conclusive absent manifest error. Borrowers
shall pay such Lender or Issuing Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
Borrowers shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender or Issuing Lender, as
the case may be, notifies Borrowers of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


SECTION 4.4    Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender) as a result of
any Loan not being made in accordance with a Borrowing Request, the Interest
Period of any Loan not being continued in accordance with the
Continuation/Conversion Notice therefor or any repayment or prepayment of the
principal amount of any Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1, Section
4.1, Section 4.2, Article VIII or any assignment pursuant to Section 4.5 or
otherwise then, upon the notice of such Lender to the Borrowers (with a copy to
the Administrative Agent), the Borrowers shall promptly (and, in any event,
within three (3) Business Days of receipt of such notice) pay directly to such
Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense. Such notice (which shall include
calculations in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrowers. For the purpose of calculating amounts
payable to a Lender under this Section, each Lender shall be deemed to have
actually funded its relevant Loan through the purchase of a deposit bearing
interest at LIBOR in an amount equal to the amount of that Loan and having a
maturity comparable to the relevant
Interest Period; provided, that each Lender may fund each of its Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section.


SECTION 4.5    Mitigation Obligations; Replacement of Lender.






--------------------------------------------------------------------------------




(a)Designation of Different Lending Office If any Lender requests compensation
under Section 4.3, or requires Borrowers to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.6, then such Lender shall (at the request of
Borrowers) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.3 or Section 4.6, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
4.3, or if Borrowers are required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.6 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with clause (a), or
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.11), all of its interests, rights (other than
its existing rights to payments pursuant to the Loan Documents) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:


(i)Borrowers shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 11.11;


(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Liabilities, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 11.3, Section 4.4 and Section 3.1) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrowers (in the case of all other amounts);


(iii)in the case of any such assignment resulting from a claim for compensation
under Section 4.3 or payments required to be made pursuant to Section 4.6, such
assignment will result in a reduction in such compensation or payments
thereafter;


(iv)
such assignment does not conflict with the Laws; and



(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


SECTION 4.6    Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation




--------------------------------------------------------------------------------




of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by the Laws. If any Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with the Laws
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with the Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrowers by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(d)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.11(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).


(e)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 4.6, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(f)
Status of Lenders.



(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrowers




--------------------------------------------------------------------------------




and the Administrative Agent, at the time or times prescribed by the Laws or
reasonably requested by Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by either Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by the Laws or reasonably requested by either
Borrower or Administrative Agent as will enable either Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.6 (f)(ii)(A), (ii)(B), (ii)(C) and (ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)Without limiting the generality of the foregoing, in the event that either
Borrower is a U.S. Person,


(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of either Borrower or
the Administrative Agent), whichever of the following is applicable:


(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(2)
executed originals of IRS Form W-8ECI;



(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.6 (A) to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of either Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled




--------------------------------------------------------------------------------




foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or


(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.6 (B) or
Exhibit 4.6 (C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.6 (D) on
behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request


of Borrowers or the Administrative Agent), executed originals of any other form
prescribed by the Laws as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by the Laws to permit Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrowers and the Administrative Agent at the time or times
prescribed by the Laws and at such time or times reasonably requested by
Borrowers or the Administrative Agent such documentation prescribed by the Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowers or the Administrative
Agent as may be necessary for Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowers and the Administrative Agent
in writing of its legal inability to do so.


(g)Treatment of Certain Refunds. If any party determines, in its sole discretion




--------------------------------------------------------------------------------




exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 4.6 (including by the payment
of additional amounts pursuant to this Section 4.6), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.6 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h)Survival. Each party’s obligations under this Section 4.6 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


SECTION 4.7    Payments, Interest Calculations, etc.


(a)Unless otherwise expressly provided, all payments by the Borrowers pursuant
to or in respect of this Agreement, the Notes or any other Loan Document shall
be made by the Borrowers to the Administrative Agent for the pro rata account of
the Lenders entitled to receive such payment; provided, however, that in the
case of any Revolving Lender that is a Defaulting Lender due to failure to fund,
the Administrative Agent shall be entitled to set off the funding shortfall
against such Defaulting Lender’s respective share of all payments received from
the Borrowers. All such payments required to be made to the Administrative Agent
shall be made without setoff, deduction or counterclaim, not later than 11:00
A.M. (New York City time), on the date due, in same day or immediately available
funds, to such account as the Administrative Agent shall specify from time to
time by notice to the Borrowers. Funds received after that time shall be deemed
to have been received by the Administrative Agent on the next succeeding
Business Day and any applicable interest shall continue to accrue thereon. The
Administrative Agent shall promptly remit (and, in any event, on the same
Business Day as received by the Administrative Agent is so received on or prior
to 11:00 A.M. (New York City time)) in same day funds to each Lender its share,
if any, of such payments received by the Administrative Agent for the account of
such Lender.


(b)All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of 360
days. If a Loan is repaid on the same day it is made one day’s interest shall be
charged. Whenever any payment to be made shall otherwise be due on a day which
is not a Business Day, such payment shall (except as otherwise required by
clause (b) of the definition of the term “Interest Period”) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.






--------------------------------------------------------------------------------




(c)The Administrative Agent is authorized to charge any account maintained by
either Borrower or any other Loan Party with it for any Obligations owing to it
or any of the Lender Parties.


SECTION 4.8    Sharing of Payments.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its Percentage thereof
as provided herein (other than pursuant to Section 4.5(b)), then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other Obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)the provisions of this clause shall not be construed to apply to (a) any
payment made by Borrowers pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Liabilities to any assignee or
participant, other than to either Borrower or any Subsidiary thereof (as to
which the provisions of this clause shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under the Laws, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of each Loan Party in the amount of such
participation.


SECTION 4.9    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by the Laws, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
or other property at any time held, and other obligations (in whatever currency)
at any time owing, by such Lender, such Issuing Lender or any such Affiliate, to
or for the credit or the account of Borrowers or any other Loan Party against
any and all of the obligations of such Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such Issuing Lender or their respective Affiliates, irrespective of
whether or not such Lender, Issuing Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch, office or Affiliate of such Lender or such Issuing
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 4.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the




--------------------------------------------------------------------------------




Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such


Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender or its respective Affiliates may
have. Each Lender and Issuing Lender agrees to notify Borrowers and
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


SECTION 4.10 Use of Proceeds. The Term Loan reflects the remaining outstanding
balance of term loan indebtedness under the Existing Credit Agreement after the
prepayment of certain amounts outstanding as set forth in Section 5.1. The
proceeds of any Multi-Draw Term Loans (including the proceeds of any Multi-Draw
Term Loan Increase) or Incremental Term Loans shall be used solely to finance
acquisitions of additional Domestic Real Property (along with actual and
reasonably estimated costs and expenses related thereto) in accordance with
clause (b)(iv) of Section 2.1.1 with respect to Incremental Term Loans, and in
accordance with clause (f) of Section 2.1.1 with respect to Multi-Draw Term
Loans, subject to the fulfillment of the conditions precedent set forth in
Section 5.2 and Section 5.3; provided that, the proceeds of any Multi-Draw Term
Loans (including the proceeds of any Multi-Draw Term Loan Increase) may also be
used to refinance Revolver Real Property Acquisition Loans. The proceeds of any
Revolving Loans (including the proceeds of any Revolver Increase) shall be used
(a) for general working capital, (b) to support Letters of Credit, (c) to fund
cash earnest money deposits made by any Loan Party other than CatchMark Timber
in connection with the acquisition of any additional Domestic Real Property in
an amount that together with any other Credit Support provided with respect to
such acquisition does not exceed the Permitted Escrow Amount with respect to
such acquisition, (d) to fund the acquisition of additional Domestic Real
Property or to pay the actual and reasonably estimated costs and expenses
related thereto in an amount not to exceed $3,000,000 (or such larger amount as
the Administrative Agent shall agree to in its sole discretion but, in any
event, not to exceed $4,000,000) in the aggregate at any one time (collectively,
the “Revolver Real Property Acquisition Loans”), and (e) for other general
corporate purposes.


SECTION 4.11    Payment Reliance.


(a)Unless the Administrative Agent shall have been notified from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on such date in accordance with Section 2.1.3 and
may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its
Percentage of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to Borrowers to but excluding the date of payment to the Administrative Agent,
at (i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by Borrowers, the interest rate applicable to
Base Rate Loans. If the


74






--------------------------------------------------------------------------------




Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period. If such Lender pays its Percentage of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to this Administrative Agent. Nothing in this
Subsection or elsewhere in this Agreement or the other Loan Documents shall be
deemed to require the Administrative Agent (or any other Lender) to advance
funds on behalf of any Lender or to relieve any Lender from its obligations to
fulfill its commitments hereunder or to prejudice any rights that the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.


(b)Unless the Administrative Agent shall have received notice from either
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


SECTION 4.12    Defaulting Lenders.


(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by the Laws:


(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.1.


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 4.8 or Section 4.9 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swingline
Lender hereunder; third to Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 4.13;
fourth, as Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and Borrowers, to be held in a deposit account and released
pro rata in order to (A) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 4.13; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or Swingline Lenders as a result of
any




--------------------------------------------------------------------------------




judgment of a court of competent jurisdiction obtained by any Lender, Issuing
Lenders or Swingline Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by Borrowers against such Defaulting Lender as a result of
such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (X) such payment is a payment of the
principal amount of any Loans or Letter of Credit Liabilities in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (Y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.1 were satisfied or waived, such payment
shall be applied solely to pay the Loans of or Letter of Credit Liabilities owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Liabilities owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 4.12(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 4.12(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.


(iii)
Certain Fees.



(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and Borrowers shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).


(B)Each Defaulting Lender shall be entitled to receive the fees provided in
Section 3.5 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 4.13.


(C)With respect to any Commitment Fee or fees provided in Section 3.5 not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (x) pay to each Non- Defaulting Lender that portion
of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the




--------------------------------------------------------------------------------




conditions set forth in Section 5.3 are satisfied at the time of such relocation
(and, unless the Borrowers shall have otherwise notified the Administrative
Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (B) such
reallocation does not cause the aggregate Revolving Loans and participations in
Letter of Credit Liabilities and Swingline Loans of any Non- Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Loan Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under Law, (A) first, prepay the Swingline Loans in an amount equal to the
Swingline Lenders’ Fronting Exposure and (B) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 4.13.


(b)Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that such Lender will, to the extent
applicable, purchase at par (together with any break funding costs the
Non-Defaulting Lender may have as a result of such purchase) that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
credit facilities (without giving effect to Section 4.12(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.


(c)Reduction of Commitments of Defaulting Lender. Borrowers may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than fifteen (15) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 4.12(a)(ii) will apply to all amounts thereafter paid by
Borrowers for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
Borrowers, the Administrative Agent or any Lender may have against such
Defaulting Lender.


(d)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.


SECTION 4.13 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within




--------------------------------------------------------------------------------




one (1) Business Day following the written request of the Administrative Agent,
the Swingline Lender or any Issuing Lender (with a copy to the Administrative
Agent), the Borrowers shall Cash Collateralize the Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
4.12(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.


(a)Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Liabilities, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing
Lenders as herein provided (other than Liens permitted pursuant to Section
7.2.3), or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).


(b)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.13 or Section 4.12 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(c)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 4.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.12, the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by Borrower, such Cash Collateral shall remain subject
to the security interest granted pursuant to the Loan Documents.


SECTION 4.14    Letter of Credit Liability.


(a)Upon the occurrence and during the continuance of an Event of Default and at
the direction of the Administrative Agent, or in the event any Letters of Credit
are outstanding on the Revolving Loan Commitment Termination Date, then (i) with
respect to all outstanding Letters of Credit, the Borrowers shall either (A)
deliver to the Administrative Agent for the benefit of all Lenders with a
Revolving Loan Commitment a letter of credit in United States dollars, with a
term that extends 60 days beyond the expiration date of each such Letter of
Credit, issued by a bank satisfactory to the Administrative Agent and in an
amount equal to 103% of the Letter of Credit Liability with respect to each such
Letter of Credit, which letter of credit shall be drawable by the Administrative
Agent to reimburse payments of drafts drawn under each such Letter of Credit and
to pay any fees and expenses related thereto or (B) immediately deposit with the
Administrative Agent an amount equal to the aggregate outstanding Letter of
Credit Liability to enable the Administrative Agent to make payments under all
of the outstanding Letters of Credit when required and such amount shall become
immediately




--------------------------------------------------------------------------------




due and payable, and (ii) the Borrowers shall prepay the fees payable under
Section 3.5 with respect to all such Letters of Credit for the full remaining
terms of such Letters of Credit. Upon termination of any such Letter of Credit,
the unearned portion of such prepaid fee attributable to such Letter of Credit
shall be refunded to the Borrowers.


(b)(i) In the event the Aggregate Letter of Credit Usage exceeds the Letter of
Credit Sublimit at any time, the Borrowers shall reduce the Letter of Credit
Usage for a sufficient number of the outstanding Letters of Credit to eliminate
such excess, (ii) in the event that a mandatory or voluntary prepayment is
applied pursuant to Section 3.1.3 to reduce the Aggregate Letter of Credit
Usage, the Borrowers shall reduce the Aggregate Letter of Credit Usage by the
amount of such prepayment, or (iii) prior to the Revolving Loan Commitment
Termination Date so long as no Event of Default has occurred and is continuing
or would result therefrom, the Borrowers may reduce the Letter of Credit Usage
for any Letter of Credit, by either (A) delivering to the Administrative Agent
for the benefit of all Lenders with a Revolving Loan Commitment a letter of
credit in United States dollars, with a term that extends 60 days beyond the
expiration date of such Letter of Credit, issued by a bank satisfactory to the
Administrative Agent and in an amount equal to 103% of the Letter of Credit
Liability with respect to such Letter of Credit, which letter of credit shall be
drawable by the Administrative Agent to reimburse payments of drafts drawn under
such Letter of Credit and to pay any fees and expenses related thereto or (B)
depositing with the Administrative Agent an amount equal to the Letter of Credit
Liability for such Letter of Credit to enable the Administrative Agent to make
payments under such Letter of Credit when required and such amount shall become
immediately due and payable. In each case, the Borrowers shall also prepay the
fees payable under Section 3.5 with respect to such Letters of Credit for the
full remaining term of such Letter of Credit. Upon termination of such Letter of
Credit, the unearned portion of such prepaid fee attributable to such Letter of
Credit shall be refunded to the Borrowers.


ARTICLE V
CONDITIONS PRECEDENT TO LOANS


SECTION 5.1    Conditions to Effectiveness. The effectiveness of this Agreement
shall be subject to the fulfillment of each of the conditions precedent set
forth in this Section 5.1 to the satisfaction of each Lender Party and the
Issuing Lender on or prior to the Effective Date.


SECTION 5.1.1 Agreement. The Administrative Agent shall have received this
Agreement duly executed by each Lender, the Administrative Agent, the Issuing
Lender, the Swingline Lender and an Authorized Officer of each Borrower.


SECTION 5.1.2    Resolutions, Good Standing, etc.


Each Lender shall have received from each Loan Party a certificate, dated the
Effective Date, of its Secretary, Assistant Secretary or Manager as to:


(a)resolutions of its Board of Directors (or equivalent body) then in full force
and effect authorizing the execution, delivery and performance of each Loan
Document to be executed by it;


(b)
each Organizational Document of each such Loan Party; and



(c)the incumbency and signatures of each officer (including each Authorized
Officer and Financial Officer) of each such Loan Party that is authorized to act
with respect to each Loan Document executed by it;




--------------------------------------------------------------------------------






upon which certificate each Lender Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary or
Manager of the relevant Loan Party canceling or amending such prior certificate.
The Administrative Agent shall have received satisfactory good standing
certificates for each jurisdiction where the Collateral is located and each
other jurisdiction where the Borrowers and each other Loan Party are organized
and are authorized (or should be authorized under the Laws) to conduct business.


SECTION 5.1.3 Delivery of Notes. To the extent requested, each Lender shall have
received its Note in an amount equal to such Lender’s Term Loans, such Lender’s
Revolving Loan Commitment Amount, such Lender’s Multi-Draw Term Loan Commitment
Amount and such Swingline Lender’s Swingline Commitment, dated the Effective
Date, duly completed as herein provided and duly executed and delivered by an
Authorized Officer of each Borrower.
SECTION 5.1.4 Required Consents and Approvals. All required consents and
approvals shall have been obtained and be in full force and effect with respect
to the offering and issuance of common stock of CatchMark Timber, the
transaction of the Loan Parties to self-management and the other transactions
contemplated hereby from (a) all relevant Governmental Authorities and (b) any
other Person whose consent or approval is necessary or any Lender deems
appropriate to effect such transactions.


SECTION 5.1.5 Opinion of Counsel. The Administrative Agent shall have received
legal opinions, dated the Effective Date and addressed to the Administrative
Agent and all the Lenders, from New York and each state where the Timberlands is
located legal counsel to the Borrowers, in form and substance reasonably
acceptable to the Administrative Agent.


SECTION 5.1.6 Evidence of Insurance. The Administrative Agent shall have
received evidence of the insurance coverage required to be maintained pursuant
to Section 7.1.4, which insurance shall have been reviewed by one or more of the
Administrative Agent’s risk managers and be satisfactory to the same. All such
insurance shall be subject to satisfactory endorsements in favor of the
Administrative Agent.


SECTION 5.1.7 Guaranty. The Administrative Agent shall have received the
Guaranty duly executed by an Authorized Officer of each applicable Loan Party.


SECTION 5.1.8    Pledged Property.


The Administrative Agent shall have received:


(a)the Pledge Agreement duly executed by an Authorized Officer of each
applicable Loan Party, pursuant to which each of those entities shall pledge all
of the Equity Interests in each of their respective Subsidiaries;


(b)original certificates evidencing all of the issued and outstanding shares of
capital stock and other Equity Interests required to be pledged pursuant to the
terms of the Pledge Agreement, which certificates shall be accompanied by
undated stock and other powers duly executed in blank by each relevant pledgor.


SECTION 5.1.9    U.C.C. Search Results, etc.


The Administrative Agent shall have received:




--------------------------------------------------------------------------------






(a)U.C.C. search reports certified by a party acceptable to the Administrative
Agent, dated a date reasonably near (but prior to) the Effective Date, listing
all effective U.C.C. financing statements, federal and state tax Liens, and
judgment Liens which name the Borrowers or any other Loan Party as the debtor,
and which are filed in each jurisdiction in which U.C.C. filings are to be made
pursuant to this Agreement or the other Loan Documents and in such other
jurisdictions as the Administrative Agent may reasonably request, together with
copies of such financing statements; and
(b)with respect to all the Intellectual Property Collateral, search results from
the United States Patent and Trademark Office and United States Copyright Office
to the extent of any patents, trademarks or copyrights form a part of the
Collateral.


SECTION 5.1.10    Security Agreements, Filings, etc.


(a)The Administrative Agent shall have received the CatchMark Timber Security
Agreement duly executed by an Authorized Officer of CatchMark Timber and the
Security Agreement duly executed by an Authorized Officer of each of the
Borrowers, CatchMark TRS, CatchMark TRS Subsidiary and CatchMark HBU, together
with:


(i)confirmation that all necessary U.C.C. financing statements naming each such
Person as the debtor and the Administrative Agent as the secured party have been
properly filed under the U.C.C. of all jurisdictions as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the first priority
security interest of the Administrative Agent in the Collateral subject thereto;
and


(ii)evidence satisfactory to the Administrative Agent of the filing (or delivery
for filing) of appropriate trademark, copyright and patent security supplements
with the United States Patent and Trademark Office and United States Copyright
Office to the extent relevant in order to perfect the first priority security
interest of the Administrative Agent therein; and


(iii)evidence of completion of all other actions, reasonably requested by the
Administrative Agent, in order to perfect its first priority security interest
in the Collateral the subject thereof.


SECTION 5.1.11 Solvency Certificate. The Administrative Agent shall have
received each Solvency Certificate, dated as of the Effective Date.


SECTION 5.1.12 Closing Date Certificate. The Administrative Agent shall have
received a Closing Date Certificate in substantially the form of Exhibit D
attached hereto, duly executed by a Financial Officer of each Borrower and dated
the Effective Date. All documents and agreements appended to such Closing Date
Certificate shall be in form and substance satisfactory to the Administrative
Agent and the Lenders.


SECTION 5.1.13 Flood Laws. The Administrative Agent shall have received evidence
that the Loan Parties have taken all actions required under the Flood Laws
and/or requested by the Administrative Agent or any Lender to assist in ensuring
that each Lender is in compliance with the Flood Laws applicable to the
Collateral.


SECTION 5.1.14 Material Government Approvals. The Borrowers shall have delivered
to the Administrative Agent a certificate signed by a Financial Officer of each
Borrower and dated the Effective Date, certifying true and copies of all the
approvals, if any, of Governmental




--------------------------------------------------------------------------------




Authorities set forth on Item 6.19(b) (“Material Governmental Approvals”) of the
Disclosure Schedule.


SECTION 5.1.15    Collateral Assignment of Material Agreements; Reaffirmation of
Collateral Assignment of Material Agreement.


The Administrative Agent shall have received with respect to the Timberland
Operating Agreement and each MW Supply Agreement a duly executed Collateral
Assignment of Material Agreement or a duly executed Reaffirmation of Collateral
Assignment of Material Agreement, as applicable.


SECTION 5.1.16    Mortgages, etc.


With respect to the Real Property, the Administrative Agent shall have received
all of the following:


(a)counterparts of the Mortgage Amendments, each dated as of December 19, 2013,
and duly executed by Timberlands II and CatchMark HBU, as applicable;


(b)an endorsement to each of the existing mortgagee’s title insurance policies.
Each such endorsement shall (i) be in an amount satisfactory to the
Administrative Agent; (ii) be in form and substance satisfactory to the
Administrative Agent; (iii) be issued at ordinary rates; (iv) extend the
effective date of each such policy to the date of the applicable Mortgage
Amendments, (v) confirm no change in the first priority Lien and security
interest in favor of the Administrative Agent for the benefit of the Lender
Parties, except for changes acceptable to the Administrative Agent; and (vi) be
issued directly by a title insurance company reasonably acceptable to the
Administrative Agent. The Administrative Agent shall have received evidence
satisfactory to it that all premiums in respect of each such endorsement, all
charges for mortgage recording and similar taxes, and all related expenses, if
any, have been paid;


(c)a copy of (i) all documents referred to, or listed as exceptions to title in,
the title endorsements referred to in clause (b) above and (ii) all other
material documents affecting the Real Property, including all building,
construction, environmental and other permits, licenses, franchises, approvals,
consents, authorizations and other approvals required in connection with the
construction, ownership, use, occupation or operation of the Real Property;


(d)
appraisal dated December 31, 2012, from American Forest Management;



(e)confirmation that all necessary U.C.C. financing statements relating to the
Real Property naming the applicable Landholder as the debtor and the
Administrative Agent as the secured party have been properly filed in the same
offices where the applicable Mortgage is filed;


(f)
Harvest Plan dated October 1, 2013, covering the calendar year 2014; and



(g)a copy of each Timber Lease, certified as true and correct by a Financial
Officer of each Borrower.


SECTION 5.1.17 Timber Manager Subordination Agreement. The Administrative Agent
shall have received a reaffirmation of the Timber Manager Subordination
Agreement, in form and substance reasonably acceptable to the Administrative
Agent, dated as of December 19, 2013, duly




--------------------------------------------------------------------------------




executed by the Timber Manager, Timberlands II, CatchMark TRS Subsidiary,
CatchMark HBU and the Administrative Agent, together with a copy of the
Timberland Operating Agreement and its corresponding Collateral Assignment of
Material Agreement delivered to the Administrative Agent pursuant to Section
5.1.15.


SECTION 5.1.18    Representations and Warranties True and Correct.


Both before and after giving effect to any Borrowing on the Effective Date
(including the issuance of any Letter of Credit):


(a)all the representations and warranties set forth in Article VI shall be true
and correct in all respects with the same effect as if then made, provided that
(i) such representations and warranties that relate solely to an earlier date
shall be true and correct as of such earlier date and (ii) the inaccuracy of any
of the representations and warranties set forth in Article VI shall, subject to
the terms of Section 8.1.2, result in an Event of Default;


(b)no Default or Event of Default has occurred and is continuing or would result
therefrom.


SECTION 5.1.19 Environmental Matters. Each Lender shall have received
satisfactory evidence that all environmental matters that were to be remediated
prior to the Effective Date, if any, have been so remediated.


SECTION 5.1.20 Financial Information, etc. The Administrative Agent shall have
received on or before the Effective Date a certificate of a Financial Officer of
CatchMark Timber attaching true and correct copies of (a) the annual audit
report required by clause (b) of Section 7.1.1 for the Fiscal Year ended
December 31, 2012, (b) a projected operating expense budget for CatchMark Timber
and its Subsidiaries, prepared on a monthly basis, for the Fiscal Year ending
December 31, 2014, and (c) pro forma financial projections for CatchMark Timber
and its Subsidiaries for the 18-month period ending June 30, 2015.


SECTION 5.1.21    Account Control Agreements, etc.


(a)The Administrative Agent shall have received satisfactory evidence that
(i) the Borrowers and the Subsidiaries of the Borrowers have directed that all
amounts payable to them from their account debtors and other Persons shall be
deposited in a Pledged Account, (ii) each of the Material Accounts of the Loan
Parties other than CatchMark Timber is a Pledged Account, (iii) the CatchMark
TRS Subsidiary Account has been established and is being maintained by CatchMark
TRS Subsidiary, proper notice of the same has been provided to the parties to
the Fiber Supply Agreement, and all amounts payable to CatchMark TRS Subsidiary
under the Fiber Supply Agreement are being deposited in the CatchMark TRS
Subsidiary Account, and (iv) the Revenue Account has been established and is
being maintained by Timberlands II, proper notice of the same has been provided
to the parties to the Master Stumpage Agreement, and all amounts payable to
CatchMark TRS Subsidiary or Timberlands II under the Master Stumpage Agreement
are being deposited in the Revenue Account.


(b)The Administrative Agent shall have received satisfactory evidence (i) that
CatchMark Timber has established and is maintaining each Equity Raise Account in
accordance with Section 7.1.15 and has directed that all proceeds of any
issuance of equity by CatchMark Timber to be directly deposited into an Equity
Raise Account, (ii) that each Equity Raise Account is subject to an Account
Control Agreement, and (iii) that CatchMark Timber and the other Loan Parties
have directed




--------------------------------------------------------------------------------




that all Equity Raises Net Proceeds be directly deposited in a Pledged Account
of Timberlands II.


SECTION 5.1.22 Patriot Act; Anti-Terrorism. The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the USA Patriot Act and any other
Anti-Terrorism Law.


SECTION 5.1.23 Satisfactory Due Diligence. Each Lender shall have completed, to
its satisfaction, a due diligence analysis with respect to the business, assets,
operations, condition (financial and otherwise) and prospects of the Loan
Parties, including with respect to their ability to comply with the
representations and warranties and covenants contained in the Loan Documents.


SECTION 5.1.24 Initial Compliance Certificate. The Administrative Agent shall
have (a) received an initial Compliance Certificate, duly executed by a
Financial Officer of the Borrowers, and dated as of December 19, 2013, showing a
calculation of the Loan to Value Ratio and the Minimum Liquidity Balance and (b)
confirmed to the Borrowers that, in its reasonable and good faith
determinations, that the calculations contained in the initial Compliance
Certificate are satisfactory.


SECTION 5.1.25 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Loan Party shall be reasonably
satisfactory in form and substance to each Lender and its legal counsel. In
addition, the Administrative Agent shall have received all information,
approvals, opinions, documents or instruments as its counsel may reasonably
request.


SECTION 5.1.26 Fees and Expenses. The Administrative Agent shall have received
for its own account, and for the account of each Lender, all fees, costs and
expenses due and payable pursuant to the Fee Letter and Section 11.3.


SECTION 5.1.27    Repayment of Existing Indebtedness; Release and Termination of
Existing Liens.


(a)The Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to the Administrative Agent, that (i) all Indebtedness
of the Loans Parties has been fully paid, satisfied and discharged, other than
Indebtedness permitted under Section 7.2.2, and (ii) all Liens in respect of any
such Indebtedness have been or will be immediately released and terminated.


(b)On or prior to the Effective Date, the aggregate outstanding principal amount
of the Term Loans under the Existing Credit Agreement shall be repaid with
certain of the proceeds of the offering and issuance of the common stock of
CatchMark Timber on December 17, 2013, in an amount not less than $80,000,000,
together with accrued and unpaid interest and any amounts due under Sections 4.4
or 11.3 of the Existing Credit Agreement such that the aggregate outstanding
principal amount of the Term Loans as of the Effective Date equal the total set
for on Part I of Schedule II hereto.


SECTION 5.1.28    AgSouth Equity Interests. CatchMark Partnership shall have
purchased Equity Interests in AgSouth as provided in Section 11.23.


SECTION 5.2    Conditions to Multi-Draw Term Loans. The obligations of each
Multi-Draw Term Loan Lender to make Multi-Draw Term Loans during the Multi-Draw
Term Loan Availability Period shall be subject to the fulfillment of each of the
conditions precedent set forth in this Section 5.2




--------------------------------------------------------------------------------




and in Section 5.3 to the satisfaction of the Administrative Agent:


SECTION 5.2.1 Notice of Proposed Acquisition of Real Property. The
Administrative Agent shall have received (a) not less than forty-five (45) days
prior written notice (or such shorter period for notice as the Administrative
Agent may agree to in its sole discretion) from the Borrowers of the proposed
acquisition of additional Real Property that will be financed with such
Multi-Draw Term Loans or (b) not less than five (5) Business Days prior written
notice from the Borrowers of the proposed refinancing of the outstanding
Revolver Real Property Acquisition Loans with proceeds of Multi-Draw Term Loans.


SECTION 5.2.2 Delivery of Real Property Documents. Other than in the case of a
refinancing of outstanding Revolver Real Property Acquisition Loans, the
Administrative Agent shall have received:


(a)not less than thirty (30) days prior (or such shorter period of time as the
Administrative Agent may agree to in its reasonable discretion) to the
acquisition of additional Real Property to be financed with the proceeds of
Multi-Draw Term Loans, copies of the substantially complete form of the Real
Property Documents,


(b)not less than two (2) Business Day prior (or such shorter period of time as
the Administrative Agent may agree to in its reasonable discretion) to the
acquisition of additional Real Property to be financed with the proceeds of
Multi-Draw Term Loans, copies of the final form of the Real Property Documents,
and


(c)prior to such Borrowing copies or originals, as applicable, of the final,
fully executed Real Property Documents.


(For the avoidance of doubt, as provided in the definition of “Real Property
Documents,” the Administrative Agent may elect in its sole discretion to accept
delivery of one or more of the Real Property Documents on a post-closing basis
after such Multi-Draw Term Loan Borrowing and/or to waive delivery of one or
more of the Real Property Documents.)


SECTION 5.2.3 Covenants; Compliance Certificate. The Loan Parties shall be in
compliance after giving effect to any such Borrowing with all covenants set
forth in the Loan Documents, including the financial covenants set forth in
Section 7.2.4.


SECTION 5.2.4 Security Interest in Additional Real Estate. The Borrowers shall
cause any additional Real Property acquired by any Landholder to be subject to a
first priority security interest in favor of the Administrative Agent in
accordance with the terms of Section 7.1.9. The Loan Parties shall execute any
and all further documents, financing statements, agreements and instruments and
take all such further actions requested by the Administrative Agent or the
Lenders as may be required by Law or under this Agreement with respect to any
additional Real Property acquired by the Landholders.


SECTION 5.2.5    Resolutions, Good Standing, etc.


(a)the Administrative Agent shall have received evidence that the certificates
of the Loan Parties delivered pursuant to Section 5.1.2 or substantially similar
certificates delivered pursuant to Section 7.1.9(d) or otherwise remain true,
complete and correct or shall have received new certificates for each Loan Party
consistent with Section 5.1.2 dated as of the date of such Borrowing;




--------------------------------------------------------------------------------






(b)If requested by the Administrative Agent, the Administrative Agent shall have
received a certificate, dated as of the date of such Borrowing, from the
applicable Loan Parties as to the resolutions of such Loan Party’s Board of
Directors (or equivalent body) then in full force and effect authorizing the
execution, delivery and performance of the Real Property Documents to be
executed by it; and


(c)The Administrative Agent shall have received satisfactory good standing
certificates for each jurisdiction where the Additional Real Property is
located.


SECTION 5.2.6 Fees and Expenses. The Administrative Agent shall have received
for its own account, and for the account of each Lender, all fees, costs and
expenses due and payable pursuant to any other Loan Document including, without
limitation, Section 11.3.


SECTION 5.3    Conditions to all Loans and Letters of Credit. The obligation of
each Lender to make any Loan and of each Issuing Lender to issue any Letters of
Credit shall be subject to the prior or concurrent fulfillment of each of the
conditions precedent set forth in this Section 5.3 to the satisfaction of the
Administrative Agent:


SECTION 5.3.1    Compliance with Warranties, No Default, etc.


Both before and after giving effect to any Borrowing (including the issuance of
any Letter of Credit):
(a)the representations and warranties set forth in Article VI and in the other
Loan Documents shall be true and correct in all material respects with the same
effect as if then made; provided, that such representations and warranties (i)
that relate solely to an earlier date shall be true and correct as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard;


(b)no Default or Event of Default shall have then occurred and be continuing or
would result therefrom.


SECTION 5.3.2 Borrowing Request, etc. The Administrative Agent shall have
received, as herein provided, a duly completed and executed Borrowing Request,
or in, accordance with the provisions of Section 2.1.1(d)(iv), a notice
requesting the issuance of a Letter of Credit. Each delivery of a Borrowing
Request shall constitute a representation and warranty by the Borrowers that on
the date of such Borrowing or issuance of a Letter of Credit (both immediately
before and after giving effect to such Borrowing or issuance of a Letter of
Credit and the application of the proceeds thereof) the statements made in
Section 5.3.1 are true and correct.


SECTION 5.3.3 Compliance Certificate. In the event that a Borrowing Request is
for in excess of $20,000,000, the Administrative Agent shall also have received
a Compliance Certificate, duly completed and executed by a Financial Officer of
the Borrowers, and dated as of the date of such Borrowing, showing compliance
with the financial covenants set forth in Section 7.2.4 after giving effect to
such Borrowing and noting any change to the Applicable Margin as provided in the
definition thereof.


SECTION 5.3.4 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Loan Party with respect to such Borrowing
shall be reasonably




--------------------------------------------------------------------------------




satisfactory in form and substance to the Administrative Agent and its legal
counsel. In addition, the Administrative Agent shall have received all
information, approvals, opinions, documents or instruments as its counsel may
reasonably request.


SECTION 5.4    Determinations Under Article V. For purposes of determining
compliance with the conditions specified in Section 5.1, each Lender shall be
deemed to have consented to and approved each document or other matter required
thereunder to be consented to or approved by each of them by their execution of
this Agreement. For purposes of determining compliance with the conditions
specified in Sections 5.2 and 5.3, each Lender shall be deemed to have consented
to and approved each document or other matter required thereunder to be
consented to or approved by each of them (if any) unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received a notice from such Lender prior to the making of
any Borrowing specifying its objection thereto and such Lender shall not have
made available to the Administrative Agent its ratable portion of the requested
Borrowing.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to enter into this Agreement and make the
Borrowings, the Borrowers hereby represent and warrant as of the Effective Date,
as of the Amendment Effective Date, and as of the date of each request for a
Borrowing, and after giving effect to each Borrowing, to each Lender and the
Administrative Agent as set forth in this Article. Notwithstanding the below,
for purposes of this Article VI no Subsidiary of CatchMark Timber qualifying as
an Unrestricted Timber Subsidiary shall be deemed to be a Subsidiary of any Loan
Party.


SECTION 6.1    Organization, etc. Each Loan Party and each Subsidiary of any
Loan Party (a) (i) is a corporation, limited partnership or limited liability
company validly organized and existing and in good standing under the Laws of
the jurisdiction of its organization and (ii) is duly qualified to do business
and is in good standing as a foreign corporation or limited liability company in
each jurisdiction where the nature of its business requires such qualification;
and (b) has full power and authority and holds all requisite permits, licenses,
authorizations, approvals, entitlements, accreditations and privileges, from
Governmental Authorities or otherwise, to (i) enter into and perform its
Obligations under this Agreement and each other Loan Document to which it is a
party and (ii) own and hold under lease its property and to conduct its business
in the ordinary course. No Loan Party or any Subsidiary of any Loan Party is in
violation of its Organizational Documents.


SECTION 6.2    Due Authorization, Non-Contravention, etc.


The execution, delivery and performance by any Loan Party or any Subsidiary of
any Loan Party of this Agreement, each other Loan Document executed or to be
executed by it, are within such Loan Party’s and each such Subsidiary’s
corporate, partnership, limited partnership or limited liability company powers,
have been duly authorized by all necessary corporate, partnership, limited
partnership or limited liability company action, and do not:


(a)contravene or result in a default under any Loan Party’s or any such
Subsidiary’s Organizational Documents;


(b)(contravene any Law binding on any Loan Party or any Subsidiary of any Loan
Party;




--------------------------------------------------------------------------------






(c)violate, conflict with, result in a breach of, or constitute (along or with
notice or lapse of time or both) a default of event of default under, or give
rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under, any agreement, document or other instrument
to which it is a party;


(d)violate, conflict with, result in a breach of, or result in the impairment,
forfeiture or non-renewal of, any material permit, license, authorization,
approval, entitlement, accreditation or privilege of any Governmental Authority;
or


(e)result in, or require the creation or imposition of, any Lien on any Loan
Party’s or any such Subsidiary’s properties.


SECTION 6.3    Required Approvals. Except as duly obtained and in full force and
effect prior to the Amendment Effective Date and the filing of U.C.C. financing
statements, Mortgages and Mortgage Amendments that have not previously been
filed in the appropriate filing offices, no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for:


(a)the due execution, delivery or performance by any Loan Party or any
Subsidiary of any Loan Party of this Agreement or any other Loan Document to
which it is a party;


(b)the grant by any Loan Party or any Subsidiary of any Loan Party of the
security interests, pledges and Liens granted by the Loan Documents; or


(c)the perfection of or the exercise by the Administrative Agent of its rights
and remedies under this Agreement or any other Loan Document.


SECTION 6.4    Validity, etc. This Agreement constitutes, and each other Loan
Document executed by any Loan Party or any Subsidiary of any Loan Party will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Loan Party or such Subsidiary enforceable in accordance with
their respective terms, subject in each case to the effect of any Debtor Relief
Laws or other similar Laws affecting creditors’ rights generally, and subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding in equity or at Law). Each of the Loan Documents which purports to
create a security interest in favor of the Administrative Agent (on behalf of
the Lender Parties) creates a valid first priority security interest in the
Collateral (subject, in the case of non- possessory security interests only, to
Liens permitted by Section 7.2.3) securing the payment of the Obligations, and
all filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken. Upon the filing of U.C.C. financing
statements, Mortgages and Mortgage Amendments in the proper filing offices, the
Liens granted to the Administrative Agent pursuant to the Security Agreement,
the CatchMark Timber Security Agreement and the Mortgages shall constitute a
valid first priority perfected security interest in Collateral covered thereby
in compliance with all the Laws. Mortgages and U.C.C. financing statements have
been filed and recorded in the proper filing office for all Real Property other
than with respect to any Real Property for which the time period provided under
Section 7.1.9(c) for such filing and recordation has not yet expired.


SECTION 6.5    No Material Liabilities. No Loan Party and no Subsidiary of any
Loan Party has any Indebtedness other than the Indebtedness permitted by Section
7.2.2.


SECTION 6.6    No Material Adverse Change, etc.




--------------------------------------------------------------------------------






(a)Since December 31, 2012, there has been no material adverse change in its
condition (financial or otherwise), operations, assets, business, properties or
prospects, taken as a whole.


(b)No Loan Party nor any Subsidiary of any Loan Party has been involved in any
bankruptcy or similar proceeding, and has never entered into an agreement or
received the benefit of any settlement or compromise of Indebtedness.


SECTION 6.7    Litigation, Labor Matters, etc.


(a)There are (i) no outstanding judgments against any Loan Party or any
Subsidiary of any Loan Party and (ii) no pending or, to the knowledge of any
Loan Party or any Subsidiary of any Loan Party, threatened, litigation, action,
proceeding or labor controversy affecting any Loan Party or any Subsidiary of
any Loan Party or any of its respective properties, businesses, assets or
revenues.


(b)To the extent any Loan Party or any Subsidiary of any Loan Party has
employees, the hours worked by and payments made to employees of each Loan Party
and each Subsidiary of any Loan Party have not been in violation of the Fair
Labor Standards Act or any other Laws dealing with such matters. Item 6.7(b)
(“Labor Matters”) of the Disclosure Schedule sets forth, as of the Effective
Date, all collective bargaining agreements, management agreements, consulting
agreements and employment agreements to which any Loan Party or any Subsidiary
of any Loan Party is a party. There are no strikes, slowdowns, labor disputes,
work stoppages or controversies pending, or to the knowledge of any Loan Party
or any Subsidiary of any Loan Party threatened, between any Loan Party or any
Subsidiary of any Loan Party, on the one hand, and its employees, on the other
hand, other than employee grievances arising in the ordinary course of business.


SECTION 6.8    Capitalization. As of the Amendment Effective Date, the
authorized Equity Interests in the Loan Parties, the Subsidiaries of any Loan
Party and all other Persons in which any Loan Party or Subsidiary of any Loan
Party owns any Equity Interests (including any Unrestricted Timber Subsidiaries)
is set forth in Item 6.8 (“Initial Capitalization”) of the Disclosure Schedule.
Except as set forth in such Disclosure Schedule, as of the Amendment Effective
Date there are no (a) outstanding rights to purchase, options, warrants or
similar rights pursuant to which any Loan Party, any Subsidiary of any Loan
Party or any other Persons in which any Loan Party or any Subsidiary of any Loan
Party owns any Equity Interests (including any Unrestricted Timber Subsidiaries)
may be required to issue, sell, repurchase or redeem any of its Equity Interests
or (b) voting rights agreements. The Equity Interests so specified in Item 6.8
(“Initial Capitalization”) of the Disclosure Schedule are fully paid and non-
assessable and are owned by the applicable Person, directly or indirectly, free
and clear of all Liens (other than Liens in favor of the Administrative Agent
pursuant to the Loan Documents). From and after the Amendment Effective Date, no
Loan Party or any Subsidiary of any Loan Party will establish or acquire any
additional Equity Interests in any Person except as permitted by Section 7.2.5.


SECTION 6.9    Compliance with Laws, etc. Each Loan Party and each Subsidiary of
any Loan Party is in compliance in all material respects with all Laws
applicable to each of them or their properties.


SECTION 6.10    Properties, Permits, etc.


(a)Each Loan Party and each Subsidiary of any Loan Party has, and is in material
compliance with, all material permits, licenses, authorizations, approvals,
entitlements, accreditations and privileges of Governmental Authorities or
otherwise that are required for such Person to lawfully




--------------------------------------------------------------------------------




own, lease, manage or operate the Real Property. Except as disclosed in Item
6.10(a) (“Property Matters”) of the Disclosure Schedule, no condition exists or
event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any such permit, license, authorization, approval,
entitlement, accreditation or privilege, and there is no claim that any of the
foregoing is not in full force and effect.


(b)
Each Loan Party and each Subsidiary of any Loan Party, as applicable, has

(i)good, valid and marketable fee title to all of the Land and (ii) good, valid,
and marketable title to the Leasehold Interests, in each case free and clear of
all Liens, easements, covenants, rights- of-way and other similar restrictions
of any nature whatsoever, except Liens permitted by Section 7.2.3. All Real
Property of any Loan Party or any Subsidiary of any Loan Party is Domestic.


(c)All permits, licenses, authorizations, approvals, entitlements,
accreditations and privileges required to have been issued to any Loan Party or
any Subsidiary of any Loan Party with respect to the Real Property in order to
enable such property to be lawfully occupied and used for all of the purposes
for which it is currently occupied and used or is installed intended to be
occupied and used have been lawfully issued and are in full force and effect,
other than such permits which, if not obtained, would not have a Material
Adverse Effect on the intended use or operation of the Real Property. Except as
disclosed in Item 6.10(c) (“Consents and Approvals”) of the Disclosure Schedule,
all the Real Property complies in all material respects with all Laws and no
consent or approval of any landlord or other third party in connection with any
Leasehold Interest or other leased property is necessary for any Loan Party or
any Subsidiary of any Loan Party to enter into and execute the Loan Documents or
grant any Liens thereunder.


(d)Except as disclosed in Item 6.10(d) (“Timber Operations”) of the Disclosure
Schedule, no Person other the Landholders and their agents and representatives
has any right to conduct timbering operations on the Real Property or any right,
title or interest in and to any Timber located thereon, except for Liens
permitted by Section 7.2.3.


(e)Except as disclosed in Item 6.10(e) (“Condemnation Proceedings”) of the
Disclosure Schedule, there is no pending or, to the knowledge of any Loan Party
or any Subsidiary of any Loan Party, contemplated condemnation or eminent domain
proceeding affecting any of the Real Property.
(f)Except as may be disclosed in the title insurance endorsements delivered
pursuant to Section 5.1.16, there are no unresolved claims or disputes relating
to access to any portion of the Real Property that could reasonably be expected
to have a Material Adverse Effect on the intended use of such Real Property by
any Landholder or any other Loan Party or any Subsidiary of any Loan Party.


(g)The representations and warranties contained in the Security Agreement, the
CatchMark Timber Security Agreement, the Pledge Agreement, each Mortgage and
each other Loan Document with respect to the Collateral are true and correct.


SECTION 6.11    Taxes, etc.


(a)Each Loan Party and each Subsidiary of any Loan Party has (i) timely filed
all tax returns and reports required by Law to have been filed by it, which tax
returns and reports are correct and complete in all material respects, and (ii)
paid all income Taxes and other Taxes of Governmental Authorities thereby shown
to be owing, except any such Taxes which are being diligently contested in good
faith by appropriate proceedings which stay the enforcement of any Lien
resulting from the non-payment thereof and for which adequate reserves in
accordance with GAAP shall have been set aside




--------------------------------------------------------------------------------




on its books.


(b)No Loan Party or any Subsidiary of any Loan Party is a party to any tax
sharing agreement.


(c)Each Loan Party and each Subsidiary of any Loan Party has made adequate
provision to establish reserves for liabilities for all Taxes as are or may
become payable for the period prior to or after the Effective Date. No Loan
Party or any Subsidiary of any Loan Party has knowledge of any proposed
additional material tax assessment against it or its properties.


SECTION 6.12    ERISA.


(a)No Loan Party, any Subsidiary of any Loan Party or any ERISA Affiliates
thereof sponsor, maintain or contribute to, are required to sponsor, maintain or
contribute to, or otherwise have any liability with respect to any Pension Plan
or Multiemployer Plan.


(b)Each Plan has been maintained, operated and funded in compliance with its
terms and with all applicable provisions and requirements of the Code, ERISA,
and other applicable federal or state laws, except where failure to so maintain,
operate or fund could reasonably be expected to have a Material Adverse Effect.
No Loan Party, any Subsidiary of any Loan Party, or any ERISA Affiliates thereof
have incurred any liability pursuant to Title I or Title IV of ERISA or the
penalty or excise taxes of the Code relating to employee benefit plans (as
defined in Section 3(3) of ERISA), and no event, transaction, or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by any Loan Party, any Subsidiary of any Loan Party, or
any ERISA Affiliates thereof, in either case pursuant to Title I or Title IV of
ERISA or to such penalty or excise tax provisions or to section 401(a)(29) or
412 of the Code.


(c)Except to the extent required under Section 4980B of the Code or comparable
state law, no Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of any Loan Party,
any Subsidiary of any Loan Party, or any ERISA Affiliates thereof.


(d)Each Plan that is a welfare benefit plan (as defined in Section 3(1) of
ERISA) can be terminated at any time without liability for the continuation of
such benefits.


(e)The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is a
prohibited transaction within the meaning of Section 406 of ERISA or in
connection with which a tax under Section 4975 of the Code could be imposed.


(f)There are no pending, or to the knowledge of any Loan Party, any Subsidiary
of any Loan Party, or any ERISA Affiliates thereof, threatened claims, actions,
or lawsuits by any federal or state governmental authority, including, without
limitation, the United States Internal Revenue Service, Department of Labor, or
Pension Benefit Guaranty Corporation with respect to any Plan. No ERISA Event
has occurred during the six years immediately preceding the date of this
representation or is reasonably expected to occur.


SECTION 6.13    Environmental Warranties.


(a)The Real Property has been and is owned, operated or leased by each Loan
Party




--------------------------------------------------------------------------------




and each Subsidiary of any Loan Party in compliance with all Environmental Laws,
except for such violations that, either individually or in the aggregate, could
not reasonably be expected to result in a liability exceeding a Material
Environmental Amount.


(b)There have been no past (to the knowledge of any Loan Party or any Subsidiary
of any Loan Party), and there are no pending or threatened claims, complaints,
written notices or requests for information received by any Loan Party or any
Subsidiary of any Loan Party with respect to any alleged violation of any
Environmental Law that, either individually or in the aggregate, could
reasonably be expected to result in a liability exceeding a Material
Environmental Amount, or alleges criminal misconduct or injunctive relief.


(c)There have been no Releases of Hazardous Materials at, on or under the Real
Property that, either individually or in the aggregate, has, or could reasonably
be expected to result in having, a liability exceeding a Material Environmental
Amount.


(d)Each Loan Party and each Subsidiary of any Loan Party has been issued, and is
in compliance with, all permits, licenses, authorizations, approvals,
entitlements and accreditations relating to environmental matters that are
necessary or desirable for their businesses and required by Environmental Laws,
except where the failure to have or do any of the foregoing, either individually
or in the aggregate, could not reasonably be expected to result in a liability
exceeding a Material Environmental Amount.


(e)No property now or previously owned, operated or leased by any Loan Party or
any Subsidiary of any Loan Party is listed or (to the best of their knowledge)
proposed
for listing on the National Priorities List pursuant to CERCLA or on any similar
state list of sites requiring investigation or clean-up.


(f)Except as set forth in Item 6.13(f) (“Environmental Matters/Storage Tanks”)
of the Disclosure Schedule, there are no above ground or underground storage
tanks, active or abandoned, including petroleum storage tanks, on or under the
Real Property.


(g)None of the Loan Parties, the Subsidiaries of any Loan Party or any other
Person (to the best of their knowledge (after due inquiry)) has transported or
arranged for the transportation of any Hazardous Material to any location which
is listed or (to the best of their knowledge) proposed for listing on the
National Priorities List pursuant to CERCLA or on any similar state list or
which is the subject of federal, state or local enforcement actions or other
investigations, which may lead to claims against any Loan Party or any
Subsidiary of any Loan Party for any remedial work, damage to natural resources
or personal injury (including claims under CERCLA) which, either individually or
in the aggregate, could reasonably be expected to result in a liability
exceeding a Material Environmental Amount.


(h)There are no polychlorinated biphenyls, friable asbestos or other Hazardous
Materials present on the Real Property that, either individually or in the
aggregate, could reasonably be expected to result in a liability exceeding a
Material Environmental Amount.


(i)No conditions exist at, on or under any property now or previously owned,
operated or leased by any Loan Party or any Subsidiary of any Loan Party which,
with the passage of time, or the giving of notice or both, either individually
or in the aggregate, could reasonably be expected to result in a liability
exceeding a Material Environmental Amount.






--------------------------------------------------------------------------------




(j)There are no areas of the Real Property with respect to which any Loan Party
or any Subsidiary of any Loan Party has a legal obligation under the Endangered
Species Act of 1973, 16 U.S.C. §§ 1531 et seq., on the Real Property, and no
portion of the Real Property has been designated as a “critical habitat,” as
defined in such Act.


SECTION 6.14    Accuracy of Information.


(a)All information furnished from time to time (whether prior to or after the
Effective Date) by or on behalf of any Loan Party, any Subsidiary of any Loan
Party or any of their Related Parties in writing to the Administrative Agent or
any Lender in connection with this Agreement, any other Loan Document or any
transaction contemplated hereby or thereby, is and will be, as the case may be,
true and accurate in every material respect on the date as of which such
information is dated or certified, and such information is not, or shall not be,
as the case may be, incomplete by omitting to state any material fact necessary
to make such information not misleading.


(b)All information prepared by any consultant or professional advisor on behalf
of any Loan Party, any Subsidiary of any Loan Party or any of their Related
Parties which was furnished to the Administrative Agent or any Lender in
connection with this Agreement or any other Loan Document has been reviewed by
any Loan Party or any Subsidiary of any Loan Party, and nothing has come to the
attention of any Loan Party or any Subsidiary of any Loan Party in the context
of such review which would lead it to believe that such information (or the
assumptions on which such information is based) is not true and correct in all
material respects or that such information omits to state any material fact
necessary to make such information not misleading in any material respect.


(c)Insofar as any of the information described above includes assumptions,
estimates, projections or opinions, the Loan Parties and the Subsidiaries of the
Loan Parties have reviewed such matters and nothing has come to the attention of
the Loan Parties or the Subsidiaries of the Loan Parties which would lead them
to believe that such matters were not when made true and correct in all material
respects or that such assumptions, estimates, projections or opinions omitted to
state any material fact necessary to make such assumptions, estimates,
projections or opinions not reasonable or not misleading in any material
respect. All projections and estimates have been prepared in good faith on the
basis of reasonable assumptions and represent the best estimate of future
performance by the party supplying the same, it being agreed that projections
are subject to uncertainties and contingencies and that no assurance can be
given that any projection will be realized.


(d)(i) The balance sheets and financial statements delivered to the Lenders
pursuant to Section 5.1.20 and Section 7.1.1 and otherwise have each been or
will be, as the case may be, prepared in accordance with GAAP consistently
applied and do or will, as the case may be, present fairly in all material
respects the financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended; provided
that unaudited interim financial statements are subject to normal year-end
adjustments.


(ii)Except as disclosed in the financial statements referred to above or the
notes thereto and for the items disclosed in the Disclosure Schedule, neither
any Loan Party nor any Subsidiary of any Loan Party has, as of the Amendment
Effective Date, any material contingent liabilities, unusual long-term
commitments or unrealized losses.


SECTION 6.15    Transaction Agreement, etc.


(a)All representations and warranties by any Loan Party or any Subsidiary of any




--------------------------------------------------------------------------------




Loan Party under the Transaction Documents, to the extent still in effect, are
true and correct as of the Amendment Effective Date; provided, however, that
such representations and warranties that relate solely to an earlier date shall
be true and correct as of such earlier date. Each Loan Party and each Subsidiary
of any Loan Party agrees that, by this reference, such representations and
warranties contained in the Transaction Documents, to the extent still in
effect, are incorporated herein, mutatis, mutandis, for the benefit of the
Lenders.


(b)No default exists and no events have occurred or conditions exist that, with
notice or lapse of time or both, would constitute a default under the
Transaction Documents by any party thereto, and, except as expressly provided by
the terms of the Transaction Documents because of the lapse of time, the
Transaction Documents are in full force and effect, and the rights, benefits and
indemnities in favor of any Loan Party or any Subsidiary of any Loan Party
thereunder are not subject to any defenses, offsets or claims of any kind.


SECTION 6.16    Absence of Default and Restrictions.


(a)Neither any Loan Party nor any Subsidiary of any Loan Party is (i) in default
in the payment of (or in the performance of any obligation applicable to) any
Indebtedness or (ii) in violation in any material respect of any (A) Law, (B)
contract, agreement, lease or other instrument to which it is a party or (C)
permit, license, authorization, entitlement, accreditation or privilege of any
Governmental Authority binding upon it or its property or assets. No event has
occurred and no condition exists that, upon the making of the Loans or the
issuance of Letters of Credit hereunder, would constitute a Default or an Event
of Default.


(b)Neither any Loan Party nor any Subsidiary of any Loan Party (i) is a party to
any contract, agreement, lease or other instrument, or subject to any other
restriction, that restricts its ability to incur Indebtedness (other than this
Agreement) or (ii) has agreed or consented to exist on any of the Real Property
or other Collateral, whether now or in the future, any Lien other than those
Liens permitted by Section 7.2.3.


SECTION 6.17    Margin Regulations; Bank Secrecy Act, etc.


(a)Neither any Loan Party nor any Subsidiary of any Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” (as defined in
F.R.S. Board Regulation U). None of the proceeds of any Loan will be used for
the purpose of, or be made available by any Loan Party or any Subsidiary of any
Loan Party in any manner to any other Person to enable or assist such Person in,
directly or indirectly purchasing or carrying “margin stock” (as so defined) or
otherwise in violation of Regulations T, U or X of the F.R.S. Board.


(b)None of the proceeds of any Loan shall be used, directly or indirectly, in a
manner that would cause the Administrative Agent or any Lender to violate the
Foreign Corrupt Practices Act of 1977, the Bank Secrecy Act or any of the
sanctions programs administered by the Office of the Foreign Assets Control of
the United States Department of Treasury.


(c)None of the proceeds of any Loan shall be used, directly or indirectly, in a
manner inconsistent with Section 4.10.


SECTION 6.18 Investment Company Status. No Loan Party or Subsidiary of any Loan




--------------------------------------------------------------------------------




Party is an “investment company” or a “company controlled by an investment
company” within the meaning of the Investment Company Act of 1940, as amended.


SECTION 6.19    Material Agreements; Governmental Approvals.


(a)Each Loan Party, each Subsidiary of any Loan Party and (to the best of their
knowledge) each other party to a Material Agreement are in compliance in all
material respects with all the terms contained in each Material Agreement, each
Material Agreement is in full force and effect and all consents to duly assign
each relevant Material Agreement (as required by Section 5.1.15 or otherwise)
from any Loan Party or any Subsidiary of any Loan Party to the Administrative
Agent have been obtained and are in full force and effect.


(b)Set forth on Item 6.19(b) (“Material Governmental Approvals”) of the
Disclosure Schedule is a listing, as of the Amendment Effective Date, of all
material licenses, permits and other approvals of Governmental Authorities
(collectively, the “Material Governmental Approvals”) that are required to (i)
own, operate or lease the Real Property and (ii) operate the business of any
Loan Party or any Subsidiary of any Loan Party in the ordinary course (including
with respect to activities related to Timber harvesting, building, zoning, sub-
division, wildlife protection, mining, drilling, extraction or reclamation). No
Loan Party or Subsidiary of any Loan Party has failed to obtain any Material
Governmental Approval and is not in violation of any Material Governmental
Approval. No Loan Party or Subsidiary of any Loan Party has received written
notice of any violation with respect to the matters the subject of this clause.


SECTION 6.20 Solvency. Each Loan Party and each Subsidiary of any Loan Party is,
and after giving effect to the incurrence of all Indebtedness and obligations
being incurred in connection herewith pursuant to the Loan Documents or
otherwise will be and will continue to be, Solvent.


SECTION 6.21 Insurance. Item 6.21 (“Insurance”) of the Disclosure Schedule sets
forth a true, complete and correct description of all insurance maintained by
any Loan Party or any Subsidiary of any Loan Party as of the Amendment Effective
Date. As of such date, such insurance is in full force and effect and all
premiums have been duly paid.


SECTION 6.22 Affiliate Transactions. Except as described on Item 6.22
(“Affiliate Transactions”) of the Disclosure Schedule, as of the Amendment
Effective Date no Affiliate of any Loan Party or any Subsidiary of any Loan
Party (or any of their respective family members) is a party to any transaction
with any Loan Party or any Subsidiary of any Loan Party, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Person or any Person in which any
officer, director, or any such employee or family member has a substantial
interest or is an officer, director, partner, member or trustee.


SECTION 6.23    USA Patriot Act, etc.


(a)Each Loan Party and each Subsidiary of any Loan Party is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the USA Patriot Act.
No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any official or employee of any Governmental Authority,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business




--------------------------------------------------------------------------------




or obtain any improper advantage, in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended. No Borrower or any other Loan Party
is engaged in or has engaged in any course of conduct that could reasonably be
expected to subject any of their respective properties to any Lien, seizure or
other forfeiture under any criminal Law, racketeer influenced and corrupt
organizations Law, civil or criminal, or other similar Laws.


(b)No Loan Party or Subsidiary of any Loan Party (i) is a Person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such Executive Order, or is otherwise associated with
any such Person in any manner that violates such Section 2, or (iii) is a Person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order, or (iv) is
otherwise in violation of any Anti-Terrorism Law.


SECTION 6.24    Separateness; Special Representations and Covenants Relating to
Loan Parties.


SECTION 6.24.1    Purpose.


(a)The only business that CatchMark Timber conducts or will conduct will be (i)
owning and holding the Equity Interests of CatchMark Partnership, (ii) entering
into the Loan Documents, (iii) pledging all of the Collateral that it owns as
collateral for the Loans, (iv) owning the Equity Interests of Unrestricted
Timber Subsidiaries and (v) transacting any and all lawful business under the
laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing and appropriate or necessary to its
status as a public company.


(b)The only business that CatchMark Partnership conducts or will conduct will be
(i) owning and holding the Equity Interests of CatchMark TRS, Timberlands II and
such other Investments as may be permitted by Section 7.2.5, (ii) entering into
the Loan Documents, (ii) pledging all of the Collateral that it owns as
collateral for the Loans and (iv) transacting any and all lawful business under
the laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing.


(c)The only business that Timberlands II conducts or will conduct will be (i)
acquiring, owning and holding Real Property, incidental personal property
related thereto and proceeds thereof, and operating and managing the Real
Property including the selling and harvesting of Timber by itself and by others
pursuant to Timber rights granted by Timberlands II, (ii) owning and holding the
Equity Interests of CatchMark Texas GP, certain Equity Interests of CatchMark
Texas LP and such other Investments as may be permitted by Section 7.2.5, (iii)
entering into the Loan Documents, (iv) pledging all of the Collateral that it
owns as collateral for the Loans and (v) transacting any and all lawful business
under the laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing.


(d)
The only business that CatchMark TRS conducts or will conduct will be

(i) owning and holding the Equity Interests of CatchMark TRS Subsidiary,
CatchMark HBU and such other Investments as may be permitted by Section 7.2.5,
(ii) entering into the Loan Documents, (iii) pledging all of the Collateral that
it owns as collateral for the Loans, and (iv) transacting any and all lawful
business under the laws of the state of its organization that is incident,
necessary and appropriate




--------------------------------------------------------------------------------




to accomplish the foregoing.


(e)The only business that CatchMark TRS Subsidiary conducts or will conduct will
be (i) entering into the Supply Agreements, (ii) purchasing, cutting,
transporting, and selling Timber from the Timberlands, (iii) processing and
selling Fuel Wood Residue in accordance with the terms of this Agreement, (iv)
acquiring, owning and holding rights with respect to the Real Property pursuant
to timber deeds or similar instruments, incidental personal property related
thereto and proceeds thereof, and operating and managing the Real Property, (v)
owning and holding such Investments as may be permitted by Section 7.2.5, (vi)
entering into the Loan Documents, (vii) pledging all of the Collateral that it
owns as collateral for the Loans, and (viii) transacting any and all lawful
business under the laws of the state of its organization that is incident,
necessary and appropriate to accomplish the foregoing.


(f)
The only business that CatchMark HBU conducts or will conduct will be

(i) acquiring, owning and holding certain higher and better use portions of the
Real Property, incidental personal property related thereto and proceeds
thereof, and operating and managing such Real Property including the selling and
harvesting of Timber by itself and by others pursuant to Timber rights granted
by CatchMark HBU, (ii) selling such portions of the Real Property in accordance
with the terms and conditions of this Agreement, (iii) owning and holding such
Investments as may be permitted by Section 7.2.5, (iv) entering into the Loan
Documents, (v) pledging all of the Collateral that it owns as collateral for the
Loans and (vi) transacting any and all lawful business under the laws of the
state of its organization that is incident, necessary and appropriate to
accomplish the foregoing.


(g)The only business that CatchMark Texas GP conducts or will conduct will be
(i) owning and holding certain Equity Interests of CatchMark Texas LP and such
other Investments as may be permitted by Section 7.2.5, (ii) entering into the
Loan Documents, (iii) pledging all of the Collateral that it owns as collateral
for the Loans and (iv) transacting any and all lawful business under the laws of
the state of its organization that is incident, necessary and appropriate to
accomplish the foregoing.


(h)The only business that CatchMark Texas LP conducts or will conduct will be
(i) acquiring, owning and holding Real Property, incidental personal property
related thereto and proceeds thereof, and operating and managing the Real
Property including the selling and harvesting of Timber by itself and by others
pursuant to Timber rights granted by CatchMark Texas LP, (ii) owning and holding
such Investments as may be permitted by Section 7.2.5, (iii) entering into the
Loan Documents, (iv) pledging all of the Collateral that it owns as collateral
for the Loans and (v) transacting any and all lawful business under the laws of
the state of its organization that is incident, necessary and appropriate to
accomplish the foregoing.


(i)The only business that any Loan Party not otherwise addressed in this Section
6.24.1 shall conduct or will conduct will be as described in the Joinder
Agreement with respect to such Loan Party.


(j)The only business that any Subsidiary of any Loan Party who is not also a
Loan Party conducts or will conduct will be (i) such as is consistent with the
definition of “Shell Subsidiary”, and (i) transacting any and all lawful
business under the laws of the state of its organization that is incident,
necessary and appropriate to accomplish the foregoing.


SECTION 6.24.2 Financial Statements. Each Loan Party and each Subsidiary of any
Loan Party has and will have its own separate financial statement, provided,
however, that the assets of each Loan Party and each Subsidiary of any Loan
Party may be included in a consolidated financial statement of its parent
companies if inclusion on such a consolidated statement is required to comply




--------------------------------------------------------------------------------




with the requirements of GAAP, provided, further, that (a) such consolidated
financial statement shall contain a footnote to the effect that the assets of
each Loan Party and each Subsidiary of any Loan Party are owned by such Loan
Party or Subsidiary and that the assets are being included on the financial
statement of its parent solely to comply with the requirements of GAAP and (b)
such assets shall be listed on such Loan Party’s or Subsidiary’s own separate
balance sheet.


SECTION 6.24.3 Tax Return. Each of Timberlands II, CatchMark Partnership,
CatchMark Texas GP and CatchMark Texas LP is and will be treated as a
disregarded entity or pass-through entity for Federal income tax purposes, with
all items of income, gain, loss and expense of each such Person being treated as
though earned or incurred by CatchMark Timber (except for the 0.1% interest in
CatchMark Partnership that is not owned by CatchMark Timber). Each of CatchMark
TRS Subsidiary and CatchMark HBU is and will be treated as a disregarded entity
or pass-through entity for Federal income tax purposes, with all items of
income, gain, loss and expense of each such Person being treated as though
earned or incurred by CatchMark TRS. Each Loan Party or Subsidiary of a Loan
Party established or otherwise acquired after the Amendment Effective Date shall
be treated as a disregarded entity of its direct or indirect parent if so stated
in the applicable Joinder Agreement.


SECTION 6.24.4 Separateness. Each Loan Party and each Subsidiary of any Loan
Party has, and at all times will hold itself out to the public as, a legal
entity separate and distinct from any other Person, shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct and
operate its business in its own name and shall not identify itself or any of its
Affiliates as a division or part of the other.


SECTION 6.24.5 Overhead. Each Loan Party and each Subsidiary of any Loan Party
has and will allocate fairly and reasonably any overhead expenses that are
shared with any other Loan Party or any Affiliate thereof, including paying for
office space and services performed by any employee of an affiliate.


SECTION 6.24.6 Liabilities and Expenses. Item 6.24 (“Accounts”) of the
Disclosure Schedule (as updated from time to time pursuant to the terms hereof)
identifies all deposit, securities and commodities accounts in the name of any
Loan Party or any Subsidiary of any Loan Party, including, for each such
account, the name on the account, the account number, the type of account, the
name and address of the financial institution at which the account is located,
and the sources and uses of funds contained in such account. Except as
identified in Item 6.24 (“Accounts”) of the Disclosure Schedule (as updated from
time to time pursuant to the terms hereof), each Loan Party and each Subsidiary
of any Loan Party has and will pay its own liabilities and expenses out of its
own funds drawn on its own bank account.


SECTION 6.24.7 Adequate Capital. Each Loan Party and each Subsidiary of any Loan
Party has and will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.


SECTION 6.24.8    Separateness of Assets. Other than as provided in Item
6.24(“Accounts”) of the Disclosure Schedule (as updated from time to time
pursuant to the terms hereof), each Loan Party and each Subsidiary of any Loan
Party (a) has and will (i) maintain all of its bank accounts separate from any
other Person, (ii) hold all of its assets in its own name and (iii) maintain its
assets in such a manner that it will not be costly or difficult to segregate,
ascertain or identify its individual assets from those of any other entity; and
(b) has not and will not (i) commingle its funds or other assets with those of
any other Person or (ii) participate in a cash management system with any other
Person.




--------------------------------------------------------------------------------






SECTION 6.24.9 Guarantees. Other than as provided in the Loan Documents and the
Unrestricted Timber Transactions, no Loan Party and no Subsidiary of any Loan
Party has or will hold itself out as being responsible for the debts or
obligations of any other Person, or hold out its credit as available to satisfy
the obligations of any other Person.


SECTION 6.24.10 Corporate Formalities. Each Loan Party and each Subsidiary of
any Loan Party has and will hold regular meetings, as appropriate, to conduct
its business in the ordinary course, and each Loan Party and each Subsidiary of
any Loan Party has done and will do all things necessary to observe all
customary organizational and operational formalities and record keeping and to
preserve its existence. Each Loan Party and each Subsidiary of any Loan Party
has and will maintain all of its books and records separate from those of any
other Person and will maintain separate telephone numbers, stationery, invoices
and checks.


SECTION 6.24.11 Bankruptcy. No Loan Party or any Subsidiary of any Loan Party
will file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest.


SECTION 6.25 Qualified ECP Guarantor. Each Borrower is a Qualified ECP
Guarantor.


ARTICLE VII COVENANTS


SECTION 7.1    Affirmative Covenants. The Borrowers and the Loan Parties agree
with each Lender and the Administrative Agent that, until all the Obligations
have been paid in full in cash and performed in full and all the Commitments
have been irrevocably terminated, the Borrowers and the Loan Parties will
perform, and will cause their respective Subsidiaries to perform, the
obligations set forth in this Section. Notwithstanding the below, for purposes
of this Section 7.1 no Subsidiary of CatchMark Timber qualifying as an
Unrestricted Timber Subsidiary shall be deemed to be a Subsidiary of any Loan
Party other than with respect to clauses (a), (b), (d)(i), (o), (p) and (s) of
Section 7.1.1.


SECTION 7.1.1    Financial Information, Reports, Notices, etc.


Each Loan Party and each Subsidiary of any Loan Party, will furnish, or will
cause to be furnished, to the Administrative Agent copies of the following
financial statements, reports, notices and information (all of which shall be in
form and scope reasonably satisfactory to the Administrative Agent):


(a)(i) as soon as available and in any event within the shorter of (A) 45 days
after the end of each Fiscal Quarter except for the last Fiscal Quarter of each
Fiscal Year and (B) 10 days of the date that CatchMark Timber is required to
file its quarterly report with the SEC as part of its periodic reporting (if
CatchMark Timber is subject to such reporting requirements) except for the last
Fiscal Quarter of each Fiscal Year, consolidated balance sheets of CatchMark
Timber and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of earnings and cash flow of CatchMark Timber and its
Subsidiaries for such Fiscal Quarter and (when available) for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter (when available), together with comparable information
adjusted to reflect any changes at the close of and for the corresponding Fiscal
Quarter for the prior Fiscal Year and for the corresponding portion of the
previous Fiscal Year, certified as complete and correct by a Financial Officer
of CatchMark Timber as fairly presenting the financial position of CatchMark
Timber and its consolidated Subsidiaries as of the date




--------------------------------------------------------------------------------




thereof and for the period then ended; and (ii), if any Unrestricted Timber
Subsidiaries have been acquired or organized by CatchMark Timber or if any
Unrestricted Timber Transactions have been consummated, within the shorter of
(A) 45 days after the end of each Fiscal Quarter except for the last Fiscal
Quarter of each Fiscal Year and (B) 10 days of the date that CatchMark Timber is
required to file its quarterly report with the SEC as part of its periodic
reporting (if CatchMark Timber is subject to such reporting requirements) except
for the last Fiscal Quarter of each Fiscal Year, consolidated and consolidating
balance sheets of CatchMark Partnership as of the end of such Fiscal Quarter and
consolidated and consolidating statements of earnings and cash flow of CatchMark
Partnership for such Fiscal Quarter and (when available) for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter (when available), together with comparable information
adjusted to reflect any changes at the close of and for the corresponding Fiscal
Quarter for the prior Fiscal Year and for the corresponding portion of the
previous Fiscal Year, certified as complete and correct by a Financial Officer
of CatchMark Partnership as fairly presenting the financial position of
CatchMark Partnership as of the date thereof and for the period then ended; and
(iii), if any Unrestricted Timber Subsidiaries have been acquired or organized
by CatchMark Timber or if any Unrestricted Timber Transactions have been
consummated, (A) 45 days after the end of each Fiscal Quarter except for the
last Fiscal Quarter of each Fiscal Year and (B) 10 days of the date that
CatchMark Timber is required to file its quarterly report with the SEC as part
of its periodic reporting (if CatchMark Timber is subject to such reporting
requirements) except for the last Fiscal Quarter of each Fiscal Year,
consolidating balance sheets of CatchMark Timber and its Subsidiaries as of the
end of such Fiscal Quarter and consolidating statements of earnings and cash
flow of CatchMark Timber and its Subsidiaries for such Fiscal Quarter and (when
available) for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter (when available), together with
comparable information adjusted to reflect any changes at the close of and for
the corresponding Fiscal Quarter for the prior Fiscal Year and for the
corresponding portion of the previous Fiscal Year, certified as complete and
correct by a Financial Officer of CatchMark Timber as fairly presenting the
financial position of CatchMark Timber and its consolidated Subsidiaries as of
the date thereof and for the period then ended;


(b)(i) as soon as available and in any event within the shorter of (A) 90 days
after the end of each Fiscal Year and (B) 10 days of the date that CatchMark
Timber is required to file its annual report with the SEC as part of its
periodic reporting (if CatchMark Timber is subject to such reporting
requirements), a copy of the annual audit report for such Fiscal Year for
CatchMark Timber and its Subsidiaries, including therein consolidated and
consolidating balance sheets of CatchMark Timber and its Subsidiaries as of the
end of such Fiscal Year and consolidated and consolidating statements of
earnings and consolidated statements of cash flow of CatchMark Timber and its
Subsidiaries for such Fiscal Year, in each case certified without any “going
concern” or other material qualification in a manner reasonably acceptable to
the Administrative Agent by Deloitte & Touche LLP or other independent public
accountants acceptable to the Administrative Agent, together with (X) the annual
letters to such accountants in connection with their audit examination detailing
contingent liabilities and material litigation matters and (Y) comparable
information adjusted to reflect any changes at the close of the prior Fiscal
Year (when available); and (ii), if any Unrestricted Timber Subsidiaries have
been acquired or organized by CatchMark Timber or if any Unrestricted Timber
Transactions have been consummated, if requested by the Administrative Agent, as
soon as available and in any event within the shorter of (A) 90 days after the
end of each Fiscal Year and (B) 10 days of the date that CatchMark Timber is
required to file its annual report with the SEC as part of its periodic
reporting (if CatchMark Timber is subject to such reporting requirements), a
copy of the annual audit report for such Fiscal Year for CatchMark Partnership,
including therein consolidated and consolidating balance sheets of CatchMark
Partnership as of the end of such Fiscal Year and consolidated and consolidating
statements of earnings and consolidated statements of cash flow of CatchMark
Partnership for such Fiscal Year, in each case




--------------------------------------------------------------------------------




certified without any “going concern” or other material qualification in a
manner reasonably acceptable to the Administrative Agent by Deloitte & Touche
LLP or other independent public accountants acceptable to the Administrative
Agent, together with (X) the annual letters to such accountants in connection
with their audit examination detailing contingent liabilities and material
litigation matters and (Y) comparable information adjusted to reflect any
changes at the close of the prior Fiscal Year (when available);


(c)concurrently with the delivery of the financial statements pursuant to
clauses (a) and (b), a certificate from a Financial Officer of CatchMark Timber
that, to the best of his or her knowledge, each Loan Party and each Subsidiary
of any Loan Party during the period covered by such financial statements has
observed or performed all of its covenants and other agreements contained in
this Agreement and the other Loan Documents required to be observed, performed
or satisfied by it, and that such Financial Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate;


(d)concurrently with the delivery of the financial statements pursuant to clause
(b):


(i)the final management letter, if any, prepared by the independent public
accountants who prepared such financial statements with respect to internal
audit and financial controls of CatchMark Timber, CatchMark Partnership or their
Subsidiaries; and


(ii)a certificate of a Financial Officer of the Borrowers (A) setting forth the
information required pursuant to the disclosure schedules of the Security
Agreement, CatchMark Security Agreement and Pledge Agreement or confirming that
there has been no change in such information since the Effective Date or the
date of the most recent certificate delivered pursuant to this clause and (B)
certifying that all U.C.C. financing statements (including fixture filings, as
applicable), mortgages or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
Governmental Authority and other appropriate office in each jurisdiction that is
necessary to protect and perfect the security interests under the Loan
Documents;


(e)as soon as available and in no event later than the date the financial
statements are delivered (or are required to be delivered) pursuant to clause
(a) or clause (b), a Compliance Certificate, executed by a Financial Officer of
the Borrowers, showing (in reasonable detail and with appropriate calculations
and computations in all respects satisfactory to the Administrative Agent) the
calculation of the Loan to Value Ratio, the Fixed Charge Coverage Ratio, and, if
applicable, the Minimum Liquidity Balance;


(f)as soon as possible and in any event within three Business Days after (i) the
occurrence of any material adverse development with respect to any litigation,
action, proceeding or labor controversy described in Section 6.7, (ii) the
commencement of any litigation, action, proceeding or labor controversy of the
type described in Section 6.7, (iii) the commencement of any legal proceeding
seeking injunctive relief or which may materially impair the ability of any Loan
Party or any Subsidiary to any Loan Party to perform their Obligations or (iv)
any change in the certified public accountants of any Loan Party or any
Subsidiary of any Loan Party, notice thereof by an Authorized Officer of any
Borrower and copies of all documentation relating thereto;


(g)as soon as possible and in any event within three Business Days after the
occurrence of each Default, Event of Default or event that could reasonably be
expected to result in a Material




--------------------------------------------------------------------------------




Adverse Effect, a statement of an Authorized Officer of a Borrower setting forth
reasonably detailed information regarding such Default, Event of Default or
event, and the action which the Borrowers have taken and proposes to take with
respect thereto;


(h)concurrently with the sending or filing thereof, copies of all (i) reports
and documents which any Loan Party or any Subsidiary of any Loan Party sends to
any of its holders of Equity Interests, (ii) press releases and other statements
made available by any Loan Party or any Subsidiary of any Loan Party to the
public concerning material changes or developments in it business and (iii)
reports, financial statements and registration statements which the any Loan
Party or any Subsidiary of any Loan Party files with the Securities and Exchange
Commission or any securities exchange, except that the Borrowers shall not be
required to deliver any of the foregoing which has previously been delivered
hereunder;


(i)promptly after becoming aware of any events which would give rise to a
mandatory prepayment under Section 3.1.2, a statement of a Financial Officer of
the Borrowers setting forth reasonably detailed information regarding the same
and, prior to the Multi-Draw Term Loan Commitment Termination Date, in the case
of any events which would give rise to mandatory prepayment under Section
3.1.2(f), either a Borrowing Request or a statement as to the anticipated source
of funds to satisfy the repayment required by the last sentence of Section
3.1.2(f);


(j)all such notices and documents required to be delivered pursuant to the other
Loan Documents, including, without limitation, any reports regarding the
proceeds of any issuance of equity required to be delivered pursuant to Section
7.1.15;


(k)promptly after the receipt thereof by any Loan Party or any Subsidiary of any
Loan Party, copies of any notice of non-payment or underpayment of Taxes or
other charges by any Loan Party or any Subsidiary of any Loan Party that is
received from any relevant Governmental Authority;


(l)promptly after any Loan Party or any Subsidiary of any Loan Party obtains
knowledge that any statement contained in any representation or warranty in any
Loan Document was not when made true and correct, a statement of an Authorized
Officer of either Borrower setting forth reasonably detailed information
regarding the same;


(m)concurrently with the receipt or delivery thereof by any Loan Party or any
Subsidiary of any Loan Party, all material notices, including notices of default
or termination, received or delivered by any Loan Party or any Subsidiary of any
Loan Party pursuant to any Material Agreement;


(n)promptly after the assertion or occurrence thereof, notice of any proceeding,
demand, investigation or claim of any Governmental Authority regarding the
noncompliance by any Loan Party or any Subsidiary of any Loan Party with any
Environmental Law that could (i) reasonably be expected to result in a liability
exceeding a Material Environmental Amount or (ii) cause any Real Property to be
subject to any restrictions on ownership, transferability or occupancy;


(o)prior to or concurrent with the establishing or acquiring of any Unrestricted
Timber Subsidiaries, CatchMark Timber shall give written notice of the same to
the Administrative Agent and, if requested by the Administrative Agent, shall
promptly deliver copies of the formation and governing documents;


(p)as soon as available and in no event later than 10 Business Days prior to the
consummation of any Unrestricted Timber Transaction (or such shorter period of
time as may be




--------------------------------------------------------------------------------




acceptable to the Administrative Agent), CatchMark Timber shall (i) certify to
the Lenders that all the terms and conditions contained in the definition of
“Unrestricted Timber Transaction” have been satisfied with respect thereto, (ii)
deliver to the Lenders substantially final copies of the operative documents
evidencing such Unrestricted Timber Transaction and (iii) provide such other
evidence, as may be reasonably requested by the Administrative Agent or any
Lender, in connection therewith;


(q)as soon as available and in no event later than 10 Business Days prior to the
beginning of each calendar year, (i) a projected operating expense budget for
CatchMark Timber and its Subsidiaries, prepared on a monthly basis for such
calendar year and (ii) pro forma financial projections for the next following
18-month period for CatchMark Timber and its Subsidiaries;


(r)on or prior to the opening or acquiring of any new deposit or securities
account by any Loan Party or any Subsidiary of any Loan Party and as soon as
available upon any other change regarding such accounts such that the
information provided in the most recently delivered schedule is no longer true
and correct in all material respects, an updated Item 6.24 (“Accounts”) of the
Disclosure Schedule identifying such deposit, securities or commodities account
opened or acquired by any Loan Party or any Subsidiary of any Loan Party and
providing such other information as is described in the first sentence of
Section 6.24.6;


(s)such other information respecting the condition or operations, financial or
otherwise, of any Loan Party or any Subsidiary of any Loan Party as any Lender
through the Administrative Agent may from time to time reasonably request.


SECTION 7.1.2    Compliance with Laws; Payment of Obligations.


(a)Each Loan Party and each Subsidiary of any Loan Party will comply in all
material respects with all material permits, licenses, authorizations,
approvals, entitlements, accreditations and privileges of each Governmental
Authority and all applicable Laws.


(b)Each Loan Party and each Subsidiary of any Loan Party will pay before the
same become delinquent, all (i) its Indebtedness and other obligations,
including all income and other Taxes, assessments and charges imposed by
Governmental Authorities upon it or upon its property, and (ii) lawful claims
for labor, materials and supplies or otherwise, except for the non-payment of
such other obligations, Taxes and claims that (A) are being diligently contested
in good faith by appropriate proceedings which (1) suspend collection of the
contested other obligation or Tax or charge and any Lien arising therefrom and
(2) for which adequate reserves in accordance with GAAP shall have been set
aside on its books and (B) could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. If such contest is
terminated, adversely resolved or the conditions set forth in this Section are
no longer met, each Loan Party and each Subsidiary of any Loan Party shall
promptly pay or discharge the contested other obligations, Taxes and claims.


SECTION 7.1.3    Maintenance of Properties and Franchises.


(a)Each Loan Party and each Subsidiary of any Loan Party will, in the exercise
of its reasonable business judgment, maintain, preserve, protect and keep its
properties in good repair, working order and condition (reasonable wear and tear
excepted), and make necessary and proper repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times.


(b)Each Loan Party and each Subsidiary of any Loan Party will do or cause to be




--------------------------------------------------------------------------------




done all things necessary to preserve, renew and keep in full force and effect
(i) its legal existence and qualification as a foreign corporation, limited
liability company or partnership in each jurisdiction where it has assets or
conducts business and (ii) the permits, licenses, authorizations, approvals,
entitlements, accreditations, privileges and franchises of all Governmental
Authorities or otherwise necessary for the proper conduct of its business
(including the ownership and the leasing of the Real Property).


SECTION 7.1.4    Insurance.


(a)Each Loan Party and each Subsidiary of any Loan Party (to the extent relating
to the Collateral) will maintain, insurance policies and coverage with respect
to its property and assets at least as expansive as set forth on Item 6.21
(“Insurance”) of the Disclosure Schedule and, in any event, to such extent and
covering such risks as is customary for companies in sound financial condition
in the same or similar businesses and operations and in the same or similar
locations. In addition, each Loan Party and each Subsidiary of any Loan Party
(to the extent relating to the Collateral) will maintain such other additional
insurance coverage in such amounts and with respect to such risks as the
Administrative Agent or the Required Lenders may reasonably request from time to
time. All such insurance will be provided (i) by insurers authorized by Lloyds
of London to underwrite such risks, (ii) by insurers having an A.M. Best
policyholders rating of not less than “A” or (iii) by such other insurers as the
Administrative Agent may approve.


(b)Without limiting clause (a) above, each Loan Party and each Subsidiary of any
Loan Party (to the extent relating to the Collateral) shall, to the extent
required under the Flood Laws, obtain and maintain flood insurance for such
structures and contents constituting Collateral located in a flood hazard zone,
in such amounts as similar structures and contents are insured by prudent
companies in similar circumstances carrying on similar businesses and otherwise
satisfactory to the Administrative Agent.


(c)All premiums on insurance policies required under this Section will be paid
by the Borrowers. All insurance policies relating to any loss or damage
sustained in respect of any item constituting a part of the Collateral will
contain a loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, in favor of the Administrative Agent.
All insurance policies relating to general liability, umbrella and excess
insurance coverage will contain an additional insured endorsement, in form and
substance satisfactory to the Administrative Agent, in favor of the
Administrative Agent. All such insurance policies will provide that:


(i)No Loan Party, Subsidiary of any Loan Party, or Lender will be a coinsurer
thereunder; and


(ii)such insurance will not be affected by any unintentional act or negligence
or representation or warranty on the part of any Loan Party or any Subsidiary of
any Loan Party or other owner of the policy or the property described in such
policy.


All such insurance policies will provide that the insurer will, simultaneously
with the delivery to any Loan Party or any Subsidiary of any Loan Party of any
notice of a material event under such policy, deliver to the Administrative
Agent a copy of such notice. All such insurance policies and loss payable
clauses will provide that they may not be canceled, amended or terminated unless
the Administrative Agent is given at least the same number of days’ notice that
the insurance company which issued such policies is required to give any Loan
Party or any Subsidiary of any Loan Party, but in no event less than 30 days’
prior written notice.






--------------------------------------------------------------------------------




(d)The Borrowers will provide to the Administrative Agent and to its insurance
consultant (or any agent, officer or employee of the Administrative Agent) such
other information relating to its insurance coverage as may be reasonably
requested by the Administrative Agent. The insurance consultant (through its
officers or employees) shall have the right to visit the offices of any Loan
Party and any Subsidiary of any Loan Party, upon reasonable prior notice during
usual business hours, to inspect the insurance policies provided for herein. The
reasonable fees, costs and expenses of the insurance consultant shall be paid
for by the Borrowers.


(e)If any Loan Party or Subsidiary of any Loan Party fails to maintain any of
the policies of insurance required by this Section the Administrative Agent may
(but shall not be required), at the sole cost and expense of the Borrowers,
obtain and maintain such policies of insurance, pay the related premiums and
take such other action as it deems reasonably advisable. All costs related to
the foregoing shall be charged to the Borrowers’ loan account. Notwithstanding
the foregoing, the Administrative Agent shall have no liability with respect to
the cost, scope, amount or other terms with respect to the insurance purchased
by it pursuant to this provision.


(f)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the sole right, in the name of the Lenders and
each other Lender Party, to file claims under any insurance policies with
respect to which the Administrative Agent is the loss payee, to receive receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.


(g)The Borrowers will furnish to the Administrative Agent at least annually and
at such other times as the Administrative Agent shall request, a certificate of
insurance and other evidence as to the insurance required to be maintained
pursuant to this Section.


SECTION 7.1.5    Books and Records; Inspections; Annual Meeting.


(a)Each Loan Party and each Subsidiary of any Loan Party will keep books and
records which accurately reflect in all material respects all of its business
affairs and transactions. Each Loan Party and each Subsidiary of any Loan Party
will maintain at all times books and records pertaining to the Collateral in
such detail, form, and scope as the Administrative Agent shall reasonably
require.


(b)Each Loan Party and each Subsidiary of any Loan Party (to the extent relating
to the transactions contemplated by the Loan Documents) will permit the
Administrative Agent and each Lender or any of their respective representatives
(including outside auditors), at reasonable times and intervals and with
reasonable prior notice unless a Default or Event of Default has occurred and is
continuing, to visit all of its offices, to discuss its financial matters with
its officers and independent public accountant (and each Loan Party hereby
authorize such independent public accountant to discuss financial matters of any
Loan Party or any Subsidiary of any Loan Party with each Lender or its
representatives whether or not any representative of any Loan Party or any
Subsidiary of any Loan Party is present) and to examine (and, at the expense of
the Borrowers, copy extracts from) and conduct audits of any of its account
receivables, other assets and books or other corporate records (including
computer records).


(c)If any Default or Event of Default has occurred and is continuing, as may be
requested by the Administrative Agent or the Required Lenders, the Borrowers
shall host a meeting of the Lenders to discuss their financial condition and
results of operations (including its financial reports




--------------------------------------------------------------------------------




and related material delivered with respect to such Fiscal Year). Such meeting
shall be held at a mutually convenient location as agreed to by the
Administrative Agent and the Lenders.


(d)The Borrowers will pay all the reasonable fees and expenses of the
Administrative Agent and each Lender in the exercise of their rights pursuant to
this Section, including the reasonable fees and expenses of independent public
accountants and other professionals retained by the Administrative Agent and the
Lenders; provided that, notwithstanding the foregoing, (i) if no Default or
Event of Default has occurred and is continuing, the Borrowers shall not be
required to reimburse the Administrative Agent for such fees and expenses in
connection with more than one audit and one visit per calendar year, and (ii)
unless a Default or an Event of Default has occurred and is continuing, the
Borrowers shall not be required to reimburse the Lenders for any such fees and
expenses.


SECTION 7.1.6    Environmental Covenants.


(a)Each Loan Party and each Subsidiary of any Loan Party will, and will cause
all lessees and other Persons occupying any of the Real Property or their other
properties to:


(i)use and operate all of its facilities and properties in compliance with all
Environmental Laws, keep all permits, approvals, certificates, licenses and
other authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where the failure to do any of the
foregoing, either individually or in the aggregate, could not reasonably be
expected to result in a liability exceeding a Material Environmental Amount;


(ii)take all such actions as are necessary and appropriate so that no liability
with respect to the Environmental Laws may arise which, either individually or
in the aggregate, could reasonably be expected to result in a liability
exceeding a Material Environmental Amount;


(iii)promptly notify the Administrative Agent and provide copies upon receipt of
all material written claims, complaints, notices or inquiries relating to the
condition of the Real Property or compliance with Environmental Laws, and shall
cure and have dismissed with prejudice to the reasonable satisfaction of the
Administrative Agent any actions and proceedings relating to compliance with or
liability pursuant to Environmental Laws which, either individually or in the
aggregate, could reasonably be expected to result in a liability exceeding a
Material Environmental Amount; and


(iv)provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section.


(b)Prior to acquiring any ownership or leasehold interest in any additional real
property after the Effective Date that could give rise to any Loan Party or any
Subsidiary of any Loan Party being found subject to potential liability under
any Environmental Law, the Borrowers will (i) obtain a written report by a
reputable independent environmental consultant reasonably acceptable to the
Administrative Agent (an “Environmental Consultant”) as to its assessment of the
presence or potential presence of significant levels of any Hazardous Material
on, in, under or about such property, or of other conditions that could give
rise to a potentially significant liability to any Loan Party or any Subsidiary
of any Loan Party under violations of any Environmental Law relating to such
transaction, and notify the Administrative Agent of such potential transaction,
and (ii) afford the Administrative Agent a reasonable opportunity to review, to
discuss such report with the Environmental Consultant who prepared it and a
knowledgeable representative of the Borrowers. The Administrative Agent shall




--------------------------------------------------------------------------------




have the right, but shall not have any duty, to obtain, review, or discuss any
such report.


(c)If any Default or Event of Default has occurred and is continuing or if the
Administrative Agent or any Lender has formed a reasonable belief that material
violations of Environmental Laws may exist or Hazardous Materials may be present
on the Real Property in amounts or under circumstances which could reasonably be
expected to result in a liability exceeding a Material Environmental Amount,
then, at the Administrative Agent’s request, the each Loan Party and each
Subsidiary of any Loan Party shall perform, or use commercially reasonable
efforts to cause to be performed by any other responsible party, tests,
including subsurface testing, soil and groundwater testing, and other tests
which may physically invade the Real Property pursuant to a scope of work
proposed by the Borrowers and approved by the Administrative Agent (the
“Environmental Tests”), as the Administrative Agent, in its reasonable
discretion, determines is necessary to (i) investigate the condition of the Real
Property, (ii) protect the security interest created under the Mortgages and the
other Loan Documents and (iii) determine compliance in all material respects
with all Environmental Laws, the provisions of the Loan Documents and other
matters relating thereto. The Loan Parties and Subsidiaries of any Loan Party
shall provide true and accurate copies of the results of the Environmental Tests
to the Administrative Agent and the Lenders upon receipt of the results. In the
event that (I) any Loan Party or any Subsidiary of any Loan Party fails to
promptly initiate the Environmental Tests requested by the Administrative Agent,
(II) any Loan Party or any Subsidiary of any Loan Party fails to provide to the
Administrative Agent and the Lenders with the results of such Environmental
Tests within 60 days of the request therefor or such additional time as the
Administrative Agent shall agree in its sole discretion or (III) the
Administrative Agent or the Required Lenders are not reasonably satisfied with
the results of such Environmental Tests, then the Administrative Agent may
undertake to perform or cause to be performed, at the Borrower’s expense, such
Environmental Tests for the account of the Borrowers and the other Loan Parties.


(d)Each Loan Party and each Subsidiary of any Loan Party shall, in accordance
with prudent industry practice, from time to time perform any remediation,
reclamation or similar action required under any applicable Environmental Law,
any such actions with respect to the Real Property to include, but not be
limited to, the investigation of the condition of the Real Property, the
preparation of any feasibility studies, reports or remedial plans, and the
performance of any cleanup, remediation, containment, operation, maintenance,
monitoring or restoration work, whether on or off of the Real Property. Each
plan of remediation shall be subject to the prior review of the Administrative
Agent. All such work shall be performed by one or more Environmental
Consultants. Each Loan Party and each Subsidiary of any Loan Party shall proceed
continuously and diligently with such investigatory and remedial actions,
provided that in all cases such actions shall (i) be in accordance with the
remediation plan approved by an appropriate Governmental Authority and all
applicable Environmental Laws and (ii) be performed in a good, safe and
workmanlike manner so as to minimize, to the extent practicable, any impact on
the business conducted at or the value of the Real Property. The Borrowers shall
pay all costs actually incurred in connection with such investigatory and
remedial activities, including all power and utility costs, and any and all
Taxes or fees that may be applicable to such activities. Each Loan Party and
each Subsidiary of any Loan Party shall promptly provide to the Administrative
Agent and the Lenders copies of testing reports and results generated in
connection with such activities. Promptly upon completion of such investigation
and remediation, each Loan Party and each Subsidiary of any Loan Party shall
permanently close all monitoring wells and test holes in compliance with
applicable Laws, remove all associated equipment and restore the Real Property
to the maximum extent practicable, which shall include, without limitation, the
repair of any surface damage. Within 30 days of demand therefor, the Borrowers
shall provide the Administrative Agent with a bond, letter of credit or similar
financial assurance reasonably satisfactory to the Administrative Agent
evidencing that the necessary




--------------------------------------------------------------------------------




funds are available to perform the obligations established by this clause,
unless a bond or similar financial assurance at least in the amount required by
the Administrative Agent is in full force and effect and is available and is in
fact used by the relevant Governmental Authority to pay such obligations.


(e)The Administrative Agent, whether or not the Administrative Agent has
acquired possession or title to the Real Property, shall have the right to
undertake any and all actions to remediate the Real Property which any Loan
Party or any Subsidiary of any Loan Party shall fail to perform or cause to be
performed in accordance with the requirements of this clause.


SECTION 7.1.7    As to Intellectual Property Collateral.


(a)Each Loan Party and each Subsidiary of any Loan Party shall take all actions
necessary to ensure that no Intellectual Property Collateral lapses, becomes
abandoned, dedicated to the public, invalid, unenforceable or subject to any
adverse determination or development (including the institution of, or any
adverse determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any foreign
counterpart thereof or any court), unless the Borrowers shall either (i)
reasonably and in good faith determine (and notice of such determination shall
have been delivered to the Administrative Agent) that any of such Intellectual
Property Collateral is of negligible economic value to each Loan Party and each
Subsidiary of any Loan Party or (ii) have a valid business purpose (exercised in
the ordinary course of business that is consistent with past practice).


(b)In no event shall any Loan Party, any Subsidiary of any Loan Party or any of
their agents, employees, designees or licensees file an application for the
registration of any Intellectual Property Collateral with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in any other country or any political subdivision thereof,
unless it promptly informs the Administrative Agent, and upon request of the
Administrative Agent, executes and delivers any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s first priority security interest in such
Intellectual Property Collateral and the goodwill and general intangibles of
each Loan Party and each Subsidiary of any Loan Party relating thereto or
represented thereby.


(c)Each Loan Party and each Subsidiary of any Loan Party will take all necessary
steps, including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
any application (and to obtain the relevant registration) filed with respect to,
and to maintain any registration of, the Intellectual Property Collateral,
including the filing of applications for renewal, affidavits of use, affidavits
of incontestability and opposition, interference and cancellation proceedings
and the payment of fees and taxes (except to the extent that dedication,
abandonment or invalidation is permitted under clause (a)).


SECTION 7.1.8    Payment of Taxes and Claims; Deposits for Taxes and Insurance
Premiums.


(a)Each Loan Party and each Subsidiary of any Loan Party will comply in all
material respects with all material permits, licenses, authorizations,
approvals, entitlements,
accreditations and privileges of each Governmental Authority and all applicable
Laws that are, in each case, binding on any of them, the Real Property or their
other property or assets.






--------------------------------------------------------------------------------




(b)Each Loan Party and each Subsidiary of any Loan Party will pay before the
same become delinquent, all (i) its Indebtedness and other obligations and (ii)
lawful claims for labor, materials and supplies or otherwise, except for the
non-payment of such claims that (A) are being diligently contested in good faith
by appropriate proceedings which (1) suspend collection of the contested
Indebtedness or claim and any Lien arising therefrom and (2) for which adequate
reserves in accordance with GAAP shall have been set aside on its books and (B)
could not reasonably be expected to result in, either individually or in the
aggregate, a material liability to any of them. If such contest is terminated,
adversely resolved or the conditions set forth in this Section are no longer
met, each Loan Party and each Subsidiary of any Loan Party shall promptly pay or
discharge the contested Indebtedness and claims.


(c)Each Loan Party and each Subsidiary of any Loan Party will file all Federal
and other material tax returns required to be filed in any jurisdiction and pay
all Taxes imposed or levied upon the Collateral or on the interests created by
any Mortgage or with respect to the filing of any Mortgage, or on the Lien and
other interests created by any Mortgage, to the extent such Taxes have become
due and payable and before they have become delinquent. Any Loan Party and any
Subsidiary of any Loan Party may, at its own expense, in good faith and by
appropriate proceedings diligently contest any such Taxes and, in the event of
any such contest, may permit the Taxes so contested to remain unpaid during the
period of such contest and any appeal therefrom, provided that during such
period the Loan Parties and the Subsidiaries of the Loan Parties shall be in
compliance with this Agreement and that adequate reserves for such Taxes shall
have been set aside on their books in accordance with GAAP.


(d)
[reserved.]



(e)In the event of the passage, after the Effective Date, of any Law that
deducts from the value of the Collateral any Tax or changes the taxation of
mortgages, deeds of trust and/or security agreements, or the manner of the
collection of any such Taxes, in each case which has the effect of imposing any
additional payment or expense against any of the Collateral or upon the
Administrative Agent or any Lender, the Borrowers shall pay such Tax or promptly
reimburse the Administrative Agent or such Lender for its or their payment.


SECTION 7.1.9    Further Assurances; Additional Collateral; Additional Loan
Parties


(a)Each Loan Party and each Subsidiary of any Loan Party will execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds to secure debt and other
documents), which may be required under any Law, or which the Administrative
Agent or the Required Lenders may reasonably request, to comply with the terms
of this Agreement and the other Loan Documents, including causing the Collateral
to be subject to a first priority security interest in favor of the
Administrative Agent, for the benefit of the Lender Parties (subject, in the
case of non-possessory security interests, to the Liens permitted by Section
7.2.3), securing all the Obligations, all at the expense of the Borrowers. The
Borrowers also agree to provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Loan Documents.


(b)If any property or asset is acquired by any Borrower or any Subsidiary of any
Borrower (other than a Shell Subsidiary to the extent consistent with the
definition thereof), the Borrowers will notify the Administrative Agent promptly
thereof (except such notice shall not be required




--------------------------------------------------------------------------------




if the Administrative Agent has a valid first priority perfected security
interest in such property or asset by virtue of any actions previously taken by
or on behalf of the Administrative Agent) and will cause such property or asset
to be subjected to a first priority security interest in favor of the
Administrative Agent (subject, in the case of non-possessory security interests,
to the Liens permitted by Section 7.2.3), and will take, and cause its
Subsidiaries to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens (including the
actions described in clause
(a)and obtaining Landlord Estoppel Certificates with respect to assets located
on leased Real Property).


(a)Without limiting the above, if any Real Property is acquired on or after the
Effective Date by any Borrower or any Subsidiary of any Borrower, subject to the
exceptions and extensions set forth in the last sentence of the definition of
“Real Property Documents” with respect to certain acquisition of Real Property,
the Loan Parties will deliver to the Administrative Agent:


(i)written notice of such acquisition at least forty-five (45) days (or such
shorter notice as the Administrative Agent may agree to in its sole discretion)
prior to the closing of the same,


(ii)not less than thirty (30) days prior (or such shorter period of time as the
Administrative Agent may agree to in its reasonable discretion) to the closing
of such acquisition of additional Real Property, copies of the substantially
complete form of the Real Property Documents,


(iii)not less than two (2) Business Day prior (or such shorter period of time as
the Administrative Agent may agree to in its reasonable discretion) to the
closing of such acquisition of additional Real Property, copies of the final
form of the Real Property Documents,


(iv)prior to such closing of such acquisition of additional Real Property copies
or originals, as applicable, of the final, fully executed Real Property
Documents; and


(v)not later than ninety (90) days after such closing of such acquisition of
additional Real Property (or such longer period of time as the Administrative
Agent may agree to in its reasonable discretion), recorded copies of any
Mortgage, Mortgage Amendment, UCC financing statement or other applicable Real
Property Documents;


(For the avoidance of doubt, as provided in the definition of “Real Property
Documents,” the Administrative Agent may elect in its sole discretion to accept
delivery of one or more of the Real Property Documents after the closing of such
acquisition and/or to waive delivery of one or more of the Real Property
Documents.)


(b)Without limiting the above, if any Subsidiary of any Loan Party is
established or acquired after the Effective Date, the Loan Parties will, and
will cause their Subsidiaries to, deliver to the Administrative Agent


(i)written notice of such establishment or acquisition at least thirty
(30) days (or such shorter notice as the Administrative Agent may agree to in
its sole discretion) prior to the same, which notice shall identify whether such
new Subsidiary shall be a Shell Subsidiary; and


(ii)prior to (i) such event, transaction or date as would result in a Shell
Subsidiary no longer qualifying as a Shell Subsidiary or (ii) such establishment
or acquisition of a Subsidiary not designated as a Shell Subsidiary (or, in each
case, such later time as the Administrative




--------------------------------------------------------------------------------




Agent may agree to in its sole discretion), copies or originals, as applicable,
of the final, fully executed Joinder Documents.


SECTION 7.1.10 Exercise of Rights under Transaction Documents. Each Loan Party
and each Subsidiary of any Loan Party will enforce in its reasonable business
judgment all of its material rights under each Transaction Document to which it
is a party, including, without limitation, all material indemnification rights
thereunder, and pursue all material remedies that are available to any Loan
Party or any Subsidiary of any Loan Party with diligence and in good faith in
connection with the enforcement of any such rights.


SECTION 7.1.11    Timber Affirmative Covenants.


(a)Management. The Timberland shall be operated in accordance with (i) industry
standards for their highest and best use as timberlands, having due regard to
soil conditions, stand arrangements and other factors relevant to the conduct of
sound silvicultural and harvesting practices and (ii) Best Management Practices.


(b)Timberland Operating Agreement. Each Timberland Operating Agreement shall
remain in full force and effect and there shall be no default, breach or
violation existing thereunder by any party thereto and no event shall occur
(other than payments due but not yet delinquent) that would entitle any party
thereto to terminate such Agreement. No Timberland Operating Agreement shall be
modified in any respect except as provided in clause (a) of Section 7.2.10. No
Loan Party or Subsidiary of any Loan Party shall enter into any agreement
relating to the management or operation of the Timberland without the express
consent of the Administrative Agent. If at any time the Administrative Agent
consents to the appointment of a new or additional timber manager, such new or
additional manager and the applicable Loan Parties (and applicable Subsidiaries,
if any) shall, as a condition of the Administrative Agent’s consent, execute an
agreement either substantially in the form of the Timber Manager Subordination
Agreement as of the Effective Date or in form and content acceptable to the
Administrative Agent in its sole discretion. Timber Manager may not assign,
delegate or subcontract any of its rights or obligations under any Timberland
Operating Agreement or any other Loan Document to which it is a party without
the prior written consent of the Administrative Agent in its sole discretion
unless (i) the Timber Manager’s obligations under each Timberland Operating
Agreement and any other Loan Document to which the Timber Manager is a party
shall remain unchanged, (ii) Timber Manager shall remain solely responsible to
the parties of each Timberland Operating Agreement and any other Loan Document
to which the Timber Manager is a party for the performance of such obligations,
and
(iii)the Loan Parties, the Subsidiaries of the Loan Parties, the Administrative
Agent and the Lenders shall continue to deal solely and directly with the Timber
Manager in connection with the Timber Manager’s rights and obligations under
each Timberland Operating Agreement and any other Loan Document to which the
Timber Manager is a party.


(a)Annual Operating Plan. As soon as available and in no event later than 10
Business Days prior to the beginning of each calendar year, Timberlands II will
submit to the Lenders on behalf of the Landholders an annual plan of operations
for forest management, silviculture, planting, thinning and Timber harvesting
(the “Harvest Plan”) for the Timberland (which shall be prepared on a per
Division basis), for the following year, which shall be prepared or reviewed by
the Timber Manager, the Administrative Agent and the Administrative Agent’s
consultant (if any). The Harvest Plan shall identify by a GIS based system of
identification that corresponds to the legal descriptions of the Timberland
attached to the Mortgages, the land area of each Division to be harvested, so
that the Administrative Agent can verify that the Timberland is being harvested
in an orderly and efficient manner. Also, each Harvest Plan shall be accompanied
by a certification by a Financial Officer of Timberlands II (and, if




--------------------------------------------------------------------------------




any Timberlands of any other Landholder are included in the Harvest Plan, such
other Landholder) that Timberlands II can meet the performance requirements of
the Supply Agreements on a current and prospective basis during the period
covered by such Harvest Plan. The Landholders shall promptly notify the
Administrative Agent of any material changes in the Harvest Plan, which changes
shall be subject to approval by the Administrative Agent.


(b)Timber Harvesting and Forest Management Operations. If no Default or Event of
Default has occurred and is continuing, each Landholder may cut and remove its
Timber from its Timberland subject to satisfaction of the following conditions:


(i)All cutting, logging and removal of Timber shall be in accordance with Best
Management Practices.


(ii)All cutting operations of Timber shall be conducted in such a manner as to
realize in accordance with industry standards the greatest return from the
Timber, to effect suitable utilization of the Timberland, to assure the early
and complete regeneration of stands of desirable Timber and to maximize
development of Timber, both as to growth and quality. All standing Timber shall
be cut as close to the ground as practicable in order to leave the lowest stump,
with jump-butting to be used when necessary. All desirable Timber that is not at
the time being harvested, including young trees, shall be protected against
unnecessary injury from felling, skidding and hauling. All measures reasonably
practicable shall be used in cutting operations to prevent soil erosion
including the proper location of skidways and roads.


(iii)Any intermediate harvesting of Timber shall be carried out in accordance
with industry standards to produce the maximum growth on the maximum number of
stems, consistent with the production in accordance with industry standards in
order to maximize the greatest quantity and quality of merchantable Timber, and
all harvesting shall be carried on in a manner calculated to realize in
accordance with industry standards the maximum investment value in the
Timberland.


(iv)Each Landholder shall keep and maintain at its offices adequate and accurate
books and records of all Timber cut and removed from its Timberland and the
payments received therefrom. Each Landholder shall furnish a record of cuttings
and payments to the Administrative Agent in a form and at such times as the
Administrative Agent may specify from time to time, but not less frequently than
45 days after each calendar quarter (with a comprehensive year-end summary with
the fourth calendar quarter report). All such reports shall include (A)
independent information for each Division; (B) the total net volume of logs
scaled by species for each product type; (C) the number of acres of the
Timberland and in each Division on which cutting in the form of clear cutting,
seed tree, shelterwood, cover story removal and commercial thinning was
conducted (with the number of acres for each such form of cutting being
separately stated and the location of the acreage for each such form of cutting
being identified according to the descriptions of Divisions used in the Harvest
Plan); (D) the number of acres of the Timberland in which Timber was lost or
destroyed (with the number of acres lost or destroyed by each cause being
separately stated and the location of the acreage lost or destroyed by each
cause being identified); (E) a description of all improvements made on the
Timberland (including, but not limited to, all buildings and capitalized forest
roads and all pre-commercial thinning) and the acres affected by each such
improvement (with the location of such improvements and acres being identified
according to said descriptions); (F) a description of silviculture operations,
site preparation and replanting (with the number of acres affected, the location
and the type of product replanted); and (G) such other information as the
Administrative Agent may reasonably specify from time to time with respect to
the management of and activities on the Timberland. No later than 45 days after
the end of each calendar year (or such later date as the Administrative Agent
may approve in its




--------------------------------------------------------------------------------




sole discretion), each Landholder shall provide a summary report of cuttings and
payments for the preceding calendar year, including all information on each
quarterly report that was delivered for the preceding calendar year and a
comparison of the respective period’s cutting compared with the Harvest Plan for
such period and the requirements of the Supply Agreements. Each Landholder shall
also furnish with each such periodic report, unless previously provided, maps
satisfactory to the Administrative Agent, showing the location of the Divisions
on which the cutting, loss or destruction, site preparing and replanting and
improvements reported on by such Landholder occurred or were made. Each such
quarterly report shall be certified true and correct by a Financial Officer of
the applicable Landholder and the Timber Manager, including a certification that
such Landholder and the Timberland are in compliance with the Harvest Plan and
the requirements of this Section.


(v)The Administrative Agent will have the right to inspect the Timberland,
scaling practices, scaling slips and summaries, at any reasonable time and upon
prior notice. Additionally, the Administrative Agent may, at its option, appoint
a third party consulting forester of its choice to perform loan monitoring
services, including conducting property inspections, monitoring of Timber
harvesting, audit of each Landholder’s current cruise and inventory data, Timber
volumes, Timber management plans and other services deemed reasonably necessary
by the Administrative Agent so as to monitor compliance by each Loan Party and
each Subsidiary of any Loan Party with the requirements of this Agreement or any
of the other Loan Documents. Each Borrower agrees to pay all reasonable fees and
expenses charged by such consulting foresters for such inspections and services.


(vi)Each Landholder, each other Loan Party and each other Subsidiary of any Loan
Party shall comply in all material respects with all Laws concerning the
harvesting of Timber and operation of a tree farm with respect to the
Timberland.


(vii)The remainder of any Timber cut for pine sawtimber or hardwood sawtimber
not utilized through generally accepted sawmilling processes and normally
referred to as topwood may be utilized as pulpwood at the applicable
Landholder’s discretion.


(viii)The cutting restrictions contained in this Section shall not apply to
Timber cut for the purpose of salvaging Timber from loss due to oil, gas or
mineral operations, insect infestation, fire or, with the prior approval of the
Administrative Agent, for the purpose of carrying out sound forestry practices.


(ix)The words “year(s)” and “cutting period(s)” as used in this Agreement shall
mean the period from January 1 to December 31.


(x)If during any cutting period there is damage to the Timber on the Timberland
by trespass, unauthorized cutting, mining, drilling, right-of-way clearing,
condemnation, fire, disease, insects, storm or other hazards, the applicable
Landholder shall promptly cut Timber or take such other reasonable and prompt
measures as may be necessary to protect Timber from further damage in accordance
with good forestry practices.


(xi)Each Landholder will promptly notify the Administrative Agent of any damage
to the Timberland affecting more than 500 acres.


(xii)All reasonable measures shall be taken by each Landholder to insure proper
regeneration of the Timber on the Timberland in order to maximize the
development of the Timber, both as to growth and quality. Any clear-cut area and
each area without adequate seed source shall be site-prepared and replanted
within 12 months of such cutting (or such later date as the Administrative Agent




--------------------------------------------------------------------------------




may approve in its sole discretion) with desirable species using the most
superior-type seedlings available and in any event, using then- current sound
forestry practices. In other areas when regeneration is not accomplished by
natural means within a reasonable time, the applicable Landholder shall
institute and maintain a planting program designed adequately to reforest such
land. Notwithstanding the foregoing, no Landholder shall be required to take any
actions pursuant to this clause which is not required by the terms of any Timber
Lease in which it is the lessee.


(xiii)Prior to the commencement by any Landholder of any harvesting, mining or
similar activities near any boundary line of the Timberland, such Landholder
shall have said boundaries marked in order to prevent unauthorized harvesting
from occurring. In the event adjoining landowners are conducting timber
harvesting, mining or similar activities on their property near any boundary
line of the Timberland, the Landholder will cause the boundary lines to be
clearly marked to prevent unauthorized cutting. Each Landholder shall cause its
Timberland to be inspected periodically for the purpose of preventing the
unauthorized cutting of Timber.


(xiv)Each Landholder shall maintain at all times in accordance with sound
silvicultural practices all reasonable and effective measures to prevent the
development of and to control the spread of disease and insect infestation on
its Timberland, including, the shifting of logging operations, to the extent
economically feasible, to remove diseased or insect- infested Timber and other
Timber threatened with disease or insect infestation and all such other accepted
forest sanitation and control measures as are necessary to prevent the
development and spread of disease and insect infestation.


(c)Salvage. To the extent economically feasible, all Timber that is dead,
diseased, fallen or otherwise damaged by casualty or as a result of insect
infestation, shall be salvaged and harvested in accordance with sound
silvicultural practices.


(d)Fire Protection. All measures shall be taken which are reasonably necessary
to protect the Timberland from loss by fire, which measures shall be at least
equal to fire-control practices generally followed on timber producing property
in the same general area, including the adoption of suitable prevention and
control measures, the maintenance of adequate firefighting equipment, the
maintenance of fire lanes where needed, the use of fire patrols, proper disposal
of slash and full cooperation with Governmental Authorities on matters of fire
prevention and control. Each Landholder shall maintain membership in forest
protective associations where any of its Timberland fall within a forest
protective district under the jurisdiction of any such association, and shall
pay as due any forest patrol assessments of any state forester or of such forest
protective association.


(e)Maintenance of Roads. The existing system of roads and roadways shall be
maintained in such manner as to permit access of mobile firefighting equipment
to substantially all parts of the Timberland.


(f)Cruise and Appraisals. Within 60 days of a request by the Administrative
Agent in the exercise of its reasonable discretion (which request, unless an
Event of Default has occurred and is continuing, shall not be made more than
once in any period of 12 consecutive months), each Landholder, at the sole cost
and expense of Loan Parties, shall deliver to the Lenders a Timber cruise and/or
appraisal of all or any portion of such Landholder’s Timberland, in each case,
as the Administrative Agent shall have specified in its request. Each such
appraisal shall assign independent values to each Division and any Timber Lease.
Each such appraisal shall be done by American Forest Management or other
nationally recognized forestry appraisal firm that is acceptable to the
Administrative Agent. Each such Timber cruise shall be done by a third party
professional that is acceptable to the Administrative Agent; provided that, if
no Event of Default has occurred and is continuing, the Administrative Agent




--------------------------------------------------------------------------------




may in its sole discretion accept a Timber cruise conducted by the Landholders
or their agents. Each such Timber cruise and appraisal, as well as the scope
thereof and the methods and assumptions included therein (including any
“extraordinary assumptions” or “hypothetical conditions” (each as defined by the
Uniform Standards of Professional Appraisal Practice), must be acceptable in
form and substance to the Administrative Agent.


(g)Inventory Updates. In connection with any appraisals conducted pursuant to
clause (h), each Landholder shall, if requested by the Administrative Agent,
deliver to the Lenders an updated Timberland inventory report that is reasonably
acceptable to the Administrative Agent. Such updated Timberland inventory report
shall, among other things, reflect volumes removed, destroyed or miscalculated
pursuant to the records and/or knowledge of such Landholder and/or the Timber
Manager, plus the then applicable added growth of the Timber volumes since the
latest of either (i) the date of the last inventory report or (ii) such
Landholder’s last proprietary internal inventory system volume estimate.


(h)
Reserved.



(i)Notice of Appraisal or Cruise. Each Landholder shall promptly provide to the
Lenders a copy of any appraisal or cruise related to its Timberland.


(j)Supply Contracts. No Landholder or any other Loan Party or any Subsidiary of
any Loan Party shall consent to any amendment, supplement, waiver or other
modification, termination or assignment of the Supply Agreements without the
prior consent of the Administrative Agent, and shall furnish the Administrative
Agent all information available to any Loan Party or any Subsidiary of any Loan
Party, as well as any additional information reasonably requested by the
Administrative Agent, with respect thereto.


(k)Timber Sale and Release. If no Event of Default has occurred and is
continuing or would result from the taking of any actions pursuant to this
clause, permission is hereby granted by the Lenders to the Landholders to cut,
or allow others to cut, Timber from its respective Timberland in accordance with
the current Harvest Plan previously approved by the Administrative Agent and on
the terms and conditions set forth in this Agreement, including, without
limitation, clause (d), and so as not to result in a violation of Section 7.2.4;
provided however, no Timber may be cut from any portion of the Timberland
(including from any portion consisting of recently acquired, additional Real
Property excepted from clause (p) of the definition of “Real Property Documents”
at the option of the Loan Parties or the option of the Administrative Agent as
provided herein) for which the Administrative Agent has not received and
approved a current Harvest Plan. If no Event of Default has occurred and is
continuing, the Lien of the Mortgages (and the related security interests under
the U.C.C.) against any cut or severed Timber (but not the proceeds thereof, it
being the intent hereof that the Administrative Agent’s Lien, on behalf of the
Lenders, and security interest continue in the proceeds) shall be released,
without any action by any of the Landholders, the Administrative Agent or the
Lenders, upon the sooner of: (i) receipt by the applicable Landholder of full
payment therefor and deposit of such amounts in the Revenue Account or another
Pledged Account of the applicable Landholder, or (ii) its removal from the
Timberland and after weight or volume is established and payment therefore
assured in a manner reasonably acceptable to the Administrative Agent. The
Borrowers shall pay to the Administrative Agent all reasonable fees, costs and
expenses incurred by the Administrative Agent in connection with any such
partial releases including, without limitation, legal, appraisal and accounting
fees incurred by the Administrative Agent and all other expense, and recording
and title insurance and title expenses.


(l)Partial Release Provisions. If no Default or Event of Default has occurred
and is continuing or would result from the taking of any actions pursuant to
this clause, the Administrative




--------------------------------------------------------------------------------




Agent agrees to provide the applicable Landholder with partial releases of the
Mortgages with respect to the Timberland sold or otherwise disposed of in
accordance with the terms of this Agreement (the portions of the Timberland
subject to such partial release being, the “Release Parcel”), subject to the
following terms and conditions:


(i)All proceeds of the Release Parcel have been applied as provided in clause
(b) of Section 3.1.2 and Section 3.1.3.


(ii)The proposed release of the Release Parcel does not adversely affect the
Administrative Agent’s security interest on any of the other Collateral.


(iii)The proposed release of the Release Parcel does not, in the Administrative
Agent’s judgment, impair in any material respect (in the determination of the
Administrative Agent) the access to, or value, income producing ability,
marketability or operational efficiency of, the remaining Timberland.


(iv)At the Administrative Agent’s request, the Borrowers shall cause the title
insurance company which issued the Administrative Agent’s title insurance policy
in connection with the Mortgage relating to the Release Parcel to issue an
endorsement to such title insurance policy which is in form and substance
satisfactory to the Administrative Agent with respect to the Release Parcel.


(v)All reasonable out of pocket fees, costs and expenses actually incurred by
the Administrative Agent in connection with the consideration of any request for
a partial release of the Release Parcel (including, without limitation, legal,
appraisal and accounting fees and expenses, and all recording, title insurance
premiums and title expenses) shall be borne solely by the Borrowers. In
addition, in connection with each request for a partial release of a Release
Parcel under this clause, the Administrative Agent shall be entitled to receive
payment of a reasonable administration fee for each Release Parcel so released.


(m)Leases. With respect to all Timberland that any Landholder is the lessor
(including the Mineral Leases), such Landholder shall (i) enforce such leases in
a diligent, commercially reasonable and professional manner and (ii) furnish to
the Administrative Agent annually (together with the year-end summary report
delivered pursuant to clause (d)(iv)), and upon request of the Administrative
Agent any other time, a rent roll certified by a Financial Officer of such
Landholder, which lists the expiration date, the rental and when paid through,
whether any default exists thereto and any other information reasonably
requested by the Administrative Agent. No Landholder, any other Loan Party or
any Subsidiary of any Loan Party shall enter into any lease, as lessor,
affecting any portion of the Timberlands without the prior consent of the
Administrative Agent, provided that the Administrative Agent and the Landholders
shall work together to establish forms and parameters for routine leases so as
to avoid the necessity of review of individual routine leases by the
Administrative Agent (it being agreed that lease transactions documented
utilizing such forms that are approved by the Administrative Agent shall not
require the consent of the Administrative Agent to enter into the same).


(n)Estoppel Certificates as to Loans. Each Borrower, within five Business Days
after request by the Administrative Agent, shall furnish the Lenders from time
to time with a statement, duly acknowledged and certified, setting forth (i) the
amount of the original principal amount of the Loans, (ii) the unpaid principal
amount of the Loans, (iii) the rate of interest on the Loans, (iv) the date
through which all installments of interest, commitment fees and/or principal
have been paid, (v) any offsets or defenses to the payment of the Obligations,
if any and (vi) such other information as shall be reasonably requested by the
Administrative Agent.




--------------------------------------------------------------------------------






(o)Estoppel Certificates as to Third-Parties. Each Landholder, upon request by
the Administrative Agent, will use commercially reasonable efforts to obtain and
furnish (within 30 days after request therefor and, if no Default or Event of
Default has occurred and is continuing, not more frequently than once in any
period of 12 consecutive months with respect to each relevant Person) statements
from purchasers of Timber or lessees under coal leases and oil and gas leases,
as to the amount of timber purchased or coal, oil or gas extracted, as the case
may be, and the amounts paid therefrom to such Landholder or any other Loan
Party or any Subsidiary of any Loan Party during the preceding 12 months.


(p)Timber Leases, Generally. In addition to making payment of all rent, Tax and
other payments and charges required to be made by any Landholder as tenant or
grantee under and pursuant to the provisions of each Timber Lease, each
Landholder covenants that it will:


(i)diligently and timely perform and observe all of the terms, conditions and
covenants of each such Timber Lease that are required to be performed and
observed by such Landholder, to the end that all things shall be done which are
necessary to keep unimpaired Timberland rights under each such Timber Lease, and
each Landholder agrees that no release or forbearance of any of its obligations
under any Timber Lease shall release such Landholder from any of its obligations
under this Agreement or any other Loan Agreement with regard to the same;


(ii)promptly notify the Administrative Agent of any default by any Person in the
performance and observance of any of the terms, conditions or covenants to be
performed or observed under each such Timber Lease;


(iii)promptly notify the Administrative Agent of the giving of any notice under
each such Timber Lease of any default of any Landholder in the observance of any
terms, covenants or conditions of each such Timber Lease, and promptly deliver
to the Administrative Agent a true copy of each such notice; and
(iv)except as permitted pursuant to clause (x) of this Section 7.1.11, not
surrender the leasehold estate or cutting rights that is the subject of each
such Timber Lease nor cause or permit the termination or cancellation of any
such Timber Lease except at the stated end of the lease term or Timber Deed or
enter into any agreement (whether oral or written) modifying, supplementing or
amending any such Timber Lease, in each case without the prior consent of the
Administrative Agent.


(q)Timber Leases, Corrective Action. The Administrative Agent shall have the
right (but shall not be obligated) to take any action that the Administrative
Agent deems necessary or desirable to prevent or to cure any default by any
Landholder in the performance of or compliance with any Landholder’s obligations
under any Timber Lease. Upon receipt by the Administrative Agent of any notice
of a default by any Landholder under a Timber Lease, the Administrative Agent
may take any action it deems reasonably appropriate in order to cure such
default even though the existence of such default or the nature thereof may be
questioned or denied by any Landholder. Each Landholder hereby expressly grants
to the Administrative Agent, and agrees that the Administrative Agent shall
have, the absolute and immediate right to enter in and upon the Timberland or
any part thereof to such extent and as often as the Administrative Agent, in its
sole discretion, deems necessary or desirable in order to prevent or to cure any
such default by any Landholder under any Timber Lease. The Administrative Agent
may pay and expend such sums of money as the Administrative Agent deems
reasonably necessary for any such purpose, and each Borrower hereby agrees to
pay to the Administrative Agent, promptly upon demand, all such sums so paid and
expended by the Administrative Agent.






--------------------------------------------------------------------------------




(r)Timber Leases, Further Security. As further security for the repayment of the
Indebtedness secured hereby and for the performance of the covenants contained
herein and in each Timber Lease, each Landholder hereby assigns to the
Administrative Agent, for the benefit of the Lender Parties, all of its rights,
privileges and prerogatives as lessee or grantee under each Timber Lease to
terminate, cancel, modify, change, supplement, alter or amend each such Timber
Lease, and any such termination, cancellation, modification, change, supplement,
alteration or amendment of any Timber Lease without the prior consent by the
Administrative Agent shall be void and of no force and effect; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall have no right to terminate, cancel, modify, change,
supplement, alter or amend any such Timber Lease. Each Landholder represents and
warrants that it has delivered to the Administrative Agent a true and accurate
copy of each Timber Lease, to which it is a party, together with all amendments
thereto if any.


(s)Timber Lease, No Merger. Unless the Administrative Agent shall otherwise
expressly consent, the fee title to the land leased under any Timber Lease and
the leasehold estate therein held by any Landholder shall not merge but shall
always remain separate and distinct, notwithstanding the union of said estates
either in the lessor or in the lessee under the Timber Lease, or in a third
party by purchase or otherwise.


(a)Timber Lease, Certificates of Estoppel. Each Landholder shall, from time to
time, use its best efforts to obtain from the lessor under any Timber Lease or
any grantor or current owner of the property encumbered by any Timber Deed such
certificates of estoppel with
respect to compliance by such Landholder with the terms of the Timber Lease as
may be requested by the Administrative Agent.


(b)Updated Value of the Timberlands.    Upon the sale of any Real Property by
any Landholder for an amount greater than $3,000,000 in connection with a single
sale or $4,000,000 in the aggregate (including all sales by any Landholder)
since the most recent appraisal delivered pursuant to clause (h) of this Section
7.1.11 or otherwise, the Landholders shall deliver to the Lenders a report
updating the Value of the Timberlands. The Value of the Timberlands set forth in
such reports shall be calculated by reducing the Value of the Timberlands
reported in the most recent appraisal delivered pursuant to clause (h) of this
Section 7.1.11 or otherwise by the Cost Basis of the Real Property sold. Upon
the acquisition of any Real Property by any Landholder for an amount greater
than $3,000,000 in connection with a single purchase or $4,000,000 in the
aggregate (including all acquisitions by any Landholder) since the most recent
appraisal delivered pursuant to clause (h) of this Section 7.1.11 or otherwise,
the Landholders may deliver to the Lenders a report updating the Value of the
Timberlands; provided that, (i) for any acquisition of any Real Property by any
Landholder for an amount greater than $4,000,000 in connection with a single
purchase, the Administrative Agent and each Lender shall have received and
approved an appraisal from American Forest Management or another nationally
recognized forestry appraisal firm that is reasonably satisfactory to the
Administrative Agent, (ii) such acquisition is permitted pursuant to the terms
of this Agreement, (iii) such Real Property is subject to a first priority
security interest in favor of the Administrative Agent, and (iv) the Loan
Parties have complied with the terms of and all requests of the Administrative
Agent made pursuant to the Loan Documents, including, without limitation,
Section 7.1.9 of this Agreement.


(c)Termination of Timber Leases. If no Event of Default has occurred and is
continuing or would result from the taking of any actions pursuant to this
clause, permission is hereby granted by the Lenders to the applicable Landholder
to terminate PLM Leases or portions of the LTC




--------------------------------------------------------------------------------




Lease or other Timber Lease on the terms and conditions set forth in this
Agreement, including, without limitation, clause (d); provided, that (i) any
such termination shall not result in a violation of Section 7.2.4, (ii) such
Landholder shall notify the Administrative Agent in writing of each such
termination, which written notification will include (A) the allocated Cost
Basis of each terminated PLM Lease or each portion of the LTC Lease or other
Timber Lease and (B) the net amount of proceeds received in connection with such
termination, (iii) all related Timber Lease Termination Proceeds shall be
applied as provided in Section 3.1.2, (iv) to the extent Timber Lease
Termination Proceeds exceed $3,000,000 in connection with the termination of a
single Timber Lease or a single portion of the LTC Lease, or $4,000,000 in the
aggregate (including all terminations by any Landholder) since the most recent
appraisal delivered pursuant to clause (h) of this Section 7.1.11 or otherwise,
the Landholders shall deliver to the Lenders a report updating the Value of the
Timberlands by reducing the Value of the Timberlands reported in the most recent
appraisal delivered pursuant to clause (h) of this Section 7.1.11 or otherwise
by the allocated Cost Basis, and (v) such termination is (A) consistent with the
most current budget and projections delivered pursuant to Section 7.1.11(p) or
(B) consented to by the Administrative Agent in its sole discretion.


SECTION 7.1.12    Material Accounts.


(a)Each Loan Party acknowledges and confirms that, on or before the date hereof
and pursuant to the terms of this Agreement, each Loan Party (other than
CatchMark Timber) has and will direct that all amounts payable to them from
their account debtors and other Persons shall be deposited in a Material
Account. Each Loan Party acknowledges and confirms that, on or before the date
hereof and pursuant to the terms of this Agreement, each Loan Party has
established and will maintain each Material Account in accordance with this
Agreement. Each Loan Party represents, warrants and covenants that except for
the Material Accounts listed on Item 6.24 of the Disclosure Schedules (as
updated from time to time pursuant to the terms hereof), there are no other
deposit, securities or commodities accounts into which revenues from the
ownership and operation of the Collateral or otherwise are deposited or held by
any Loan Party or any Subsidiary of any Loan Party. So long as any Obligations
shall be outstanding, no Loan Party and no Subsidiary of any Loan Party shall
open any accounts for the deposit of revenues from the ownership and operation
of the Collateral or otherwise other than the accounts described in the
immediately preceding sentence.


(b)Each Loan Party acknowledges that each Account Bank may comply with
instructions originated by the Administrative Agent regarding any Material
Account without further consent by any Loan Party. Notwithstanding the
foregoing, funds, investment property, security entitlements and other financial
assets of any Loan Party that are deposited in or credited to a Material Account
may at the direction of the applicable Loan Party, if no Default or Event of
Default has occurred and is continuing, be invested in one or more Cash
Equivalent Investments; provided, that under no circumstances shall the Lender
Parties be liable for any losses that may be incurred by the Borrowers or any
other Loan Party in the making of any such Cash Equivalent Investments. All
interest, dividends or other earnings which accrue on any Material Account shall
be taxable to the applicable Loan Party.


(c)To secure the full and punctual payment and performance of all the
Obligations, each of the Loan Parties hereby grant to the Administrative Agent,
for the benefit of the Lender Parties, a first priority continuing security
interest in and to the Material Account Collateral.


The Administrative Agent and the Account Bank, as agent for the Administrative
Agent on behalf of the Lender Parties, shall have with respect to the Material
Account Collateral, in addition to the rights and remedies herein set forth, all
of the rights and remedies available to a secured party under the U.C.C.,




--------------------------------------------------------------------------------




as if such rights and remedies were fully set forth herein.


(d)In addition to the rights and remedies provided in Article VIII and elsewhere
herein, if any Event of Default has occurred and is continuing, the
Administrative Agent shall have all rights and remedies pertaining to the
Material Account Collateral as are provided for in any of the Loan Documents,
the U.C.C. and other Laws, including liquidating the same and applying all
proceeds therefrom to the payment of the Obligations as set forth in Section
8.6. Without limiting the foregoing, upon and at all times after the occurrence
and during the continuance of any Event of Default, the Administrative Agent in
its sole and absolute discretion, may use the Material Account Collateral (or
any portion thereof) for any purpose, including but not limited to any
combination of the following: (i) payment of any of the Obligations, in the
order set forth in Section 8.7; provided, that such application of funds shall
not cure or be deemed to cure any Default or Event of Default but shall reduce
the Obligations to the extent of any such repayment; and (ii) reimbursement of
the Administrative Agent or any Lender for any losses or expenses (including,
without limitation, reasonable legal fees) suffered or incurred as a result of
such Event of Default.


(e)Each Loan Party hereby irrevocably constitute and appoints the Administrative
Agent (and its agents and designees) as such Person’s true and lawful attorney-
in-fact, coupled with an interest and with full power of substitution, to
execute, acknowledge and deliver at any time any instruments and to exercise and
enforce every right, power, remedy, option and privilege of such Loan Party with
respect to the Material Account Collateral, and do in the name, place and stead
of such Loan Party, all such acts, things and deeds for and on behalf of and in
the name of such Loan Party, which such Loan Party is required to do hereunder
or under the other Loan Documents, or which any Account Bank or the
Administrative Agent (or its agents or designees) may deem necessary or
desirable, to more fully vest the in the Administrative Agent (or its agents or
designees) the rights and remedies provided for in this Section. The foregoing
powers of attorney are irrevocable and coupled with an interest. Such authority
in favor of the Administrative Agent (and its agents and designees) pursuant to
this Section shall include the right to (i) take control in any manner of any
item of payment in respect of the Material Account Collateral or otherwise
received in or for deposit in any Material Account, (ii) have access to any
lockbox or postal box into which remittances from account debtors or other
obligors in respect of account receivables or other proceeds of Collateral are
sent or received, (iii) endorse any Loan Party’s name upon any item of payment
constituting Material Account Collateral or otherwise received by the
Administrative Agent (or its agents or designees) or any Lender and deposit the
same in any Material Account, (iv) endorse any Loan Party’s name upon any
chattel paper, document, instrument, invoice or similar document or agreement
relating to any account receivable or any goods pertaining thereto or any other
Collateral, including any warehouse or other receipts, or bills of lading and
other negotiable or non-negotiable documents, and (v) sign any Loan Party’s name
on any verification of account receivables and notices thereof to account
debtors or any secondary obligors or other obligors in respect thereof. Each
Loan Party hereby releases the Administrative Agent (or its agents or designees)
and the Lenders and their respective officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
any such Person’s or any Lender’s own gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.


(f)Each Loan Party agree that at any time and from time to time, at the expense
of the Borrowers, each Loan Party will promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or desirable, or that the Administrative Agent or any Lender may
reasonably request, in order to perfect and protect any security interest
granted in the Material Account Collateral or purported to be granted or to
enable the Administrative Agent or




--------------------------------------------------------------------------------




any Lender to exercise and enforce its rights and remedies hereunder with
respect to any Material Account Collateral. In the event of any change in name,
identity or structure of any Loan Party or as otherwise reasonable requested
by the Administrative Agent from time to time, each such Person, at its sole
cost and expense, shall promptly notify the Administrative Agent and take all
actions reasonably requested by the Administrative Agent in order to maintain
its first priority perfected security interest in the Material Account
Collateral.


SECTION 7.1.13    CatchMark TRS Subsidiary Account.


Each of the Borrowers, CatchMark TRS Subsidiary and each other Loan Party
acknowledges and confirms that, on or before the date hereof and pursuant to the
terms of this Agreement, CatchMark TRS Subsidiary has established and will
maintain one or more accounts at an Account Bank for the benefit of the
Administrative Agent, as first priority secured party for the benefit of the
Lender Parties, to serve as the “CatchMark TRS Subsidiary Account” (said account
or accounts, and any account or accounts replacing the same in accordance with
this Agreement, collectively, the “CatchMark TRS Subsidiary Account”), and into
which CatchMark TRS shall deposit all amounts that are payable to it from any
source whatsoever, including, without limitation under the Fiber Supply
Agreement. Each of the Borrowers, CatchMark TRS Subsidiary and each other Loan
Party acknowledges and confirms that, on or before the date hereof and pursuant
to the terms of this Agreement and the Fiber Supply Agreement, CatchMark TRS
Subsidiary has and will give proper notice of the CatchMark TRS Subsidiary
Account to the parties to the Fiber Supply Agreement.


SECTION 7.1.14    Revenue Account.


Each of the Borrowers and each other Loan Party acknowledges and confirms that,
on or before the date hereof and pursuant to the terms of this Agreement,
Timberlands II has established and will maintain one or more accounts at one or
more Account Bank for the benefit of the Administrative Agent, as first priority
secured party for the benefit of the Lender Parties, to serve as the “Revenue
Account” (said account or accounts, and any account or accounts replacing the
same in accordance with this Agreement, collectively, the “Revenue Account”).
Timberlands II shall cause and direct all amounts that are payable to it under
the Master Stumpage Agreement from the harvesting of Timber to the Revenue
Account. CatchMark TRS Subsidiary shall pay directly into the Revenue Account,
as and when due, all amounts owing by it to Timberlands II pursuant to the
Master Stumpage Agreement. Each of the Borrowers, CatchMark TRS Subsidiary and
each other Loan Party acknowledges and confirms that, on or before the date
hereof and pursuant to the terms of this Agreement and the Master Stumpage
Agreement, each of Timberlands II and CatchMark TRS Subsidiary and the other
Loan Parties has and will give proper notice of the Revenue Account to the
parties to the Master Stumpage Agreement.


SECTION 7.1.15    Equity Raise Account.


(a)Each of the Borrowers, CatchMark Timber and each other Loan Party
acknowledges and confirms that:
(i)on or before the date hereof and pursuant to the terms of this Agreement,
CatchMark Timber has established and will maintain at all times at least one
Equity Raise Account;


(ii)each Equity Raise Account is a deposit or securities account at an Account
Bank established and maintained for the benefit of the Administrative Agent, as
first priority secured party for the benefit of the Lender Parties;






--------------------------------------------------------------------------------




(iii)CatchMark Timber shall direct all proceeds raised by, contributed to or
received by CatchMark Timber or any other Loan Party at any time to be directly
deposited to an Equity Raise Account.


Other than as provided herein with respect to Equity Raises Net Proceeds, each
Borrower and other Loan Party represents, warrants and covenants that except for
the Equity Raise Accounts, there are no other accounts into which any proceeds
of any issuance of equity by CatchMark Timber are deposited or held. Until all
the Obligations have been paid in full in cash and performed in full and all the
Commitments have been irrevocably terminated, other than as provided herein with
respect to Equity Raises Net Proceeds, no Borrower, any other Loan Party or any
other Person shall open any accounts other than an Equity Raise Account for the
deposit of or to hold any proceeds of any issuance of equity by CatchMark
Timber.


(b)Promptly upon receipt (and in any event within 10 days after receipt by
CatchMark Timber or any other Loan Party or any Subsidiary of any Loan Party),
the Borrowers shall cause CatchMark Timber to, and CatchMark Timber hereby
agrees to, pay, deposit or otherwise transfer directly into a Pledged Account of
Timberlands II all proceeds of any equity issued by CatchMark Timber less the
actual amount of reasonable fees and out-of-pocket transaction costs and
expenses of such equity issuance due to any unaffiliated third parties (the
“Equity Raises Net Proceeds”), which deposited proceeds shall correspond to the
amount or description of proceeds listed on the certificate described below.


(c)Promptly upon receipt of any proceeds of any equity issuance of CatchMark
Timber (and in any event within 10 days after receipt by CatchMark Timber or any
other Loan Party or any Subsidiary of any Loan Party), the Borrowers or
CatchMark Timber shall provide a certificate of a Financial Officer of CatchMark
Timber and the Borrowers (i) describing the equity issuance, (ii) setting forth
the proceeds of the equity issuance, (iii) setting forth the calculation of the
Equity Raises Net Proceeds, (iv) after the Multi-Draw Term Loan Commitment
Termination Date, calculating the Loan to Value Ratio, and (v) calculating any
repayment required by Section 3.1.2(b) with respect to such Equity Raises Net
Proceeds.


SECTION 7.1.16    [Reserved.]


SECTION 7.1.17    Qualified ECP Guarantor; Keepwell.


(a)Each Loan Party will be a Qualified ECP Guarantor on the date it enters into
any Rate Protection Agreement and on the date it guarantees or grants any
security interest
with respect to, any Rate Protection Agreement, in each case in accordance with
the terms hereof.


(b)Each Borrower will, and will cause each of the other Loan Parties (other than
CatchMark Timber) that is a Qualified ECP Guarantor to, provide such funds or
other credit support to each other Loan Party (other than CatchMark Timber) as
may be needed by such Loan Party from time to time to honor all of such Loan
Party’s obligations under the guarantees provided under the Loan Documents,
including, without limitation, obligations to guaranty Obligations constituting
Swap Obligations that are permitted Rate Protection Agreements under this
Agreement that would, in the absence of the agreement in this Section 7.1.17(b),
otherwise constitute Excluded Swap Obligations (but in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations under this Section 7.1.17(b), or
otherwise under this Agreement or any Loan Document, as it relates to such other
Loan Parties, voidable under Laws




--------------------------------------------------------------------------------




relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of the Borrowers under this
Section 7.1.17(b) shall remain in full force and effect until all Obligations
have been indefeasibly paid and performed in full and the Commitments have
expired or been terminated. The Loan Parties intend that this Section 7.1.17(b)
constitute, and this Section 7.1.17(b) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
(other than CatchMark Timber) for all permitted Rate Protection Agreements for
all purposes of the Commodity Exchange Act.


SECTION 7.1.18    Post-Closing Matters.


(a)At the end of each calendar year (or such later date as the Administrative
Agent shall agree to in its sole discretion), either:


(i)the Administrative Agent shall have received, with respect to at least eighty
percent (80%) of property subject to the PLM Leases on which final harvest has
not occurred, either (A) a Landlord Estoppel Certificate duly executed by the
relevant landlords or
(A)certification that all payments due and payable during the immediately
following three- months have been paid to the relevant landlords; or


(ii)
the Administrative Agent shall have received:



(A)a certified list of those PLM Leases on which final harvest has not occurred
that do not meet the requirements of subclause (A) or subclause (B) of clause
(i) above;


(B)a certified schedule containing the amounts and due dates of all payments due
and payable during the immediately following twelve- month period with respect
to those PLM Leases on which final harvest has not occurred that do not meet the
requirements of subclause (A) or subclause (B) of clause (i) above; and
(C)evidence that the applicable Landholder has sufficient funds in its Pledged
Accounts to make each of the payments referred to in subclause (B) of this
clause (ii) that are due and payable during the immediately following
twelve-months.


SECTION 7.2    Negative Covenants. Each of the Borrowers and each other Loan
Party agree with each Lender and the Administrative Agent that, until all the
Obligations have been paid in full in cash and performed in full and all the
Commitments have been irrevocably terminated, each of the Borrowers and each
other Loan Party will perform, and will cause each of their Subsidiaries to
perform, the obligations set forth in this Section. Notwithstanding the below,
for purposes of this Section 7.2 no Subsidiary of CatchMark Timber qualifying as
an Unrestricted Timber Subsidiary shall be deemed to be a Subsidiary of any Loan
Party other than with respect to Sections 7.2.8, 7.2.9 and 7.2.19.


SECTION 7.2.1 Business Activities. No Loan Party or Subsidiary of any Loan Party
will engage in any business activity, except those business activities described
in Section 6.24.1 and in the recitals.


SECTION 7.2.2    Indebtedness.






--------------------------------------------------------------------------------




No Loan Party or Subsidiary of any Loan Party will create, incur, assume or
suffer to exist or otherwise become or be liable in respect of any Indebtedness,
other than, without duplication, the following:


(a)Indebtedness in respect of the Loans;


(b)Contingent Liabilities of CatchMark Timber, in the form of limited recourse
guarantees in form and substance satisfactory to the Administrative Agent, in
each case with respect to Indebtedness incurred pursuant to any Unrestricted
Timber Transaction pursuant to the definition thereof;


(c)Indebtedness with respect to cash management and similar arrangements in the
ordinary course of business;


(d)Indebtedness with respect to Rate Protection Agreements permitted pursuant to
Section 7.2.21;


(e)Unsecured, subordinated Indebtedness among the Loan Parties other than
CatchMark Timber;


(f)Contingent Liabilities of the Landholders arising under indemnity agreements
to title insurers in connection with mortgagee title insurance policies in favor
of the Administrative Agent for the benefit of itself and the other Lender
Parties; and


(g)Contingent Liabilities of any Loan Party arising with respect to customary
indemnification obligations in favor of (i) purchasers in connection with
transactions permitted under Section 7.2.9 and (ii) sellers in connection with
transactions permitted by Section 7.2.8.


SECTION 7.2.3    Liens.


No Loan Party or Subsidiary of any Loan Party will create, incur, assume or
suffer to exist any Lien upon any of the Collateral, whether now owned or
hereafter acquired, except:


(a)Liens securing payment of the Obligations and granted pursuant to any Loan
Document in favor of the Administrative Agent;


(b)with respect to the Real Property, Liens listed as exceptions on Schedule B
of any title insurance with respect thereto that have been approved by the
Administrative Agent;


(c)Liens for taxes, assessments or other charges or levies of any Governmental
Authority not at the time delinquent or being diligently contested in good faith
by appropriate proceedings which suspends enforcement of such Liens and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;


(d)easements, rights of way and similar restrictions that (i) arise in the
ordinary course of business of the applicable Landholder, (ii) are not in a
substantial amount and
(iii)
do not in any respect materially impair the value or usefulness of the Real
Property;





8.1.6;




--------------------------------------------------------------------------------




(e)
judgment Liens which do not result in an Event of Default under Section



(f)Liens in favor of AgSouth on all AgSouth Equity Interests as provided in
Section 11.23; and


(g)Liens solely on any cash earnest money deposits, Letters of Credit,
Investments or other credit support (collectively, “Credit Support”) made by or
for the account of any Loan Party or any Subsidiary of any Loan Party in
connection with any letter of intent or purchase agreement arising in connection
with a transaction which (i) if consummated would be permitted by Section 7.2.8,
(ii) such Credit Support does not exceed in the aggregate the Permitted Escrow
Amount with respect to such transaction, and (iii) such Credit Support does not
exceed in the aggregate $7,000,000 with respect to all such transactions at any
time.


In addition, CatchMark Partnership shall not permit there to be a Lien on any of
its Equity Interests.


SECTION 7.2.4    Financial Covenants.


(a)(i) From the Effective Date until the last day of the Fiscal Quarter during
which the FCCR Test Date occurs, the Minimum Liquidity Balance shall not be less
than
$10,000,000 at any time.    (ii) From the FCCR Test Date and thereafter, the
Fixed Charge Coverage Ratio shall not be not less than 1.05:1.00 at any time.


(b)
The Loan to Value Ratio may not exceed 45% at any time.



SECTION 7.2.5    Investments; Change in Capital Structure.


(a)No Loan Party or Subsidiary of any Loan Party will make, incur, assume or
suffer to exist (or agree to do any of the foregoing) any Investment in any
other Person, except
(i) investments set forth on Item 6.8 (“Initial Capitalization”) of the
Disclosure Schedule, (ii) Investments by CatchMark Timber in Unrestricted Timber
Subsidiaries in connection with Unrestricted Timber Transactions, (iii) Rate
Protection Agreements permitted pursuant to Section 7.2.21, (iv) Investments in
AgSouth Equity Interests as provided in Section 11.23; (v) Investments in any
Person provided such Person is or will become concurrent with such Investment a
wholly-owned Domestic Subsidiary of any Borrower (whether direct or indirect);
and (vi) Investments in any Person who is or will become concurrent with such
Investment a Shell Subsidiary to the extent such Investment is consistent with
the definition of Shell Subsidiary and with Section 6.24.1.


(b)No Loan Party or any Subsidiary of any Loan Party will make any change in its
capital structure or ownership, including, without limitation, raising, taking
any contribution of, or receiving any cash equity, and entering into any
partnership, joint venture or similar relationship, except (i) as provided in
the preceding clause (a) and (ii) in connection with the issuance of equity by
CatchMark Timber.


SECTION 7.2.6 Restricted Payments. No Loan Party or Subsidiary of any Loan Party
will (notwithstanding the terms of any Organizational Document or any other
agreement or instrument), (a) declare, pay or make on any of its Equity
Interests (or any warrants, options or other rights with respect thereto) any
dividend, distribution or other payment, whether on account of the purchase,
redemption, sinking or analogous fund, retirement, defeasance of any Equity
Interests and whether in cash, property or obligations (other than dividends or
distributions payable solely in its Equity Interests,




--------------------------------------------------------------------------------




warrants to purchase its Equity Interests or split-ups or reclassifications of
its Equity Interests into additional or other shares of its Equity Interests),
or apply, or permit any Loan Party or any Subsidiary of any Loan Party to apply,
any of its funds, property or assets to the purchase, redemption, sinking or
analogous fund or other retirement of, any such Equity Interests (or any
options, warrants or other rights with respect thereto); or (b) make any
payment, loan, advance, contribution or other transfer of funds or property to
any holder of its Equity Interests; provided, however, that (v) any Subsidiary
of any Loan Party may make dividends, distributions and other payments to any
Loan Party other than CatchMark Timber, (w) any Loan Party may make intercompany
loans to the extent permitted by Section 7.2.2 and may make dividends and
distributions and other payments to any Loan Party other than CatchMark Timber,
(x) for so long as CatchMark Timber is qualified as a real estate investment
trust under the Code (“REIT Status”), CatchMark Partnership may make dividends,
distributions and other payments to CatchMark Timber and the other holders of
Equity Interests in CatchMark Partnership and CatchMark Timber may make
dividends, distributions and other payments to its shareholders, in each case,
as required for CatchMark Timber to maintain REIT Status; provided that, (A) no
Default or Event of Default described in Section 8.1.7 or in Section 8.1.14 has
occurred or would result therefrom, (B) the Administrative Agent has not elected
to (or been directed by the Required Lenders to) declare all or any portion of
the outstanding principal amount of the Loans and other Obligations to be due
and payable and the Commitments (if not theretofore terminated) to be terminated
under Section 8.3, and (C)


the Borrowers shall have timely delivered to the Administrative Agent a duly
completed and executed Compliance Certificate for the most recent Fiscal Quarter
for which the same is required to be delivered pursuant to clause (e) of Section
7.1.1; (y) CatchMark Partnership may make dividends, distributions and other
payments to CatchMark Timber and the other holders of Equity Interests in
CatchMark Partnership and CatchMark Timber may make dividends, distributions and
other payments to its shareholders and to the employees, officers or directors
of any Loan Party in accordance with that certain Amended and Restated CatchMark
Timber Trust, Inc. 2005 Long-Term Incentive Plan or any substantially similar
successor plan; provided that, in each case, (A) no Default or Event of Default
has occurred and is continuing or would result therefrom, (B) (1) the Minimum
Liquidity Balance is not less than $10,000,000 or (2) the Pro Forma Fixed Charge
Ratio is not less than 1.05:1.00, in each case, after giving effect to such
dividends, distributions and other payments; and (C), if requested by the
Administrative Agent in its reasonable discretion, the Borrowers deliver a
Compliance Certificate to the Administrative Agent demonstrating compliance with
clause (B); and (z) non-cash compensation to employees, officers or directors of
any Loan Party issued in the form of Equity Interests of CatchMark Timber in
accordance with that certain Amended and Restated CatchMark Timber Trust, Inc.
2005 Long-Term Incentive Plan or any substantially similar successor plan.


SECTION 7.2.7 Take or Pay Contracts. No Loan Party or Subsidiary of any Loan
Party will enter into or be a party to any arrangement for the purchase of
materials, supplies, other property or services if such arrangement by its
express terms requires that payment be made by any Loan Party or any Subsidiary
of any Loan Party regardless of whether such materials, supplies, other property
or services are delivered or furnished to it.


SECTION 7.2.8 Mergers, Asset Acquisitions, etc. No Loan Party or Subsidiary of
any Loan Party will (or will agree to), liquidate or dissolve, consolidate or
amalgamate with, or merge into or with, any other Person, or establish,
purchase, lease or otherwise acquire (in each case in one transaction or series
of transactions) all or any part of the assets or Equity Interests of any Person
(or of any division thereof), other than:


(a)subject to compliance with the terms of Section 7.1.9 on or prior to the
closing of




--------------------------------------------------------------------------------




such Investment and to the other terms of this Agreement, Investments by the
Loan Parties and Subsidiaries of the Loan Parties permitted by Section 6.8
comprising the Equity Interests of Persons referred to therein;


(b)subject to compliance with the terms of Section 7.1.9, if applicable, on or
prior to the closing of such transactions and to the other terms of this
Agreement, transactions permitted by Section 7.2.5;


(c)subject to compliance with the terms of Section 7.1.9 on or prior to the
closing of such acquisition and to the other terms of this Agreement, the
acquisition of assets other than Real Property that are to be utilized in the
ordinary course of the business of the Loan Parties;


(d)subject to the terms of Section 7.1.9 on or prior to the closing of such
acquisition and to the other terms of this Agreement, the acquisition of
additional Domestic Real
Property (including the acquisition of additional rights in existing Real
Property) by any Landholder; and


(e)subject to the other terms of this Agreement, the purchase or lease of
additional real property pursuant to an Unrestricted Timber Transaction;


; provided that, in each case, (i) no Event of Default has occurred and is
continuing or would result from such acquisition; and (ii) the Loan Parties and
their Subsidiaries are in compliance after giving effect to such acquisition
with all covenants set forth in the Loan Documents, including the financial
covenants set forth in Section 7.2.4.


SECTION 7.2.9    Asset Dispositions, etc.


No Loan Party or Subsidiary of any Loan Party will sell, transfer, lease,
contribute or otherwise convey or dispose of (in each case in one transaction or
series of transactions), or grant options, warrants or other rights with respect
to (in each case in one transaction or series of related transactions, whether
voluntary or involuntary), all or any part of its assets or property, except:


(a)the sale of Timber in accordance with the conditions of clause (m) of Section
7.1.11;


(b)the sale of Land, provided, that (i) such sales are conducted pursuant to and
in accordance with the applicable restrictions contained in any Material
Contract including, if applicable to such Land, the Master Stumpage Agreement,
in each case, without giving effect to any waivers with respect to such
restrictions that have not been approved by the Required Lenders, (ii) such sale
is (A) consistent with the most current budget and projections delivered
pursuant to Section 7.1.1(q) or (B) consented to by the Administrative Agent in
its sole discretion; (iii) no Event of Default has occurred and is continuing or
would result from such sale; (iv) the Loan Parties and their Subsidiaries are in
compliance after giving effect to such sale of Land with all covenants set forth
in the Loan Documents, including the financial covenants set forth in Section
7.2.4, (v) after giving effect to such sale, the Loan to Value Ratio must be
less than 40%, (vi) such Landholder shall notify the Administrative Agent in
writing of each such sale, which written notification will include (A) a report
updating the Value of the Timberlands to the extent required by Section
7.1.11(w), (B) the calculations demonstrating compliance with clauses (iv)
(calculated after giving effect to such sale of Land) and (v) of this Section
7.2.9(b) if requested by the Administrative Agent in its reasonable discretion
and (C) such other information as




--------------------------------------------------------------------------------




the Administrative Agent may request in its reasonable discretion; (vii) all the
related Cost Basis Collateral Disposition Proceeds are applied to prepay the
Loans to the extent required by clause (b)(vi) of Section 3.1.2, and (viii) all
the related Net Collateral Disposition Proceeds in excess of such Cost Basis
Collateral Disposition Proceeds are applied to prepay the Loans to the extent
required by clause (b)(vii) of Section 3.1.2;


(c)in the ordinary course of business the sale or disposition of worn-out or
obsolete equipment;
(d)pursuant to any Unrestricted Timber Transaction, each relevant Unrestricted
Timber Subsidiary may do any of the foregoing in accordance with the terms of
the relevant Unrestricted Timber Transaction;


(e)any disposition of the Equity Interest of any Shell Subsidiary by means and
subject to terms and conditions approved by the Administrative Agent in its sole
discretion;


(f)in the ordinary course of business, the sale of fuel wood residue materials
such as tree branches, tree tops and other wood residue inherent or resulting
from the harvesting of timber (collectively, “Fuel Wood Residue”);


(g)in order to maintain REIT Status or for other legitimate corporate or
business purposes, the transfer of Fuel Wood Residue by way of contribution,
assignment or other conveyance from one Loan Party to another Loan Party prior
to the sale of such Fuel Wood Residue to a third party as permitted by clause
(f);


(h)subject to the terms and conditions hereof, including, without limitation,
clause (x) of Section 7.1.11, the termination of Timber Leases; and


(i)any sale, lease, or other disposition or conveyance of all or any portion of
the Real Property among the Landholders, provided, that (i) the Loan Parties
provide prior written notice to the Administrative Agent consistent with the
requirements of Section 7.1.9(c) and (ii) the Landholders and other Loan Parties
deliver such Real Property Documents as the Administrative Agent may request in
its sole discretion.


SECTION 7.2.10    Modification of Certain Agreements.


(a)Subject to clause (b) and other applicable terms, no Loan Party or Subsidiary
of any Loan Party will consent to any amendment, supplement, waiver or other
modification of any of the terms or provisions contained in, or applicable to,
any of their Organizational Documents, any Transaction Document or any Material
Agreement which in any case:






(i)is contrary to the terms of this Agreement or any other Loan Document;




(ii)could reasonably be expected to be adverse to the rights, interests or
privileges of the Administrative Agent or the Lenders or their ability to
enforce the same;


(iii)results in the imposition or expansion in any material respect of any
restriction or burden on the Borrowers or any other Loan Party;




--------------------------------------------------------------------------------






(iv)reduces in any material respect any rights or benefits of the Borrowers or
any other Loan Party; or


(v)could reasonably be expected to result in a Material Adverse Effect.


(b)No Loan Party or Subsidiary to any Loan Party will consent to any amendment,
supplement, waiver or other modification of any of the terms or provisions
contained in, or applicable to, (i) any Timberland Operating Agreement if the
effect of such amendment, supplement, waiver or other modification is to replace
the Timber Manager or would be prohibited by clause (a) of this Section 7.2.10,
or (ii) any Supply Agreement in a manner contrary to clause (l) of Section
7.1.11.


SECTION 7.2.11    Transactions with Related Parties.


Except for the Transactions Documents and the other Material Agreements listed
on Item 1.1(b) (“Material Agreements”) of the Disclosure Schedule, no Loan Party
or Subsidiary of any Loan Party will enter into, or cause, suffer or permit to
exist any arrangement or contract with, any of its Related Parties unless such
arrangement or contract:


(a)is not otherwise prohibited by this Agreement or the other Loan Documents;


(b)(i) is in the ordinary course of business of such Loan Party or such
Subsidiary of a Loan Party, (ii) is on fair and reasonable terms and (iii) is an
arrangement or contract of the kind which would be entered into by a prudent
Person in the position of such Loan Party or Subsidiary of a Loan Party with a
Person which is not one of its Related Parties;


(c)is for the payment of fees and compensation paid to, and customary
indemnities and reimbursements provided on behalf of, officers, directors,
employees and agents of any Loan Party or Subsidiary of any Loan Party.


SECTION 7.2.12    Negative Pledges, Restrictive Agreements, etc.


No Loan Party or Subsidiary of any Loan Party will enter into any agreement
(excluding this Agreement and any other Loan Document) prohibiting or
restricting:


(a)their ability to comply with and perform their Obligations;


(b)the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired, provided that, with respect to
each Unrestricted Timber Transaction, CatchMark Timber may be subject to any of
such restrictions solely as it relates to each such Unrestricted Timber
Transaction;


(c)the ability of any Loan Party or any Subsidiary of any Loan Party to amend or
otherwise modify this Agreement or any other Loan Document; or


(d)the ability of any Loan Party or Subsidiary of any Loan Party to make any
payments, directly or indirectly, to any Loan Party other than CatchMark Timber
by way of dividends, distributions, return on equity, advances, repayments of
loans or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement




--------------------------------------------------------------------------------




or arrangement which restricts the ability of any
such Subsidiary to make any payment or transfer any property or asset, directly
or indirectly, to any Loan Party other than CatchMark Timber.


SECTION 7.2.13    Management Fees, Expenses, etc.


No Loan Party or Subsidiary of any Loan Party will:






(a)pay management, advisory, consulting, director or other similar fees, other
than:




(i)fees payable to the Administrative Agent, the Lenders or any of their
Affiliates;


(ii)fees payable to non-Affiliate consultants engaged on arm’s-length basis as
approved by the board of directors, partners, or members of the applicable Loan
Party or Subsidiary; or


(iii)director fees and reimbursement of out-of-pocket expenses incurred in
connection with attending the board of director, partnership, or member
meetings, in an aggregate amount not to exceed $600,000 in any Fiscal Year.


(b)reimburse employees or any Affiliates for any expenses unless the same is
incurred in the ordinary course of business of such Loan Party or Subsidiary of
any Loan Party and is reasonable.


SECTION 7.2.14 Limitation on Sale and Leaseback Transactions. No Loan Party or
Subsidiary of any Loan Party will enter into any arrangement with any Person
whereby in a substantially contemporaneous transaction the Borrowers or any of
the other Loan Parties sells or transfers all or substantially all of its right,
title and interest in an asset and, in connection therewith, acquires or leases
back the right to use such asset.


SECTION 7.2.15 Fiscal Year End, etc. No Loan Party or Subsidiary of any Loan
Party will, or will permit any other Loan Party to, change their Fiscal Year. In
addition, except as required by GAAP, no Loan Party or Subsidiary of any Loan
Party shall make any significant change in its accounting treatment or reporting
practices.


SECTION 7.2.16 ERISA. No Loan Party, Subsidiary of any Loan Party, or any
Affiliate thereof shall establish any Pension Plan or Multiemployer Plan, or
shall enter into any arrangements that could be expected to require any Loan
Party, any Subsidiary of any Loan Party or any Affiliate thereof to contribute
to any Pension Plan or Multiemployer Plan. No Loan Party, Subsidiary of any Loan
Party, or any Affiliate thereof shall establish any Plan that is a welfare
benefit plan (as defined under Section 3(1) of ERISA) or shall enter into any
arrangements that could be expected to require any Loan Party, any Subsidiary of
any Loan Party or any Affiliate thereof to contribute to any welfare benefit
plan (as defined in Section 3(1) of ERISA), unless such Plan can be terminated
at any time without liability for the continuation of such benefits. No Loan
Party or Subsidiary of any Loan Party shall have any ERISA Affiliates and shall
not be an ERISA Affiliate of any other Person.


SECTION 7.2.17    Account Control Agreements.




--------------------------------------------------------------------------------






(a)No Loan Party other than CatchMark Timber will have any deposit, commodities
or securities account other than an Excluded Account unless the same is a
Pledged Account.


(b)CatchMark Timber and the other Loan Parties shall not fail to cause all
proceeds of any issuance of equity by CatchMark Timber to be directly deposited
into the Equity Raise Account and all Equity Raises Net Proceeds to be directly
deposited into a Pledged Account of Timberlands II.


(c)CatchMark Timber will not have any Equity Raise Accounts other than those
subject to an Account Control Agreement.


SECTION 7.2.18    Timber Negative Covenants.


(a)Timber Sale, Harvesting and Stumpage Agreements. Other than the Supply
Agreements, without the prior approval of the Administrative Agent, no Loan
Party shall enter into, and no Landholder shall be subject to, any contracts or
agreements (whether written or oral) for the cutting, sale, removal or
disposition of Timber which have: (i) a term (including renewal options but
excluding extensions for weather) of more than one year, (ii) a sale price of
less than then current fair market value or (iii) terms and conditions
inconsistent with the then current approved Harvest Plan or the requirements of
this Agreement.


(b)Restrictions on Grazing and Use of Fire. No Landholder shall permit the
grazing of livestock on the Timberland except with the consent of the
Administrative Agent, provided, that, in no event shall the grazing of the
livestock be injurious to forest regeneration, soils or forest growth. The
application of fire in a controlled manner for the benefit of Timber production
(“prescribed burning”) shall not be utilized in the management of the Timberland
unless (i) local fire protection agencies are notified and all fire protection
and other Laws are followed, (ii) appropriate equipment and trained personnel
are available and utilized, (iii) fire is applied only when weather conditions
are favorable and (iv) the prescribed burning area is isolated from other areas
by appropriate natural or manmade fire breaks.


(c)Coal, Oil, Gas and Other Minerals. The Landholders shall not hold and shall
not permit any other Person to hold for any Landholder’s benefit or as any
Landholder’s agent, whether directly or indirectly, any permit or license which
permits the exploration, extraction, mining, processing, production, storage,
transportation or handling of any coal, oil, gas or any other mineral
(collectively, “Mineral Activity”) with respect to the Timberlands.


(i)Except as permitted hereby, no Landholder shall undertake or operate or cause
or permit to be undertaken or operated for its benefit or by its agent, or under
any lease of the Real Property, whether directly or indirectly, any Mineral
Activity.


(ii)Any Mineral Activity on the Timberland, with respect to minerals owned by
any Landholder, if any, shall be carried out by third party (not Affiliates of
any Loan Party or any Subsidiary of any Loan Party) tenants under bona fide
leases (collectively, “Mineral Leases”) which, to the extent not in existence on
the date of this Agreement, shall be in form and substance reasonably acceptable
to the Administrative Agent and shall contain covenants by the tenant to comply
with all Laws, including without limitation, Environmental Laws, and an
agreement by the tenant to indemnify, defend and hold harmless the applicable
Loan Parties and Subsidiaries of any Loan Party, the Administrative Agent and
the Lenders and their respective successors and assigns against any loss, claims
or damage, including legal fees, arising from any breach of its Mineral Lease or
liability arising




--------------------------------------------------------------------------------




from such tenant’s activity or presence on the Timberland (including as a result
of a violation of any Environmental Laws).


(iii)Each Landholder shall (A) reasonably inspect and monitor the activities of
all tenants under the Mineral Leases, if any, to assure compliance in all
material respects with the terms and conditions of the Mineral Leases, (B)
enforce the material terms and conditions of the Mineral Leases and cause the
tenants thereunder to comply with all material terms and conditions of the
Mineral Leases and (C) assure that all Mineral Activity complies in all material
respects with all Environmental Laws in the manner set forth in Section 7.1.6.
Each Landholder shall furnish to the Administrative Agent, promptly following a
request therefor, copies of its records with regard to the compliance by tenants
with all material terms and conditions of the Mineral Leases.


(iv)Any Mineral Activity on the Timberlands permitted hereunder shall not be
undertaken or permitted by any Landholder, except in such manner that none of
the Administrative Agent or the Lenders shall be liable in any event for any of
such activities under applicable Environmental Laws, including claims based upon
the existence of any Hazardous Material, non-hazardous wastes, discoloration or
degradation of any water or streams, interference with the bed of any stream or
the natural flow thereof, reclamation or revegetation. Each Landholder shall
assure that all reclamation and revegetation of the Timberland that is conducted
as a result of any Mineral Lease be timely completed in accordance with
applicable Environmental Laws, other Laws and applicable Best Management
Practices.


(v)Without limiting Section 7.1.6, in connection with the Mineral Activity, the
Loan Parties and the Subsidiaries of the Loan Parties shall, to the extent
required by applicable Environmental Laws, clean up, or cause to be cleaned up,
any Hazardous Material or nonhazardous waste materials held, released, spilled,
abandoned or placed upon the Timberland or released into the environment by any
Loan Party, any lessees, contractors, subcontractors, suppliers, employees,
agents, or by anyone for whom any Landholder or any lessees are responsible, at
its own expense.


(vi)Each Landholder shall use commercially reasonable efforts (A) to cause all
Mineral Activity to be conducted with due regard for the present and future
value of both the Timberland as Timber producing coal mining and oil and gas
properties, particularly with respect to the support of overlying coal seams and
prevention of slips, slides, squeezes and other distortions of said seams; (B)
all Mineral Activity be conducted in material compliance with all Environmental
Laws and other Laws; (C) to require that any Mineral Activity complies with all
material conditions, covenants and limitations contained in any of the
instruments under which any Landholder holds title to the Timberland or where
any Landholder owns minerals without ownership of the surface overlying said
minerals; and (D) to cause its tenants to obtain rights from the then surface
owners with respect to such Mineral Activities.


(vii)The Administrative Agent shall have the right (subject to the proviso of
the last sentence of clause (d) of Section 7.1.5), but not the duty, at any and
all reasonable times to enter upon the Timberland for the purposes of inspecting
the Mineral Activities being conducted thereon, including the financial records,
royalty summaries, mining reports, weighing devices and maps related thereto.
Each Landholder shall keep, or use commercially reasonable efforts to cause its
tenants to keep, adequate and accurate records of all depths of mining and
drilling, maps of the locations of all Mineral Activities, both above and below
ground, quantities of minerals extracted and amounts shipped, and all payments
payable and received with respect to all minerals and Mineral Leases. Each
Landholder agrees that it will promptly furnish the Administrative Agent,
without cost to the Administrative Agent, the results of all core drilling and
other exploratory openings and tests made for coal, oil, gas or other




--------------------------------------------------------------------------------




minerals upon the Timberland, including the results of any analytical test made
to determine the quality, type or characteristics thereof, upon request.


(viii)Without limiting Section 11.4, the Borrowers shall indemnify and hold
harmless the Administrative Agent and the Lenders and their respective officers,
directors and employees and their respective successors, from and against all
fines, penalties, actions, suits, legal proceedings and all costs and expenses
associated therewith (including legal fees) arising out of or in any way
connected with any failure of any Loan Party or any Subsidiary of any Loan Party
to perform its obligations under this Section.


SECTION 7.2.19    Unrestricted Timber Transactions.    CatchMark Timber shall
not consummate, or cause to be consummated, any Unrestricted Timber Transaction
unless (a) the certification required to be delivered pursuant to clause (p) of
Section 7.1.1 has been timely delivered as therein provided and (b) neither the
Administrative Agent nor any Lender has objected to the accuracy of any
statement contained in such certification (it being agreed that if the
Administrative Agent or any Lender fails to object to such certification, on or
prior to 10 Business Days after the delivery thereof, the Administrative Agent
or such Lender shall be deemed to have accepted such certification). If the
Administrative Agent or any Lender reasonably objects to such certification, the
relevant Unrestricted Timber Transaction shall not be consummated until
CatchMark Timber provide reasonably satisfactory evidence as to the accuracy of
the statements contained in such certification. Without limiting the foregoing,
if, in connection with any Unrestricted Timber Transaction that is consummated
pursuant the definition thereof, CatchMark Timber is subject in any respect to
any material restriction or obligation imposed by, or provide any material
benefit to, any of the lenders providing financing in connection with such
Unrestricted Timber Transaction, then CatchMark Timber shall be subject to
similar restrictions or obligations, or provide similar benefits, to the Lender
Parties pursuant to the Loan Documents (which additional restrictions,
obligations and benefits shall be evidenced by amendments to the relevant Loan
Documents within five Business Days after the Administrative Agent makes a
request therefore).


SECTION 7.2.20    Transfer of Funds.    The Loan Parties other than CatchMark
Timber shall not fail to cause their account debtors and other Persons owing
money
to them to deposit the same into either (a) in the case of account debtors and
other Persons under the Master Stumpage Agreement, in the Revenue Account, or
(b) in the case of account debtors and other Persons under the Fiber Supply
Agreement, in the CatchMark TRS Subsidiary Account, or (c) in the case of all
other account debtors and other Persons, a Pledged Account. In addition
CatchMark TRS Subsidiary shall not fail to pay into the Revenue Account, as and
when due, all amounts owing by it to Timberlands II pursuant to the Master
Stumpage Agreement or otherwise.


SECTION 7.2.21    Rate Protection Agreements.


(a)No Loan Party or Subsidiary of any Loan Party will engage in, guaranty or
grant a security interest to secure any speculative transactions or any
transaction involving a Rate Protection Agreement except for the sole purpose of
hedging in the normal course of business; provided however, that no Loan Party
will engage in, guaranty or grant a security interest to secure any Swap
Obligation if at the time of such swap obligation, guaranty or grant it does not
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act.


(b)No Rate Protection Agreement shall be secured under the Loan Documents or
otherwise unless such Rate Protection Agreement is between a Borrower and a
Lender or an Affiliate




--------------------------------------------------------------------------------




of a Lender and (i) such Lender remains a Lender hereunder and (ii), in the case
of an Affiliate of a Lender, such Affiliate of a Lender has executed and
delivered to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent in its sole discretion pursuant to which
such Affiliate appoints the Administrative Agent to act as agent for such
Affiliate for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto,
appoints such Lender as its agent for all other purposes hereunder or under any
other Loan Document, and affirms and ratifies all terms and provisions agreed to
by such Lender on its behalf herein or in any other Loan Document.


SECTION 7.2.22 Anti-Terrorism Laws. Each of the Loan Parties covenants and
agrees that it shall not, and shall not permit any of its Subsidiaries to,
knowingly, directly or indirectly, (a) conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Person subject to Executive Order No 13,224, 66 Fed. Reg. 49,079 (2001),
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions Persons Who Commit, Threaten to Commit or Support
Terrorism) (the “Executive Order”), (b) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and the Borrowers shall deliver to the
Administrative Agent any certification or other evidence requested from time to
time by the Administrative Agent in its reasonable discretion, confirming
Borrowers’ compliance with this Section 7.2.22).
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


SECTION 8.1    Listing of Events of Default.    Each of the following events or
occurrences described in this Section shall constitute an “Event of Default.”


SECTION 8.1.1 Non-Payment of Obligations. Either Borrower or any other Loan
Party shall default in the payment or prepayment when due of any (a) principal
or (b) interest on a Loan or (c) any fee, indemnity or other monetary Obligation
hereunder or under any other Loan Document or under any Rate Protection
Agreement between a Borrower and a Lender or an Affiliate of a Lender, provided
that the failure to make any such payments pursuant to clause (b) or (c) shall
not result in an Event of Default unless such failure is not cured within two
Business Days after the occurrence thereof.


SECTION 8.1.2 Breach of Representations and Warranties. Any representation or
warranty of any Loan Party with regard to any Loan Party or any Subsidiary of
any Loan Party made or deemed to be made hereunder, in any other Loan Document
or any other writing or certificate furnished by or on behalf of any Loan Party
or any Subsidiary of any Loan Party to any Lender Party in connection with this
Agreement or any such other Loan Document (including any certificates delivered
pursuant to Article V), is or shall be incorrect in any respect when made (or in
any material respect if such representation or warranty is not by its terms
already qualified as to materiality).


SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations. Any Loan
Party shall, or shall cause or permit any of its Subsidiaries to, default in the
due performance and observance of any of its obligations under Sections 4.10,
5.3, 6.24 and 7.1.1(subject to a three Business Day grace period, except with
respect to clause (g) of Section 7.1.1, for which there shall be no grace
period), clause (a) of Section 7.1.2 (with respect to the Borrowers’ existence),
7.1.4, 7.1.5, 7.1.8, 7.1.9




--------------------------------------------------------------------------------




(with respect to maintaining the Administrative Agent’s first priority security
interest in the Collateral), 7.1.12, 7.1.13, 7.1.14, 7.1.15, 7.1.17, 7.1.18,
7.2, or 11.23.


SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. Any Loan Party
shall, or shall cause or permit any of its Subsidiaries to, default in the due
performance and observance of any other agreement contained herein or in any
other Loan Document (other than items covered by Sections 8.1.1 or 8.1.3), and
such default shall continue unremedied for a period of 30 days after the earlier
of (a) any officer of any Loan Party or any Subsidiary of any Loan Party having
knowledge thereof or (b) notice thereof having been given to any Loan Party or
any Subsidiary of any Loan Party.


SECTION 8.1.5 Default on Other Obligations. Any event of default shall occur
under any agreement, document or instrument in which any Loan Party or any
Subsidiary of any Loan Party (other than any Unrestricted Timber Subsidiary) is
a party, or their property or assets are bound, which involves a claim or
liability of $500,000 or more.


SECTION 8.1.6 Judgments. Any money judgment, writs or warrants of attachment,
executions or similar processes involving any aggregate amount (to the extent
not paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has acknowledged coverage) in excess of $250,000 shall be rendered against any
Loan Party, any Subsidiary of any Loan Party (other than any Unrestricted Timber
Subsidiary) or any of the respective properties and either (a) enforcement
proceeding shall have been commenced by any creditor upon such judgment or order
or (b) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal, bond or
otherwise, shall not be in effect.


SECTION 8.1.7    Bankruptcy, Insolvency, etc.


Any Loan Party or any Subsidiary of any Loan Party shall:


(a)generally fail to pay debts as they become due, or admit in writing its
inability to pay debts as they become due;


(b)apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator, or other custodian for any Loan Party, any Subsidiary of
any Loan Party, or any property of any thereof, or make a general assignment for
the benefit of creditors;


(c)in the absence of such application, consent or acquiescence, permit or suffer
to exist the involuntary appointment of a trustee, receiver, sequestrator or
other custodian for any Loan Party, any Subsidiary of any Loan Party, or for any
part of the property of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged within 30 days;


(d)permit or suffer to exist the involuntary commencement of, or voluntarily
commence, any bankruptcy, reorganization, debt arrangement or other case or
proceeding under any Debtor Relief Laws, or permit or suffer to exist the
involuntary commencement of, or voluntarily commence, any dissolution, winding
up or liquidation proceeding, in each case, by or against any Loan Party or any
Subsidiary of any Loan Party; provided, however, that if not commenced by any
Loan Party or any Subsidiary of any Loan Party such proceeding shall be
consented to or acquiesced in by such Loan Party or Subsidiary, or shall result
in the entry of an order for relief or shall remain for 30 days undismissed; or




--------------------------------------------------------------------------------








foregoing.
(e)
take any corporate action authorizing, or in furtherance of, any of the



SECTION 8.1.8 Impairment of Loan Documents, Security, etc. Any Loan Document, or
any Lien granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of any Loan Party or any Subsidiary of
any Loan Party (other than any Unrestricted Timber Subsidiary) which Loan Party
or Subsidiary is a party thereto; any Loan Party, any Subsidiary of any Loan
Party, any Governmental Authority or any other Person shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or any security interest in favor of the Administrative Agent
for the benefit of the Lender Parties securing (or required to secure) any
Obligation shall, in whole or in part, cease to be a perfected first priority
security interest in the Collateral, subject to the Liens permitted by Section
7.2.3.


SECTION 8.1.9 Non-Payment of Taxes. Any Loan Party or any Subsidiary of any Loan
Party (other than any Unrestricted Timber Subsidiary) shall have failed to pay
when due any Taxes or other charges of any Governmental Authority in excess of
$250,000, except any such Taxes or other charges which are being diligently
contested by it in good faith by appropriate proceedings which stay the
enforcement of any Lien resulting from the non-payment thereof and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books.


SECTION 8.1.10 Impairment of Material Agreements. Any Material Agreement shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of any Loan Party or any Subsidiary of any Loan Party (other than any
Unrestricted Timber Subsidiary) which Loan Party or Subsidiary is a party
thereto; or there shall be any event of default under any Material Agreement.


SECTION 8.1.11    Impairment of Business.


(a)Any Loan Party or any Subsidiary of any Loan Party (other than any
Unrestricted Timber Subsidiary) shall be prohibited or otherwise materially
restrained, for a period of 10 or more consecutive days, from conducting all or
any material part of its business in the ordinary course in accordance with past
practice, as a result of (i) any casualty, strike, lockout, labor dispute,
embargo, condemnation, order of any Governmental Authority or act of God, (ii)
one or more licenses, permits, accreditations or authorizations of any Loan
Party or any Subsidiary of any Loan Party (other than any Unrestricted Timber
Subsidiary) being suspended, limited or terminated or (iii) any other reason.


(b)The indictment or threatened indictment of any Loan Party or any Subsidiary
of any Loan Party (other than any Unrestricted Timber Subsidiary) under any
criminal statute, or the commencement or threatened commencement of a criminal
or civil proceedings against any Loan Party or any Subsidiary of any Loan Party
(other than any Unrestricted Timber Subsidiary), pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture to
any Governmental Authority of any portion of the property of such Person.


SECTION 8.1.12 Bankruptcy Claims. Any Loan Party or any Subsidiary of any Loan
Party shall be subject to a claim arising out of any proceeding of the type
referred to in Section 8.1.7 to which MW or any of its Affiliates shall be
subject.






--------------------------------------------------------------------------------




SECTION 8.1.13    Material Adverse Effect. There shall have occurred any event
described in clause (a), (c), (d) or (e) of the definition “Material Adverse
Effect.”


SECTION 8.1.14 Change of Control. There shall have occurred any event described
in the definition of “Change of Control.”


SECTION 8.1.15 REIT Status. At any time and for any reason, CatchMark Timber
ceases to have REIT Status.


SECTION 8.1.16 ERISA Event. One or more ERISA Events occurs, that, individually
or in the aggregate, results in liability to any Borrower, any other Loan Party,
any of their Subsidiaries, or any ERISA Affiliates thereof which could
reasonably be expected to have a Material Adverse Effect.


SECTION 8.2    Action if Bankruptcy.    If any Event of Default described in
Section 8.1.7 shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically become immediately due and
payable, without notice or demand.


SECTION 8.3    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.1.7) shall occur and be
continuing for any reason, whether voluntary or involuntary, the Administrative
Agent, may, and upon the direction of the Required Lenders, shall, by notice to
the Borrowers declare all or any portion of the outstanding principal amount of
the Loans and other Obligations to be due and payable and the Commitments (if
not theretofore terminated) to be terminated, whereupon (without further notice,
demand or presentment) the full unpaid amount of such Loans and other
Obligations which shall be so declared due and payable shall become immediately
due and payable and the Commitments shall terminate.


SECTION 8.4    Remedies. If an Event of Default shall occur and be continuing,
the Administrative Agent may exercise, in addition to all other rights and
remedies granted to it in this Agreement, the other Loan Documents and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the U.C.C. Without
limiting the generality of the foregoing, the Administrative Agent without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by Law or referred to below) to
or upon any Borrower, any other Loan Party, any Subsidiary of any Loan Party or
any other Person (each and all of which demands, presentments, protests,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels or as
an entirety at public or private sale or sales, at any exchange, broker’s board
or office of the Administrative Agent or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by Law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in the Borrowers, which right or equity is hereby waived
or released. The Borrowers and each other Loan Party further agree, at the
Administrative Agent’s request, to assemble, or caused to be assembled, the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the Borrowers’ premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization




--------------------------------------------------------------------------------




or sale, after deducting all costs and expenses of every kind incurred therein
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Lender Parties hereunder,
including without limitation attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in the order set forth in Section 8.7,
and only after such application and after the payment by the Administrative
Agent of any other amount required or permitted by any provision of Law,
including without limitation Section 9-615(a)(3) of the U.C.C., need the
Administrative Agent account for the surplus, if any, to the Borrowers. If any
notice of a proposed sale or other disposition of Collateral shall be required
by Law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition. The Borrowers shall remain
liable for any deficiency (plus accrued interest thereon as contemplated
pursuant to Article III) if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent to collect
such deficiency. The rights, powers and remedies of the Administrative Agent and
the Lenders under this Agreement shall be cumulative and not exclusive of any
other right, power or remedy which the Administrative Agent or the Lenders may
have against the Borrowers or the other Loan Parties pursuant to this Agreement
or the other Loan Documents, or existing at Law or in equity or otherwise.


SECTION 8.5    Foreclosure on Collateral. If any Event of Default shall occur
and be continuing, the Administrative Agent shall have, in addition to all
rights and remedies provided for in the U.C.C. and Laws, all such rights
(including the right of foreclosure) with respect to the Collateral as provided
in the Pledge Agreement, the Security Agreement, the CatchMark Timber Security
Agreement, the Mortgages, the Mortgage Amendments and each other Loan Document.


SECTION 8.6    Appointment of Administrative Agent as Attorney-in-Fact. The
Borrowers hereby constitute and appoint the Administrative Agent as the
Borrowers’ attorney-in-fact with full authority in the place and stead of the
Borrowers and in the name of the Borrowers, from time to time in the
Administrative Agent’s discretion while any Event of Default is continuing, to
take any action and to execute any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Agreement and any
other Loan Document, including to: (a) ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of the Collateral; (b) enforce the obligations of
obligors of account receivables or other Person obligated on the Collateral and
enforce the rights of the Borrowers with respect to such obligations and to any
property that secures such obligations; (c) file any claims or take any action
or institute any proceedings that the Administrative Agent may deem necessary or
desirable for the collection of or to preserve the value of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent and
the Lenders with respect to any of the Collateral; (d) pay or discharge Taxes or
Liens levied or placed upon or threatened against the Collateral in amounts
necessary to discharge the same as determined by the Administrative Agent in its
sole discretion (all of such payments made by the Administrative Agent shall
become Obligations, due and payable immediately without demand); (e) sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, assignments, verifications and notices in connection with
the account receivables, chattel paper or general intangibles and other
documents relating to the Collateral; (f) take any act required of the Borrowers
under this Agreement or any other Loan Document; and (g) sell, transfer, pledge,
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and to do, at the Administrative Agent’s option
and the Borrowers’ expense, at any time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral. The Borrowers hereby ratify and approve all acts of the
Administrative Agent made or taken pursuant to this Section 8.6, agrees to
cooperate with the exercise by the Administrative Agent in the exercise of its




--------------------------------------------------------------------------------




rights pursuant to this Section 8.6 and shall not, either directly or
indirectly, take or fail to take any action which could impair, in any respect,
any action taken by the Administrative Agent pursuant to this Section 8.6. The
appointment pursuant to this Section 8.6 of the Administrative Agent as the
Borrowers’ attorney and the Administrative Agent’s rights and powers are coupled
with an interest and are irrevocable, so long as any of the Commitments
hereunder shall be in effect and until payment in full in cash of all
Obligations.


SECTION 8.7    Payments Upon Acceleration.


After the occurrence of an Event of Default and the acceleration of the
Obligations pursuant to Section 8.2 or 8.3, the Administrative Agent shall apply
all payments in respect of the Obligations and all proceeds of Collateral to the
Obligations in the following order:


(a)first, to pay Obligations in respect of any fees, expenses or indemnities
then due to the Administrative Agent, Issuing Lender or Swingline Lender
(including, without limitation, fees and expenses referred to in Sections 11.3
or 11.4), whether or not the same is allowed in any bankruptcy or insolvency
proceeding of any Loan Party;


(b)second, to pay Obligations in respect of any fees, expenses or indemnities
then due to the Lenders, whether or not the same is allowed in any bankruptcy or
insolvency proceeding of any Loan Party;


(c)
third, pro rata to interest due in respect of any Swingline Loan;



(d)fourth, to pay interest due in respect of the Loans (other than Swingline
Loans), whether or not the same is allowed in any bankruptcy or insolvency
proceeding of any Loan Party;




(e)fifth, to pay, pro rata to the outstanding principal amount of any Swingline
Loan;




(f)sixth, to pay, on a pari passu basis, the principal outstanding with respect
to the Loans and Obligations in respect of Rate Protection Agreements in which
the counterparty is a Lender or an Affiliate of a Lender;
(g)seventh, to pay all other Obligations, including, without limitation, cash
management obligations; and


(h)
eighth, to pay who may be lawfully entitled thereto.



In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order of each category and shall only be applied to the next
succeeding category after all amounts in the preceding category have been paid
in full in cash and (ii) amounts owing to each relevant Lender Party in clauses
(b) through (g) shall be allocated to the payment of the relevant Obligations
ratably, based on the proportion of each Lender Party’s interest in the
aggregate outstanding Obligations described in each such relevant clause.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to Obligations that comprise Excluded Swap Obligations of such Loan
Party (it being understood that in the event that any amount is applied to
Obligations other than Excluded Swap Obligations as a result of this sentence,
the Administrative Agent shall make such adjustments as it determines in its
sole discretion are appropriate to distributions pursuant to clause (f) above
from amounts received from “eligible contract participants” under the Commodity
Exchange Act or any regulations




--------------------------------------------------------------------------------




promulgated thereunder to ensure, as nearly as possible, that the proportional
aggregate recoveries with respect to Obligations described in clause (f) above
by the holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to clause (f)
above ).


ARTICLE IX RESERVED




ARTICLE X
THE ADMINISTRATIVE AGENT


SECTION 10.1 Appointment and Authority. Each of the Lenders and the Issuing
Lenders on behalf of itself and its Affiliates holding Obligations pursuant to
clause (ii) of the definition of “Obligations” hereby irrevocably appoints
CoBank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
10.1 are solely for the benefit of Administrative Agent and the Lenders and its
Affiliates holding Obligations pursuant to clause (ii) of the definition of
“Obligations”, and neither the Borrowers nor any other Loan Party nor any of
their Subsidiaries shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Laws. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


SECTION 10.3    Exculpatory Provisions.


(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by




--------------------------------------------------------------------------------




the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Law, including for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and


(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1 and Article VIII), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrowers or a Lender.


(c)Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.


SECTION 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including facsimile, e-mail, Platform, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of




--------------------------------------------------------------------------------




its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10.5 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.


SECTION 10.6    Resignation of Administrative Agent


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.


(b)If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by the Laws, by notice in writing to Borrowers and such
Person remove such Person as the Administrative Agent and, in consultation with
Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed




--------------------------------------------------------------------------------




Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section and Sections 11.3 and 11.4 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.


SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger, the Bookrunner, the Documentation
Agent or the Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


SECTION 10.9 Administrative Agent May File Proof of Claims. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party or any Subsidiary of any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Obligations shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on Borrowers) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Section 11.3 and Section 11.4) allowed in such judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Lender
and each Affiliate holding Obligations pursuant to clause (ii) of the definition
of “Obligations,” to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, Issuing Lenders and such Affiliates, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due the Administrative Agent under Section 11.3, Section
11.4 and Section 10.12.






--------------------------------------------------------------------------------




SECTION 10.10 Agency for Perfection; Enforcement of Security by Administrative
Agent. Administrative Agent and each Lender and Issuing Lender hereby appoint
each other Lender as agent for the purpose of perfecting the Administrative
Agent’s security interest in assets which, in accordance with Article 9 of the
Uniform Commercial Code in any applicable jurisdiction, can be perfected only by
possession or control. Should any Lender or Issuing Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender or
Issuing Lender shall notify the Administrative Agent thereof, and, promptly upon
the Administrative Agent’s request therefor, shall deliver such Collateral (or
control thereof) to the Administrative Agent or in accordance with the
Administrative Agent’s instructions without affecting any Lender’s or Issuing
Lenders’ right to set-off. Each Lender (for itself and its Affiliates) and
Issuing Lender agrees that it will not have any right individually to enforce or
seek to enforce any Loan Document regarding the Collateral or to realize upon
any collateral security for the Loans or the other Obligations, it being
understood and agreed that such rights and remedies may be exercised only by the
Administrative Agent.


SECTION 10.11    Collateral and Guaranty Matters.


(a)The Lenders and their respective Affiliates irrevocably authorize the
Administrative Agent, at its option and in its discretion,


(i)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations and Rate Protection Agreements as to which other arrangements
satisfactory to the Administrative Agent and the applicable Lender on behalf of
itself or its Affiliate shall have been made) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Lender shall have been made), (B) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, (C) constituting property in
which the Borrowers or any other Loan Party owned no interest at the time the
security interest and/or Lien was granted, (D) constituting a Timber Deed or
property leased to the Borrowers or any other Loan Party under a Timber Deed or
lease which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
the Borrowers or any other Loan Party to be, renewed or extended, or (E) if
approved by the Required Lenders or, if required by Section 11.1, each Lender,
if applicable; provided that, upon the request of any Borrower, the
Administrative Agent, in its sole discretion, may provide a non-disturbance and
attornment agreement or subordinate the Administrative Agent’s Lien in Real
Property subject to a Mortgage to easements, rights of way and similar
restrictions where any Loan Party is permitted to create such easement, right of
way or similar restriction pursuant to Section 7.2.3(d) hereof;


(ii)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
by Section 7.2.3(b) or (d); and


(iii)to release any guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under the Guaranty pursuant to this Section
10.11.




--------------------------------------------------------------------------------






(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


(c)The Administrative Agent may from time to time make disbursements and
advances that, in its sole discretion, it deems necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral, to
enhance the likelihood or maximize the amount of the Obligations that are repaid
by the Loan Parties or pay any other amount chargeable to any Loan Party
hereunder. All such amounts disbursed or advanced by the Administrative Agent
shall be Obligations that are secured by the Collateral and be repayable by the
Borrowers on demand.


SECTION 10.12 Indemnification. Lenders will reimburse and indemnify
Administrative Agent and all other Agent Parties on demand (to the extent not
actually reimbursed by the Loan Parties, but without limiting the obligations of
the Loan Parties under this Agreement) for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, reasonable attorneys’ fees and expenses), advances or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent or any other Agent Parties (a)
in any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted by the Administrative Agent or any
other Agent Parties under this Agreement or any of the Loan Documents, and (b)
in connection with the preparation, negotiation, execution, delivery,
administration, amendment, modification, waiver or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents in proportion to each Lender’s Percentage; provided, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements resulting from the Administrative Agent’s or any other Agent
Parties’ gross negligence, bad faith or willful misconduct, as determined by a
final, non-appealable judgment by a court of competent jurisdiction. If any
indemnity furnished to any Agent Party for any purpose shall, in the opinion of
Administrative Agent, be insufficient or become impaired, Administrative Agent
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished. The
obligations of Lenders under this Section 10.12 shall survive the payment in
full of the Obligations and the termination of this Agreement.


SECTION 10.13 Resignation of Issuing Lender. Any Issuing Lender may resign at
any time by giving 30 days prior notice to the Administrative Agent, the Lenders
and the Borrowers. After the resignation of an Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit or to extend, renew or increase any existing Letters of Credit.


SECTION 10.14 Resignation of Swingline Lender. The Swingline Lender may resign
at any time by giving notice to Administrative Agent, the Lenders and the
Borrowers. After the resignation of the Swingline Lender hereunder, the retiring
Swingline Lender shall remain a party hereto and shall continue to have rights
and obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be




--------------------------------------------------------------------------------




required to make any additional Swingline Loans.


SECTION 10.15 Compliance with Flood Laws. CoBank has adopted internal policies
and procedures that address requirements placed on federally regulated lenders
under the Flood Laws. CoBank, as administrative agent or collateral agent on a
syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each lender in the syndicate) documents that it receives
in connection with the Flood Laws. However, CoBank reminds each lender and
participant in the facility that, pursuant to the Flood Laws, each federally
regulated lender (whether acting as a lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.


SECTION 10.16 No Reliance on the Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender's, Affiliate's, participant's or assignee's
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists, (d)
customer notices or (e) other procedures required under the CIP Regulations or
such other Laws.




ARTICLE XI
MISCELLANEOUS PROVISIONS


SECTION 11.1    Waivers, Amendments, etc.


(a)Except for actions expressly permitted to be taken by the Administrative
Agent pursuant to the terms of the Loan Documents (including the acceptance in
its sole discretion of supplements by the Borrowers to certain Items of the
Disclosure Schedules regarding Real Property acquired after the Effective Date
and from time to time updated Schedules to the Security Agreement or Pledge
Agreement), no amendment, modification, termination or waiver of any provision
of this Agreement or any other Loan Document, or any consent to any departure by
the Borrowers or any other Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent, the
Borrowers and the Required Lenders; provided however, that


(i)no amendment, modification, termination or waiver of this Agreement or any
other Loan Document shall, unless in writing and signed by the Administrative
Agent, all Lenders and Voting Participants:


(A)release all or substantially all of the Collateral;


(B)release any Loan Party from its guarantee obligations under any Loan Document
except as specifically provided for in the Loan Documents;


(C)alter in any manner the pro rata sharing of payments required hereunder; or






--------------------------------------------------------------------------------




(D)amend or waive this Section 11.1 or the definition of the “Required Lenders”
or of “Percentage” insofar as such definition affects the substance of this
Section, or any other provision specifying the number or percentage of Lenders
and Voting Participants required to take any action under any Loan Document;


(ii)no amendment, modification, termination or waiver of this Agreement or any
other Loan Document shall, unless in writing and signed by the Administrative
Agent and each Lender and each Voting Participant specified below for such
amendment, modification, termination or waiver:


(A)increase the amount of any Commitment of any affected Lender or Voting
Participant without the consent of such affected Lender or Voting Participant;


(B)extend the Revolving Loan Commitment Termination Date, the Multi-Draw Term
Loan Commitment Termination Date, or any Stated Maturity Date without the
consent of such affected Lender or Voting Participant;


(C)reduce the principal of, or rate of interest on (other than any waiver of any
increase in the interest rate pursuant to Section 3.2.2), or fees payable with
respect to, any Loan of any affected Lender or Voting Participant without the
consent of such affected Lender or Voting Participant;


(D)alter Section 8.7 without the consent of any affected Lender or Voting
Participant;
(E)extend the due date for, or reduce the amount of, any prepayment under
clauses (b)(i) through (vii) of Section 3.1.2 of principal on any Loan of any
affected Lender or Voting Participant without the consent of such affected
Lender or Voting Participant;


(F)extend the due date for, or reduce the amount of, any payment of interest
(other than any waiver of any increase in the interest rate pursuant to Section
3.2.2) as to any affected Lender or Voting Participant without the consent of
such affected Lender or Voting Participant;


(G)except with respect to any amendment, modification or waiver expressly
permitted to be made by the Administrative Agent, Swingline Lender or Issuing
Lender pursuant to the terms of the Loan Documents, amend, modify or waive any
condition precedent to any Borrowing under the Revolving Loan Commitments
without the written consent of holders of more than 51% of the Revolving Loan
Commitments; or


(H)except with respect to any amendment, modification or waiver expressly
permitted to be made by the Administrative Agent pursuant to the terms of the
Loan Documents, amend, modify or waive any condition precedent to any Borrowing
under the Multi-Draw Term Loan Commitments without the written consent of
holders of more than 51% of the Multi-Draw Term Loan Commitments;






--------------------------------------------------------------------------------




(iii)no amendment, modification, termination or waiver affecting the rights or
duties of the Administrative Agent, the Swingline Lender or any Issuing Lender
under this Agreement or any other Loan Document shall be effective unless in
writing and signed by the Administrative Agent, the Swingline Lender or such
Swingline Lender, as applicable, in addition to the Lenders required hereinabove
to take such action.


(b)No failure or delay on the part of any Lender Party in exercising any power
or right under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on the Borrowers in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by any Lender Party shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions. The remedies
provided in this Agreement are cumulative, and not exclusive of remedies
provided by Law.


(c)Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that any Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed to be held by any such Defaulting Lender
shall be excluded from a vote of the Lenders hereunder requiring the consent of
the Lenders).


SECTION 11.2    Notices.


(a)Notices
Generally.    Except    in    the    case    of    notices    and    other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or e-mail
as follows:


(i)If to Borrowers: c/o CatchMark Timber Trust, Inc., 5 Concourse Parkway, Suite
2325, Atlanta, Georgia 30328, Attention Ursula Godoy-Arbelaez (Facsimile no.
(855) 865-8223; Telephone No. (404) 445-8480; email: Ursula.Godoy
@catchmark.com);


(ii)if to Administrative Agent, to CoBank, ACB at 5500 S. Quebec Street,
Greenwood Village, Colorado 80111, Attention of Syndications Coordinator,
Corporate Finance Division (Facsimile No. (303) 694-5830; Telephone No. (303)
740-4000; email: ZCarpenter @cobank.com; agencybank@cobank.com);


(iii)if to CoBank, in its capacity as an Issuing Lender or the Swingline Lender,
to it at CoBank, ACB at 5500 S. Quebec Street, Greenwood Village, Colorado
80111, Attention of Syndications Coordinator, Corporate Finance Division
(Facsimile No. (303) 694- 5830; Telephone No. (303) 740-4000; email:
ZCarpenter@cobank.com; agencybank@cobank.com)


(iv)If to a Lender to it at its address (or facsimile number or e-mail address)
set forth in its Administrative Questionnaire or in the Assignment and
Assumption pursuant to which it became a Lender, as the case may be; and


(v)as to any other party, at such other address as shall be designated by such
party in a notice to the other parties.






--------------------------------------------------------------------------------




Any party hereto may change its address, facsimile number, telephone number, or
e-mail address, by notice to the other parties. Notices and communications sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received. Notices and communications
sent by facsimile or e-mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient); provided that, notices and communications sent by facsimile
or email to the Administrative Agent, Swingline Lender or an Issuing Lender
shall not be effective until received by the Administrative Agent, Swingline
Lender or such Issuing Lender, respectively.


(a)Delivery of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or any Exhibit hereto to
be executed and delivered hereunder by facsimile or in electronic (i.e. “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
thereof.


(b)Each Loan Party, Lender and Issuing Lender agrees that the Administrative
Agent may, but shall not be obligated to, make the Communications available to
the other Lenders and the Issuing Lender by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”). Each Lender and Issuing Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender or Issuing Lender for purposes of the Loan Documents. Each Lender
and Issuing Lender shall (i) notify Administrative Agent in writing (including
by e-mail) from time to time of its e-mail address to which the foregoing notice
may be sent by e-mail and (ii) that the foregoing notice may be sent to such
e-mail address. Nothing herein shall prejudice the rights of Administrative
Agent or any Lender or Issuing Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.


(c)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO NOT
WARRANT THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS
OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
BORROWERS, ANY OTHER LOAN PARTY, ANY LENDER, OR ANY OTHER PERSON FOR DAMAGES OF
ANY KIND, INCLUDING FOR ANY DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY BORROWER’S, ANY LOAN PARTY’S, ADMINISTRATIVE
AGENT’S, ANY LENDER’S OR ANY OTHER PERSON’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE PLATFORM, THE INTERNET OR ANY OTHER TELECOMMUNICATIONS, ELECTRONIC
OR INFORMATION TRANSMISSION SYSTEM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.


SECTION 11.3    Payment of Costs and Expenses.






--------------------------------------------------------------------------------




(a)Subject to the proviso of the last sentence of clause (d) of Section 7.1.5,
the Borrowers agree to pay all reasonable fees and out-of-pocket expenses of the
Administrative Agent, its directors, officers, employees, agents, Affiliates and
their Related Parties (including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Administrative Agent and
accountants, appraisers, investment bankers, environmental advisors, management
consultants and other consultants, if any, who may be retained by the
Administrative Agent) that are actually incurred in connection with:


(i)the syndication of the credit facilities provided for herein;


(ii)the negotiation, preparation, execution, delivery and administration of this
Agreement and each other Loan Document (including with respect to due diligence
matters, the preparation of additional Loan Documents, the review and
preparation of agreements, instruments or documents pursuant to Article V and
Section 7.1.9), and any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Loan Document as may from time to
time hereafter be required, and the Administrative Agent’s consideration of
their rights and remedies hereunder or in connection herewith from time to time
whether or not the transactions contemplated hereby or thereby are consummated;


(iii)the filing, recording, refiling or rerecording of the Loan Documents and
any other security instruments executed in connection with the transactions
contemplated hereby;


(iv)the preparation and review of the form of any document or instrument
relevant to this Agreement or any other Loan Document;


(v)sums paid or incurred to pay any amount or take any action required by the
Borrowers or any other Loan Party under the Loan Documents that the Borrowers or
any such Loan Party fail to pay or take; and


(vi)costs of appraisals, field exams, inspections and verification of the
Collateral, including, without limitation, travel, lodging, meals and other
charges, including the costs, fees and expenses of independent auditors and
appraisers.


(b)The Borrowers further agree to reimburse each Lender Party upon demand for
all out-of-pocket expenses (including, without limitation, the fees and
out-of-pocket expenses of legal counsel and consultants to each Lender Party who
may be retained by each such Lender Party) actually incurred by each Lender
Party in connection with (i) the consideration of their rights and remedies
hereunder in connection with any current or prospective Default or Event of
Default; (ii) the negotiation of any restructuring or “work-out,” whether or not
consummated, of any Obligations; (iii) the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document or any
permitted Rate Protection Agreement; and (iv) any litigation, dispute, suit or
proceeding relating to this Agreement or any Loan Document.


(c)
[reserved].



(d)All amounts due under this Section shall be payable promptly and, in any
event, not later than ten (10) days after demand therefor.


SECTION 11.4    Indemnification by the Borrowers.






--------------------------------------------------------------------------------




(a)The Borrowers agree, at their sole cost and expense, to indemnify, exonerate
and hold each Lender Party and each of their respective directors, officers,
employees, agents, Affiliates and Related Parties (collectively, the
“Indemnified Parties”) free and harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities, damages and out-of-pocket
expenses (in each case whether asserted by any third party or the Borrowers or
any of its Affiliates and irrespective of whether any such Indemnified Party is
a party to the action for which indemnification hereunder is sought), including,
without limitation, the fees and out- of-pocket expenses of the Indemnified
Parties (including the fees and out-of-pocket expenses of legal counsel and
consultants to the Indemnified Parties who may be retained by the Indemnified
Parties) (collectively, the “Indemnified Liabilities”), that arise out of or
relate to:


(i)the negotiation, preparation, execution, delivery or performance of the terms
of, or consummation of the transactions contemplated by, this Agreement, any
other Loan Document or any other agreement or instrument contemplated thereby
(including any action brought by or on behalf of the Borrowers or any other Loan
Party as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Borrowing);


(ii)any Loan and any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan;


(iii)
any Environmental Laws;



(iv)any presence, release, or threat of Release of Hazardous Materials, at,
upon, under or within the Real Property;


(v)the falsity in any material respect of any of the representations made in
Section 6.13, whether or not caused by the Borrowers;


(vi)the failure of the Borrowers to duly perform the covenants, obligations or
actions set forth in Section 7.1.6, including with respect to: (A) the
imposition by any Governmental Authority of any lien upon the Real Property, (B)
remediation of the Real Property or any other land or water contaminated by
Hazardous Materials which were generated on or migrated from the Real Property,
(C) liability for personal injury or property damage or damage to the
environment, (D) any diminution in the value of the Real Property and (E)
claims, costs, liabilities and damages arising under any Environmental Law, or
any other claims, liabilities or costs which may be incurred by or asserted
against Indemnified Parties directly or indirectly resulting from the presence
of any Hazardous Material in, on, under or affecting the Real Property;


(vii)any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory; except for any such Indemnified Liabilities arising from the relevant
Indemnified Party’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction. If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Borrowers agree to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
the Laws. Such indemnification shall be available regardless whether the
relevant Indemnified Party is found to have acted with comparative, contributory
or sole negligence. Under no circumstances shall any Indemnified Party be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other
information transmission systems in connection with this Agreement or the other
Loan




--------------------------------------------------------------------------------




Documents or the transactions contemplated hereby or thereby.


(b)The Borrowers further agree that Lender Parties and their respective
directors, officers, employees, agents, Affiliates and Related Parties shall not
assume any liability or obligation for loss, damage, fines, penalties, claims or
duty to remediate or dispose of wastes or Hazardous Substances on or relating to
Real Property as a result of any conveyance of title to the Real Property to any
of the Lender Parties or otherwise or as a result of any inspections or any
other actions made or taken by any Lender Party on the Real Property, except to
the extent that any of the foregoing matters are attributable to actions or
omissions by such Lender Party or its agents constituting fraud, gross
negligence or willful misconduct. The Borrowers agree to remain fully liable
under the indemnification contained in this Section.


(c)Promptly following completion of any actions imposed upon the Borrowers by
any order, judgment or other final resolution of a matter indemnified under this
Agreement, or completion of any other remediation requirement under any
applicable Environmental Laws, the Borrowers shall certify to the Administrative
Agent and the Lenders that all such required actions have been completed. The
Administrative Agent or any Lender, at its option, may require the Borrowers, at
the Borrowers’ expense, to obtain and deliver to the Administrative Agent and
the Lenders an environmental report in form and substance reasonably acceptable
to Administrative Agent from a consultant reasonably acceptable to the
Administrative Agent confirming that all such actions have been completed in
accordance with any such order, judgment or resolution or other legal or
remediation requirements, and that the Real Property is in compliance in all
material respects with applicable Environmental Laws. To the extent that the
Borrowers for any reason fail to indefeasibly pay any amount required under
clause (a) to be paid by it to the Administrative Agent (or any director,
officer, employee, agent, Affiliate or Related Party thereof), each Lender
severally agrees to pay to the Administrative Agent (or any director, officer,
employee, agent, Affiliate or Related Party thereof), such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed indemnity
payment is sought) of such unpaid amount. The obligations of the Lenders under
this clause are several and not joint and shall survive the termination of this
Agreement.


(d)Each Loan Party also agrees that, without the prior consent of the
Administrative Agent (not to be unreasonably withheld), neither it nor any of
its Affiliates will settle, compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any Indemnified Party is an actual or potential party to
such claim, action or proceeding), unless such settlement, compromise or consent
(i) includes a full and unconditional written release of each Indemnified Party
from all liability arising out of such claim, action or proceeding and (ii) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party.


(e)This Section 11.4 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.


SECTION 11.5 Survival. The obligations of the Borrowers under Sections 4.3, 4.4,
4.5, 4.6, 11.3 and 11.4 and under any other provision specifically providing for
indemnification or reimbursement of fees, costs and expenses incurred by any of
the Lender Parties in connection with this Agreement and the other Loan
Documents, and the obligations of the Lenders under Section 10.1, shall in each
case survive any termination of this Agreement, the payment in full of all the
Obligations and the termination of all the Commitments. All covenants,
agreements, representations and warranties made




--------------------------------------------------------------------------------




by each Loan Party in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lender
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Loan, regardless of any investigation made by any Lender Party
or on its behalf and notwithstanding that any Lender Party may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder.


SECTION 11.6 Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.


SECTION 11.7 Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.


SECTION 11.8    Counterparts; Integration; Effectiveness.


(a)This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Article V, this Agreement shall
become effective when it shall have been executed by Administrative Agent and
when Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.


(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.


SECTION 11.9 Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of law principles that require or permit application of the
laws of any other state or jurisdiction.


SECTION 11.10 Entire Agreement. This Agreement and each other Loan Document
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede




--------------------------------------------------------------------------------




any prior agreements, written or oral, with respect thereto.


SECTION 11.11    Assignments and Participations.


(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrowers nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of clause (b) of this Section, (ii) by way of participation in
accordance with the provisions of clause (a) of this Section, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
clause (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(including Voting Participants) to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(a)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any credit facility) any such
assignment shall be subject to the following conditions:


(i)Minimum Amounts


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Commitment) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis.




--------------------------------------------------------------------------------






(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:


(A)the consent of Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Borrowers
shall be deemed to have consented to any such assignment unless it shall object
thereto by notice to the Administrative Agent within 5 Business Days after
having received notice thereof and provided, further, that Borrowers’ consent
shall not be required during the primary syndication of the Commitments;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) the
Revolving Commitment or any unfunded Commitments with respect to any Multi-Draw
Term Loan Commitment or Incremental Term Loan Commitment if such assignment is
to a Person that is not a Lender with a Commitment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender, or (2) any Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and


(C)the consent of each Swingline Lender and Issuing Lender (which consent shall
not be unreasonably withheld or delayed) shall be required for assignments in
respect of the Revolving Commitment.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made to (A)
Borrowers or any of Borrowers’ Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (v).


(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.


(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, the Swingline Lender and each




--------------------------------------------------------------------------------




other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full Percentage of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Laws without compliance
with the provisions of this clause, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.3, 4.4, 4.5, 4.6, 11.3 and 11.4 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrowers (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section.


(b)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at an office specified from time to time
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender at any reasonable time and from time to time upon
reasonable prior notice.


(c)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.1(a)(i) through
(ii) that affects such Participant.




--------------------------------------------------------------------------------




Borrowers agrees that each Participant shall be entitled to the benefits of
Sections 4.3, 4.4, 11.4 and 4.6 (subject to the requirements and limitations
therein, including the requirements under Section 4.6(f) (it being understood
that the documentation required under Section 4.6(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Subsection;
provided that, such Participant (A) agrees to be subject to the provisions of
Section 4.5 as if it were an assignee under clause (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Sections 4.3 and 4.6,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 4.5 with respect to any
Participant. To the extent permitted by the Laws, each Participant also shall be
entitled to the benefits of Sections 4.8 and 4.9 as though it were a Lender;
provided that such Participant agrees to be subject to Sections 4.8 and 4.9 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


Any Participant that is a Farm Credit Lender and that (i) has purchased a
participation in a minimum amount of $5,000,000, (ii) if the Administrative
Agent is other than CoBank, has been designated as a voting participant (a
“Voting Participant”) in a notice (a “Voting Participant Notice”) sent by the
relevant Lender to the Administrative Agent as being entitled to be accorded the
right of a Voting Participant, and (iii) receives the prior written consent of
the Administrative Agent (such consent being required only if Administrative
Agent is other than CoBank) and of the Borrowers (such consent being required
only if no Event of Default then exists and is continuing and only as to Farm
Credit Lenders not disclosed to the Borrowers on Schedule III as being a
Participant as of the Effective Date) to become a Voting Participant, shall be
entitled to vote, and the voting rights of the selling Lender shall be
correspondingly reduced, on a dollar- for-dollar basis, as if such Participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action to which the
Lender selling such participation is entitled to vote.


(d)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(e)Issuing Lender. Subject to the terms and conditions of this Section 11.11, an
Issuing Lender may assign to an Eligible Assignee all or a portion of its rights
and obligations under the undrawn




--------------------------------------------------------------------------------




portion of its commitment to issue Letters of Credit at any time; provided,
however, that (i) each such assignment shall be to an Eligible Assignee and (ii)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption.


(f)Swingline Lender. Subject to the terms and conditions of this Section 11.11,
the Swingline Lender may assign to an Eligible Assignee all of its rights and
obligations under the Swingline Loans and the undrawn portion of the Swingline
Commitment at any time; provided, however, that (i) each such assignment shall
be to an Eligible Assignee and (ii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption.


SECTION 11.12 Press Releases and Related Matters. The Borrowers agree that
neither it nor any other Loan Party nor any Subsidiary of any Loan Party will
issue any press release or other public disclosure using the name of CoBank or
its Affiliates (other than the filing of the Loan Documents with the Securities
and Exchange Commission) without the prior consent of CoBank. The Borrowers
consent to the publication by the Administrative Agent or any Lender of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement. The Administrative Agent and each such Lender
shall provide a draft of any such tombstone or similar advertising material to
the Borrowers for review and reasonable comment prior to the publication
thereof. In addition, the Administrative Agent reserves the right to provide to
industry trade organizations customary information for inclusion in league table
measurements.


SECTION 11.13    Consent to Jurisdiction and Service of Process


(a)Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT
OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY SWINGLINE
LENDER, ANY ISSUING LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY RELATING HERETO OR THERETO, IN ANY FORUM OTHER
THAN THE COURTS OF THE STATE OF NEW YORK, SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT, OR TO THE FULLEST EXTENT PERMITTED BY
THE LAWS, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE
SWINGLINE
LENDER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR
ANY OTHER LOAN PARTY OR ANY SUBSIDIARY OF ANY




--------------------------------------------------------------------------------




LOAN PARTY OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(b)Waiver of Venue. BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY THE LAWS, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (A) OF THIS SECTION 11.13. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY THE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(c)Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY THE LAWS.


SECTION 11.14 Waiver of Jury Trial, etc. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY THE LAWS, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 11.15 Waiver of Consequential Damages, etc. TO THE FULLEST EXTENT
PERMITTED BY THE LAWS, EACH BORROWER AND EACH OTHER LOAN PARTY SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNIFIED PARTY, ON ANY THEORY OF
LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN
OR OTHER CREDIT EXTENSION OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNIFIED
PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


SECTION 11.16 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no




--------------------------------------------------------------------------------




presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.


SECTION 11.17 Protection of Interests. Without limiting any of the other
provisions hereof and whether or not the Administrative Agent or any Lender
acquires legal possession and title to the Real Property, if the Administrative
Agent becomes aware of any matter for which the Borrowers may have liability in
accordance with the other provisions of this Agreement, whether or not a claim
is asserted against any Lender Party, the Administrative Agent shall have the
right to take any action available to the Administrative Agent under the Laws,
and the Borrowers hereby grant to the Administrative Agent and its respective
agents, attorneys, employees, consultants, contractors and assigns, an
irrevocable license and authorization for access to the Real Property and to
conduct any such actions that the Administrative Agent deems reasonably
appropriate in connection therewith. The Borrowers shall pay promptly following
demand by the Administrative Agent all costs and expenses in connection with
such investigatory and remedial activities. The foregoing license and
authorization is intended to be a means of protection of the Administrative
Agent’s or the Lenders’ security interest in the Real Property and not as
participation in the management of the Borrowers or the Real Property.


SECTION 11.18 Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agree to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its other Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by the Laws
or by any subpoena or similar legal process; (d) to any other party hereto; (e)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder; (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrowers and their obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency in connection
with rating Borrowers or their Subsidiaries or the Commitments or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Commitments; (h) with the
consent of the Borrowers; or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section, or (ii)
becomes available to the Administrative Agent, any Lender, any Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, “Information” means all
information received from the Borrowers or any of their Subsidiaries relating to
the Borrowers or any of their Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by the Borrowers or any of their Subsidiaries;
provided that, in the case of information received from the Borrowers or any of
their Subsidiaries after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.






--------------------------------------------------------------------------------




SECTION 11.19 Patriot Act Information. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender Party) hereby notifies the Loan Parties that pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of Loan Parties and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the USA Patriot Act. The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.


SECTION 11.20 Joint and Several Liability. In consideration of the financial
accommodations being provided by the Lender Parties, each of the Borrowers agree
to be jointly and severally liable, not merely as a surety but also as a
co-debtor, with respect to the payment and performance of all the Loans and
other Obligations under this Agreement and the other Loan Documents. Without
limiting the foregoing, if any Borrower fails to make any payment of, or perform
with respect to, any of the Obligations, the other Borrower agrees to make such
payment and complete such performance requirement in accordance with the terms
hereof and the other Loan Documents.


SECTION 11.21 Waiver of Farm Credit Rights. THE BORROWERS ACKNOWLEDGE AND AGREE
THAT, TOGETHER WITH LEGAL COUNSEL, THEY HAVE REVIEWED ALL RIGHTS THAT THEY MAY
OTHERWISE BE ENTITLED TO WITH RESPECT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS UNDER THE STATUTES AND REGULATIONS OF THE FARM CREDIT ADMINISTRATION
AS SPECIFIED AT 12 CFR § 617.7000 ET. SEQ., AND THAT    THEY    KNOWINGLY,
VOLUNTARILY, INTENTIONALLY    AND IRREVOCABLY WAIVE ANY AND ALL SUCH RIGHTS.


SECTION 11.22 Effectiveness of Amendment and Restatement; No Novation. The
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement shall be effective on the Effective Date. All obligations and rights
of the Loan Parties, the Administrative Agent, the Issuing Lenders and the
Lenders arising out of or relating to the period commencing on the Effective
Date shall be governed by the terms and provisions of this Agreement; the
obligations and rights of the Loan Parties, the Administrative Agent and the
Lenders arising out of or relating to the period prior to the Effective Date
shall continue to be governed by the Existing Credit Agreement without giving
effect to the amendment and restatement provided for herein. This Agreement
shall not constitute a novation or termination of the Loan Parties’ obligations
under the Existing Credit Agreement or any document, note or agreement executed
or delivered in connection therewith, but shall constitute an amendment and
restatement of the obligations and covenants of the Loan Parties under such
documents, notes and agreements, and the Loan Parties hereby reaffirm all such
obligations and covenants, as amended and restated hereby.


Notwithstanding the above, any amendment or other modification to this Agreement
entered into after the Effective Date which meets the requirements of Section
11.1 shall be effective as of the date specified in such amendment or other
modification for the effectiveness thereof. All obligations and rights of the
Loan Parties, the Administrative Agent, the Issuing Lenders and the Lenders
arising out of or relating to the period commencing on the date specified in
such amendment or other modification for the effectiveness thereof shall be
governed by the terms and provisions of such amendment or other modification;
the obligations and rights of the Loan Parties, the Administrative Agent and the
Lenders arising out of or relating to the period prior to the date specified in
such amendment




--------------------------------------------------------------------------------




or other modification for the effectiveness thereof shall continue to be
governed by this Agreement without giving effect to such amendment or other
modification.


SECTION 11.23 Purchase of AgSouth Equity Interest. CatchMark Partnership agrees
to purchase Equity Interests in AgSouth (the “AgSouth Equity Interests”) as
AgSouth may require in accordance with its bylaws and capital plan that are
applicable to its borrowers generally. In connection with the foregoing,
CatchMark Partnership hereby acknowledges receipt, prior to the execution of
this Agreement, of: (a) AgSouth’s bylaws; (b) a written description of the terms
and conditions under which the AgSouth Equity Interests are issued; and (c) the
most recent annual financial report, and if more current, the latest quarterly
financial report of AgSouth. CatchMark Partnership acknowledges and agrees that
it shall not receive any patronage with respect to the AgSouth Equity Interests
purchased by it.


SECTION 11.24    Effective Date Assignment.    On the Effective Date, AgSouth
will assign all of its Loans and Commitments in accordance with Schedule II,
which describes the Loans and Commitment Amounts both before and after giving
effect to such assignments.


SECTION 11.25 Borrowers’ Agent. Each of the Borrowers hereby appoints and
authorizes the other to act as its agent under this Agreement and the other Loan
Documents with such powers and discretion as are specifically delegated to the
Borrowers (individually or collectively) by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto, including, without limitation, to execute and deliver to the
Administrative Agent all notices, certificates and similar items (including,
without limitation, any Borrowing Requests or Continuation/Conversion Notice)
required or permitted under this Agreement on behalf of any Borrower or both
Borrowers. The Administrative Agent and each Borrower may rely on any notice
delivered by either Borrower on behalf of any Borrower or both Borrowers. Any
act by one Borrower shall be deemed taken on behalf of both Borrowers.


SECTION 11.26 Reaffirmation of Existing Account Control Agreement. Each of
Timberlands II and CatchMark TRS Subsidiary hereby


(a)acknowledges that notwithstanding the execution of this Agreement and the
consummation of the transactions contemplated hereby or any other facts and
circumstances, all of the terms, conditions, representations and covenants
contained in the Existing Account Control Agreements to which it is a party are
and shall remain in full force and effect in accordance with their respective
terms and are hereby ratified and confirmed;


(b)ratifies and confirms that its grant of a security interest in each of its
Collateral Accounts and all of its Collateral Account Funds (as defined in the
Existing Account Control Agreement), as applicable, pursuant to the Security
Agreement (subject to no Lien other than as contemplated by Section 7.2.3)
secures the Obligations under this Agreement; and


(c)represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to its Obligations under any Existing Account
Control Agreement to which it is a party.












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


TIMBERLANDS II, LLC


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, LP, f/k/a WELLS TIMBERLAND OPERATING
PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., f/k/a WELLS TIMBERLAND
REIT, INC., as General Partner




By: /s/ Brian M. Davis


Name: Brian M. Davis
Title:
Senior Vice President and Chief Financial Officer





CATCHMARK TIMBER OPERATING PARTNERSHIP, LP, f/k/a WELLS TIMBERLAND OPERATING
PARTNERSHIP, L.P.


By: CATCHMARK TIMBER TRUST, INC., f/k/a WELLS TIMBERLAND
REIT, INC., as General Partner




By: /s/ Brian M. Davis
Name: Brian M. Davis
Title:
Senior Vice President and Chief Financial Officer













[Signatures continue on following page]








--------------------------------------------------------------------------------






COBANK, ACB,
as Administrative Agent, Issuing Lender, Swingline Lender, Joint Lead Arranger,
and Sole Bookrunner




By: /s/ Zachary Carpenter     
Name: Zachary Carpenter
Title:    Vice President






AGFIRST FARM CREDIT BANK, as a Joint
Lead Arranger and Syndication Agent




By: /s/ J Michael Mancini     
Name: J Michael Mancini
Title:    Vice President














[Signatures continue on following page]




--------------------------------------------------------------------------------










LENDERS:


AGSOUTH FARM CREDIT, ACA, as a Lender




By: /s/ William P. Spigener, Jr.     
Name: William P. Spigener, Jr.
Title:    C.E.O.








COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH


By:
_/s/ Theodore W. Cox ______

Name: Theodore W. Cox
Title: Executive Director




By:
_/s/ Stewart Kalish _______

Name: Stewart Kalish
Title: Executive Director


METROPOLITAN LIFE INSURANCE COMPANY


By:
_/s/ W. Kirk Purvis________

Name: W. Kirk Purvis
Title: Director










[Signatures continue on following page]




--------------------------------------------------------------------------------








Acknowledged and Agreed to:




CATCHMARK TRS HARVESTING OPERATIONS, LLC, f/k/a WELLS TRS HARVESTING OPERATIONS,
LLC


By: FOREST RESOURCE
CONSULTANTS, INC., as Manager




By: /s/ David T. Foil


Name: David T. Foil
Title:
President







CATCHMARK TIMBER TRUST, INC., f/k/a WELLS TIMBERLAND REIT, INC.




By: /s/ Brian M. Davis


Name: Brian M. Davis
Title:
Senior Vice President and Chief Financial Officer







CATCHMARK TIMBER TRS, INC., f/k/a WELLS TIMBERLAND TRS, INC.




By: /s/ Brian M. Davis
Name: Brian M. Davis
Title:
Senior Vice President and Chief Financial Officer











[Signatures continue on following page]




--------------------------------------------------------------------------------






CATCHMARK HBU, LLC, f/k/a WELLS TIMBERLAND HBU, LLC


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, LP, f/k/a WELLS TIMBERLAND OPERATING
PARTNERSHIP,
L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., f/k/a WELLS TIMBERLAND
REIT, INC., as General Partner




By: /s/ Brian M. Davis


Name: Brian M. Davis
Title:
Senior Vice President and Chief Financial Officer













